Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 1 of 335 PageID #: 48730




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


   AMGEN INC; AMGEN MANUFACTURING,                       )
   LIMITED; and AMGEN USA, INC.                          )
                                                         )        C.A. No.: 14-1317-RGA
                  Plaintiff,                             )        (CONSOLIDATED
                                                         )
                          v.                             )        JURY TRIAL DEMANDED
                                                         )
   SANOFI; SANOFI-AVENTIS U.S. LLC;                      )
   AVENTISUB LLC, f/d/b/a AVENTIS                        )
   PHARMACEUTICALS INC., and REGENERON                   )
   PHARMACEUTICALS, INC.,                                )       REDACTED -
                                                         )
                                                                 PUBLIC VERSION
                  Defendants.                            )

                               JOINT PROPOSED PRETRIAL ORDER

          On January 25, 2019, counsel for Plaintiffs, Amgen Inc., Amgen Manufacturing, Limited,

   and Amgen USA, Inc. (collectively “Plaintiffs” or “Amgen”) and counsel for Defendants,

   Sanofi, Sanofi-Aventis U.S. LLC, Aventisub LLC f/d/b/a Aventis Pharmaceuticals Inc., and

   Regeneron Pharmaceuticals. Inc. (collectively “Defendants”) will participate in a Pretrial

   Conference before this Court pursuant to Rule 16 of the Federal Rules of Civil Procedure, D.

   Del. LR 16.3, and the Scheduling Order filed on May 16, 2018 (D.I. 458). Pursuant to D. Del.

   LR 16.3(c), the parties hereby submit for the Court’s approval this Joint Pretrial Order (“Order”)

   governing trial1 of the actions, which is currently scheduled to commence on February 19, 2019,


   1 [[BY DEFENDANTS: In Defendants’ exhibits to this proposed pretrial order and when
   Defendants use the term “trial”, “trial” refers to the trial on liability scheduled to commence on
   February 19, 2019, and any trial on damages and willfulness (depending on resolution of the
   pending motion D.I. 448) to follow. Amgen’s request for a permanent injunction will not be
   tried with damages issues, but will instead be submitted to the Court through briefing and,
   potentially, a subsequent hearing should the Court deem it necessary. (D.I. 458 at 12.)
   Defendants have not addressed permanent injunction issues in their pretrial order materials. No
   evidentiary hearing or trial is scheduled on injunction issues. None of the Local Rules,
   scheduling order, or any order by the Special Master specifies inclusion in this pretrial order.
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 2 of 335 PageID #: 48731




  at 9:30 a.m. Where the parties have competing proposals, they are set off by double brackets

  (“[[”) and each proposal is preceded by bolded text.

  I.      NATURE OF ACTION AND PLEADINGS

          1.     This is a consolidated civil action for patent infringement of U.S. Patent Nos.:

   8,563,698 (’698 Patent); 8,829,165 (’165 Patent); 8,859,741 (’741 Patent); 8,871,913 (’913

  Patent); 8,871,914 (’914 Patent); 8,883,983 (’983 Patent); and 8,889,834 (’834 Patent)

   (collectively “Patents-in-Suit”). As discussed below, this case was previously tried in March

  2016, the Court granted Amgen’s motion for a permanent injunction and its judgment was

   appealed. The Federal Circuit held that a new trial was required on written description and

   enablement due to the district court’s improper “categorical” exclusion of post-priority evidence

   regarding written description and enablement. Amgen v. Sanofi, 872 F.3d 1367, 1375 (Fed. Cir.

   2017). Additionally, the Federal Circuit found that a jury instruction regarding the “newly

   characterized antigen test” to satisfy written description was improper. Id. at 1379. The Federal

   Circuit also held that Defendants were not entitled to judgment as a matter of law of no written

   description and no enablement, due to the “incomplete record” regarding the post-priority date

   evidence, and thus could not find in favor of Defendants. Id. This case is now being retried after

   remand from the Federal Circuit. For purposes of trial management and at the request of the


   Moreover, the parties agreed to a March 4 date for supplementation of injunction documents.
   Nevertheless, to avoid further dispute, the parties have agreed that Defendants will provide
   Amgen with pretrial order materials relevant to injunction by February 1, 2019. BY AMGEN:
   In Amgen’s exhibits to this proposed pretrial order and when Amgen uses the term “trial”, “trial”
   refers to the trial on liability scheduled to commence on February 19, 2019, the trial on damages
   and willfulness (depending on resolution of the pending motion D.I. 448) to follow and the
   permanent injunction hearing (if one is scheduled). The injunction issues are part of this case
   and should be addressed in the pretrial order materials, except for the revised exhibit list,
   consistent with the order of the Special Master. (D.I. 699.) Defendants should have included
   their injunction evidence in the pretrial order in accordance with the Scheduling Order and the
   Delaware Local Rules. Nevertheless, the parties have agreed that Defendants will provide
   Amgen with pretrial order materials relevant to injunction by February 1, 2019.]]
                                                     2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 3 of 335 PageID #: 48732




   Defendants and the Court, Amgen has selected the following claims to litigate: ’165 Patent:

   Claims 2, 7, 9, 15, 19, and 29; and ’741 Patent: Claim 7. [[BY DEFENDANTS: Although

   Amgen characterizes the asserted claims as the claims it “selected” to litigate, Defendants do not

   agree that Amgen has the right to assert any claim in the Pre-Remand Patents-in-Suit other than

   the asserted claims in this case or in any future case. BY AMGEN: Amgen’s position on the

   claims it has selected is set forth in paragraph 5 below.]]

          2.      Because the Defendants stipulated to infringement of these claims, but contend

   that the Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent and Claim 7 of the ’741 Patent are

   invalid, and because the Court previously granted Amgen’s motion for judgment as a matter of

   law of non-obviousness, which the Federal Circuit affirmed, the only issues for trial on remand

   are Defendants’ challenges to the Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent and Claim 7 of

   the ’741 Patent on the grounds of lack of written description and lack of enablement and

   Amgen’s past damages from Defendants’ infringement since February 1, 2016 through

   September 30, 2018. In addition, depending on the Court’s ruling on the pending willfulness

   motion D.I. 448, the parties may also need to try willfulness as part of the damages phase of trial

   (see D.I. 458 If 17).2 3Should Amgen prevail on Defendants’ validity challenges, Amgen intends

   to bring a renewed motion for a permanent injunction.



   2 [[BY AMGEN: While willfulness discovery had been delayed pending the Court’s resolution
   of Defendants’ FRCP 12(c) motion, but is no longer delayed by order of the Court during the
   January 3, 2019 hearing, the issue of willfulness is and has been at issue in this case unless and
   until there is a Court order that states otherwise. Defendants should have included their
   willfulness evidence in the pretrial order that they served to Amgen on January 4, 2019, in
   accordance with the Scheduling Order and the Delaware Local Rules. Regarding Defendants’
   June 8, 2018 letter on willfulness discovery discussed below by Defendants, the Court ordered
   that “[n]o discovery on willfulness issues is permitted pending decision on Defendants’ motion
   for judgment on the pleadings regarding Amgen’s willful infringement claim. If Defendants’
   motion is denied, the parties will meet and confer on the scope of any discovery as to willful
   infringement sought by Amgen.” (D.I. 458 (May 16, 2018 Scheduling Order) § 3.b.) The Court
                                                   3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 4 of 335 PageID #: 48733




          A.      Pre-Remand Procedural History

          3.      Amgen filed a series of complaints against Defendants Sanofi, Sanofi U.S.,

   Aventisub and Regeneron between October 17, 2014 and November 17, 2014. The resulting

   actions were then consolidated on December 15, 2014, under Civil Action No. 14-1317-SLR. In

   these actions, Amgen asserted seven patents.

          4.      In each complaint, Amgen sought a judgment of infringement of the asserted

   patents. In each complaint, Amgen sought a judgment awarding Amgen monetary relief together

   with interest; a judgment that the case is an exceptional case and that Amgen be awarded its

   attorneys’ fees pursuant to 35 U.S.C. § 285; Amgen’s costs and expenses in the case; a judgment

   for an injunction pursuant to 35 U.S.C. § 283 enjoining Defendants, their officers, agents,

   servants, employees and those persons acting in active concern or participation with all or any of

   them from manufacturing, using, offering to sell, or selling alirocumab within the United States,

   or importing alirocumab into the United States, prior to the expiration of the asserted patents; and



   heard Defendants’ 12(c) motion for judgment on the pleadings on January 3, 2019, and
   instructed the parties to move forward with willfulness discovery. (Jan. 3, 2019 Hr’g Tr. 49:6-
   9.) The parties have raised the willfulness discovery dispute with Special Master Saville and a
   hearing is scheduled to address this issue on January 24, 2019. BY DEFENDANTS:
   Defendants maintain that willful infringement is not at issue for the reasons set forth in
   Defendants’ Motion for Judgment on the Pleadings regarding willfulness, which is still pending
   before the Court. (D.I. 448.). Consistent with the Court’s comments at the January 3, 2019
   hearing, Defendants timely supplemented their pretrial order materials to address willful
   infringement without waiver of their position. All references to the “willfulness trial” herein are
   dependent upon resolution of the pending motion D.I. 448. By letter of June 8, 2018, Defendants
   expressly informed Amgen that based on the clear pre-remand record, “discovery relating to
   willful infringement... is closed and that Amgen waived any objections it may have had to the
   completeness of such discovery and to the propriety of any objections interposed by
   Defendants. Accordingly, Defendants believe that no further discovery relating to willful
   infringement is warranted, regardless of whether willful infringement is in the case. If Amgen
   disagrees with Defendants’ position, it is incumbent upon Amgen to promptly seek relief from
   the Court.” Amgen did not raise the issue of discovery on willful infringement until the January
   3, 2019 hearing. ]]

                                                    4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 5 of 335 PageID #: 48734




   such other and further relief as the Court deems just and appropriate. On January 29, 2016, the

   Court granted Amgen’s motion for leave to amend its complaints to:                (1) assert willful

   infringement; (2) add as plaintiffs Amgen Manufacturing Limited (“AML”) and Amgen USA

   Inc. (“AUSA”); and (3) file a single consolidated Supplemental and Second Amended complaint

   asserting all seven patents-in-suit. (D.I. 183.)

          5.      [[ BY AMGEN: On November 3, 2015, Amgen selected the following claims for

   trial in March 8, 2016: Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent; Claim 7 of the ’741

   Patent; and Claim 24 of the ’914 Patent. (D.I. 161.) Amgen expressly stated that it was not

   abandoning its right to assert the non-selected claims, and reserved its right to litigate any or all

   of the non-selected claims upon good cause shown, specifically including good cause shown

   after Amgen had the opportunity to determine whether particular non-selected claims raise

   separate issues of infringement or validity in light of Defendants’ accused product, proposed

   defenses, and future production of documents, things, or other information. (See id.) Amgen

   further clarified that its selected claims are not “representative” of the non-selected claims such

   that adjudication of the selected claims controls the disposition of any action brought under the

   non-selected claims. Amgen later de-selected Claim 24 of the ’914 Patent. (See id.) Trial was

   held on Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent and Claim 7 of the ’741 Patent.

   BY DEFENDANTS: As stated by the Court’s Scheduling Order, D.I. 458 at f 3: “The parties

   previously tried Claims 2, 7, 9, 15, 19, 29 of U.S. Patent No. 8,829,165 and claim 7 of U.S.

   Patent No. 8,859,741.” The Court ordered that “Amgen shall identify which of those claims will

   be tried on remand on or before June 26, 2018.” Id. Pursuant to that order, Amgen identified the

   asserted claims. Defendants do not agree that Amgen has the right to assert any claim in the Pre-

   Remand Patents-in-Suit other than the asserted claims.]]


                                                      5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 6 of 335 PageID #: 48735




          6.     In advance of the March 2016 trial, Defendants stipulated that the acts of making,

  using, offering for sale, selling and importing the antibody drug substance alirocumab and the

  drug product containing it, Praluent®, infringe Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent;

  Claim 7 of the ’741 Patent; and Claim 24 of the ’914 Patent. (D.I. 235.)

          7.     Amgen has provided Appendix A, which includes a non-comprehensive list of

  rulings by the Court before and during the March 2016 trial. As to the order for presentation of

  openings, evidence and closings, the parties have set forth their positions in section X. [[ BY

  DEFENDANTS: Several items in Appendix A are moot in view of the Federal Circuit’s rulings

  which clarified the law of written description and enablement, overturned the exclusion of post­

  priority date antibody evidence and dismissed Defendants’ obviousness defense. See, e.g., Items

   3, 4, 7, 12, and 14. Defendants also believe that Amgen’s partial quotations from the record fail

  to provide the full context for several of Judge Robinson’s prior rulings. See, e.g., Items 5, 7, 8,

   9, 10, 11, 12, 13, and 14. BY AMGEN: All of the rulings in Appendix A are still applicable to

  the post-remand case and need not be re-litigated. ]]

          8.      Trial commenced on March 8, 2016, on the issues of obviousness, written

   description, enablement, and damages (including for willful infringement) with respect to Claims

   2, 7, 9, 15, 19, and 29 of the ’165 Patent and Claim 7 of the ’741 Patent. During trial, the Court

   granted Amgen’s motion for judgment as a matter of law that the Claims 2, 7, 9, 15, 19, and 29

   of the ’165 Patent and Claim 7 of the ’741 Patent were not obvious. (D.I. 345 at 1076-1077.)

          9.      On March 15, 2016, the jury returned a verdict on written description and

   enablement in Amgen’s favor. (D.I. 304.) Before the damages phase began, Judge Robinson

   granted Defendants’ motion for judgment as a matter of law of no willful infringement (D.I.

   302), and the damages issues that would have been put to the same jury were resolved by


                                                   6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 7 of 335 PageID #: 48736




  agreement of the parties. The Court held a two-day permanent injunction hearing on March 23

   and 24, 2016, followed by post-trial and post-hearing briefing.

          10.     On January 3, 2017, the Court issued a memorandum opinion that denied

  Defendants’ motions for a new trial and for judgment as a matter of law on written description

   and enablement. (D.I. 389, 391.) On January 3, 2017, the Court entered judgment in favor of

  Amgen. (D.I. 391.) On January 5, 2017, the Court granted Amgen’s motion for a permanent

   injunction but delayed imposition for 30 days to allow Defendants’ appeal.           (D.I. 392.)

   Defendants filed their notice of appeal on January 12, 2017. (D.I. 402.) On April 19, 2017, the

   Court entered an Amended Rule 54(b) Judgment. (D.I. 427.)

          11.     The Federal Circuit stayed the permanent injunction pending the outcome of the

   appeal. (App. Dkt. No. 59.) On October 5, 2017, the Federal Circuit affirmed in part and

   reversed and remanded in part. Amgen Inc. v. Sanofi, et al., 872 F.3d 1367, 1382 (Fed. Cir.

   2017). The Federal Circuit affirmed the District Court’s judgment as a matter of law of non­

   obviousness, but reversed the District Court’s categorical preclusion of post-priority-date

   evidence of written description and enablement. However, the Federal Circuit also concluded

   that Defendants were not entitled to judgment as a matter of law that Claims 2, 7, 9, 15, 19, and

   29 of the ’165 Patent and Claim 7 of the ’741 Patent were not adequately described or enabled,

   due to the “incomplete record” regarding the post-priority date evidence. Id. at 1379. The

   Federal Circuit remanded for a new trial on written description and enablement, with the

   instruction that the District Court should amend its jury instructions in accordance with the

   Federal Circuit’s opinion.   Id. at 1379, 1381-82.      In turn, the Federal Circuit vacated the

   permanent injunction.




                                                    7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 8 of 335 PageID #: 48737




          B.      Post-Remand Rulings

          12.     The case was remanded on March 5, 2018 (D.I. 435), and later reassigned to

   Judge Andrews, due to the retirement of Judge Robinson. (D.I. 432.)

          13.     On April 27, 2018, Defendants moved for judgment on the pleadings that Amgen

   is precluded from proceeding with its claim for willful infringement. (D.I. 448.) On May 16,

   2018, the Court ordered that “[n]o discovery on willfulness issues is permitted pending decision

   on Defendants’ motion for judgment on the pleadings regarding Amgen’s willful infringement

   claim. If Defendants’ motion is denied, the parties will meet and confer about the scope of any

   discovery as to willful infringement sought by Amgen.” (D.I. 458 § 3.b.) The Court heard

   argument on Defendants’ motion for judgment on the pleadings regarding Amgen’s willfulness

   claim on January 3, 2019. On January 3, 2019, the Court requested that Amgen prepare a proffer

   on its willfulness case and, in response to Amgen stating that the Court had “deferred discovery

   on willfulness until [the Court] had this argument today” (Jan. 3, 2019 Hr’g Tr, 45:20-25), asked

   the parties to determine what needs to be done if willfulness is to be tried.

           14.     Pursuant to Court Order, on June 26, 2018, Amgen selected for trial, claims 2, 7,

   9, 15, 19, and 29 of the ’165 Patent and claim 7 of the ’741 Patent, which were previously tried.

   (D.I. 468.)    These are the claims that will be tried at the post-remand trial scheduled to

   commence on February 19, 2019.

   II.    BASIS OF FEDERAL JURISDICTION

           15.     This action arises out of the patent laws of the United States, Title 35, United

   States Code.

           16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

   §§ 1331, 1338(a), 2201 and 2202. No party contests subject matter jurisdiction.


                                                     8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 9 of 335 PageID #: 48738




           17.    Venue for this case is proper in this District pursuant to 28 U.S.C. §§ 1391 and

   1400(b). No party contests venue.

  III.     STATEMENT OF ADMITTED FACTS REQUIRING NO PROOF

           18.    The parties’ joint statement of admitted facts requiring no proof is set forth in

  Exhibit 1.

  IV.      STATEMENT OF ISSUES OF FACT TO BE LITIGATED AT TRIAL

           19.    Amgen’s statement of issues of fact to be litigated at trial is set forth in Exhibit 2.

          20.     Defendants’ statement of issues of fact to be litigated at trial is set forth in

  Exhibit 3.

   V.      STATEMENT OF ISSUES OF LAW TO BE LITIGATED AT TRIAL.

           21.    Amgen’s statement of issues of law to be litigated at trial is set forth in Exhibit 4.

           22.    Defendants’ statement of issues of law to be litigated at trial is set forth in

   Exhibit 5.

   VI.     BRIEF STATEMENT OF INTENDED PROOFS

           23.     Amgen’s brief statement of intended proofs is set forth in Exhibit 6.

           24.     Defendants’ brief statement of intended proofs is set forth in Exhibit 7.

   VII.    EXHIBIT LISTS

           A.      Lists of Trial Exhibits.

           25.     Amgen’s list of exhibits it intends to offer at trial, and Defendants’ objections

   thereto, is attached as Exhibit 8.

           26.     Defendants’ list of exhibits they intend to offer at trial, and Amgen’s objections

   thereto, is attached as Exhibit 9.




                                                     9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 10 of 335 PageID #: 48739




           27.     The parties have met and conferred and identified a joint exhibit list for the Court,

   which is attached as Exhibit 10.         The parties agree that these exhibits may be entered into

   evidence without objection.

           B.      Agreements Concerning Trial Exhibits.

           28.     The parties have prepared objections to the opposing parties’ proposed trial

   exhibits without the benefit of knowing exactly how opposing parties intend to use their listed

   exhibits at trial. Any party’s objection to any exhibit that appears on both that party’s and the

   opposing parties’ trial exhibit lists in no way prejudices that party’s ability to introduce the

   exhibit for a proper purpose at trial.

           29.     The parties will offer as exhibits at trial one or more exhibits set forth on their

   respective exhibit lists (Exhibits 8 and 9) or the joint exhibit list (Exhibit 101. The parties agree

   to meet and confer in advance of submission of the final exhibit list to identify joint exhibits.

   The parties will exchange final exhibit lists on Form A0187 by 6:30 p.m. ET on February 17,

   2019. These lists include the exhibit number to be used at trial and a description sufficient to

   identify the exhibit, e.g., by production number, deposition exhibit number, or otherwise. No

   party may add to its final exhibit list any exhibit not identified in Exhibits 8, 9 or 10 of this Order

   without agreement of the parties or seeking leave of the Court.3 A party may not use any exhibit

   that does not appear in its final exhibit list or Exhibits 8, 9 or 10 of this Order, except for

    impeachment purposes.

           30.     Each party reserves the right to use exhibits from the other party’s trial exhibit

    list, even if not separately listed on its own exhibit list. Each party reserves the right to object to



   3 The parties reserve the right to amend or supplement their respective exhibit lists in light of
   additional discovery and/or the Court’s ruling on Defendants’ motion for judgment on the
   pleadings regarding Amgen’s willful infringement claim (D.I. 448).
                                                  10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 11 of 335 PageID #: 48740




   the use of its own listed exhibits by the other side. The parties have agreed that all such

   objections need not be disclosed in advance of trial.

          31.      On or before the first day of the liability trial, each party will deliver to the

   Courtroom Deputy a completed Form A0187 with its respective exhibit and witness list. On or

   before the first day of the liability trial, Amgen will deliver to the Courtroom Deputy a

   completed Form A0187 exhibit list of the joint exhibits. On or before February 21, 2019, each

   party will deliver to the Courtroom Deputy a completed Form AO 187 with its respective exhibit

   and witness list and Amgen will deliver to the Courtroom Deputy a completed Form AO 187 of

   the joint exhibits for the damages/willfulness phase.

           32.     The parties agree that any description of a document on an exhibit list is provided

   for convenience only and shall not be used as an admission or otherwise as evidence regarding

   the listed document or any other listed document.

           33.     The parties agree that any exhibit identified on a party’s exhibit list and not

   objected to by the other side in whole or in part is deemed to be admissible and may be entered

   into evidence by the party, except that nothing herein shall be construed as a stipulation or

   admission that the exhibit is entitled to any weight. Nor does either party waive the right to

   object to any particular witness testifying about such an exhibit. Inclusion of an exhibit on a

   party’s exhibit list is not an agreement that the party will offer an exhibit or that it is admissible.

           34.     The following categories of documents shall be deemed authentic, subject to all

   other objections regarding admissibility:

                           i.      All responses to Interrogatories and Requests for Admission;


                           ii.     Certified copies of United States patents, applications, and file

                                   histories; and

                                                      11
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 12 of 335 PageID #: 48741




                         iii.    All documents that appear in Exhibits 8, 9 and 10 of this proposed

                                 pretrial order that were generated by a party, and produced by that

                                 party during the litigation.4


          C.      Exhibits and Demonstratives to be Used in Opening Statements.

          35.     The parties shall exchange complete representations of any exhibits or

   demonstrative exhibits, (in color if in color, and with animations, if applicable) that they intend

   to use in opening statements for the liability trial by 5:00 p.m. ET on February 18, 2019. The

   parties shall exchange any objections to opening statement exhibits and demonstratives for the

   liability trial by 8:30 p.m. ET on February 18, 2019. The parties shall meet and confer by 9:30

   p.m. ET on February 18, 2019, to resolve any objections to the opening exhibits and

   demonstratives for the liability trial.   This paragraph shall not apply to the enlargement or

   highlighting of a portion of a trial exhibit during the opening that was otherwise properly

   disclosed.

          36.     The parties shall allow for inspection, including taking photographs, any physical

   exhibits (e.g., models) that they intend to use at the liability trial by 10:00 a.m. ET on February

   15, 2019. The parties shall exchange any objections to the physical exhibits by 5:00 p.m. ET on

   February 15, 2019. The parties shall meet and confer by 6:30 p.m. ET on February 15, 2019 to

   resolve any objections to the physical exhibits.

          37.     The parties shall exchange complete representations of any exhibits or

   demonstrative exhibits (in color if in color, and with animations, if applicable) for the opening

   statements of the damages/willfulness trial by 5:00 p.m. ET the evening before the anticipated


   4 If the parties supplement Exhibits 8, 9 or 10 in accordance with this proposed pretrial order, the
   parties agree to meet and confer about whether the parties can agree that this provision will apply
   to those additional documents.
                                                     12
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 13 of 335 PageID #: 48742




   start of the respective proceeding.5 The parties shall exchange any objections to the opening

   statement exhibits and demonstratives by 8:30 p.m. ET that same evening. The parties shall

   meet and confer by 9:30 p.m. ET that same evening. This paragraph shall not apply to the

   enlargement or highlighting of a portion of a trial exhibit during the opening that was otherwise

   properly disclosed.

          38.     Any objection that cannot be resolved between the parties shall be raised with the

   Court at the Court’s convenience before trial begins.

        D.      Demonstratives and Exhibits to be Used with Witnesses on Direct
   Examination.

          39.     The parties agree that the proponent of any Fed. R. Evidence 1006 exhibit will

   make the Fed. R. Evidence 1006 summary and any underlying documents available (including

   by production number) on or before February 4, 2019. The opposing party will provide its

   objections and responses on or before February 11, 2019. The parties will meet and confer to

   resolve any objections to the Rule 1006 exhibits before February 18, 2019.

          40.     The parties     shall   exchange    complete representations      of any     exhibits,

   demonstrative exhibits (in color if in color, and with animations, if applicable) that they intend to

   use during the direct examination of a witness, including any witness called in rebuttal of the

   other party’s witnesses, by witness and exhibit number (or demonstrative exhibit number), by

   6:30 p.m. ET the evening before such direct examination will take place. The parties shall

   exchange any objections thereto by 8:30 p.m. ET on the same night. The parties shall meet and

   confer by 9:30 p.m. ET on the same night to resolve any objections to demonstrative exhibits.

   For example, for a demonstrative to be used on February 19, 2019, it will be disclosed (with


   5 The parties shall exchange complete representations of any exhibits or demonstrative exhibits
   (in color if in color, and with animations, if applicable) for the opening statements of the
   injunction hearing (if one is held), in accordance with the schedule in paragraph 37.
                                                    13
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 14 of 335 PageID #: 48743




   witness and demonstrative exhibit number) by 6:30 p.m. ET on February 18, 2019. Objections,

   if any, will be served by 8:30 p.m. ET on February 18, 2019. The parties shall meet and confer

   by 9:30 p.m. ET on February 18, 2019 to resolve any objections.

          41.     Any objection to the use of the disclosed exhibit, demonstrative exhibit or 1006

   exhibit that cannot be resolved shall be raised with the Court at the Court’s convenience before

   trial resumes on the day of the anticipated use. The parties are not required to disclose in

   advance demonstratives created during testimony or argument at trial, or to the ballooning,

   highlighting, or excerpting of documents marked as exhibits that were otherwise properly

   disclosed.

          E.      Exhibit Binders.

          42.     Before direct examination begins, the party conducting the direct examination

   shall prepare binder(s) containing the exhibits anticipated for use during direct examination, and

   will provide two copies of binder(s) to the other side and the required number of copies to the

   Court and Court reporter. Before cross examination begins, the party cross examining a witness

   shall prepare binder(s) containing the exhibits anticipated for use during cross examination, and

   will provide two copies of the binder(s) to the other side and the required number of copies to the

   Court and Court reporter. The binders are intended as a convenience only; the cross examining

   party may use additional exhibits during cross examination if the witness’s testimony warrants.

   If a witness on cross examination is held over at the end of a trial day, both copies of the

   binder(s) provided to the other side containing cross examination exhibits shall be returned to

   counsel conducting the cross examination until testimony resumes.          The parties agree that

   witnesses who are held over on cross examination at the end of a trial day may not communicate




                                                   14
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 15 of 335 PageID #: 48744




   with anyone, including representatives of the direct examining party or its attorneys, about the

   substance of the case or their testimony.

          F.      Juror Notebooks

          43.     The parties will meet and confer about the content of the juror notebooks.

          G.      Party Lists for Disclosures of Information. Demonstratives, and Exhibits.

          44.     Disclosure of the information, demonstratives and exhibits discussed above shall

   be directed to the following via electronic mail:

            Counsel for Amgen                          Counsel for Defendants:

           amgencounsel@mwe. com                       Pcsk9@steptoe.com
           amgencounsel@cravath.com                    Praluent-APKSTeam@amoldporter.com
           cmead@londonandmead.com                     dwilks@wlblaw.com
           laurenmartin@quinnemanuel.com               sczerwonka@wlblaw.com
           msharp@ycst.com
           jhiggins@ycst.com
           movanesian@ycst.com
           asmit@ycst.com


   VIII. WITNESSES TO BE CALLED IN PERSON OR BY DESIGNATION

          A.      Lists of Trial Witnesses

           45.    Amgen’s list of the witnesses, including which of those witnesses will testify live,

   Amgen’s responses to Defendants’ objections in Exhibit 12 and Amgen’s objections to

   Defendants’ list of witnesses is attached as Exhibit 11.

           46.    Defendants’ list of the witnesses, including which of those witnesses will testify

   live and Defendants’ objections to Amgen’s list of witnesses is attached as Exhibit 12.

           B.     Agreements Concerning Trial Witnesses

           47.     [[BY AMGEN: Each side shall provide to the other side by 6:30 p.m. ET, on

   February 17, 2019, the name and order of each witness it expects to call at the liability trial. The

   parties shall identify the name and order of each rebuttal witnesses to be called at the liability
                                                  15
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 16 of 335 PageID #: 48745




   trial as soon as practicable after the disclosure of witnesses on direct, but no later than 6:30 p.m.

   ET the evening before the rebuttal witness is expected to be called to testify live. The parties

   shall provide the name and order of each witness they expect to call at the damages/willfulness

   trial by 6:30 p.m. ET on February 20, 2019. The parties shall identify the name and order of

   each rebuttal witness to be called at the damages/willfulness trial as soon as practicable after the

   disclosure of the damages/willfulness witnesses on direct, but no later than 6:30 p.m. ET the

   evening before the rebuttal witness is expected to be called to testify live.

          BY DEFENDANTS: Liability Trial - The party proceeding first at the liability trial shall

   provide to the other side by 6:30 p.m. ET, on February 17, 2019, the name and order of each

   witness it expects to call at the liability trial. The other side shall identify the name and order of

   each witness it expects to call at the liability trial by 12:00 p.m. ET on February 18, 2019. The

   party proceeding first shall identify any rebuttal witnesses to be called at the liability trial by

   February 18, 2019 at 6:30 p.m. ET. Damages/Willfulness Trial - Amgen shall provide, by 6:30

   p.m. ET on February 20, 2019, the name and order of each witness it expects to call at the

   damages/willfulness trial. Defendants shall provide the name and order of each witness they

   expect to call at the damages/willfulness trial by 6:30 p.m. ET on February 21, 2019. Amgen

   shall identify the name and order of each rebuttal witnesses to be called at the

   damages/willfulness trial by 6:30 p.m. ET on February 22, 2019. ]]

           48.    [[BY DEFENDANTS: Any witness identified as appearing live on a party’s

   witness list in Exhibits 11 and 12, respectively, will be produced for trial. If not, the opposing

   party may submit deposition designations for that witness. BY AMGEN: By including any of

   the witnesses in Exhibits 11 and 12, the parties assume no obligation to call or make available

   any witness at trial.]] If later events at trial cause the need to remove, reorder, or withdraw a


                                                     16
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 17 of 335 PageID #: 48746




   witness from a party’s witness list, the parties agree to notify the other side in good faith as soon

   as possible, no later than 9:00 p.m. ET the day before the witness is expected to be called. If a

   Court ruling the day a witness is expected to be called causes a party to withdraw a witness, that

   party will notify the other side immediately thereafter.        If a party removes, reorders, or

   withdraws a witness, the opposing side may assert prejudice due to such a change and, in the

   event of removal or withdrawal, may call that witness [[BY DEFENDANTS: live or]] by

   deposition designation in its own case, subject to the other side’s objections and counter­

   designations.

          49.      Fact witnesses appearing in person shall be sequestered and shall not enter the

   courtroom except to provide testimony, except that once a fact witness has completed her or his

   testimony (including direct, cross, or rebuttal) that fact witness shall no longer be sequestered.

   The only exception to the sequestration of fact witnesses is that Amgen, Sanofi and Regeneron

   are each allowed to have one corporate representative present for all phases of the trial. Expert

   witnesses shall not be sequestered.

           C.      Lists of Designations6

           50.     Amgen’s list of designations, Defendants’ objections to Amgen’s designations,

   Defendants’ counter-designations, Amgen’s objections to Defendants’ counter-designations and

   Amgen’s counter-counter designations, are attached as Exhibit 13.

           51.     Defendants’ list of designations, Amgen’s objections to Defendants’ designations,

   Amgen’s counter-designations, Defendants’ objections to Amgen’s counter-designations and

   Defendants’ counter-counter designations are attached as Exhibit 14.




   6 The parties will designate from depositions, the March 2016 trial and the March 2016
   injunction hearing.
                                               17
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 18 of 335 PageID #: 48747




          D.      Agreements Concerning Designations

          52.     Each side reserves the right to use designations identified by the other side either

   as counter-designations or as affirmative designations.      Each side reserves the right to use

   affirmatively any of its counter-designations as if identified as the party’s affirmative designation

   for a witness identified on its witness list as testifying by designation. Each side reserves the

   right to use the designated testimony in whole or in part and to present it through video

   presentation, slide presentation or read aloud. Each side reserves the right to supplement, amend,

   or withdraw its list of designations in response to any additional disclosures by the other side

   and/or as may be needed to rebut any facts or evidence presented by the other side at trial or in

   response to any rulings by the Court. To the extent either side withdraws a portion (but not all)

   of its affirmative deposition designations, the opposing side may use any of its previously

   submitted counter-designations for that witness subject to the other side’s objections as to scope.

   These designations should not be construed as acknowledgement of the scope of the trial or

   admissibility of evidence. Designation of any portion of a transcript does not waive each side’s

   right to contest the admissibility of the witnesses’ testimony nor does it constitute a waiver of

   any admissibility arguments that each party may raise. Designation of any testimony does not

   imply admissibility.

           53.    Designation of Prior Testimony of Fact Witnesses: Without waiving any other

   objections as to the particular testimony, the parties agree that they may designate the prior

   deposition testimony and/or injunction hearing testimony of Victoria Carey, Robert Terifay,

   Teresa Carabeo, and Randall Ketchem, regardless of whether those witnesses are unavailable




                                                    18
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 19 of 335 PageID #: 48748




   pursuant to Fed. R. Evid. 804.7 For a fact witness designated in this pretrial order as testifying

   live, if it is later determined in good faith based on changed circumstances that the witness will

   no longer testify live, the party offering the witness will be allowed to submit designations for

   that witness, subject to the other side’s objections and counter-designations.

           54.    UBY AMGEN: The parties may designate from the trial testimony of the other

   side’s expert witnesses who submitted expert reports only during the pre-remand proceedings

   and did not submit expert reports during post-remand proceedings. Testimony elicited from

   Defendants’ experts, Dr. Siegel and Dr. Ravetch, in support of their invalidity case up through

   and during the March 2016 trial are relevant and admissible as this testimony, among other

   things, constitute adoptive admissions and are admissible under Fed. R. Evid. 801(d)(2)(B).

   Pernix Ireland Pain Dac v. Alvogen Malta Operations Ltd., 316 F.Supp. 3d 816, 824-825 (D.

   Del. 2018) (“The expert’s statements, whether in the form of a deposition, an expert report, or

   testimony in another proceeding, will be regarded as an adoptive admission and thus not hearsay

   as to the retaining party if the circumstances in which the statement is made, used, or proposed to

   be used indicate that the party supports the statement as representing its position. For example, if

   the party has called the expert as a witness, in the same or another proceeding, to prove a

   particular fact and the witness has so testified, the party will be held to have adopted the expert's

   testimony on that point as an admission.”)

           BY DEFENDANTS: The parties may not designate from the deposition testimony, trial

   testimony and the injunction hearing testimony of the other side’s expert witnesses who

    submitted expert reports only during the pre-remand proceedings and did not submit expert


    7 [[BY AMGEN: For the injunction hearing (if one is scheduled), the parties may designate
    from the deposition testimony, trial testimony or injunction hearing testimony for their own fact
    witnesses who are not listed as testifying live, subject to the other side’s objections and counter­
    designations.]]
                                                     19
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 20 of 335 PageID #: 48749




   reports during post-remand proceedings unless that expert was deposed in the post-remand

   proceeding or is being relied upon by a testifying witness in the post-remand proceeding. ]]

           55.    The parties shall disclose a list of any witnesses they intend to call by designation,

   including the particular designated testimony by page and line number, including, for deposition

   designations, the specific tape or disk number, volume, and start/end times from the relevant

   deposition videos, and including any exhibits that will be admitted through the testimony by 6:30

   p.m. ET two calendar days before such testimony and exhibits will be offered. The other side

    shall serve any counter-designations and any objections to the admissibility of the designated

   testimony or exhibits by 8:30 p.m. ET one calendar day before use.

           56.    The parties shall meet and confer by 9:30 p.m. ET on the same night objections

    are served to resolve any objections. Any objections that cannot be resolved may be raised with

   the Court at the Court’s convenience before trial resumes on the day of the anticipated use.

           57.    Testimony at the liability and the damages/willfulness trials may be admitted by

    reading the excerpted transcript and/or playing a videotape/DVD of the deposition at trial, as

    directed by the Court. Testimony at the injunction hearing (if one is held) may also be admitted

    by submission of the excerpted transcript. The Parties shall provide the Court reporter with a

    highlighted copy of designated testimony before any designated testimony is read or any

    videotape/DVD is played.

           58.    When designations are offered, all admissible counter-designation excerpts will

    be offered in the same format as the affirmative designations, whether by reading the excerpted

    transcript, playing the videotape/DVD of the excerpted deposition at trial, or by submission of

    the excerpted transcript, and will be introduced simultaneously in the sequence in which the

    testimony was originally given. When playing video, no adjustments to the original recording,


                                                    20
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 21 of 335 PageID #: 48750




   including the speed of the recording, shall be made. To the extent such designations, counter­

   designations and counter-counter-designations are read or played in open court, each side will be

   charged for the time taken to read or play its respective designations, counter-designations and

   counter-counter designations, as measured by the proportion of lines of testimony for its

   respective designations, counter-designations and counter-counter designations to the total

   number of lines of testimony read or played.

           59.         The parties agree, if permitted by the Court, that they may provide a brief, non-

   argumentative introduction of a few sentences to identify a witness who has been called and the

   expected subject matter of his or her testimony at a high-level. Disclosure of these sentences to

   the other side will be made on the same schedule as the identification of witnesses to the other

   side (see ]j 48.)

   IX.    MOTIONS IN LIMINE

           60.         The briefing on Amgen’s motions in limine is attached as Exhibit 15A - 15C.

           61.         The briefing on Defendants’ motions in limine is attached as Exhibit 16A- 16D.

           62.         [[BY DEFENDANTS: Defendants filed a request for a Daubert motion regarding

   Amgen’s improper reliance on post-priority date evidence to support their written description

   and enablement arguments, but the Court recently ruled that it did not present “a Daubert issue.”

   D.I. 702. Defendants therefore promptly sought to file a motion in limine (“MIL”) in place of

   their MIL concerning their priority review voucher (“PRV”). Amgen refused to agree to any

   briefing schedule that would have allowed Defendants an opportunity to file a reply before the

   pretrial conference and demanded that Defendants forfeit all evidentiary objections to the PRV.

   Defendants could not agree to those unreasonable demands. If the Court only considers three of

   Defendants’ MILs, the MIL regarding Amgen’s improper reliance upon post-priority date


                                                       21
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 22 of 335 PageID #: 48751




   evidence should take precedence over the PRV MIL. BY AMGEN: Amgen’s objection to

   Defendants’ fourth MIL is attached in Exhibit 16A.11

   X.     OTHER ISSUES TO BE RAISED AT THE PRE-TRIAL CONFERENCE

          E.      Pending Motions.

          63.     Defendants filed a Motion for Judgment on the Pleadings Regarding Amgen’s

   Willful Infringement Claim. (D.I. 448.)

          A.      Order of Proof on Liability

           64.    The order of proof in the liability trial shall be as follows:

           65.     [[BY AMGEN: Before the March 2016 trial, the parties presented competing

   proposed orders of proof.      (D.I. 247 at 46:9-51:15.)     The Court ruled that “plaintiffs shall

   proceed first with their opening, and proceed first with their two trial witnesses to present

   plaintiffs’ story.” (D.I. 250 f 14.)

                   a.      Opening Statement

                           l.     Amgen

                           ii.     Defendants

                   b.      Amgen’s Presentation of Evidence on:

                           l.      The Patented Invention and Amgen

                   c.      Defendants’ Case in Chief on Invalidity

                   d.      Amgen’s Case in Chief on Non-Invalidity

                   e.      Defendants’ Presentation of Rebuttal Evidence on Invalidity

                   f.      Closing Statements

                           l.      Defendants

                           n.      Amgen

                           iii.    Defendants’ Rebuttal

                                                     22
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 23 of 335 PageID #: 48752




          BY DEFENDANTS:           As Defendants bear the burden of proof regarding invalidity,

   Defendants shall proceed first. See Anheuser-Busch, Inc. v. John Labatt Ltd., 89 F,3 1339, 1344

   (8th Cir. 1996) (“Ordinarily, the trial court extends the privilege of opening and closing the case

   to the party that has the burden of proof.”) (citing Martin v. Chesebrough-Pond, Inc., 614 F.2d

   498, 501 (5th Cir. 1980) (per curiam))

                  a.     Opening Statement

                         i.      Defendants

                         ii.     Amgen

                  b.     Defendants’ Case in Chief on Invalidity

                  c.     Amgen’s Case in Chief on Non-Invalidity

                  d.     Defendants’ Presentation of Rebuttal Evidence on Invalidity

                  e.      Closing Statements

                          i.     Defendants

                          ii.    Amgen

                          iii.   Defendants’ Rebuttal ]]

          66.     Order of Proof on Damages/Willfulness

          67.     [[BY AMGEN: The order of proof in the damages/willfulness trial shall be as

   follows:

                  a.      Opening Statement

                          i.     Amgen

                          ii.    Defendants

                  b.      Amgen’s Case in Chief on Past Damages and Willfulness

                  c.      Defendants’ Case in Chief on Past Damages and Willfulness

                  d.      Amgen’s Presentation of Rebuttal Evidence on Past Damages and
                          Willfulness
                                                   23
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 24 of 335 PageID #: 48753




                      e.     Closing Statements

                             i.     Amgen

                             ii.    Defendants

                             iii.   Amgen’s Rebuttal

           68.        BY DEFENDANTS: If the Court rules that willfulness is in the case, Defendants

   propose that the parties meet and confer on an order of proof to avoid jury confusion and

    minimize scheduling burden for trial witnesses.]]

           69.        Order of Proof on Injunction

           70.        The order of proof in the permanent injunction hearing (if one is scheduled), shall

    be as follows:8

                      a.     Opening Statement

                             i.      Amgen

                             ii.     Defendants

                      b.     Amgen’s Case in Chief on Injunction

                      c.     Defendants’ Case inChief on Injunction

                      d.     Amgen’s Presentationof Rebuttal Evidence on Injunction

                      e.     Closing Statements

                             i.      Amgen

                             ii.     Defendants

                             iii.   Amgen’s Rebuttal




    8 This proposed order of proof would apply in the event that an evidentiary hearing, as opposed
    to oral argument on written submissions, is scheduled.
                                                   24
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 25 of 335 PageID #: 48754




   XI.    AMENDMENT OF THE PLEADINGS

          71.     As stated at paragraph 4 herein, on September 15, 2015, Amgen moved for leave

   to amend its complaints, which the Court granted. No party anticipates at this time the need to

   further amend the pleadings.

   XII.   VOIR DIRE. JURY INSTRUCTIONS. AND VERDICT FORM

          72.     Pursuant to the Court’s Order, the parties are submitting to the Court, separately

   from this Joint Proposed Pretrial Order, proposed changes to the voir dire, preliminary jury

   instructions (D.I. 273), final jury instructions (D.I. 299), and special verdict form (D.I. 304) from

   the first trial that reflect new developments in the law or the record at trial and the reassignment

   of the case to Judge Andrews.        Additionally, the parties are submitting preliminary jury

   instructions, final jury instructions, and a special verdict form for the damages/willfulness trial

   separately from this Joint Proposed Pretrial Order. [[BY AMGEN: As stated in Amgen’s

   objections to the proposed final liability jury instructions, Defendants proffer instructions that

   Judge Robinson rejected and/or disregard the Court’s Order that proposed changes reflect new

   developments in the law or the record at trial and the reassignment of the case to Judge Andrews.

   (D.I. 458 T[ 15.) If the Court elects to consider any of Defendants’ proposed changes to Judge

   Robinson’s final jury instructions on this remanded case, Amgen requests an opportunity to brief

   the issue and proffer as appropriate proposed changes to such instructions at or before the

   Charging Conference, consistent with instructions from the Court.]]

   XIII. LENGTH OF TRIAL

           73.    The liability trial will commence on Tuesday, February 19, 2019, at 9:30 a.m.

   The Court has set aside 3 days for the liability phase of the trial. (D.I. 458 f 16.) A trial on past

    damages and willfulness will be held before the same jury in accordance with the order of the


                                                    25
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 26 of 335 PageID #: 48755




   Court. The Court has set aside one or two days for the second phase of the trial. (D.I. 458 ^ 17.)

   An injunction hearing, if necessary, will be held in accordance with further order of the Court.

   As stated in the Scheduling Order, “counsel will be allocated a total number of hours in which to

   present their respective cases.” (D.I. 458   16.)

           74.    The parties agree that each side will use no more than an hour for their respective

   opening statements in each phase and no more than [[BY AMGEN:                    45 minutes; BY

   DEFENDANTS:          an hour]] for their respective closing statements in each phase (liability,

   damages/willfulness) of the jury trial. The trial time for each phase will be divided evenly

   between the sides.    Opening statement, direct and redirect examination of a witness called

   (including by designation), cross-examination of witnesses called by the opposing party

   (including by designation), and objections (for the losing side) all count toward each side’s trial

   time.9 The Courtroom Deputy will keep a running total of trial time used by counsel.

   XIV.    CERTIFICATION REGARDING ATTEMPTED RESOLUTION OF CASE

           75.     The parties certify that they have engaged in a good faith effort to explore

   resolution of the controversy by settlement and have been unable to reach a resolution.

   XV.     ORDER TO CONTROL COURSE OF ACTION

           76.     This Order shall control the subsequent course of this action, unless modified by

    the Court to prevent manifest injustice or for good cause shown.

           77.     The parties reserve their respective rights to propose modifications to this Order,

    including the exhibits thereto, based on subsequent rulings of the Court or for other good cause.




    9 The parties intend to request that the Court permit the parties to give their closing arguments
    for the liability phase of the trial on Friday, February 22, following the three days of evidence.
                                                       26
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 27 of 335 PageID #: 48756




   XVI. AGREED-UPON DEADLINES

          78.    The parties agree that there may be circumstances at trial where a party may need

   additional time to serve exhibits, demonstratives or objections thereto, disclose witnesses or to

   prepare for a meet and confer conference. The parties agree to amend these deadlines, as needed

   and any amendment shall not be unreasonably withheld, if a good-faith basis for extending the

   deadline occurs.




                                                  27
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 28 of 335 PageID #: 48757




  YOUNG CONAWAY STARGATT & TAYLOR, LLP       WILKS, LUKOFF & BRACEGIRDLE, LLC

    /s/ James L. Higgins                       /s/ Scott B. Czerwonka

  Melanie K. Sharp (No. 2501)                David E. Wilks (No. 2793)
  James L. Higgins (No. 5021)                Scott B. Czerwonka (No. 4844)
  Michelle M. Ovanesian (No. 6511)           4250 Lancaster Pike, Suite 200
  1000 North King Street                     Wilmington, DE 19805
  Wilmington, DE 19801                       (302) 225-0850
  (302)571-6600                              dwilks@wlblaw.com
  msharp@vcst.com                            sczerwonka@wlblaw.com
  ihiggins@vcst.com
  movanesian@vcst.com                        OF COUNSEL:

  OF COUNSEL:                                ARNOLD & PORTER KAYE SCHOLER LLP
                                             Matthew M. Wolf
  MCDERMOTT WILL & EMERY LLP                 Paul I. Margulies
  William G. Gaede, III                      Anne W. Pearlman
  275 Middlefield Road, Suite 100            601 Massachusetts Ave, NW
  Menlo Park, CA 94025                       Washington, DC 20001
  (650)815-7400                              (202) 942-5000

  Sarah C. Columbia                          David K. Barr
  K. Nicole Clouse                           Daniel L. Reisner
  28 State Street                            Abigail Langsam
  Boston, MA 02109-1775                      Michael A. Lynn
  (617) 535-4074                             Victoria L. Reines
                                             250 West 55th Street
  Rebecca Harker Duttry                      New York, NY 10019-9710
  The McDermott Building                     (212) 836-8000
  500 North Capitol Street, N.W.
  Washington, DC 20001                       Deborah Fishman
  (202)756-8000                              3000 El Camino Real
                                             Five Palo Alto Square, Suite 500
  LONDON & MEAD                              Palo Alto, CA 94306-3807
  Christopher B. Mead                        (650)319-4500
  1225 19th Street, N.W.
  Suite 320                                  STEPTOE & JOHNSON LLP
  Washington, D.C. 20036                     John Josef Molenda, Ph.D.
  (202)331-3334                              Vishal Chandra Gupta
                                             1114 Avenue of the Americas
  CRAVATH, SWAINE & MOORE LLP                New York, NY 10036
  Keith R. Hummel                            (212) 506-3900
  David N. Greenwald
                                       28
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 29 of 335 PageID #: 48758




 Lauren A. Moskowitz                                   KIRKLAND & ELLIS LLP
 Geoffrey G. Hu                                        Paul D. Clement
 Sharonmoyee Goswami                                   George W. Hicks, Jr.
 Worldwide Plaza                                       655 Fifteenth Street, N.W.
 825 Eighth Avenue                                     Seventh Floor
 New York, NY 10019-7475                               Washington, DC 20005-5793
 (212) 474-1000                                        (202) 879-5000

 QUINN EMANUEL URQUHART & SULLIVAN, Attorneys for Sanofi, Sanofi-aventis U.S. LLC,
 LLP                                Aventisub LLC, and Regeneron Pharmaceuticals,
 Lauren Martin                      Inc.
 111 Huntington Ave., Suite 520
 Boston, MA 02199
 (617)712-7100

 Attorneys for Amgen Inc., Amgen Manufacturing,
 Limited and Amgen USA Inc.

   Dated: January 18, 2019




                                                  29
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 30 of 335 PageID #: 48759




                                               APPENDIX A

               The Court made several rulings before and during the March 2016 trial, a non-

      comprehensive list of which are copied below:


      1.       The Court ruled that, “[w]ell, certainly, there should be no mention of
               injunctive relief by anyone. It might be the only decision I make today.” (D.I.
               247 at 101:1-3.)

      2.       The Court ruled that “[tjhere is to be no mention during the liability phase of
               the trial of such issues as damages, injunctive relief or willfulness.” (D.I. 250
               117.)

      3.        The Court ruled that “Defendants shall not be permitted to introduce argument
                or elicit testimony that alirocumab is patented, as they have not proffered any
                issue (other than ‘telling their story’) to which their patent would be relevant.”
                (D.I. 250 If 6.)

      4.        The Court ruled that, “[ajlthough I have precluded evidence relating to
                defendants’ post-filing development story as evidence relevant to the issue of
                ‘motivation,’ I agree with plaintiffs that their status as ‘first’ to develop the
                claimed invention is relevant, at least as to ‘backdrop against which the’
                invalidity analyses are performed.” (D.I. 250 ^ 10.)

      5.        The Court ruled that it would “allow plaintiffs to offer evidence from both
                experts [i.e., Plaintiffs’ experts Drs. Rees and Petsko], each on their respective
                areas of expertise, but will preclude any allusion by plaintiffs to the fact that
                only one of defendants’ experts offered an ultimate opinion.” (D.I. 250 *f 12.)

      6.        The Court ruled that “plaintiffs shall proceed first with their opening, and
                proceed first with their two trial witnesses to present plaintiffs’ story.” (D.I.
                250 f 14.)

      7.        The Court ruled that “the parties and their experts will be precluded from
                characterizing their opponents’ approach and opinions as legally wrong.” (D.I.
                250 f 16.)

      8.        The Court ruled that, “[hjaving reviewed the proffer (D.I. 239, ex. 2) of Robert
                Bradway, I conclude that only paragraphs 1-4 are appropriate fodder for his
                testimony in part one of the trial addressing liability.” (D.I. 250 111.)

      9.        The Court ruled that “to avoid mischief in this phase of the trial [i.e., the
                liability phase], neither Mr. Bradway nor Dr. Schleifer may talk about the
                importance of patents in the context of their companies’ business models, nor
                about the amount of money spent on research. The court instead will read to


      DM US 157427983-1.041925.0240
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 31 of 335 PageID #: 48760




               the jury the attached remarks. Dr. Schleifer may testify consistently with the
               remainder of his proffer except for the following: The issues reflected in f 5;
               f 6; the last sentence off 7; the composition and prestige of Regeneron’s Board
               of Directors as described in f 8; all but the first three sentences off 9; and
               ff 10, 12, 13, and 14. Some of these issues may be relevant to the damages
               issues but have no relevance to the alleged invalidity of the patents-in-suit; any
               arguable relevance is far outweighed by the dangers of confusing the issues and
               misleading the jury, pursuant to Fed. R. Evid. 403. The parties’ opening
               statements, of course, shall reflect the evidentiary restrictions noted herein.”
               (D.I. 255.)

      10.      The Court ruled that Defendants could not introduce evidence that Amgen at
               times asserts invalidity in other patent cases, stating that, “whatever relevance it
               has, I think that relevance is outweighed by the mischief that could come up.
               So that application is denied.” (D.I. 341 at 196:20-197:16.)

      11.      The Court ruled that Amgen was permitted to present testimony from Dr.
               Chadwick King in addition to the testimony from Dr. Simon Jackson about
               Amgen’s invention of the asserted patents. (D.I. 343 at 724:13-725:14.)

      12.      The Court ruled that Defendants were not permitted to ask their expert
               witnesses about “developments in the law.” (D.I. 345 at 1136:25-1137:5.)

      13.      The Court ruled that “[generally the evidence in dispute (whether physicians
               specifically want to use Repatha® with its higher dosage) is relevant to the
               question posed in Slimfold. I agree with plaintiffs, however, that evidence of
               why physicians might not prescribe the higher dosage Repatha® will not
               include any reference to the FDA’s suggested ‘concerns regarding very low
               LDL,’ given that Repatha® has been approved by the FDA as ‘safe and
               effective’ for all the indications approved for Praluent®.” (D.I. 280.)

      14.       The Court ruled that Defendants’ scientific evidence proffered and reviewed in
                camera for their proposed witness (Dr. Stahl) on Defendants’ development of
                alirocumab was not relevant to the then-pending obviousness defense (D.I. 264
                at 3), and Defendants conceded it was not relevant to any issues, including
                written description (D.I. 414 at 23:19-20; see generally D.I. 414 at 22:24—
                23:20, 28:10-29:12). The Court further ruled that the “wide-ranging proffer
                will unfairly prejudice plaintiffs, and confuse and mislead the jury.” (D.I. 264
                at 3.)




      DM US 157427983-1.041925.0240
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 32 of 335 PageID #: 48761




                    EXHIBIT 1 TO PROPOSED FINAL PRETRIAL ORDER

                           JOINT STATEMENT OF ADMITTED FACTS

            The following facts are not disputed by the parties:

            1.     This is a civil action for patent infringement arising under the patent laws of the

   United States, 35 U.S.C. §§ 1 et seq. (D.I. 215-1 (Feb. 22, 2016 Joint Statement of Admitted

   Facts)    1.)

            2.     Subject matter jurisdiction over this action is proper pursuant to 28 U.S.C.

   §§ 1331, 1338(a), 2201, and 2202. (D.I. 215-1 ^ 2.)

            3.     Venue for this case is proper in the District of Delaware pursuant to 28 U.S.C.

   §§ 1391(b), 1391(c), and 1400(b). (D.I. 215-1 Tf 3.)

            A.     THE PARTIES

            4.     The Plaintiffs are Amgen Inc.; Amgen Manufacturing, Limited; and Amgen USA

   Inc. (collectively, “Amgen”). (D.I. 215-1 f 4.) Plaintiffs are in the business of developing,

   formulating, manufacturing, marketing, and selling pharmaceutical drug and biologic products,

   including antibody products.       Plaintiffs market and sell pharmaceutical drug and biologic

   products, including antibody products, throughout the United States.

            5.     Amgen Inc. is a corporation organized under the laws of Delaware with its

   principal place of business at One Amgen Center Drive, Thousand Oaks, California. (D.I. 215-1

   K5.)

            6.     Amgen Manufacturing, Limited (“AML”) is a Bermuda corporation with its

   principal place of business in Juncos, Puerto Rico. AML is a wholly owned subsidiary of

   Amgen, Inc. (D.I. 215-1 f 6.)
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 33 of 335 PageID #: 48762




          7.      Amgen USA Inc. (“AUSA”) is a corporation organized under the laws of the

   State of Delaware with its principal place of business in Thousand Oaks, California. AUSA is a

   wholly owned subsidiary of Amgen Inc. (D.I. 215-1 If 7.)

          8.      Defendants are Sanofi; sanofi-aventis U.S. LLC; Aventisub LLC; and Regeneron

   Pharmaceuticals, Inc. (collectively, “Defendants”). (D.I. 215-1 If 8.)

          9.      Sanofi is a company organized under the laws of France with its principal

   headquarters at 54 Rue La Boetie, 75008 Paris, France. (D.I. 215-1 f 9.)

           10.    sanofi-aventis U.S. LLC (“Sanofi U.S.”) is a company organized under the laws

   of the State of Delaware with its principal place of business at 55 Corporate Drive, Bridgewater,

   New Jersey. Sanofi U.S. is a wholly owned subsidiary of Sanofi. (D.I. 215-1 f 10.)

           11.    Aventisub LLC f/d/b/a Aventis Pharmaceuticals Inc. (“Aventisub”) is a company

   organized under the laws of the State of Delaware with its principal place of business at 3711

   Kennett Pike, Suite 200, Greenville, Delaware.         Aventisub is an indirect wholly owned

   subsidiary of Sanofi. (D.I. 215-1 If 11.)

           12.    The Sanofi defendants (Sanofi, Sanofi U.S., and Aventisub, hereinafter

   collectively referred to as “Sanofi”) are in the business of developing, formulating,

   manufacturing, marketing, and selling pharmaceutical drug and biologic products, including

   antibody products.     Sanofi markets and sells pharmaceutical drug and biologic products,

   including antibody products, throughout the United States.

           13.    Regeneron Pharmaceuticals, Inc. (“Regeneron”) is a corporation organized under

   the laws of the State of New York with its principal place of business at 777 Old Saw Mill River
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 34 of 335 PageID #: 48763




   Road, Tarrytown, New York.       Regeneron is registered as a foreign corporation to conduct

   business in the State of Delaware. (D.I. 215-1 ^ 13.)

          14.     Regeneron is in the business of manufacturing, marketing, importing, and selling

   pharmaceutical drug and biologic products, including antibody products, throughout the United

   States. (D.I. 215-1 f 1.)

           15.    This Court has personal jurisdiction over the parties. (D.I. 215-1 ^ 15.)

          B.      THE PATENTS-IN-SUIT

           16.    On October 22, 2013, United States Patent No. 8,563,698 (“the ’698 Patent”)

   entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

   issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

   Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

   Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1 f 16.)

           17.    On September 9, 2014, United States Patent No. 8,829,165 (“the ’165 Patent”)

   entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

   issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

   Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

   Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1117.)

           18.     On October 14, 2014, United States Patent No. 8,859,741 (“the ’741 Patent”)

   entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

   issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

   Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

   Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1         18.)


                                                    3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 35 of 335 PageID #: 48764




           19.     On October 28, 2014, United States Patent No. 8,871,913 (“the ’913 Patent”)

    entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

    issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

    Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

    Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1 *119.)

           20.     On October 28, 2014, United States Patent No. 8,871,914 (“the ’914 Patent”)

    entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

    issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

    Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

    Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1         20.)

           21.     On November 11, 2014, United States Patent No. 8,883,983 (“the ’983 Patent”)

    entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

    issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

    Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

    Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1 f 21.)

           22.     On November 18, 2014, United States Patent No. 8,889,834 (“the ’834 Patent”)

    entitled “Antigen Binding Proteins to Proprotein Convertase Subtilisin Kexin Type 9 (PCSK9)”

    issued to Amgen Inc. as assignee of named inventors Simon Mark Jackson, Nigel Pelham

    Clinton Walker, Derek Evan Piper, Wenyan Shen, Chadwick Terence King, Randal Robert

    Ketchem, Christopher Mehlin, and Teresa Arazas Carabeo. (D.I. 215-1 Tf 22.)

           23.     The ’698 Patent, ’165 Patent, ’741 Patent, ’913 Patent, ’914 Patent, ’983 Patent,

    and ’834 Patent are collectively referred to as the “patents-in-suit.” (D.I. 215-1 f 23.)


                                                      4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 36 of 335 PageID #: 48765




          24.     Amgen Inc. was the sole owner of, and holder of all substantial rights in, the

   patents-in-suit at the time it filed the complaints for patent infringement in this case. Amgen Inc.

   has maintained sole ownership of the patents-in-suit throughout this litigation. (D.I. 215-1 ^ 24.)

          25.     Through a series of agreements beginning in August 27, 2015, AML is and has

   been an exclusive licensee of the patents-in-suit with the right to import and manufacture

   Repatha® in the United States.      (D.I. 215-1 f 25; AM-SA-REM 00561741; AM-SA-REM

   00561750; AM-SA-REM 00561765; AM-SA-REM 00561800; AM-SA-REM 00561813; AM-

   SA-REM 00561820; AM-SA-REM 00561833; AM-SA-REM 00561840.)

          26.     Through a series of agreements beginning in August 27, 2015, AUSA is and has

   been an exclusive licensee of the patents-in-suit with the right to sell Repatha® in the United

   States for use in the United States. (D.I. 215-1 If 26; AM-SA-REM 00561741; AM-SA-REM

   00561750; AM-SA-REM 00561765; AM-SA-REM 00561800; AM-SA-REM 00561813; AM-

   SA-REM 00561820; AM-SA-REM 00561833; AM-SA-REM 00561840.)

           27.    The claims to be tried are Claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent and

   Claim 7 of the ’741 Patent (collectively the “patents-at-issue”) for purposes of trial. (D.I. 468.)

   The patent claims for trial are collectively referred to as the “Post-Remand Claims.”

           28.    Each of the Post-Remand Claims is entitled to priority at least as early as U.S.

   provisional application serial number 61/010,630, filed on January 9, 2008.

           29.    The first publication of a related application to the patents-in-suit was WO

   2009/026558, which published February 26, 2009. (See WO 2009/026558.)




                                                    5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 37 of 335 PageID #: 48766




           c.      SELECTED CLAIMS

           30.    Amgen’s Post-Remand Claims for trial are as follows (claims on which the Post-

    Remand Claims depend in italics) (D.I. 468.):

           a.      The ’165 Patent

           Claim 1.    An isolated monoclonal antibody, wherein, when bound to PCSK9, the

           monoclonal antibody binds to at least one of the following residues: SI53, 1154, PI 55,

           R194, D238, A239, 1369, S372, D374, C375, T377, C378, F379, V380, or S381 ofSEQ

           ID NO:3, and wherein the monoclonal antibody blocks binding ofPCSK9 to LDLR.

           Claim 2. The isolated monoclonal antibody of claim 1, wherein the monoclonal antibody

           binds to at least SI53.

           Claim 7. The isolated monoclonal antibody of claim 1, wherein the monoclonal antibody

           binds to at least D238.

           Claim 9. The isolated monoclonal antibody of claim 1, wherein the monoclonal antibody

           binds to at least 1369.

           Claim 15.     The isolated monoclonal antibody of claim 1, wherein the monoclonal

           antibody binds to at least V380.

           Claim 19. The isolated monoclonal antibody of claim 1 wherein the isolated monoclonal

           antibody binds to at least two of the following residues S153, 1154, P155, R194, D238,

           A239, 1369, S372, D374, C375, T377, C378, F379, V380, or S381 of PCSK9 listed in

           SEQ ID NO:3.

           Claim 29. A pharmaceutical composition comprising an isolated monoclonal antibody,

           wherein the isolated monoclonal antibody binds to at least two of the following residues

           S153, 1154, P155, R194, D238, A239, 1369, S372, D374, C375, T377, C378, F379,
                                              6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 38 of 335 PageID #: 48767




           V380, or S381 of PCSK9 listed in SEQ ID NO:3 and blocks the binding of PCSK9 to

           LDLR by at least 80%.

           b.      The ’741 Patent

           Claim 1. An isolated monoclonal antibody that binds to PCSK9, wherein the isolated

           monoclonal antibody binds an epitope on PCSK9 comprising at least one of residues 237

           or 238 of SEQ ID NO:3, and wherein the monoclonal antibody blocks binding of PCSK9

           to LDLR.

           Claim 2. The isolated monoclonal antibody of claim 1, wherein the isolated monoclonal

           antibody is a neutralizing antibody.

           Claim 7.     The isolated monoclonal antibody of claim 2, wherein the epitope is a

           functional epitope.

           D.      THE PARTIES’            RESPECTIVE         ANTI-PC SK9        ANTIBODY         DRUG
                   PRODUCTS

           31.     A company seeking to market a biological product for human therapeutic use in

    the United States must first obtain a license from the U.S. Food and Drug Administration

    (“FDA”), typically through the filing of a Biologies License Application (“BLA”). See 42

    U.S.C. § 262. The BLA, among other things, comprises technical data on the composition of the

    biologic, the means for its manufacturing, clinical trial results to establish the safety and efficacy

    of the biologic, and labeling for use of the biologic for which approval is requested. See 21

    C.F.R. §§601 etseq. (D.I. 215-1 If 30.)




                                                      7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 39 of 335 PageID #: 48768




                    1.     Amgen’s Repatha®

            32.     Repatha® is a pharmaceutical composition comprising the antibody drug

    substance, evolocumab, which is the active ingredient in Repatha®. Evolocumab is a human

    monoclonal antibody against PCSK9. (D.I. 215-1 f 34.)

            33.     Evolocumab is also known as “AMG-145” and “21B12.” (D.I. 215-1           35.)

            34.     On August 28, 2014, Plaintiffs filed a BLA seeking approval to market its anti-

    PCSK9 antibody product, Repatha®, for treatment of high cholesterol in the United States. (D.I.

    215-1 If 32.)

            35.     On August 27, 2015, the FDA approved Plaintiffs’ BLA authorizing Plaintiffs to

    market Repatha® (1) as an adjunct to diet and maximally tolerated statin therapy for the

    treatment of adults with heterozygous familial hypercholesterolemia (FleFH) or clinical

    atherosclerotic cardiovascular disease (ASCVD), who require additional lowering of low-density

    lipoprotein cholesterol (LDL-C); and (2) as an adjunct to diet and other LDL-lowering therapies

    for the treatment of patients with homozygous familial hypercholesterolemia (FIoFFl), who

    require additional lowering of LDL-C. (D.I. 215-1 f 33.)

            36.     On August 27, 2015, Plaintiffs launched Repatha® in the United States.

            37.     On December 1, 2017, the FDA approved Plaintiffs’ supplemental BLA

    authorizing Plaintiffs to market Repatha® (1) to reduce the risk of myocardial infarction, stroke,

    and coronary revascularization in adults with established cardiovascular disease; (2) as an

    adjunct to diet, alone or in combination with other lipid-lowering therapies (e.g., statins,

    ezetimibe), for treatment of adults with primary hyperlipidemia (including HeFH) to reduce

    LDL-C; and (3) as an adjunct to diet and other LDL-lowering therapies (e.g. statins, ezetimibe,


                                                    8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 40 of 335 PageID #: 48769




    LDL apheresis) in patients with HoFH who require additional lowering of LDL. (See AM-SA-

    REM 00151673 (2017 FDA label) at -1673.)

           38.       Repatha® is administered to patients via subcutaneous injection, using a single­

    use prefilled syringe containing 140 mg of Repatha®, a single-use prefilled auto-injector

    containing 140 mg of Repatha®, or a single-use prefilled on-body infusor containing 420 mg of

    Repatha®.       For adults with established cardiovascular disease or primary hyperlipidemia

    (including HeFH patients), the recommended dose is either a 140 mg dose every two weeks or a

    420 mg dose administered once monthly. The recommended dose for HoFH patients is 420 mg

    once monthly.

                     2.     Defendants’ Praluent®

                            a. Defendants’ development and commercialization of Praluent®

            39.      Praluent® is a pharmaceutical composition comprising the antibody drug

    substance, alirocumab, which is the active ingredient in Praluent®. Alirocumab is a human

    monoclonal antibody against PCSK9. (D.I. 215-1 f 39.)

            40.      Alirocumab is also known as REGN727, SAR236553, 316P, and H1316P. (D.I.

    215-1 Tf 40.)

            41.      In November 2007, Defendants entered into a collaboration to develop human

    monoclonal antibodies.      (Defendants’ June 15, 2018 Response to Joint Interrogatory No. 6

    (citing Mulhem 2015 Report); Mulhem 2015 Report If 24.)




                                                     9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 41 of 335 PageID #: 48770




          43.     On November 24, 2014, Defendants filed a BLA seeking approval to market their

   anti-PCSK9 antibody product, Praluent®, for treatment of high cholesterol in the United States.

   (D.I. 215-1 f 37.)

          44.     On July 24, 2015, the FDA approved Defendants’ BLA, authorizing Defendants

   to market Praluent® as an adjunct to diet and maximally tolerated statin therapy for the treatment

   of adults with heterozygous familial hypercholesterolemia or clinical atherosclerotic

   cardiovascular disease, who require additional lowering of LDL-C. (D.I. 215-1     38.)




                          b. Praluent® is a pharmaceutical composition containing                  a
                             composition of the antibody drug substance, alirocumab.

          47.     Praluent® is available in two different formulations, 75 mg and 150 mg. It is

   administered to patients via subcutaneous injection every two weeks with a pre-filled pen or

   syringe in a dose of 75 mg or 150 mg, or via subcutaneous injection every four weeks with a pre­

   filled pen or syringe in a dose of 300 mg (made up of two injections of 150 mg). (D.I. 215-1 f

   41; SAN-R00492779 (Praluent Label).)

           E.     DISTRIBUTION OF ANTI-PCSK9 ANTIBODIES

           48.    Repatha® and Praluent® are the only two anti-PCSK9 antibodies approved by the

   FDA for sale in the United States. (D.I. 215-1 If 31.)

                                                    10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 42 of 335 PageID #: 48771




          49.    Repatha® and Praluent® are sold through a chain consisting of manufacturers,

   wholesalers, payers and pharmacy benefit managers, and specialty pharmacies. (Carey 30(b)(6)

   Dep. 201:9-18.)

          50.    Amgen and Defendants sell Repatha® and Praluent®, respectively, to a wholesaler

   or distributor at the wholesale acquisition cost (“WAC”).     (Carey 30(b)(6) Dep. 201:9-18;

   Faught 30(b)(6) Dep. 48:14-16.)

          51.    Wholesalers then sell Repatha® and Praluent® to specialty pharmacies. (Carey

   30(b)(6) Dep. 201:9-18; Terifay 30(b)(6) Dep. 130:2-131:6.)

          52.    Patients then obtain Repatha® and Praluent® from specialty pharmacies.     (Carey

   30(b)(6) Dep. 69:17-21.)

          53.    Most patients purchasing Repatha® or Praluent® who are covered by insurance

   pay either a fixed amount (copayment) or a percentage of the WAC (coinsurance) for each

   prescription. (Carey 30(b)(6) Dep. 69:17-21; Oster Dep. 181:10-24.)

          54.    In some cases, health insurance plans (“payers”) may contract with entities called

   pharmacy benefit managers (“PBMs”) to negotiate with drug manufacturers to determine which

   drugs the plans managed by the PBM will cover and the price they will pay for these products.

          55.    Patients who receive health coverage through commercial plans may apply

   “copayment cards” from manufacturers to offset the costs of all or a portion of their copayment

   or coinsurance. (Terifay 30(b)(6) Dep. 187:14-22; Lacombe 30(b)(6) Dep. 155:11-156:4; Carey

   30(b)(6) Dep. 117:11-24.)

          56.    A payer or PBM’s “formulary” is a list of drugs that are covered by that payer or

   PBM.
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 43 of 335 PageID #: 48772




           57.   Biologic manufacturers often pay a rebate to a payer or PBM in exchange for

   putting the manufacturer’s medicines on the payer or PBM’s formulary. (Carnahan Dep. 14:6-

    18.)

           F.    MARKET FOR THE PARTIES’ ANTI-PCSK9 ANTIBODIES

           58.   Both Repatha and Praluent are LDL-C lowering (sometimes called “lipid

   lowering”) therapies.




                                               12
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 44 of 335 PageID #: 48773




                     EXHIBIT 2 TO PROPOSED FINAL PRETRIAL ORDER

                AMGEN’S STATEMENT OF ISSUES OF FACT TO BE LITIGATED

            Amgen respectfully submits the following issues of fact that remain to be presented and

   litigated.    Further details regarding these issues have been explained at length in Amgen’s

   pleadings and discovery responses, including in its contentions, interrogatory responses, expert

   reports, and by experts at depositions, which Amgen incorporates by reference. Should the

    Court determine that any issue identified in this list is more properly considered an issue of law,

   it shall be so considered and Amgen incorporates such issue into Amgen’s Statement of Issues of

   Law to be Litigated. Amgen reserves the right to revise, modify, supplement, or change the

    issues of fact to be litigated in light of the Court’s rulings and in light of Defendants’

    identification of issues of law and fact to be litigated. Amgen also notes that this statement only

    contains the issues to be litigated at trial.

   I.       ISSUES TO BE DETERMINED BY TRIAL

            1.      Based on at least the facts to be presented above and those in the parties’ Joint

    Admitted Facts, Amgen respectfully submits the following issues of fact to be determined at

   trial:

    II.     VALIDITY

            2.      WRITTEN DESCRIPTION

            3.      Whether Defendants can prove by clear and convincing evidence that the

    specifications of the ’165 and ’741 Patents do not describe the full scope of the claimed

    inventions and do not reasonably convey to those of skill in the art that the inventors had

    possession of the claimed inventions on or before the priority date (in this case, January 9, 2008)

    of the selected claims. Specifically:




                                                     1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 45 of 335 PageID #: 48774




                  A.      Claim 2 of the ’165 Patent

           4.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 2 of the ’165 Patent on or before the priority date.            Whether

   Defendants can prove by clear and convincing evidence that the ’ 165 Patent does not describe a

   sufficient number of representative species falling within the scope of the genus of the invention

   of claim 2.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the ait could visualize or recognize the members

   of the genus of the invention of claim 2. Whether Defendants can prove by clear and convincing

   evidence that the specification of the ’165 Patent does not establish a reasonable correlation

   between structure and function for the members of the genus of the invention of claim 2.

           5.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.

                  B.      Claim 7 of the ’165 Patent

           6.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 7 of the ’165 Patent on or before the priority date.            Whether

   Defendants can prove by clear and convincing evidence that the ’165 Patent does not describe a

    sufficient number of representative species falling within the scope of the genus of the invention

                                                    2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 46 of 335 PageID #: 48775




   of claim 7.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the art could visualize or recognize the members

   of the genus of the invention of claim 7. Whether Defendants can prove by clear and convincing

   evidence that the specification of the ’165 Patent does not establish a reasonable correlation

   between structure and function for the members of the genus of the invention of claim 7.

          7.      Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.

                  C.      Claim 9 of the ’165 Patent

          8.      Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 9 of the ’165 Patent on or before the priority date.            Whether

   Defendants can prove by clear and convincing evidence that the ’165 Patent does not describe a

   sufficient number of representative species falling within the scope of the genus of the invention

   of claim 9.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the art could visualize or recognize the members

   of the genus of the invention of claim 9. Whether Defendants can prove by clear and convincing

   evidence that the specification of the ’165 Patent does not establish a reasonable correlation

   between structure and function for the members of the genus of the invention of claim 9.




                                                   3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 47 of 335 PageID #: 48776




          9.      Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.

                  D.      Claim 15 of the ’165 Patent

           10.    Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 15 of the ’165 Patent on or before the priority date.         Whether

   Defendants can prove by clear and convincing evidence that the ’165 Patent does not describe a

   sufficient number of representative species falling within the scope of the genus of the invention

   of claim 15.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the art could visualize or recognize the members

   of the genus of the invention of claim 15.          Whether Defendants can prove by clear and

   convincing evidence that the specification of the ’165 Patent does not establish a reasonable

   correlation between structure and function for the members of the genus of the invention of

   claim 15.

           11.    Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.




                                                   4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 48 of 335 PageID #: 48777




                  E.      Claim 19 of the ’165 Patent

          12.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 19 of the ’165 Patent on or before the priority date.         Whether

   Defendants can prove by clear and convincing evidence that the ’165 Patent does not describe a

   sufficient number of representative species falling within the scope of the genus of the invention

   of claim 19.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the art could visualize or recognize the members

   of the genus of the invention of claim 19.          Whether Defendants can prove by clear and

   convincing evidence that the specification of the ’165 Patent does not establish a reasonable

   correlation between structure and function for the members of the genus of the invention of

   claim 19.

           13.    Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.

                  F.      Claim 29 of the ’165 Patent

           14.    Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not describe the full scope of the claimed invention and

   does not reasonably convey to one skilled in the art that the inventors had possession of the

   claimed invention of claim 29 of the ’165 Patent on or before the priority date.         Whether

   Defendants can prove by clear and convincing evidence that the ’165 Patent does not describe a

                                                   5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 49 of 335 PageID #: 48778




    sufficient number of representative species falling within the scope of the genus of the invention

    of claim 29.    Whether Defendants can prove by clear and convincing evidence that the

    specification of the ’165 Patent does not describe structural features common to the members of

   the genus such that a person of ordinary skill in the art could visualize or recognize the members

    of the genus of the invention of claim 29.       Whether Defendants can prove by clear and

    convincing evidence that the specification of the ’165 Patent does not establish a reasonable

    correlation between structure and function for the members of the genus of the invention of

    claim 29.

            15.    Whether Amgen can prove by a preponderance of evidence that Defendants' own

    patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

    support of their own patent applications estop Defendants from presenting their inconsistent

    written description defenses in this case.

                   G.      Claim 7 of the ’741 Patent

            16.    Whether Defendants can prove by clear and convincing evidence that the

    specification of the ’741 Patent does not describe the full scope of the claimed invention and

    does not reasonably convey to one skilled in the art that the inventors had possession of the

    claimed invention of claim 7 of the ’741 Patent on or before the priority date.          Whether

    Defendants can prove by clear and convincing evidence that the ’741 Patent does not describe a

    sufficient number of representative species falling within the scope of the genus of the invention

    of claim 7.     Whether Defendants can prove by clear and convincing evidence that the

    specification of the ’741 Patent does not describe structural features common to the members of

    the genus such that a person of ordinary skill in the art could visualize or recognize the members

    of the genus of the invention of claim 7. Whether Defendants can prove by clear and convincing




                                                    6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 50 of 335 PageID #: 48779




   evidence that the specification of the ’741 Patent does not establish a reasonable correlation

   between structure and function for the members of the genus of the invention of claim 7.

           17.    Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   written description defenses in this case.

           18.    ENABLEMENT

           19.    Whether Defendants can prove by clear and convincing evidence that any of the

   Post-Remand Selected Claims of the patents-in-suit are invalid for failure to comply with the

   enablement requirement in the first paragraph of 35 U.S.C. § 112. Specifically:

                  H.      Claim 2 of the ’165 Patent

          20.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 2 without undue experimentation.

           21.    Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  I.      Claim 7 of the ’165 Patent

           22.    Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 7 without undue experimentation.

           23.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

                                                    7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 51 of 335 PageID #: 48780




   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  J.     Claim 9 of the ’165 Patent

          24.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 9 without undue experimentation.

          25.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  K.      Claim 15 of the ’165 Patent

          26.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 15 without undue experimentation.

          27.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  L.      Claim 19 of the ’ 165 Patent

          28.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 19 without undue experimentation.

          29.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

                                                    8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 52 of 335 PageID #: 48781




   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  M.     Claim 29 of the ’165 Patent

          30.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 29 without undue experimentation.

          31.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

                  N.      Claim 7 of the ’741 Patent

          32.     Whether Defendants can prove by clear and convincing evidence that the

   specification of the ’741 Patent does not teach a person skilled in the art how to make and use the

   full scope of the invention described by claim 7 without undue experimentation.

          33.     Whether Amgen can prove by a preponderance of evidence that Defendants' own

   patent applications, granted patents, and arguments to the U.S. Patent and Trademark Office in

   support of their own patent applications estop Defendants from presenting their inconsistent

   enablement defenses in this case.

   III.   DAMAGES/WILLFULNESS

          34.     Whether Amgen can prove by a preponderance of evidence the amount of past

   damages to which Amgen is entitled in the form of lost profits due to lost sales and/or lost profits

   due to price erosion relating to Defendants’ infringing U.S. sales of Praluent made between

   February 1, 2016, and September 30, 2018.




                                                    9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 53 of 335 PageID #: 48782




             35.   Whether Amgen can prove by a preponderance of evidence the amount of past

   damages to which Amgen is entitled in the form of a reasonable royalty relating to the portion, if

   any, of Defendants’ infringing U.S. sales of Praluent made between February 1, 2016, and

   September 30, 2018, for which lost profits due to lost sales and lost profits due to price erosion

   are not awarded.

             36.   Whether Amgen can prove by a preponderance of evidence that Amgen is entitled

   to enhanced damages pursuant to 35 U.S.C. § 284, including but not limited to as a result of

   Defendants’ willful infringement of one or more of the selected claims of the ’165 Patent and/or

   the ’741 Patent.

   IV.       PERMANENT INJUNCTION

             37.   Whether Amgen can prove by a preponderance of evidence that Amgen is entitled

   to a permanent injunction pursuant to 35 U.S.C. § 283, enjoining each Defendant, its officers,

   agents, servants, employees, and those persons acting in active concert or participation with all

   or any of them from manufacturing, using, offering to sell, or selling alirocumab or Praluent

   within the United States, or importing alirocumab into the United States, prior to the expiration

   of the selected claims of the ’165 Patent and/or the ’741 Patent.

             A.    IRREPARABLE INJURY

             38.   Whether Amgen would suffer irreparable injury if a permanent injunction is not

   issued.

             B.    DAMAGES INADEQUATE

             39.   Whether Amgen’s remedies available at law, such as monetary damages, would

   be inadequate to compensate for that injury.

             C.    BALANCE OF HARDSHIPS

             40.   Whether the balance of hardships indicates that a remedy in equity is warranted.


                                                    10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 54 of 335 PageID #: 48783




         D.    PUBLIC INTEREST

         41.   Whether the public interest would not be disserved by a permanent injunction.




                                                11
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 55 of 335 PageID #: 48784




                     EXHIBIT 3 TO PROPOSED FINAL PRETRIAL ORDER

            DEFENDANTS’ STATEMENT OF ISSUES OF FACT TO BE LITIGATED

            Subject to the Court’s ruling on Defendants’ Motion for Summary Judgment of Patent

   Invalidity (D.I. 630), Defendants respectfully submit the following issues of fact that remain to

   be presented and litigated at trial. Further details regarding these issues have been explained at

   length in Defendants’ pleadings and discovery responses, including in its contentions,

   interrogatory responses, expert reports, and by experts at depositions, which Defendants

   incorporate by reference. Should the Court determine that any issue identified in this list is

   more properly considered an issue of law, it shall be so considered and Defendants incorporate

   such issue into Defendants’ Statement of Issues of Law to be Litigated. Defendants reserve the

   right to revise, modify, or supplement. Defendants also note that this statement only contains

   the issues of fact to be litigated at trial.

   I.       ISSUES TO BE DETERMINED AT TRIAL

             1.    Based on at least the facts to be presented above and those in the parties’ Joint

   Admitted Facts, Defendants respectfully submit the following issues of fact to be determined at

   trial:

   II.      INVALIDITY

            A.     Written Description

            2.     For each of claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent and claim 7 of the

    ’741 Patent (collectively, the “Asserted Claims”), whether Defendants can prove by clear and

   convincing evidence that the T65 Patent and the ’741 Patent, which share an identical

    specification, do not convey to those skilled in the art that the inventors were in possession of the

   full scope of the invention of each of the claims as of the January 9, 2008 priority date of the

    T65 and ’741 Patents, because their common specification does not disclose either


                                                      1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 56 of 335 PageID #: 48785




   representative species falling within the scope of the claimed genus, including species

   representative of the accused antibody known as alirocumab (Praluent®), 1D05, AX132 or J16,

   or structural features common to the members of the genus, so that one of skill in the art could

   visualize or recognize the members of the genus.

          3.     Whether evidence of Defendants’ own patent applications, granted patents and

   arguments to the U.S. Patent and Trademark Office in support of their own patent applications—

   not at issue in this case—is relevant to determining whether Amgen’s Asserted Claims comply

   with the written description requirement for the reasons stated in D.I. 673, D.I. 674, and the

   motion in limine filed herewith regarding exclusion of testimony related to Sanofi and

   Regeneron’s patent portfolios.

          B.     Enablement

          4.      For each of the Asserted Claims, whether Defendants can prove by clear and

   convincing evidence that the common specification of the ’165 and ’741 Patents does not contain

   sufficient information to enable a person of ordinary skill in the art as of the January 9, 2008

   priority date to make and use the fall scope of the invention of each of the Asserted Claims

   without undue experimentation.

          5.      Whether evidence of Defendants’ own patent applications, granted patents and

   arguments to the U.S. Patent and Trademark Office in support of their own patent applications—

   which are not at issue in this case—is relevant to determining whether Amgen’s Asserted Claims

   comply with the enablement requirement for the reasons stated in D.I. 673, D.I. 674, and the

   motion in limine filed herewith regarding exclusion of testimony related to Sanofi and

   Regeneron’s patent portfolios.




                                                  2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 57 of 335 PageID #: 48786




   m.       REMEDIES1

            6.       To the extent that at least one of the Asserted Claims is not invalid, whether

   Amgen can prove by a preponderance of evidence that Amgen is entitled to damages in the form

    of lost profits, price erosion, and/or a reasonable royalty as a result of Defendants’ infringement

   of one or more valid claims.

            7.       To the extent that at least one of the Asserted Claims is not invalid, whether

   Amgen can prove by a preponderance of evidence the amount of damages to which Amgen is

    entitled as a result of Defendants’ infringement of one or more valid claims.

            8.       To the extent that the Asserted Claims are found to be invalid for any reason,

    whether Defendants can prove by a preponderance of the evidence that this case is an

    exceptional case pursuant to 35 U.S.C. § 285, and that Defendants should be awarded their

    attorneys’ fees and costs.2

            9.        To the extent that at least one of the Asserted Claims is not invalid, whether

    Amgen can prove by a preponderance of evidence that Defendants’ infringement was willful.

             10.     To the extent that at least one of the Asserted Claims is not invalid, whether

    Amgen can prove by a preponderance of evidence that Amgen is entitled to enhanced damages

    pursuant to 35 U.S.C. § 284.




    1 Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for Judgment on the
    Pleadings regarding willfulness, which is still pending before the Court. D.I. 448. However, consistent with the
    Court’s comments at the January 3,2019 hearing, Defendants have supplemented their pretrial order materials to
    address willfulness without waiver,.
    2 Pursuant to the Scheduling Order, Amgen’s request for a permanent injunction will not be tried with liability and
    damages issues, but will instead be submitted to the Court through briefing and, potentially, a subsequent hearing
    should the Court deem it necessary. D.I. 458 at 12. Accordingly, Defendants have not addressed permanent
    injunction issues in their pretrial order materials.


                                                              3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 58 of 335 PageID #: 48787




                     EXHIBIT 4 TO PROPOSED FINAL PRETRIAL ORDER

              AMGEN’S STATEMENT OF ISSUES OF LAW TO BE LITIGATED

           Amgen respectfully submits the following issues of law to be litigated. Further details

   regarding these issues have been explained at length in Amgen’s pleadings and discovery

   responses, including in its contentions; interrogatory responses; expert reports; in Amgen’s

   oppositions to Defendants’ Motion for New Trial (D.I. 359), Defendants’ Motion for Judgment as

   a Matter of Law on Written Description and Enablement (D.I. 352), Defendants’ Motion for

   Judgment on the Pleadings Regarding Amgen’s Willful Infringement Claim (D.I. 452),

   Defendants’ Motion for Summary Judgment (D.I. 678); in Amgen’s briefs in support of Amgen’s

   Motion for a Permanent Injunction (D.I. 362; D.I. 376), Amgen’s Motion for Partial Summary

   Judgment (D.I. 635; D.I. 693); by experts at depositions and at trial in 2016; and in rulings by the

   Court in this case (see D.I. 389; D.I. 390; D.I. 392; D.I. 401). Should the Court determine that any

   issue identified in this list is more properly considered an issue of fact, it shall be so considered

    and Amgen incorporates such issue into Amgen’s Statement of Issues of Fact to be Litigated.

   Amgen reserves the right to revise, modify, supplement, or change the issues of law to be litigated

    in light of the Court’s rulings and in light of Defendants’ identification of issues of law and fact to

    be litigated.

   Amgen’s Statement of Issues of Law:

    I.      ISSUES ON WHICH AMGEN BEARS THE BURDEN OF PROOF

            A.      AMGEN’S REMEDIES

            As set forth in Amgen’s Statement of Intended Proofs (Exhibit 6 to the Proposed Pretrial

    Order), which is incorporated herein by reference, Amgen intends to prove by a preponderance of

    the evidence that Amgen is entitled to past damages in the form of lost profits due to lost sales,

    lost profits due to price erosion, and, in the event that any unit is excluded from the calculation of
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 59 of 335 PageID #: 48788




   lost profits due to lost sales and lost profits due to price erosion a reasonable royalty for such units,

   enhanced damages pursuant to 35 U.S.C. § 284, and an award of attorneys’ fees pursuant to 35

   U.S.C. § 285. Amgen also intends to prove that it is entitled to a permanent injunction.

                   1.       Patent Damages

           "Upon finding for the claimant the court shall award the claimant damages adequate to

   compensate for the infringement, but in no event less than a reasonable royalty for the use made

   of the invention by the infringer, together with interest and costs as fixed by the court.” 35 U.S.C.

    § 284. “[T]he amount of a prevailing party’s damages is a finding of fact on which the plaintiff

   bears the burden of proof by a preponderance of the evidence.” Smithkline Diagnostics, Inc. v.

   Helena Labs. Corp., 926 F.2d 1161, 1164 (Fed. Cir. 1991).

           The patent statute “imposes no limitation on the types of harm resulting from infringement

   that the statute will redress. The section’s broad language awards damages for any injury as long

    as it resulted from the infringement.” King Instruments Corp. v. Perego, 65 F.3d 941, 947 (Fed.

    Cir. 1995). “The phrase ‘damages adequate to compensate’ means full compensation for ‘any

    damages’ [the patent owner] suffered as a result of the infringement.” Grain Processing Corp. v.

   Am. Maize-Prods. Co., 185 F.3d 1341, 1349 (Fed. Cir. 1999). “Full compensation includes any

    foreseeable lost profits the patent owner can prove.” Id. “[T]he Supreme Court has interpreted [§

    284] to mean that ‘adequate’ damages should approximate those damages that will fully

    compensate the patentee for infringement.” Rite-Hite Corp. v. Kelley Co., Inc., 56F.3d 1538,1545

    (Fed. Cir. 1995) (citing Gen. Motors Corp. v. Devex Corp., 461 U.S. 648 (1983)).

           A patentee need not prove its damages with absolute certainty. See W.R. Grace & Co.-

    Conn. v. Intercat, Inc., 60 F. Supp. 2d 316, 321 (D. Del. 1999) (citing Lam, Inc. v. Johns-Manville

    Corp., 718 F.2d 1056, 1065 (Fed. Cir. 1983)). “[I]t will be enough if the evidence show [sic] the



                                                       2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 60 of 335 PageID #: 48789




   extent of the damages as a matter of just and reasonable inference, although the result be only

   approximate.” Story Parchment Co. v. Patterson Paper Co., 282 U.S. 555, 563 (1931). Moreover,

   “[a]ny doubt about the correctness [of damages] is resolved against the infringer.” State Indus.,

   Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577 (Fed. Cir. 1989); Lam, 718 F.2d at 1064; W.R.

    Grace, 60 F. Supp. 2d at 321; see Saf-GardProds.,v. Serv. Parts, Inc., 491 F..996, 1001-1003 (D.

   Ariz. 1980). “[Fundamental principles of justice require us to throw the risk of any uncertainty

   upon the wrongdoer instead of upon the injured party.” Paper Converting Mach. Co. v. Magna-

    Graphics Corp., 745 F.2d 11, 22 (Fed. Cir. 1984)) (citing Story Parchment Co., 282 U.S. at 563.).

                            a.      Lost Profits

            To recover lost profits based on lost sales, the patent owner has an initial burden to show a

   reasonable probability that, “but for” the infringement, the patent owner would have made the

    infringer’s sales. See Crystal Semiconductor Corp. v. Tritech Microelectronics Int’l, Inc., 246

   F.3d 1336, 1353 (Fed. Cir. 2001); State Indus., 883 F.2d at 1577; King Instruments, 65 F.3d at

    952.   The Federal Circuit “has prescribed no one particular method by which the patent owner

    must meet this burden; ‘the methodology of assessing and computing damages is committed to the

    sound discretion of the district court.’” Id. (citation omitted).

            One recognized method for proving lost profits based on lost sales - often called the

    Panduit test - is for the patent owner to establish four factors: (1) demand for the patented product

    exists; (2) absence of acceptable non-infringing substitute products to satisfy the demand; (3) the

    patent owner possessed the manufacturing and marketing capability to meet the demand; and (4)

    the amount of the profit that would have been earned. Panduit Corp. v. Stahlin Bros. Fibre Works,

    Inc., 575 F.2d 1152,1156 (6th Cir. 1978); Versata Software, Inc. v. SAP Am., Inc., Ill F.3d 1255,

    1265 (Fed. Cir. 2013); DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1330



                                                       3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 61 of 335 PageID #: 48790




   (Fed. Cir. 2009). The Panduit test is an acceptable, though not exclusive, test for determining the

   availability of lost profits. See Tate Access Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958, 971

   (Fed. Cir. 2000) (noting that a patent owner may establish lost profits using the Panduit approach);

   BICLeisure Prods., Inc. v. Windsurfing Int7, 1 F.3d 1214, 1218 (Fed. Cir. 1993).

           A showing under Panduit “permits a court to reasonably infer that the lost profits claimed

   were in fact caused by the infringing sales, thus establishing a patentee’s prima facie case with

    respect to ‘but for’ causation.” Rite-Hite, 56 F.3dat 1545. Once the patent owner has met its initial

   burden, “[t]he burden then shifts to the infringer to show that the [‘but for’ claim] is unreasonable

    for some or all of the lost sales.” Id.

            The Federal Circuit has explained with regard to the first Panduit factor:

                    All that the first factor states, and thus requires, is “demand for the patented
                    product.” Panduit, 575 F.2d at 1156. This factor does not require any allocation
                    of consumer demand among the various limitations recited in a patent claim.
                    Instead, the first Panduit factor simply asks whether demand existed for the
                    “patented product,” i.e., a product that is “covered by the patent in suit” or that
                    “directly competes with the infringing device.”

    DePuy Spine, Inc., 567 F.3d atl330. Commercial success is compelling evidence of demand. See

    Gyromat Corp. v. Champion SparkPlug, Co., 735 F.2d 549 (Fed. Cir. 1984).

            With regard to the second Panduit factor, the Grain Processing court held:

                    When an alleged alternative is not on the market during the accounting period, a
                    trial court may reasonably infer that it was not available as a noninfringing
                    substitute at that time .... The accused infringer then has the burden to overcome
                    this inference by showing that the substitute was available during the accounting
                    period. . . . Mere speculation or conclusory assertions will not suffice to
                    overcome the inference. After all, the infringer chose to produce the infringing,
                    rather than noninfringing, product. Thus, the trial court must proceed with
                    caution in assessing proof of the availability of substitutes not actually sold during
                    the period of infringement. Acceptable substitutes that the infringer proves were
                    available during the accounting period can preclude or limit lost profits;
                    substitutes only theoretically possible will not.




                                                      4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 62 of 335 PageID #: 48791




   185 F.3d at 1353. “Consumer demand defines the relevant market and relative substitutability

   among products therein .... Important factors shaping demand may include consumers’ intended

   use for the patentee’s product, similarity of physical and functional attributes of the patentee’s

   product to alleged competing products, and price.” Id. at 1355. “It is clear that ‘ [a] product lacking

   the advantages of [the] patented [device] can hardly be termed a substitute ‘acceptable’ to the

   customer who wants those advantages.’" Id. (citing Panduit, 575 F.2d at 1162); Am. Seating Co.

   v. USSC Grp. Inc., 514 F.3d 1262, 1270 (Fed. Cir. 2008) (“[B]uyers must view the substitute as

   equivalent to the patented device.”). Under Federal Circuit case law, investigational therapies that

   were not approved by the FDA or on sale at the time of infringement, cannot be deemed non-

   infringing alternatives. See Siemens Med. Solutions USA v. Saint-Gobain Ceramics & Plastics,

   Inc., 637 F.3d 1269, 1288 (Fed. Cir. 2011) (“[a] substitute need not be on sale at the time of

   infringement, but if the substitute cannot be commercialized ‘readily,’ then it is not available for

   purposes of a lost profits determination”) (citing Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119,

   1123 (Fed. Cir. 2003)); Grain Processing Corp. v. Am. Maize-Prods. Co., 185 F.3d 1341, 1349

   (Fed. Cir. 1999) (“to be an acceptable non-infringing substitute, the product or process must have

   been available or on the market at the time of infringement.”) (citations omitted) (emphasis in

   original).

           The patent owner may prove the third Panduit factor - capacity - by showing that it had

   the ability to meet the demand for the quantity of sales that it claims to have lost. See Bio-Rad

   Lab., Inc. v. Nicolet Instrument Corp., 739 F.2d 604 (Fed. Cir. 1984), abrogated on other grounds,

   Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995). Capacity may be shown

   by evidence that the patent owner would have been able to expand to meet the increased demand




                                                      5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 63 of 335 PageID #: 48792




   created by the success of its patented product. See Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543,

   1553 (Fed. Cir. 1997).

          Finally, the patent owner may prove the fourth Panduit factor - the amount of profits it lost

   - by reasonably quantifying the incremental profits it would have made from the sales it lost. See

   Paper Converting Mach., 745 F.2d at 22. Classic computation of lost sales to infringing products

   applies the patent owner’s profit margin to the revenue the patent owner would have generated

   based on the number of infringing units the infringer sold. King Instruments Corp., 65 F.3d at

   941.

          “[T]he statutory measure of ‘damages’ is ‘the difference between [the patent owner’s]

   pecuniary condition after the infringement, and what his condition would have been if the

   infringement had not occurred.’” Grain Processing, 185 F.3d at 1350 (citing Aro Mfg. Co. v.

   Convertible Top Replacement Co., 377 U.S. 476, 507 (1964) (plurality opinion)). To prove lost

   profits, a patentee must reconstruct the market to show “likely outcomes with infringement

   factored out of the economic picture.” Id. As the Federal Circuit explained:


                  Within this framework, trial courts, with this [Cjourt’s approval, consistently
                  permit patentees to present market reconstruction theories showing all of the ways
                  in which they would have been better off in the “but for world” and accordingly, to
                  recover lost profits in a wide variety of forms .... In sum, courts have given
                  patentees significant latitude to prove and recover lost profits for a wide variety of
                  foreseeable economic effects of the infringement.

   Id. (citations omitted).
            In a two-supplier market, “it is reasonable to assume, provided the patent owner has the

   manufacturing and marketing capabilities, that it would have made the infringer’s sales.” Stale

   Indus., 883 F.2d at 1578. The patent owner is not required, however, to “negate all possibilities

   that a purchaser might have bought a different product or might have foregone the purchase




                                                    6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 64 of 335 PageID #: 48793




   altogether.” State Indus., 883 F.2d at 1577 (emphasis in original) (quoting Paper Converting

   Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 21 (Fed. Cir. 1984)).

           The incremental income approach to the computation of lost profits is well established in

   the law relating to patent damages. Paper Converting Mach., 745 F.2d at 22. The approach

   “recognizes that it does not cost as much to produce unit N + 1 if the first N (or fewer) units

   produced already have paid the fixed costs. Thus, fixed costs - those costs which do not vary with

   increases in production, such as management salaries, property taxes, and insurance - are excluded

   when determining profits.” Id. at 22 (internal citations omitted),

                          b.      Price Erosion

           In addition to lost profits damages, a patentee may recover price erosion damages upon

   showing that “but for the infringement, it would have been able to charge and receive a higher

   price.” Vulcan Eng’g Co. v. FATA Aluminium, Inc., 278 F.3d 1366, 1377 (Fed. Cir. 2002) (citing

   Lam, Inc., 718 F.2d at 1065); accord Power Integrations, Inc. v. Fairchild Semiconductor Int’l,

   Inc., 711 F.3d 1348, 1378 (Fed. Cir. 2013) (recognizing “the economic principle of‘price erosion’

    in calculating compensatory damages for patent infringement” because “the patentee is entitled to

   what she would have made ‘had the Infringer not infringed’”); see also Ericsson, Inc. v. Harris

    Corp., 352 F.3d 1369,1377-79 (Fed. Cir. 2003) (upholding award of price-erosion damages where

   patentee offered sufficient proof of an inelastic market that would support price increases without

    a drop in sales of the patented product). The patentee must establish the amount of price reduction

    caused by the infringing activities. See Vulcan Eng’g Co., 278 F.3d at 1377.

           The patentee must also present evidence on “the market in which price erosion is alleged,

    and the effect of the hypothetically increased price on the likely number of sales at that price in

    that market.” Crystal Semiconductor, 246 F.3d at 1357. Further, the fact that inferior non­



                                                     7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 65 of 335 PageID #: 48794




    infringing alternatives are available in a given market does not mean that purchasers would have

    elected the inferior non-infringing product rather than pay a higher price for the superior, patented

    product. See SynQor, Inc. v. Artesyn Techs., Inc., 709 F.3d 1365 (Fed. Cir. 2013) (upholdingjury’s

    price erosion award where patentee countered suggestion that industry would have moved to non-

    infringing alternatives rather than pay higher prices through expert testimony that non-infringing

    alternatives were inferior). However, the Federal Circuit does not have “a rigid formula for

    judging economic analysis” offered in support of price erosion damages; instead, the Federal

    Circuit’s “demand for a ‘credible economic analysis’ can be met by a variety of evidence - both

    fact and expert - depending on the facts of the case and the nature of the markets at issue.” Anesta

    AG v. Mylan Pharms., Inc., 2014 WL 3976456, at *3 (D. Del. Aug. 14, 2014) (discussing Crystal

    Semiconductor and rejecting defendants’ claim that plaintiffs should be precluded from seeking

    lost profits where plaintiffs’ expert did not consider price elasticity),

                            c.      Reasonable Royalty

            Where infringement is established, a plaintiff is entitled to “damages adequate to

    compensate for the infringement, but in no event less than a reasonable royalty for the use made

    of the invention by the infringer, together with interests and costs as fixed by the court.” 35 U.S.C.

    § 284. In Crystal Semiconductor, 246 F.3d at 1354, the Federal Circuit stated:

                    A patentee receives a reasonable royalty for any of the infringer’s sales not included
                    in the lost profit calculation. Minco, Inc. v. Combustion Eng’g, Inc., 95 F.3d 1109,
                    1119, 40 U.S.P.Q.2d 1001, 1008 (Fed. Cir. 1996); State Indus., Inc. v. Mor-Flo
                    Indus., Inc., 883 F.2d 1573, 1577, 12 U.S.P.Q.2d 1026, 1028 (Fed. Cir. 1989).
                    Thus, a patentee may obtain lost profit damages for that portion of the infringer’s
                    sales for which the patentee can demonstrate “but for” causation and reasonable
                    royalties for any remaining infringing. King Instruments Corp. v. Perego, 65
                    F.3d941, 952-53, 36 U.S.P.Q.2d 1129, 1137 (Fed. Cir. 1995).

            The reasonable royalty may be based on a determination of “the royalty upon which the

    parties would have agreed had they successfully negotiated an agreement just before infringement


                                                       8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 66 of 335 PageID #: 48795




   began” - the “hypothetical negotiation.” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,

   1324 (Fed. Cir. 2009); Transocean Offshore Deepwater Drilling, Inc. v. Maersk Drilling USA,

   Inc., 699F.3d 1340,1357 (Fed. Cir. 2012). “While the Federal Circuit has not prescribed a specific

   methodology for calculating a reasonable royalty, courts rely upon the fifteen factors set forth in

   Georgia-Pacific Corp. v. United States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y.

   1970).” St. Clair Intellectual Prop. Consultants, Inc. v. Canon, Inc., 2004 WL 2213562 (D. Del.

   Sept. 28, 2004); accord Lucent Techs., Inc., 580 F.3d at 1324.

          Even if evidence presented at trial insufficiently supports a party’s specific royalty

   calculation, “the fact finder must still determine what constitutes a reasonable royalty from the

   record evidence.” Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1327-28 (Fed. Cir. 2014) (citations

   omitted), overruled on other grounds, Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir.

   2015). “The statute is unequivocal that the district court must award damages in an amount no

   less than a reasonable royalty.” Dow Chem. Co. v. Mee Indus., Inc., 341 F.3d 1370,1381-82 (Fed.

   Cir. 2003) (citing 35 U.S.C. § 284); see also Del Mar Avionics, Inc. v. Quinton Instrument Co.,

   836 F.2d 1320, 1327 (Fed. Cir. 1987) (“The requirement to determine actual damages is not

   diminished by difficulty of determination.”).

                         d.      Entire Market Value Rule

          Under the entire market value rule, a patentee may recover damages based on the value of

   an entire apparatus containing several features, even where only one feature is patented, if that

   patented feature constitutes the basis for customer demand. See, e.g., Am. Seating Co., 514 F.3d

   at 1268; Rite-Hite Corp., 56 F.3d at 1550; King Instruments, 65 F.3d at 951 n. 4; Fonar Corp., 107

   F.3d at 1552; Leesona Corp. v. United States, 599 F.2d 958,974 (Ct. Cl. 1979). “The entire market

   value rule allows a patentee to assess damages based on the entire market value of the accused



                                                    9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 67 of 335 PageID #: 48796




   product only where the patented feature creates the ‘basis for customer demand’ or ‘substantially

   create[s] the value of the component parts.”’ Uniloc USA Inc. v. Microsoft Corp., 632 F.3d 1292,

   1318 (Fed. Cir. 2011) (citing Lucent Techs., 580 F.3d at 1336; Rite-Hite, 56 F.3d at 1549-50). In

   this case, it is not disputed that the patented feature constitutes the entire basis for customer

   demand, and the entire market value rule applies.

                         e.       Enhanced Damages, including Willfulness

          35 U.S.C. § 284 states in pertinent part that “the court may increase the damages up to three

   times the amount found or assessed.” The Court may enhance damages, up to trebling the actual

   damages, upon a finding of willful infringement. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d

   1342, 1364 (Fed. Cir. 1998).

           “Enhanced damages are as old as U.S. patent law.” Halo Elecs., Inc. v. Pulse Elecs., Inc.,

   136 S. Ct. 1923, 1928 (2016). In Halo, the Supreme Court “rejected the Seagate test for willful

   infringement as ‘unduly rigid’ and ‘impermissibly encumbering] the statutory grant of discretion

   to district courts’” to determine whether enhancement of damages is warranted. Alfred E. Mann

   Found, for Sci. Research v. Cochlear Corp., 841 F.3d 1334, 1345-46 (Fed. Cir. 2016) (quoting

   Halo, 136 S. Ct. at 1933).      Under Halo, a patentee seeking enhanced damages for willful

   infringement must prove by a preponderance of the evidence that the infringement was sufficiently

   egregious to warrant an award of enhanced damages. Halo, 136 S. Ct. at 1934; WBIP, LLC v.

   Kohler Co., 829 F.3d 1317, 1342 (Fed. Cir. 2016). “Examples of egregious behavior include

   behavior that is ‘willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant,

   or—indeed—characteristic of a pirate.’” Ansell Healthcare Prods. LLC v. Reckitt Benckiser LLC,

   2018 WL 620968, at *6 (D. Del. Jan. 30,2018) (quoting Halo, 136 S. Ct. at 1933). “The subjective

   willfulness of a patent infringer, intentional or knowing, may warrant enhanced damages, without



                                                    10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 68 of 335 PageID #: 48797




   regard to whether his infringement was objectively reckless.”         Halo, 136 S. Ct. at 1933.

   “Subjective willfulness is found when ‘the risk of infringement was either known or so obvious

   that it should have been known to the accused infringer.”’ Ansell Healthcare Prods., 2018 WL

   620968, at *6 (quoting Halo, 136 S. Ct. at 1930 (internal quotation marks and citation omitted)).

          In many cases, “[t]he proper time to assess willfulness is at the time the infringer received

   notice.” Odetics, Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1276 (Fed. Cir. 1999) (citation

   omitted). Knowledge of an asserted patent can be shown by evidence that the defendant cited the

   asserted patent in its own patent application. See Virginia Innovation Scis, Inc. v. Samsung Elecs.

   Co., 983 F. Supp. 2d 700, 712 (E.D. Va. 2013) (holding that a patent examiner’s citation of a patent

   publication creates an inference that the patent applicant investigated that publication). Further,

   an initial complaint may serve as notice supporting a willful infringement claim in a subsequent

   complaint where the defendant fails to cease its infringing activities after receiving the initial

   complaint. See Fairchild Semiconductor Corp. v. Power Integrations, Inc., 935 F. Supp. 2d 772,

   779 (D. Del. 2013); Clouding IP, LLC v. Amazon.com, Inc., 2013 WL 2293452, at *4-5 (D. Del.

   May 24, 2013); Clouding IP, LLC v. Google Lnc., 2013 WL 5176702, at *1 (D. Del. Sept. 16,

   2013). A finding of willfulness can be supported by a defendant’s activities undertaken after a

   complaint is filed against it. Aeritas, LLC v. Alaska Air Grp., Inc., 893 F. Supp. 2d 680, 685 (D.

   Del. 2012).

          Further, a defendant’s activities undertaken even before the plaintiffs patent issues may

   “be used to support a finding of willfulness.” Chimie v. PPG Ind., Inc., 218 F.R.D. 416, 421-22

   (D. Del. 2003) (citing Minnesota Mining. & Mfg. Co. v. Johnson & Johnson Orthopedics, Inc.,

   976 F.2d 1559, 1581 (Fed. Cir. 1992)). In situations where “there is particularly egregious

   behavior showing a party intent on misappropriating a competitor’s proprietary technology, courts



                                                    11
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 69 of 335 PageID #: 48798




   have been willing to consider that behavior as evidence of willfulness, even if some of the

   offending acts occurred before a patent issued.” Chimie, 218 F.R.D. at 422.

          Because of the factual nature of the willfulness inquiry the Federal Circuit has held that

   determining willfulness is a question for the jury. Richardson v. Suzuki Motor Co. Ltd., 868 F.2d

   1226,1250 (Fed. Cir. 1989), abrogated on other grounds, eBay Inc. v. MercExchange, L.L.C., 547

   U.S. 388, 391 (2006) (“Willfulness of behavior is a classical jury question of intent.... When

   trial is had to a jury, the issue should be decided by the jury.”).

           However, an award of enhanced damages does not require a finding of willfulness.

   Trueposition Inc. v. Andrew Corp., 611 F. Supp. 2d 400, 409-10 (D. Del. 2009) (citing Johns

   Hopkins, 152 F.3d at 1364-65).

                           f.      Attorneys’ Fees

           Section 285 of Title 35 of the United States Code provides for the awarding of “reasonable

   attorney fees to the prevailing party” when the case is determined to be exceptional. To be a

   “prevailing party,” a party “must win a dispute within the case in favor of it that materially alters

   the legal relationship between the parties at the time of the judgment.” Parallel Iron LLC v.

   NetApp Inc., 2014 WL 4540209, at *3 (D. Del. Sept. 12, 2014). Recently, in Octane Fitness, LLC

   v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (U.S. 2014), the Supreme Court held that

   “an ‘exceptional’ case is simply one that stands out from others with respect to the substantive

   strength of a party’s litigating position (considering both the governing law and the facts of the

   case) or the unreasonable manner in which the case was litigated.” The Supreme Court added:

   “District courts may determine whether a case is ‘exceptional’ in the case-by-case exercise of their

   discretion” considering the totality of the circumstances.” Id.-, see also id. (“As in the comparable

   context of the Copyright Act, ‘there is no precise rule or formula for making these determinations,



                                                      12
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 70 of 335 PageID #: 48799




   but instead equitable discretion should be exercised in light of the considerations we have

   identified.’”) (citations omitted). Further, the prevailing party must prove entitlement to attorney

   fees under § 285 by a preponderance of the evidence. Id. at 1758; see also Chalumeau Power Sys.

   LLC v. Alcatel- Lucent, 2014 WL 4675002, at *1 (D. Del. Sept. 12, 2014).

                           g.      Prejudgment Interest

           The patent statute authorizes awards of prejudgment interest. 35 U.S.C. § 284. The

   Supreme Court has held that “prejudgment interest should ordinarily be awarded where necessary

   to afford the plaintiff full compensation for the infringement.” General Motors, 461 U.S. at 654.

   “An award of prejudgment interest serves to make the patentee whole because the patentee also

   lost the use of its money due to infringement.”         Crystal Semiconductor, 246 F.3d at 1361.

   Prejudgment interest is the rule, not the exception. Gen. Motors, 461 U.S. at 655.

           “The rate of prejudgment interest and whether it should be compounded or uncompounded

   are matters left largely to the discretion of the district court.... In exercising that discretion,

   however, the district court must be guided by the purpose of prejudgment interest, which is ‘to

   ensure that the patent owner is placed in as good a position as he would have been had the infringer

   entered into a reasonable royalty agreement.’” Bio-Rad Labs., Inc. v. Nicolet Instrument Corp.,

    807 F.2d 964, 969 (Fed. Cir. 1986) (citations omitted).

                   2.      Permanent Injunction

           A district court “may grant injunctions in accordance with the principles of equity to

   prevent the violation of any right secured by patent, on such terms as the court deems reasonable.”

    35 U.S.C. § 283. “[T]he decision whether to grant or deny injunctive relief rests within the

    equitable discretion of the district courts, and ... that such discretion must be exercised consistent




                                                      13
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 71 of 335 PageID #: 48800




   with traditional principles of equity ...eBay, Inc., 547 U.S. at 394. A patentee seeking a

   permanent injunction must demonstrate each of the following four eBay factors:

           (1) that it has suffered an irreparable injury; (2) that remedies available at law, such
           as monetary damages, are inadequate to compensate for that injury; (3) that,
           considering the balance of hardships between the plaintiff and defendant, a remedy
           in equity is warranted; and (4) that the public interest would not be disserved by a
           permanent injunction.

   Id. at 391.

                             a.    Evidence of Irreparable Harm

           To satisfy the first eBay factor, a patentee must show that it has suffered “irreparable

   injury” as a result of infringement. Id. Irreparable injury “encompasses different types of losses

   that are often difficult to quantify.” Douglas Dynamics, LLC v. Buyers Prods. Co., 717 F.3d 1336,

    1344 (Fed. Cir. 2013).

           Direct Competition and Loss of Market Share. Direct competition between the parties to

   a suit supports a finding of irreparable harm, especially if the parties are the only competitors in

   the market. See E.I. DuPont de Nemours & Co. v. Unifrax I LLC, No. 14-cv-1250-RGA, 2017

   WL 4004419, at *4-5 (D. Del. Sept. 12,2017) (finding that because of direct competition between

   the two parties, “Defendants’ presence in the market directly reduced Plaintiffs sales” and

   irreparably harmed the plaintiff, id. at *4); see also Douglas Dynamics, LLC v. Buyers Prods. Co.,

    717 F.3d 1336, 1345 (Fed. 2013) (“Where two companies are in competition against one another,

   the patentee suffers the harm—often irreparable—of being forced to compete against products that

    incorporate and infringe its own patented inventions.”); Presidio Components Inc. v. Am. Tech.

    Ceramics Corp., 702 F.3d 1351, 1363 (Fed. Cir. 2012) (“Direct competition in the same market is

    certainly one factor suggesting strongly the potential for irreparable harm without enforcement of

    the right to exclude.”). This is because in a two-supplier market, “a sale to defendant is the loss



                                                      14
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 72 of 335 PageID #: 48801




    of sale to plaintiff.” Invista N. Am. S.A.R.L. v. M& G USA Corp., No. 1 l-cv-1007-SLR, 2014 WL

    1292223, at *17 (D. Del. Mar. 31, 2014) (quoting TruePosition Inc., 568 F. Supp. 2d at 531). A

   plaintiff may also be irreparably harmed by the loss of market share caused by a smaller overall

   market as a result of defendants’ infringement.

           Price Erosion. Price erosion as a result of an infringer’s unlawful presence on the market

    also satisfies the first eBay factor. Edwards Lifesciences AG v. CoreValve, Inc., No. 08-cv-0091-

    GMS, 2014 WL 1493187, at *6 (D. Del. Apr. 15, 2014) (“Apart from loss of market share, sales,

    and business opportunities, there are other reasons to find irreparable harm established here. One

    such reason is the likelihood of price erosion.”); see also Celsis In Vitro, Inc. v. CellzDirect, Inc.,

    664 F.3d 922, 930 (Fed. Cir. 2012) (“Price erosion, loss of goodwill, damage to reputation, and

    loss of business opportunities are all valid grounds for finding irreparable harm.”).              For

    pharmaceutical products, irreparable harm in the form of price erosion includes “discounted rates

    and price concessions to third-party payors.” Sanofi-Synthelabo v. Apotex, Inc., 470 F.3d 1368,

    1382 (Fed. Cir. 2006). The Federal Circuit has also held that a party may be irreparably harmed

    due to ongoing price erosion even where the party has already recovered damages for past price

    erosion. See id. at 1382-83.

           Harm to Reputation. Damage to “reputation and brand distinction” likewise constitutes

    irreparable harm. Douglas Dynamics, LLC, 111 F.3d at 1344 (finding irreparable harm because

    the plaintiff “would lose some of its distinctiveness and market lure” due to the defendant’s

    infringement); see also Celsis In Vitro, Inc., 664 F.3d at 930-31 (finding irreparable harm because

    the patentee was unable “to distinguish [it]self from competitors” during the crucial “growth stage

    of the product,” id. at 931). This form of irreparable harm includes a patentee’s inability to attract

    and retain talent, and a patentee’s “being precluded from marketing to potential and existing



                                                      15
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 73 of 335 PageID #: 48802




   customers that it is the exclusive market leader.” Celsis In Vitro, Inc., 664 F.3d at 931; see also

    TruePosition, 568 F. Supp. 2d at 532 (“Plaintiff and defendant are the only two competitors for

    [the patented] technology worldwide... . Defendant’s infringement, therefore, has necessarily

   affected its goodwill and its reputation as the first company to provide [the patented

   technology]....”); Muniauction, Inc. v. Thomson Corp., 502 F. Supp. 2d All, 483 (W.D. Pa.

    2007) (“Recognition as the industry innovator is a tangible benefit afforded by a patent.

   Defendants have taken that benefit away from plaintiff. Such a harm is not compensable in

    damages, and is irreparable, making equitable relief appropriate.”), rev ’d on other grounds, 532

    F.3d 1318 (Fed. Cir. 2008).

              Harm to Business Model. Courts have recognized that a defendant’s presence in the

    market, absent a permanent injunction but “despite a judgment of infringement, could encourage

    other would-be infringers to attempt to gain access, resulting in significant litigation expenses and

    uncertainty about the value” of the patents-in-suit. Amgen, Inc. v. F. Hoffman-La Roche Ltd., 581

    F. Supp. 2d 160, 212 (D. Mass. 2008), aff’d in part, vacated in part on other grounds, 580 F.3d

    1340 (Fed. Cir. 2009); see also Rosen Entm’t Sys., LP v. Icon Enters. Inc., 359 F. Supp. 2d 902,

    910 (C.D. Cal. 2005) (finding irreparable harm where the defendant’s infringement might

    “indirectly encourage other companies to disregard [the patentee’s] patents”). This could cause

    the patentee’s “stock price [to] fall along with its ability to attract investment for research and

    development” — “potentially immense and unquantifiable harms.” Amgen, Inc., 581 F. Supp. 2d

    at 212.

              Reduction in R&D Spending. “[Discontinuance of clinical trials that are devoted to other

    medical uses” for Repatha constitutes further evidence of irreparable harm. Sanofi-Synthelabo v.

    Apotex, Inc., 470 F.3d 1368, 1381 (Fed. Cir. 2006).



                                                     16
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 74 of 335 PageID #: 48803




                            b.      Inadequate Remedies at Law

            If there is “no reason to believe that [a defendant] will stop infringing, or that the irreparable

   harms resulting from its infringement will otherwise cease,” then the second eBay favors entry of

   a permanent injunction. Robert Bosch LLC v. Pylon Mfg. Corp., 659 F.3d 1142, 1155 (Fed. Cir.

   2011).

            The inadequacy of money damages is established where a plaintiff “would be forced to

   compete against a rival gaining market share” by practicing plaintiffs patented technology. E.I.

   DuPont de Nemours & Co., 2017 WL 4004419, at *5. Damages cannot compensate a patentee

   “for a competitor’s increasing share of the market.” Douglas Dynamics, LLC, 717 F.3d at 1345;

   see also Broadcom Corp. v. Emulex Corp., 732 F.3d 1325,1338 (Fed. Cir. 2013) (affirming district

   court’s finding that money damages were inadequate to compensate for loss of market share in

   case involving direct competitors).

            Other irreparable harms such as loss of innovator status and loss of business opportunities

    likewise cannot be adequately compensated with money damages. See, e.g, Douglas Dynamics,

   LLC v. Buyers Products Co., Ill F.3d 1336, 1345 (Fed. Cir. Douglas Dynamics, LLC, 717 F.3d at

    1345 (“This court finds remedies at law inadequate to compensate [patentee] for at least the

   reputation loss [patentee] has suffered from [defendant’s] infringement.”); TruePosition Inc., 568

    F. Supp. 2d at 531 (“Defendant has taken from plaintiff not only this important business, but the

    recognition of being a technology innovator and the first global supplier of the patented

    technology, and an unquantifiable amount of business opportunities flowing therefrom. Such

    harms are not compensable in damages.” (footnote omitted)). “[L]oss of market share, brand

    recognition, and customer goodwill as the result of the defendant’s infringing acts ... may

    frequently defy attempts at valuation, particularly when the infringing acts significantly change



                                                        17
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 75 of 335 PageID #: 48804




    the relevant market, as occurred here.” i4i Ltd. P ’ship v. Microsoft Corp., 598 F.3d 831, 862 (Fed.

    Cir. 2010), aff’d on other grounds, 564 U.S. 91 (U.S. 2011).

           A plaintiffs refusal to license its patented products is also, on its own, strongly suggestive

    of a finding that there are inadequate remedies at law. E.I. DuPont de Nemours & Co., 2017 WL

    4004419, at *5 (finding that monetary damages were inadequate to compensate a patentee that

    “never agreed to a royalty payment through a license to a technology”); see also Presidio

    Components Inc., 702 F.3d at 1363 (“The district court correctly found [patentee’s] unwillingness

    to license favored finding irreparable injury.”); Evonik Degussa GmbH v. Materia Inc., No. 09-

    cv-636-NLH, 2017 WL 3434156, at *2 (D. Del. Aug. 10, 2017) (finding that “the competitive

    relationship” between the plaintiff and the defendant as well as the plaintiffs “unwillingness to

    license the [patent-in-suit], also weigh in favor of a conclusion that [the patentee] has no adequate

    remedy at law”).

                           c.      Balance of the Hardships

            The third eBay factor involves “assessing] the relative effects of granting or denying an

    injunction on the parties.” i4i Ltd. P ’ship, 598 F.3d at 862.

            Forcing a plaintiff “to compete against its own invention” constitutes a substantial

    hardship. E.I. DuPont de Nemours & Co., 2017 WL 4004419, at *5; see also Robert Bosch LLC,

    659 F.3d at 1156 (“[Requiring [the patentee] to compete against its own patented invention, with

    the resultant harms described above, places a substantial hardship on [the patentee].”) Thus, the

    third eBay factor strongly tilts in favor of a patentee that is deprived of exclusivity.

            The Federal Circuit has also recognized that a defendant’s “own calculated risk to launch

    its product” despite knowledge of potential infringement means that the balance of the hardships

    strongly favors the patentee. Sanofi-Synthelabo, 470 F.3d at 1383. Under such circumstances,



                                                      18
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 76 of 335 PageID #: 48805




   any harm suffered by a defendant following the issuance of a permanent injunction would have

   been “almost entirely preventable” by declining to launch the infringing product. Id. (quoting

   Sanofi-Synthelabo v. Apotex Inc., 488 F. Supp. 2d 317, 346 (S.D.N.Y. 2006)); see also Acumed

   LLC v. Stryker Corp., 551 F.3d 1323, 1330 (Fed. Cir. 2008) (“One who elects to build a business

   on a product found to infringe cannot be heard to complain if an injunction against continuing

   infringement destroys the business so elected.” (quoting Windsurfing Int’l, Inc. v. AMF, Inc., 782

   F.2d 995, 1003 n.12 (Fed. Cir. 1986))).

          The balance of the hardships takes into account “the parties’ sizes, products, and revenue

   sources.” i4i Ltd. P ’ship, 598 F.3d at 862. But a “party cannot escape an injunction simply because

   it is smaller than the patentee.” Robert Bosch LLC, 659 F.3d at 1156; see also Merial Ltd. v. Cipla

   Ltd., 681 F.3d 1283, 1306 (2012) (affirming the issuance of an injunction even where it “would

   have a crippling effect” on the defendant). And where an infringing product constitutes “only a

   small fraction” of that party’s revenues, then this factor favors the issuance of a permanent

   injunction. i4i Ltd. P ’ship, 598 F.3d at 862.

          Notably, the third eBay factor does not take into account the costs that a defendant might

   have “incurred in creating the infringing products” or the consequences of infringing, “such as the

   cost of redesigning the infringing products.” Id. at 863.

                          d.      Public Interest

           The fourth eBay factor requires a consideration of “whether an injunction, both in scope

   and effect, strikes a workable balance between protecting the patentee’s rights and protecting the

   public from the injunction’s adverse effects.” Id. at 863.

           The Federal Circuit has acknowledged a significant “public interest in encouraging

   investment in drug development and protecting the exclusionary rights conveyed in valid



                                                    19
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 77 of 335 PageID #: 48806




   pharmaceutical patents.” Sanofi-Synthelabo, 470 F.3d at 1383-84 (quoting Sanofi-Synthelabo,

   488 F. Supp. 2d at 346). The patent laws promote the development of new, groundbreaking

   pharmaceutical products that greatly improve the lives of patients “by offering a right of exclusion

   for a limited period as an incentive to inventors to risk the often enormous costs in terms of time,

   research, and development.” Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1363 (Fed. Cir. 2008)

   (quoting Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 480 (1974)).

          Importantly, “eliminating a choice of drugs is not, by itself, sufficient to disserve the public

   interest. Under such an approach, courts could never enjoin a drug because doing so would always

   reduce a choice of drugs. That, of course, is not the law.” Amgen Inc. v. Sanofi, 872 F.3d 1367,

   1381 (Fed. Cir. 2017); see also WBIP LLC v. Kohler Co., 829 F.3d 1317, 1343 (Fed. Cir. 2016)

   (“The district court’s decision is based on its reasoning that having more manufacturers of a

   lifesaving good in the market is better for the public interest. But this reasoning is true in nearly

   every situation involving such goods, such that, if it alone is sufficient, it would create a categorical

   rule denying permanent injunctions for life-saving goods, such as many patented pharmaceutical

   products. As the Supreme Court has warned, categorical rules regarding permanent injunctions

   are disfavored. And Congress has expressly indicated that injunctions may be grated in cases

   involving life-saving goods, such as pharmaceutical drugs.” (citation omitted)). This is especially

   true if an infringing product offers no significant clinical advantages over the patented product.

   See Amgen, Inc., 581 F. Supp. 2d at 213 (enjoining Defendants’ medication where “it [was] not

   clear that MIRCERA [i.e., Defendants’ medication] offer[ed] significant clinical advantages over

   Aranesp [i.e., Amgen’s medication]”); Schneider (Europe) AG v. SciMedLife Sys., Inc., 852 F.

   Supp. 813, 861 (D. Minn. 1994) (“SOE catheters are generally interchangeable .... ‘[M]ere

   expression of preference’ is not adequate grounds for denying an injunction.”), aff’d on other



                                                      20
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 78 of 335 PageID #: 48807




   grounds, 60 F.3d 839 (Fed. Cir. 1995) (per curiam); see also Smith & Nephew, Inc. v. Arthrex,

   Inc., 2010 WL 2522428, at *3 (E.D. Tex. June 18, 2010), vacated on other grounds, 453 Fed.

   App’x 977 (Fed. Cir. 2011) (unpublished) (granting injunction despite finding the infringing

   product “has features that are arguably more advantageous” than the plaintiffs product).

           Courts also have found that the public will not be harmed by an injunction if the party

   moving for the injunction has sufficient product to address all the additional demand created by

   the injunction’s removal of the infringing competing product. See Howes v. Medical Components,

   Inc., 741 F. Supp. 528, 534—535 (E.D. Pa. 1990) (“No harm to the public is imminent because

    [plaintiff] can fully meet the increased demand that the injunction creates for the [patented

   product].”); see also Jeneric/Pentron, Inc. v. Dillon Co., Inc., 259 F. Supp. 2d 192, 196 (D. Conn.

   2003) (“In light of [patentee’s] apparent ability to supply the market that might otherwise be

   frustrated by the Court’s issuance of an injunction, the Court finds that there is no public interest

   that would be injured by the grant of injunctive relief.”). Even if there are concerns over supplying

   the entire market, this does not weigh strongly against the issuance of a permanent injunction. E.I.

   DuPont de Nemours & Co., 2017 WL 4004419, at *5 (“Overall, I am not concerned with

   Plaintiff[’]s ability to supply its product. Even if there were concerns, it could still be appropriate

   to award an injunction.”).

    II.   ISSUES ON WHICH DEFENDANTS BEAR THE BURDEN OF PROOF

           As set forth in Amgen’s Statement of Intended Proofs (Exhibit 6 to the Proposed Pretrial

    Order), which is incorporated herein by reference, Defendants will be unable to prove by clear and

    convincing evidence that any of Amgen’s selected claims are invalid for failure to satisfy either

    the written description or enablement requirements.




                                                     21
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 79 of 335 PageID #: 48808




          A.      ALLEGED INVALIDITY

          It is well established that a patent is presumed valid, and that the party challenging a patent

   must prove invalidity by clear and convincing evidence. 35 U.S.C. § 282; Fresenius USA, Inc. v.

   Baxter Int’l, Inc., 582 F.3d 1288, 1294-95 (Fed. Cir. 2009). “Clear and convincing evidence has

   been described as evidence which proves in the mind of the trier of fact ‘an abiding conviction that

   the truth of [the] factual contentions are highly probable.’” Intel Corp. v. US. Int’l Trade Comm ’n,

   946 F.2d 821, 830 (Fed. Cir. 1991) (quoting Colorado v. New Mexico, 467 U.S. 310, 316 (1984))

   (other citations omitted). The burden of establishing invalidity “exists at every stage of the

   litigation.” Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1346 (Fed. Cir. 2008) (quoting Canon

   Computer Sys., Inc. v. Nu-Kote Int’l, Inc., 134 F.3d 1085, 1088 (Fed. Cir. 1998)).

           “Each claim of a patent... shall be presumed valid independently of the validity of other

   claims; dependent or multiple dependent claims shall be presumed valid even though dependent

   upon an invalid claim.” 35 U.S.C. § 282. That is, “[w]hen determining the validity of the claims

   of a patent, each claim must be separately considered.” Rosco, Inc. v. Mirror Lite Co., 304 F.3d

    1373, 1379 (Fed. Cir. 2002).

           On remand, Defendants allege the selected claims are invalid due to lack of enablement

   and lack of sufficient written description. Defendants have withdrawn allegations that the selected

   claims are invalid due to anticipation, Section 101, and obviousness-type double patenting.

   Obviousness under Section 103 is also no longer at issue because the Federal Circuit affirmed the

   District Court’s grant of Amgen’s motion for judgment as a matter of law of non-obviousness of

   the selected claims.




                                                    22
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 80 of 335 PageID #: 48809




           B.      ALLEGED INSUFFICIENT WRITTEN DESCRIPTION

           The written description requirement requires the patent holder to describe its invention with

    sufficient detail to allow a person of ordinary skill in the art to conclude that “the inventor actually

    invented the invention claimed.” AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336,1351 (Fed.

    Cir. 2010) (en banc). The requirement has also been articulated as whether a person of ordinary

    skill in the art would understand from the disclosure that “the inventor had possession of the

    claimed subject matter as of the filing date.” Id. Because “the hallmark of written description is

    disclosure,” any test for sufficient written description necessarily “requires an objective inquiry

    into the four corners of the specification from the perspective of a person ordinary skill in the art.”

    Id.

            The adequacy of the written description is a question of fact. Regents of Univ. of Cal. v.

    Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997). Each case involving issues of written

    description “must be decided on its own facts” and the “precedential value of cases in this area is

    extremely limited.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562 (Fed. Cir. 1991). This is

    because no two assessments of written description are alike, and each determination must be made

    on a case-by-case basis. Ariad, 598 F.3d at 1351; see also Capon v. Eshhar, 418 F.3d 1349, 1359

    (Fed. Cir. 2005) (“While the Board is correct that generic invention requires adequate support, the

    sufficiency of the support must be determined in the particular case”).

            An adequate written description of a genus may be met by the disclosure of a representative

    number of species falling within the scope of the genus or by structural features common to the

    members of the genus so that one of skill in the art can visualize or recognize the members of the

    genus. Lilly, 119 F.3d at 1568-1569. It is black letter law that the written “description requirement

    does not demand any particular form of disclosure.” Ariad, 598 F.3d at 1352 (citing Carnegie



                                                      23
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 81 of 335 PageID #: 48810




    Mellon Univ. v. Hoffinann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008)). The level of

    required disclosure “depends on a variety of factors, such as the existing knowledge in the

    particular field, the extent and content of the prior art, the maturity of the science or technology,

    the predictability of the aspect at issue, and other considerations appropriate to the subject matter.”

    Capon, 418 F.3d at 1359.

            The law is also “clear that the written description requirement does not demand either

    examples or an actual reduction to practice; a constructive reduction to practice that in a definite

    way identifies the claimed invention can satisfy the written description requirement.” Ariad, 598

    F.3d at 1352. “[T]he written description requirement can be met by “show[ing] that an invention

    is complete by disclosure of sufficiently detailed, relevant identifying characteristics . . . i.e.,

    complete or partial structure, other physical and/or chemical properties, functional characteristics

    when coupled with a known or disclosed correlation between function and structure, or some

    combination of such characteristics.” Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed.

    Cir. 2002). Indeed, “the critical inquiry is whether the patentee has provided a description that in

    a definite way identifies the claimed invention in sufficient detail that a person of ordinary skill

    would understand that the inventor was in possession of it.” Alcon Research, Ltd. v. Barr Labs.,

    Inc., 745 F.3d 1180, 1190-91 (Fed. Cir. 2014) (internal quotations omitted). The patent need not

    describe technologies or embodiments that constitute technology arising after the priority date, or

    that constitute new inventions after the priority date. Chiron Corp. v. Genentech, Inc., 363 F.3d

    1247, 1254-1255 (Fed. Cir. 2004); Amgen Inc. v. Sanofi et al., 872 F.3d 1367, 1374-1375 (Fed.

    Cir. 2017) (citing In re Hogan, 559 F.2d 595, 606 (C.C.P.A. 1977)); US. Steel Corp. v. Phillips

    Petroleum Co., 865 F.2d 1247, 1252 (Fed. Cir. 1989) (a requirement to describe every specific




                                                      24
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 82 of 335 PageID #: 48811




   infringing species would “impose an impossible burden on inventors and thus on the patent

   system.”).

          Evidence discovered after the filing date regarding an inherent property of a disclosed

   embodiment may provide additional written description support for a patent claim. Kennecott

   Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1422-23 (Fed. Cir. 1987) (citing In re Nathan, 328

   F.2d at 1008-09) (earlier application supported claim with later-disclosed inherent property of an

   earlier disclosed compound); In re Nathan, 328 F.2d 1005 (C.C.P.A. 1964); see also In re

   Magerlein, 346 F.2d 609 (C.C.P.A. 1965) (post-filing data may be used to establish inherent

   disclosure for 112 purposes); Spero v. Ringold, 311 F.2d 652 (C.C.P.A. 1967) (experiments after

   the filing of the application served as evidence of inherent disclosure); Yeda Res. & Dev. Co., Ltd.

   v. Abbott GMBH & Co., KG, 837 F.3d 1341, 1345 (Fed. Cir. 2016) (“[W]hen a specification

   describes an invention that has certain undisclosed yet inherent properties, that specification serves

   as adequate written description to support a subsequent patent application that explicitly recites

   the invention’s inherent properties.”). Amgen’s post-priority date evidence on inherent properties

   is precisely the type of post-priority date information the Federal Circuit stated on appeal in this

   matter may be relevant to the fact-finder for enablement and written description on remand.

   Amgen, 872 F.3d at 1379 (“[T]he jury did not hear relevant post-priority date evidence regarding

   written description and enablement. This evidence may show, for example, that practicing the

   invention did not require undue experimentation or that the disclosed species are representative of

   the claimed genus.”).

          Defendants’ Statement of Issues of Law to be Litigated states that the inherency principles

   of the Kennecott case should not apply to the present case. Kennecott involved claims that included

   an “equiaxed microstructure” in a ceramic material. 835 F.2d at 1420. Although the claims of the



                                                    25
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 83 of 335 PageID #: 48812




   later-in time ’299 Patent recited that structural requirement, the words “equiaxed microstructure”

   were not printed within the four corners of the specification of its parent ’954 application. Id. The

   question was whether the original ’954 application adequately supported the claim term “equiaxed

   microstructure” so that the ’299 Patent was entitled to its earlier priority date. Id. at 1419.

   Defendant Kyocera - like the Defendants in this case - argued that “because the ’954 specification

   is silent as to the microstructure of the product, and because one would not know whether the

   product had an equiaxed microstructure merely by reading the specification, the specification is

   inadequate in law to support claims that require an equiaxed microstructure. . . .” Id. at 1421

   (emphasis added).

             The Federal Circuit disagreed - ultimately finding that “anyone with a microscope would

   see the microstructure of the product of the ’954 application.” Defendants state that principles of

   inherency applied to the composition claims in Kennecott only because every exemplary

   embodiment (ceramic) in the patent possessed the equiaxed microstructure.         They state that the

   method disclosed in the patent would necessarily generate the equiaxed microstructure and no

   others.     Kennecott, however, never imposed a requirement that all examples found in a

   specification necessarily possess the inherent property in order for principles of inherency to apply.

   Such a requirement would effectively punish a patent holder for providing a broad disclosure to

   the public in its specification, while narrowly claiming only a portion of what it disclosed. The

   inherent disclosure doctrine does not require all examples in a specification necessarily and

   inherently share the same property as each other. Nor does the inherency doctrine require that

   every method in the patent produce precisely the same compound for principles of inherency to

   apply.     Instead, what is meant by inherent disclosure is that disclosure of a composition is

   necessarily and inherently also a disclosure of all of the properties of that composition - if they



                                                    26
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 84 of 335 PageID #: 48813




   can be discerned by a person of ordinary skill in the art, e.g., with a microscope. Indeed, it is well-

   settled law that a “compound and all of its properties are inseparable; they are one and the same

   thing.” Regents of the Univ. ofNew Mexico v. Knight, 321 F.3d 1111, 1122 (Fed. Cir. 2003). The

   Kennecott court applied the inherent disclosure doctrine because disclosure of the exemplary

   ceramics necessarily and inherently disclosed the properties of those ceramics, whether the

   properties were appreciated or not at the time of filing. Kennecott, 835 F.2d at 1423. Here,

   Amgen’s disclosure of actual exemplary antibodies also discloses their inherent properties, which

   are inseparable from the exemplary antibodies themselves - for example, the particular amino acid

   residues on PCSK9 that are bound by each of those antibodies, which could readily be appreciated

   by a person skilled in the art as of the priority date via well-established techniques including

   alanine scanning, x-ray crystallography, and other well-known methods. See, e.g., D.I. 342, Trial

    Tr. at 414:19-416:10 (Defendants’ expert Dr. Ravetch explaining that such methods were well

    known in the art as of the priority date).

           Ariad is not to the contrary. In Ariad, the specification identified three general classes of

   potential NF-kB inhibitors, but did not provide a single working example (only prophetic examples

    of the “decoy” class of molecules “with no accompanying description that they could be used to

    reduce NF-kB activity” or any experimental evidence). Ariad, 598 F.3d at 1357-58. Ariad

    attempted to rely on post-priority evidence of actual decoy molecule structures as supporting the

    written description of method claims for interfering with a particular biological pathway. By

    contrast, here, the Amgen patents disclose actual examples of antibodies that bind and block

    exactly as claimed, and the post-priority date evidence at issue merely reveals and confirms their

    inherent properties. Ariad does not dictate otherwise.




                                                     27
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 85 of 335 PageID #: 48814




           Defendants attempt to impose a requirement that the Amgen specification “must not only

   disclose the specific antibodies in question, . . . [] but also convey which disclosed antibodies

   perform the required function—in other words which antibodies bind to one or more of the

   specified amino acid residues of PCSK9 and block LDLR binding—in order for a person of

   ordinary skill to know any given molecule is support for the claims in question.” Defs. Ex. 5 at

   pp. 8-9. But nowhere does the law impose such a requirement and the Kennecott court rejected

   similar arguments. Kennecott, 835 F.2dat 1421. In any event, the Amgen patents disclose claimed

   antibodies that bind to one or more of the specified PCSK9 amino acids, as demonstrated by,

   among other things, the patents’ binding, binning, and blocking data.

           Post-priority evidence can also be relevant as evidence of the state of the art as of the filing

   date. In re Roller, 613 F.2d 819, 824 (Fed. Cir. 1980) (“We recognize that, under certain narrow

   circumstances, later-issued patents and publications may be used to show the state of the art

   existing on the date of the application in question.”) (citing In re Hogan, 559 F.2d 595, 605 n.17

   (C.C.P.A. 1977)). The Federal Circuit has also found a post-priority embodiment to be fully

   supported in an earlier priority application that did not expressly disclose that particular

   embodiment because a skilled person would have understood from the disclosure that the inventors

   were in possession of the scope of the embodiment. Star Scientific, Inc. v. R.J. Reynolds Tobacco

    Co., 655 F.3d 1364 (Fed. Cir. 2011).

           Defendants contend in their November 16, 2018 three-page letter brief on proposed

   Daubert motions that the evidence is inadmissible due to the legal effect of Judge Robinson’s prior

    ruling excluding such inherency post-priority date evidence at the last trial. (D.I. 628 at 1.) The

    Court rejected that argument on January 10, 2019, when issuing its Order denying Defendants

    leave to file their Daubert Motions. D.I. 702 at 2. That Order is correct. Judge Robinson made



                                                      28
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 86 of 335 PageID #: 48815




   clear that she was excluding both parties’ post-priority date evidence in an effort to avoid jury

   confusion in light of the complex technology. (D.I. 226 at 4-5; Ex. 1 at 8:23-9:20.) She drew a

   bright line rule concluding “that the clearest, most consistent result is to grant both motions and

   preclude the use of any such evidence in connection with the issue of written description.” (D.I.

   226 at 4-5.) After the Federal Circuit granted Defendants’ motion for a new trial, nothing in the

   mandate from the Federal Circuit precludes this Court from reconsidering the admissibility of

   either side’s evidence, (see D.I. 670, Amgen’s Letter Response in Opposition to Defendants’

   Request for Leave to File Daubert Motions.) Defendants also argue that Amgen should have

   appealed the ruling, but as the prevailing party in the first trial, Amgen was not in a position to

    appeal it. See Nautilus Grp. Inc. v. Icon Health & Fitness, Inc., 437 F.3d 1376, 1377 (Fed. Cir.

    2006) (“A party has no right of cross-appeal from a decision in its favor”); see also Penda Corp.

    v. United States, 44 F.3d 967, 972 (Fed. Cir. 1994) (“Courts . . . have not recognized standing to

    appeal where a party does not seek reversal of the judgment but asks only for review of unfavorable

    findings.”).

            Turning to the representative species inquiry, there are no bright-line rules governing the

    number of species that must be disclosed to describe a genus claim. Ariad, 598 F.3d at 1351. The

    Federal Circuit has held that “every species in a genus need not be described in order that a genus

    meet the written description requirement.” Lilly, 119 F.3d at 1568; see also Ariad, 598 F.3d at

    1352 (“We have made clear that the written description requirement does not demand either

    examples or an actual reduction to practice”). Indeed, the court has held that, depending on the

    particular facts at issue, sufficient written description can be found in the total absence of any

    disclosed species or working examples. Alcon, 745 F.3d at 1190 (“There is no requirement that

    the disclosure contain either examples or an actual reduction to practice”). Assessing “whether a



                                                    29
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 87 of 335 PageID #: 48816




   patent complies with the written description requirement will necessarily vary depending on the

   context” and the necessary quantum of disclosure “varies depending on the nature and scope of

   the claims and on the complexity and predictability of the relevant technology.” Ariad, 598 F.3d

   at 1351.

            The AbbVie decision does not impose particular legal requirements for evaluating

   representative species in the context of antibody genus claims. AbbVie Deutschland GmbH & Co.,

   KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014). AbbVie’s limited and case-

   specific holding stating that “[t]he patents must at least describe some species representative of

   antibodies that are structurally similar to Stelara” (the infringing embodiment) does not require

   that the patents at issue in this case must describe a structurally similar representative species to

   Defendants’ product alirocumab, and certain third party antibodies, as measured by (1) the

   antibody’s binding location and number of amino acids bound on PCSK9, and (2) by the amino

    acid sequence. Id. at 1301.

            Rather, the Federal Circuit’s 2017 Amgen decision makes clear that the Court generally

    “eschew[s] judicial exceptions to the written description requirement based on the subject matter

    of the claims.” Amgen, 872 F.3d at 1379. Consistent with Ariad’s black letter law, AbbVie did

    not require that any one particular attribute, such as amino acid sequence, must be considered in

   the context of a representative species inquiry. AbbVie, 759 F.3d at 1292. Rather, the AbbVie

    court merely found that the jury verdict in that case was supported by substantial evidence in the

    record, which was limited to certain types of evidence and will differ in nature from the evidence

    that will be proffered at this trial.

            As the Federal Circuit states, the “precedential value of cases in this area is extremely

    limited.” Vas-Cath, Inc., 935 F.2d at 1562. The holding in AbbVie is limited to the procedural



                                                    30
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 88 of 335 PageID #: 48817




   history and facts specific to that case. AbbVie in any event does not stand for the proposition that

   the only way for an antibody to be “representative” of another antibody is measured by amino acid

   sequence or precise binding location. Instead, and specific to the facts in that case, the AbbVie

   court noted that “the described species are all of the similar type and do not qualitatively represent

   other types of antibodies encompassed by the genus” in finding lack of adequate written

   description. AbbVie, 759 F.3d at 1300-1301. The evidence adduced at trial will show as a matter

   of law that the species disclosed in the patents at issue are diverse and representative of other types

   of antibodies, including Defendants’ proffered post-priority antibody examples, if such evidence

   is relevant at all.

           With respect to structural features common to the members of the genus, the written

   description requirement is met when there is an established correlation between structure and

   function. Ariad, 598 F.3d at 1350. Functional claim language can meet the written description

   requirement when the art has established a correlation between structure and function. Ariad, 598

   F.3d at 1350 (citing Enzo, 323 F.3d at 964). A reasonable structure-function correlation may be

   established by the inventor as described in the specification or by what was known in the art at the

   time of the filing date. Enzo, 323 F.3d at 964. Common structural features can be disclosed in a

   number of ways, “such as by structure, formula, chemical name, physical properties, or other

   properties” so long as the disclosure demonstrates to a skilled artisan that the inventors were in

   possession of the claimed invention. Ariad, 598 F.3d at 1350. Moreover, the common structural

   features inquiry is a multi-faceted test that can be independently satisfied for claims with functional

   language by establishing a “correlation between structure and function.” Id. Scientific evidence

   regarding where an antibody binds to an antigen may be relevant in the context of the common

   structure features test. Amgen, 872 F.3d at 1378.



                                                     31
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 89 of 335 PageID #: 48818




          Whether disclosed species are sufficiently representative of later-arising embodiments, if

   such embodiments are relevant or admissible at all, is a highly fact-intensive question, and the

   Federal Circuit has explained that assessment of written description “will necessarily vary

   depending on the context.” Ariad, 598 F.3d at 1351.

          C.      ALLEGED LACK OF ENABLEMENT

          Enablement requires that the specification of a patent teach a person skilled in the art how

   to make and use the claimed invention without undue experimentation. 35 U.S.C. § 112; In re

   Wands, 858 F.2d 731, 736-37 (Fed. Cir. 1988). A patent need not disclose what is well known in

   the art. In re Wands, 858 F.2d at 735.

          The Federal Circuit has consistently held that “a patent specification complies with the

   statute even if a ‘reasonable’ amount of routine experimentation is required in order to practice a

   claimed invention, but that such experimentation must not be ‘undue.” Enzo Biochem, Inc. v.

   Calgene, Inc., 188 F.3d 1362,1371 (Fed. Cir. 1999). The determination of what constitutes undue

   experimentation in a given case requires the application of a standard of reasonableness, having

   due regard for the nature of the invention and the state of the art. In re Wands, 858 F.2d at 737.

          Experimentation that is complex and time-consuming is not necessarily “undue” if it is

   routine or typical in the pertinent art. Id. at 736-37. A “considerable amount of experimentation

   is permissible, if it is merely routine, or if the specification in question provides a reasonable

   amount of guidance with respect to the direction in which the experimentation should proceed.”

   Id. at 737. In fact, even “extensive experimentation does not necessarily render the experiments

   unduly extensive where the experiments involve repetition of known or commonly used

   techniques.” Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d 1330, 1338-1339 (Fed. Cir. 2013)

   (quoting Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360 (Fed. Cir. 1998) (finding that



                                                    32
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 90 of 335 PageID #: 48819




   the difficulty in producing certain antibodies could not be attributed to the shortcomings in the

   disclosure of the patent at issue, but rather, the difficulty was attributed to the technique commonly

   used during experimentation that generally required repetition).            Moreover, an expert’s

   unsubstantiated statements that experimentation is undue because it is “complicated” and

   “difficult” where it involves “repetition of known or commonly used techniques” is not sufficient

   to prove by clear and convincing evidence that patents are invalid for lack of enablement.

   Cephalon, 707 F.3d at 1338 (court reversed a finding of non-enablement because the amount of

   experimentation, while “complicated,” was not undue).

           It is well established that the “nature of monoclonal antibody technology is that it involves

   screening hybridomas to determine which ones secrete antibody with desired characteristics.” In

   re Wands, 858 F.2d at 740. When the application of well-known methods in the monoclonal

   antibody arts to make antibodies requires only routine screening, that does not amount to undue

   experimentation. Id. at 736. Undue experimentation is not “defined in terms of the number of

   hybridomas that were never screened.” Id. at 740.

           The enablement requirement may be satisfied by evidence showing that one of skill in the

   art was able to make the disclosed invention by following the teachings of the patent’s disclosure.

   Johns Hopkins, 152 F.3d at 1360 (patentee’s evidence that over 40 antibodies had been produced

   post-filing using the patent’s disclosed method was probative of enablement). The enablement

   requirement does not require that the patent specification “describe how to make and use every

   possible variant of the claimed invention.” AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234 (Fed.

    Cir. 2003).

           Determining whether experimentation is “undue” is a factual inquiry based on a balance of

    the following factors:



                                                     33
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 91 of 335 PageID #: 48820




          A.      The breadth of the claims;

          B.      The nature of the invention;

          C.      The state of the prior art;

          D.      The level of one of ordinary skill;

          E.      The level of predictability in the art;

          F.      The amount of direction provided by the inventor;

          G.      The existence of working examples; and

          H.      The quantity of experimentation needed to make or use the invention based on the
                  content of the disclosure.

   In re Wands, 858 F.2d at 737. It is not required that each and every one of these factors be

   considered when assessing enablement, and depending on the facts, certain Wands factors may be

   more important than others. Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1213 (Fed. Cir.

   1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends

   on the facts.”). A patent need not enable technologies or embodiments that constitute new

   technology arising after the priority date, or that constitute new inventions after the priority date.

   Chiron, 363 F.3d at 1254-1255; Amgen, 872 F.3d at 1375 (citing In re Hogan, 559 F.2d at 606);

   US. Steel Corp., 865 F.2d at 1252 (a requirement to describe every specific infringing species

   would “impose an impossible burden on inventors and thus on the patent system.”).

          Post-priority evidence can be relevant to demonstrate that claims are enabled. Amgen Inc.

   v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1336 (Fed. Cir. 2003); Johns Hopkins Univ. v.

   CellPro, Inc., 152 F.3d 1342, 1359 (Fed. Cir. 1998); Bruningv. Hirose, 161 F.3d 681, 686 (Fed.

   Cir. 1998); In re Brana, 51 F.3d 1560, 1567 n. 19 (Fed. Cir. 1995); Knoll Pharm. Co. v. Teva

   Pharms. USA, Inc., 367 F.3d 1381, 1385 (Fed. Cir. 2004).




                                                     34
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 92 of 335 PageID #: 48821




           D.     JUDICIAL ESTOPPEL AND QUASI-ESTOPPEL

           Judicial estoppel “generally prevents a party from prevailing in one phase of a case on an

   argument and then relying on a contradictory argument to prevail in another phase.” New

   Hampshire v. Maine, 532 U.S. 742, 749 (2001); Fed. Power Comm’n v. Colo. Interstate Gas Co.,

   348 U.S. 492, 501-502 (1955).         The circumstances under which judicial estoppel may

   appropriately be invoked are “not reducible to any general formulation of principle.” New

   Hampshire, 532 U.S. at 750. No “inflexible prerequisites” govern the application of this rule and

   there is “no exhaustive formula for determining applicability” of this rule. Id. at 751. Indeed, a

   court may even “uphold the sanctity of the oath by applying estoppel to prohibit a litigant from

   asserting under oath inconsistent positions in two proceedings even when there is no risk of an

   inconsistent outcome.” Simon v. Safelite Glass Corp., 128 F.3d 68, 71 (2d Cir. 1997).

           Quasi-estoppel likewise “precludes a party from taking a position in a subsequent action

   that is contrary to a position taken before an administrative agency.” Am. Mfrs. Mut. Ins. Co. v.

   Payton Lane Nursing Home, Inc., 704 F. Supp. 2d 177, 193 (E.D.N.Y. 2010). Delaware courts

   agree that a “party does not need to show reliance for quasi-estoppel to apply.” Simon-Mills, 2017

   Del. Ch. LEXIS 50, at *103 (citation omitted); In re Rural Metro Corp. Stockholders Litig., 102

   A.3d 205, 247 (Del. Ch. 2014). More recent decisions of the Delaware federal courts do not

   include reliance as an element of quasi-estoppel. See, e.g., Cahall v. Carey’s Diesel, Inc., 2018

   U.S. Dist. LEXIS 86974, at *3-4 (D. Del. May 23,2018); Wilmington Savings, 2017 Bankr. LEXIS

    609 at *97. Numerous circuit courts have applied quasi-estoppel based upon the benefit to the

   party sought to be estopped or disadvantage to the other party without requiring proof of reliance

    by the party asserting estoppel. See, e.g., Robinson v. Am. Airlines, Inc., 2018 U.S. App. LEXIS

    21427, *7-8 (10th Cir. 2018); IHFC Props., LLC v. Whalen Furniture Mfg., Inc., 614 Fed. App’x



                                                   35
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 93 of 335 PageID #: 48822




   623, 625-26 (4th Cir. 2015); Pace Indus. Union Management Pension Fund v. Dannex Mfg. Co.,

   394 Fed. App’x 188, 199 (6th Cir. 2010); Robb-Fulton v. Robb, 23 F.3d 895, 898 (4th Cir. 1994);

   In re Davidson, 947 F.2d 1294, 1297 (5th Cir. 1991).

           Courts have uniformly recognized that the purpose of judicial estoppel and quasi-estoppel

   is “to protect the integrity of the judicial process” by “prohibiting parties from deliberately

   changing positions according to the exigencies of the moment.” New Hampshire, 532 U.S. at 749-

   750; see also Hardy v. Hardy, 1997 U.S. Dist. LEXIS 23938, at *13, 24 (S.D. Ga. Oct. 6, 1997)

   (estoppel doctrine serves to “preclude litigants from playing ‘fast and loose’ with the courts,” and

   reflect a “strong public policy concern[]” that courts should not “ignore [a party’s] subsequent,

   contradictory representations before different branches of government”).

           It is well established that both the doctrines ofjudicial estoppel and quasi-estoppel prohibit

   a party from asserting a position in litigation that contradicts its prior assertions to administrative

   agencies, i.e., in administrative or quasi-judicial proceedings.         See, e.g, Callanan Road

   Improvement Co. v. United States, 345 U.S. 507, 513 (1953) (applying estoppel where party’s later

   position was inconsistent with earlier representations to the Interstate Commerce Commission);

   Pace Indus., 394 F. App’x at 199 (applying quasi-estoppel where party’s later position was

    inconsistent with earlier representations to the Internal Revenue Service); Simon, 128 F.3d at *73

    (applying judicial estoppel to employment discrimination claim based on position taken in prior

    Social Security Administration disability adjudication); Payton Lane Nursing Home, 704 F. Supp.

    2d at 193 (applying quasi-estoppel to a “position taken before an administrative agency, such as

    [Department of Housing and Urban Development] HUD”).

           The application of the doctrines of judicial estoppel and quasi-estoppel is a procedural

    question determined under regional circuit law. Akamai Techs., Inc. v. Limelight Networks, Inc.,



                                                     36
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 94 of 335 PageID #: 48823




   805 F.3d 1368, 1374 (Fed. Cir. 2015) (questions of judicial estoppel are determined under the law

   of the regional circuit where the district court sits); Source Search Techs., LLC v. LendingTree

   LLC, 588 F.3d 1063, 1071 (Fed. Cir. 2009) (whether judicial estoppel applies is a matter of

   regional circuit law).

          In the Third Circuit, judicial estoppel may apply when: (1) the party asserts a position that

   is “clearly inconsistent” with a position it took in a prior proceeding; (2) the party has succeeded

   in persuading a court or agency to accept its prior position, so that judicial acceptance of an

   inconsistent position in the later proceeding would create “the perception that either the first or the

   second court was misled;” (3) the “party seeking to assert an inconsistent position would derive an

   unfair advantage or impose an unfair detriment on the opposing party if not estopped;” (4) the

   party acts in bad faith; and (5) “no lesser sanction would adequately remedy the damage done by

   the litigant’s misconduct.” New Hampshire, 532 U.S. at 750-751; Danise v. Saxon Mortg. Servs.,

   738 F. App’x 47, 51 (3d Cir. 2018); In re Prosser, 534 F. App’x 126, 130 (3d Cir. 2013).

           This Court has looked to Delaware law in adopting the following elements for quasi­

   estoppel: (1) a prior inconsistent position by the party against whom estoppel is sought; (2) that

   party must have gained some advantage for himself or produced some disadvantage to another;

   and (3) “it would be unconscionable to allow a person to maintain a position inconsistent with one

   to which he acquiesced, or from which he accepted a benefit.” Cahall, 2018 U.S. Dist. LEXIS

   86974, at *3-4 (quoting Pers. Decisions, Inc. v. Business Planning Sys., 2008 Del. Ch. LEXIS 55,

   at *6 (Del. Ch. May 5, 2008)).

           Equitable principles underlying judicial estoppel apply to quasi-estoppel, and courts have

   recognized that judicial estoppel and quasi-estoppel apply to representations made to the U.S.

   Patent and Trademark Office. In re Baker Hughes Inc., 215 F.3d 1297,1301-1302 (Fed. Cir. 2000)



                                                     37
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 95 of 335 PageID #: 48824




   (patent owner was not quasi-estopped from arguing the patentability of his claims over a prior art

   reference); MasterObjects, Inc. v. Google, Inc., 2013 WL 2606626, *1 (N.D. Cal. June 11, 2013)

   (“Google should not be permitted to make statements in this case that are inconsistent with its

   statements to the [PTO]” and past statements by Google during prosecution of unrelated patents

   “could be relevant to the present case” ); Synopsys, Inc. v. Magma Design Automation, Inc., 2006

   U.S. Dist. LEXIS 21662, at *13-14, and n.6 (N.D. Cal. Mar. 30, 2006) (quasi-estoppel did not bar

   party from arguing IBM is a co-owner of the disputed patents because Synopsys failed to

   demonstrate any advantage gained by Magma as a result of prior assertion of sole ownership).

   This Court has also held that judicial estoppel precluded a party from arguing that the patent at

   issue disclosed a microprocessor device that was not present in a separate patent because the party

   had argued the opposite before the U.S. Patent and Trademark Office. MobileMedia Ideas, LLC

   v. Apple Inc., 907 F. Supp. 2d 570, 622-623 (D. Del. 2012), aff’d in part, rev’d in part on other

   grounds, 780 F.3d 1159 (Fed. Cir. 2015).

          Estoppel principles are especially important where representations are made to the U.S.

   Patent and Trademark Office because all patent applicants are bound by “a duty of candor and

   good faith” in dealing with the U.S. Patent and Trademark Office and courts have emphasized that

   “[t]he vital importance of this duty cannot be overstated” because “[wjithout it, the edifice of patent

   law cannot stand.” 37 C.F.R. 1.56(a); accord Std. Oil Co. v. Montedison, S.p.A., 540 F.2d 611,

   616-617 (3d Cir. 1976); see also Semiconductor Energy Laboratory Co. v. Samsung Elecs. Co., 4

   F. Supp. 2d 477, 480 (E.D. Va. 1998), aff’d, 204 F.3d 1368 (Fed. Cir. 2000). Indeed, the U.S.

   Patent and Trademark Office’s Manual of Patent Examining Procedure (“MPEP”) makes clear that

   this duty extends to inconsistent litigation positions - “Another example of such material

   information is any assertion that is made during litigation and/or trial proceeding which is



                                                     38
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 96 of 335 PageID #: 48825




    contradictory to assertions made to the examiner. Environ Prods., Inc. v. Total Containment, Inc.,

    43 USPQ 2d 1288, 1291 (E.D. Pa. 1997).” MPEP § 2001.06(c), “Information From Related

    Litigation and/or Trial Proceedings [R-08.2017].” Similar principles should likewise apply here

    in the litigation context for inconsistent statements made in prosecution.




                                                     39
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 97 of 335 PageID #: 48826




                       EXHIBIT 5 TO PROPOSED FINAL PRETRIAL ORDER

            DEFENDANTS’ STATEMENT OF ISSUES OF LAW TO BE LITIGATED

               Defendants respectfully submit the following issues of law that remain to be litigated at

   trial. Defendants have provided the basis for, and a detailed explanation of, these issues during

   the course of discovery, and notably in their pleadings and discovery responses, including in

   their contentions, interrogatory responses, expert reports, and by experts at depositions, all of

   which are incorporated herein by reference. In the event that the Court determines that any issue

   identified below is more properly considered an issue of fact, it shall be so considered and

   Defendants incorporate such issue into Defendants’ Statement of Issues of Fact to be Litigated.

   Defendants reserve the right to revise, modify, supplement, or change the issues of law to be

    litigated in light of the Court’s rulings and in light of Amgen’s identification of issues of law and

    fact to be litigated.

   Defendants’ Statement of Issues of Law:1

    I.      PRESUMPTION OF VALIDITY

             Each claim of an issued patent is entitled to a statutory presumption of validity.                           35

    U.S.C. § 282(a).

               A party attempting to prove that a patent claim is invalid must do so by clear and

    convincing evidence. Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir. 2001).

               The presumption of validity is, however, merely a procedural device and does not have

    independent evidentiary value. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1534 (Fed. Cir.




    1 Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for Judgment on the
    Pleadings regarding willfulness, which is still pending before the Court. D.I. 448. However, consistent with the
    Court’s comments at the January 3,2019 hearing, Defendants have supplemented their pretrial order materials to
    address willfulness without waiver of their position.


                                                              1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 98 of 335 PageID #: 48827




    1983). Once the party challenging the validity of a patent meets its initial burden of making a

   prima facie case of invalidity, the patentee must come forward with countervailing evidence. Id.

             “[I]f the PTO did not have all material facts before it [when issuing a patent], its

    considered judgment may lose significant force,” and “the challenger’s burden to persuade the

   jury of its invalidity defense by clear and convincing evidence may be easier to sustain.”

    Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 111 (2011). “[N]ew evidence supporting an

    invalidity defense may ‘carry more weight’ in an infringement action than evidence previously

    considered by the PTO . . . .” Id. “When it is disputed whether the evidence presented to the jury

    differs from that evaluated by the PTO, the jury may be instructed to consider that question.” Id.

    “[T]he jury may be instructed to evaluate whether the evidence before it is materially new, and if

    so, to consider that fact when determining whether an invalidity defense has been proved by

    clear and convincing evidence.” Id.; see also AbbVie Deutschland GmBH & Co., KG v. Janssen

    Biotech, Inc., 759 F.3d 1285, 1304-05 (Fed. Cir. 2014).

             “The courts are the final arbiter of patent validity.” Quad Envtl. Techs. Corp. v. Union

    Sanitary Dist., 946 F.2d 870, 876 (Fed. Cir. 1991). Any relevant evidence, whether or not

    previously considered by the Patent Office, can be considered by the court in determining

    validity. Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72 (Fed. Cir. 1988).

    II.    ISSUES ON WHICH DEFENDANTS BEAR THE BURDEN OF PROOF

           A.      WRITTEN DESCRIPTION

             The written description requirement of 35 U.S.C. § 112, f 1 provides, in pertinent part,

    that a patent specification: shall contain a written description of the invention, and of the manner

    and process of making and using it, in such full, clear, concise, and exact terms as to enable any

    person skilled in the art to which it pertains, or with which it is most nearly connected, to make




                                                     2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 99 of 335 PageID #: 48828




   and use the same, and shall set forth the best mode contemplated by the inventor of carrying out

   his invention.2

               A patent’s written description “must clearly allow persons of ordinary skill in the art to

   recognize that [the inventor] invented what is claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co.,

   598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (alteration in original) (internal quotation marks

   omitted).

               “[T]he applicant must ‘convey with reasonable clarity to those skilled in the art that, as

   of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by

   disclosure in the specification of the patent.” Carnegie Mellon Univ. v. Hoffmann-La Roche Inc.,

   541 F.3d 1115, 1122 (Fed. Cir. 2008) (citation omitted) (quoting Vas-Cath Inc. v. Mahurkar, 935

   F.2d 1555, 1563-64 (Fed. Cir. 1991)); see also Ariad, 598 F.3d at 1351. Such “possession as

   shown in the disclosure” requires “an objective inquiry into the four comers of the

    specification,” Ariad, 598 F.3d at 1351, and the specification must “describ[e] the invention,

   with all its claimed limitations,” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir.

    1997) (emphasis removed). “The disclosure must allow one skilled in the art to visualize or

   recognize the identity of the subject matter purportedly described.” Univ. of Rochester v. G.D.

   Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-

   Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002)).

               “The purpose of the written description requirement is to ensure that the scope of the

    right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s




    2 Paragraph 1 of 35 U.S.C. § 112 was replaced with newly designated § 112(a) when § 4(c) of the
    Leahy-Smith America Invents Act (“ALA”), Pub. L. No. 112-29, took effect on September 16,
    2012. Because the patents-in-suit were filed before that date, this pre-AIA version of Section 112
    applies.


                                                       3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 100 of 335 PageID #: 48829




    contribution to the field of art as described in the patent specification.” Ariad, 598 F.3d at 1353-

    54 (internal quotation marks omitted).

             The requirement to provide an adequate written description is especially acute when the

    patent claims a genus using functional language because such claims run the risk of reciting “a

    description of the problem to be solved while claiming all solutions to it and . . . covering] any

    compound later actually invented and determined to fall within the claim’s functional

    boundaries—leaving it to the pharmaceutical industry to complete an unfinished invention.”

    Ariad, 598 F.3d at 1353. When a genus is claimed, the specification must describe the invention

    in a way that makes it clear that the genus has been invented, not just a species of the genus.

    Carnegie Mellon, 541 F.3d at 1124. This is particularly true when the patent claims a genus

    defined by functional language, because such claims run the risk of “simply claimfing] a desired

    result... without describing species that achieve that result.” Ariad, 598 F.3d at 1349.

             The Federal Circuit has set forth two possible ways to satisfy the requirement that the

    “disclosure must allow one skilled in the art to visualize or recognize” the subject matter covered

    by a genus claim: a party may disclose “either a representative number of species falling within

    the scope of the genus or structural features common to the members of the genus so that one of

    skill in the art can ‘visualize or recognize’ the members of the genus.” Amgen Inc. v. Sanofi, 872

    F.3d 1367, 1373 (Fed. Cir. 2017) (citing Ariad, 598 F.3d at 1350); see also Regents of the Univ.

    of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (failure to define structural

    features that distinguish members of the genus from non-members does not allow one to

    visualize or recognize the identity of the members of the genus). “[A]n adequate written

    description requires a precise definition, such as by structure, formula, chemical name, physical

    properties, or other properties, or species falling within the genus sufficient to distinguish the




                                                     4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 101 of 335 PageID #: 48830




    genus from other materials.” Ariad, 598 F.3d at 1350 (en banc) (emphasis added); see also

   Amgen, 872F.3dat 1378.

             The “common structural features” test. Functionally-defined claims can meet the

    written description requirement if a reasonable correlation has been established between the

    structure of the compositions covered by the claims and their recited functions, whether by the

    inventor as described in the specification or if known at the time of the filing date. Id. (citing

   Enzo, 323 F.3d at 964).

             The “representative species” test. Where there is substantial variation within the

    members of the claimed genus, the patent must describe a sufficient variety of species to reflect

    that structural diversity of the genus. Carnegie Mellon, 541 F.3d. at 1124; AbbVie, 759 F.3d at

    1301.

              The patent need not disclose each species (e.g., the accused species) in exact terms, but

    must at least describe some species representative of antibodies that are structurally similar to the

    accused product. AbbVie, 759 F.3d at 1301 (emphasis added). For example, in AbbVie, the

    antibody Stelara was conceded to fall within the scope of the asserted claims, and the Federal

    Circuit indicated that, to meet the written description requirement and demonstrate that the

    inventors invented the claimed genus, the patent must “at least describe some species

    representative of antibodies that are structurally similar to Stelara.” Id.

              To provide sufficient written description, “[o]ne needs to show that one has truly

    invented the genus, i.e., that one has conceived and described sufficient representative species

    encompassing the breadth and variability of the genus. Otherwise, one has only a research plan,

    leaving it to others to explore the unknown contours of the claimed genus.” Id. at 1300; see also

    Rochester, 358 F.3d at 926-927 (finding that the patent lacks sufficient written description




                                                       5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 102 of 335 PageID #: 48831




    because it “discloses nothing more than a hoped-for function for an as-yet-to-be-discovered

    compound, and a research plan for trying to find it.”). As the Federal Circuit aptly stated in its

    en banc decision in Ariad Pharms. Inc. v. Eli Lilly and Co., “[b]ut claims to research plans also

    impose costs on downstream research, discouraging later invention. The goal is to get the right

    balance, and the written description doctrine does so by giving the incentive to actual invention

    and not “attempt[s] to preempt the future before it has arrived.” Ariad, 598 F.3d at 1353.

              One cannot “claim antibodies by describing something that is not the invention, i.e., the

    antigen.” Amgen, 872 F.3d at 1378.

              In order to be afforded the priority date, “the written description of the provisional must

    adequately support the claims of the non-provisional application” {Amgen, 872 F.3d at 1380

    (quoting New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed. Cir. 2002)),

    and the claims must be “enabled as of the priority date.” Amgen, 872 F.3d at 1375.

              Under the inherency doctrine, “when a specification describes an invention that has

    certain undisclosed yet inherent properties, that specification serves as adequate written

    description to support a subsequent patent application that explicitly recites the invention’s

    inherent properties.” Yeda Res. & Dev. Co., Ltd. v. Abbott GMBH & Co. KG, 837 F.3d 1341,

    1345 (Fed. Cir. 2016). For a disclosure to be inherent, “the missing descriptive matter must

    necessarily be present in the ... specification such that one skilled in the art would recognize

    such a disclosure.” Tronzo v. Biomet, Inc., 156 F.3d 1154, 1159 (Fed. Cir. 1998) (emphasis

    added).

              Kennecott, relied upon by Amgen in its Statement of Issues of Law, is inapplicable to

    the situation at hand. In Kennecott, the patent at issue claimed a ceramic body containing a large

    percentage of silicon carbide in the alpha phase and other ingredients and “having a




                                                      6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 103 of 335 PageID #: 48832




    predominantly equiaxed microstructure,” however the parent application upon which the

    patentee relied only disclosed the claimed ceramic composition without stating it had an

    “equiaxed microstructure.” Kennecott Corp. v. Kyocera Inti Inc., 835 F.2d 1419, 1420 (Fed. Cir.

    1987). The Federal Circuit found that as a factual matter all of “the high-alpha products of the

    [parent] application have the equiaxed microstructure,” including all 30 examples, and that

    “anyone with a microscope would see the micro structure of the product of the [parent]

    application.”   Id. at 1421-22.     Thus, despite the absence of any disclosure of equiaxed

    microstructure, there was no dispute in Kennecott that the patent taught that every ceramic

    composition it disclosed was covered by its claims.         On this basis it held that the parent

    application supported the later claim limitation requiring that the ceramic compositions have the

    equiaxed microstructure because that was merely an inherent property of every disclosed ceramic

    composition.

             Amgen is attempting to use inherency in a manner that was never considered by

    Kennecott. In Kennecott, all 30 examples indisputably possessed the inherent property and the

    method disclosed in the parent “invariably produce[d] a ceramic product having an equiaxed

    microstructure.” Id. at 1420. Accordingly, by making any ceramic product according to the

    disclosure, one would produce a product with an equiaxed microstructure. In its Statement of

    Issues of Law, Amgen argues that Kennecott never imposed a requirement that all examples

    found in a specification necessarily possess the inherent property.        But this is exactly what

    Kennecott requires: “To prove inherency, the burden is on appellants to show that the necessary

    and only reasonable construction to be given the disclosure by one skilled in the art is one

    which will lend clear support to ... [this] positive limitation in the interference count.” Kennecott,




                                                      1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 104 of 335 PageID #: 48833




    835 F.2d at 1423 (quoting Langer v. Kaufman, 465 F.2d 915 (CCPA 1972) (emphasis added)

    (internal quotations omitted).

             That is not the case here.    The present scenario does not present that inevitability

    because not all PCSK9 antibodies will invariably fall within the scope of Amgen’s claims. For

    example, Amgen describes making 3000 antibodies (hybridomas), and provided amino acid

    sequence information for 46 but to date has only asserted that 32 of them fall within the scope of

    the claims. Amgen is in effect arguing that it can demonstrate possession of representative

    species within the scope of its claims because a person of ordinary skill could make each of the

    disclosed antibodies, perform x-ray crystallography, and then determine which ones bind to the

    specified residues and which ones do not.

             The present case is far more like Ariad, which prohibited the use of post-priority

    evidence to expand the scope of the patent’s disclosure, than Kennecott. The claims in Ariad

    covered methods for reducing NF-kB activity while Amgen’s claims require antibodies that bind

    to specified residues. See Ariad, 598 F.3d at 1340-41. Both Ariad’s and Amgen’s claims require

    molecules to perform a specified function.

             In both cases, one must look to the specification to determine if such molecules were

    adequately disclosed.    Ariad’s specification provided “three classes of molecules potentially

    capable of reducing NF-kB activity.” Id. at 1354. Ariad’s patent only provided “structures” for

    the last class of such molecules, “decoy molecules,” therefore the first two classes of molecules

    were disregarded without further analysis. Id. at 1357. But disclosing the structure did not end

    the inquiry for Ariad because the specification must still describe using these molecules to

    reduce NF-kB. Id. Ariad’s specification merely conveyed the idea that reducing NF-kB activity

    would be a “desired outcome” from using decoy molecules. Id. Attempting to overcome this




                                                    8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 105 of 335 PageID #: 48834




    deficiency, Ariad’s expert relied on a post-priority publication that “reported using decoy

    molecules to reduce NF-kB activity.” Id. The court, however, rejected Ariad’s reliance on this

    post-priority publication, holding that “the disclosure in a later publication cannot, as a matter of

    law, establish that the inventor in this case possessed using decoy molecules to reduce NF-kB.”

    Id.

             Like Ariad, Amgen discussed various compounds but failed to explain in most cases

    which compounds fell within the scope of its claims. The specification, however, must not only

    disclose the specific antibodies in question, it must also convey which disclosed antibodies

    perform the required function—in other words which antibodies bind to one or more of the

    specified amino acid residues of PCSK9 and block LDLR binding—in order for a person of

    ordinary skill to know any given molecule is support for the claims in question. Id. Amgen’s

    Asserted Patents suffer from the same flaw as Ariad’s patent. It disclosed numerous antibodies

    but only provided x-ray crystallography (the only definitive method for determining to which

    residue an antibody binds on its target antigen (here, PCSK9)) for two demonstrating that they

    fall within the scope of the claims and never provided any data or guidance as to which of the

    3000 antibodies it made, or the 46 it made and sequenced, fell within the scope of its claims.

    Like Ariad, Amgen cannot rely on post-priority data to prove that its patent taught other

    disclosed antibodies that possess the necessary binding characteristics to cause them to fall

    within the scope of Amgen’s claims.

              The Federal Circuit in this case did not decide whether written description or

    enablement could be deemed insufficient as a matter of law because they were “presented with

    an incomplete record on these issues, [and so,] the court is unable to determine whether the jury

    would have a ‘legally sufficient evidentiary basis’ to determine if the patents provide sufficient




                                                      9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 106 of 335 PageID #: 48835




    written description or if the claims are enabled.” Amgen, 872 F.3d at 1379 (citing Fed. R. Civ. P.

    50(a)(1)).

           B.         ENABLEMENT

             To satisfy the enablement requirement, the asserted patents must describe the invention

    and “the manner and process of making and using it, in such full, clear, concise, and exact terms

    as to enable any person skilled in the art to which it pertains ... to make and use the same.” 35

    U.S.C. § 112,11.

             It is not enough to enable a subset of what is claimed, a patent specification “must teach

    those skilled in the art how to make and use the full scope of the claimed invention without

    undue experimentation.” Amgen, 872 F.3d at 1375 (quoting Genentech, Inc. v. Novo Nordisk A/S,

    108 F.3d 1361, 1365 (Fed. Cir. 1997)) (emphasis added).

                 Whether undue experimentation is needed is a conclusion reached by weighing the

    following factors:

                             a.     the quantity of experimentation necessary;

                             b.     the amount of direction or guidance presented;

                             c.     the presence or absence of working examples;

                             d.     the nature of the invention;

                             e.     the state of the prior art;

                             f.     the relative skill of those in the art;

                             g.     the predictability or unpredictability of the art; and

                             h.     the breadth of the claims.

    In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

                 A patentee may choose to claim his invention narrowly or broadly, but “[a] patentee

    who chooses broad claim language must make sure the broad claims are fully enabled. The scope



                                                        10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 107 of 335 PageID #: 48836




    of the claims must be less than or equal to the scope of the enablement.” Sitrick v. Dreamworks,

    LLC, 516 F.3d 993, 999 (Fed. Cir. 2008) (internal quotation marks omitted); see also Trs. of Bos.

    Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1364-65 (Fed. Cir. 2018) (invalidating claim to “six

    permutations” because only “five out of the six” permutations were enabled).

             “Enabling the foil scope of each claim is part of the quid pro quo of the patent bargain.”

    Id. (internal quotation marks omitted). A patentee cannot satisfy the enablement requirement if

    he claims an invention that cannot be practiced by one skilled in the art upon reading the

    specification. See ALZA Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 940 (Fed. Cir. 2010) (“To

    be enabling, the specification of a patent must teach those skilled in the art how to make and use

    the fall scope of the claimed invention without ‘undue experimentation.’”) (quoting Genentech,

    108 F.3d at 1365).

             Although a specification need not disclose what is well known in the art, it “must

    supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech,

    108 F.3d at 1366; see also Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283

    (Fed. Cir. 2007). The required disclosure includes providing specific starting materials;

    otherwise, undue experimentation would be required to practice the claimed invention.

    Genentech, 108 F.3d at 1366; ALZA Corp., 603 F.3d at 941; Biogen, Inc. v. Amgen, Inc., 973 F.

    Supp. 39, 44-46 (D. Mass. 1997) (patent disclosure of DNA vector non-enabling because, inter

    alia, it failed to disclose starting material DNA).

             A patentee cannot rely solely on the level of skill in the art to enable the novel aspects

    of the claimed invention. Genentech, 108 F.3d at 1366.

             In an unpredictable art, where it is necessary to make and test candidate examples that

    may meet the functional limitations of patent claims, and where the patent is silent as to how to




                                                      11
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 108 of 335 PageID #: 48837




    structurally modify disclosed examples in a way to preserve their functionality, undue

    experimentation may be needed to practice the full scope of the invention. Wyeth v. Abbott Labs.,

    720 F.3d 1380, 1384-85 (Fed. Cir. 2013); see also White Consol. Indus. Inc. v. Vega Servo-

    Control, Inc., 713 F.2d 788, 791 (Fed. Cir. 1983) (holding that patent claims were not enabled

    where post-priority-date expert evidence showed that ‘“1 lA to 2 man years of effort’” would be

    needed to practice an invention.) “Undue experimentation is a matter of degree.” Id. at 1385-86.

    In an “unpredictable” field, practicing the full scope of a claim directed to a functionally-defined

    genus requires undue experimentation when the patent merely discloses a method of trial-and-

    error testing of tens of thousands of compounds. Wyeth, 720 F.3d at 1386; see also ALZA Corp.,

    603 F.3d at 943 (finding that one of ordinary skill “would have been required to engage in an

    iterative, trial-and-error process to practice the claimed invention even with the help of the...

    specification.”).

               The Federal Circuit did not decide whether written description or enablement could be

    deemed insufficient as a matter of law because they were “presented with an incomplete record

    on these issues, [and so,] the court is unable to determine whether the jury would have a ‘legally

    sufficient evidentiary basis’ to determine if the patents provide sufficient written description or if

    the claims are enabled.” Amgen, 872 F.3d at 1379 (citing Fed. R. Civ. P. 50(a)(1)).

    III.     ISSUES ON WHICH AMGEN BEARS THE BURDEN OF PROOF3

             A.       PATENT DAMAGES

               The plaintiff bears the burden of proving each element of its damages claim, including

    the amount of damages, if any, by a preponderance of the evidence. SmithKline Diagnostics, Inc.



    3 Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for Judgment on the
    Pleadings regarding willfulness, which is still pending before the Court. D.I. 448. However, consistent with the
    Court’s comments at the January 3,2019 hearing, Defendants have supplemented their pretrial order materials to
    address willfulness without waiver of their position.


                                                              12
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 109 of 335 PageID #: 48838




    v. Helena Labs. Corp., 926 F.2d 1161, 1164 (Fed. Cir. 1991); Vulcan Eng’g Co. v. Fata

    Aluminium, Inc., 278 F.3d 1366, 1376 (Fed. Cir. 2002).

             Courts allow damages awards only if they are based on “sound economic and factual

    predicates” and are proven with reasonable certainty. See, e.g., Integra Lifesciences I, Ltd. v.

    Merck KGaA, 331 F.3d 860, 870 (Fed. Cir. 2003), rev’don other grounds, 545 U.S. 193 (2005).

    Speculation cannot constitute sound economic and factual predicates, and therefore, a damages

    award cannot be “based only on speculation and guesswork.” Wordtech Sys., Inc. v. Integrated

    Network Sols., Inc., 609 F.3d 1308, 1322 (Fed. Cir. 2010) (quoting Del Monte Dunes at

    Monterey, Ltd. v. City of Monterey, 95 F.3d 1422, 1435 (9th Cir. 1996)); see also Lucent Techs.,

    Inc. v. Gateway, Inc., 580 F.3d 1301, 1327 (Fed. Cir. 2009). Damages me be awarded only to

    compensate the patentee, “not to punish the infringer.”        See, e.g., Pall Corp. v. Micron

    Separations, Inc., 66 F.3d 1211, 1223 (Fed. Cir. 1995) (citing Aro Mfg. Co. v. Convertible Top

    Replacement Co., 377 U.S. 476, 507 (1964)).

                   1.      Lost Profits

             The availability of lost profits is a question of law for the court, reviewable de novo on

    appeal. Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1544 (Fed. Cir. 1995) (en bane). The

    finding of the amount of damages is a question of fact on which the patent owner bears the

    burden of proof. SmithKline Diagnostics, Inc. v. Helena Laboratories Corp., 926 F.2d 1161,

    1164 (Fed.Cir.1991).

             To recover lost profits, the plaintiff must demonstrate a causal relationship between the

    defendant’s infringement and the plaintiffs loss of profit. Grain Processing Corp. v. Am. Maize-

    Prods. Co., 185 F.3d 1341, 1349 (Fed. Cir. 1999). That is, the plaintiff must prove that “but for”

    the infringement it would have made the sales in question. BIC Leisure Prods., Inc. v.




                                                    13
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 110 of 335 PageID #: 48839




    Windsurfing Int’l, Inc., 1 F.3d 1214, 1218 (Fed. Cir. 1993). To show this, the plaintiff must

    establish that, if there had been no infringement, it would have made some or all of the sales that

    the defendant made of the infringing product. Id.; BIC Leisure, 1 F.3d at 1218. Otherwise, a

    patentee normally recovers damages based on a “reasonable royalty” theory. Panduit Corp. v.

    Stahlin Bros. Fibre Works, Inc., 575 F. 2d 1152, 1157 (6th Cir. 1978).

             If the patentee is able to prove causation, then the patentee bears the burden of proving

    the amount of lost profits damages with reasonable certainty. Minco, Inc. v. Combustion Eng’g,

    Inc., 95 F.3d 1109, 1118 (Fed. Cir. 1996). A failure of proof of lost profits damages can result in

    an award of no damages. Promega Corp. v. Life Tech. Corp., 875 F.3d 651, 664, 666 (Fed. Cir.

    2017).

             “An award of lost profits may not be speculative. Ratherf] the patent owner must show

    a reasonable probability that, absent the infringement, it would have made the infringer’s sales.”

    BIC Leisure, 1 F.3dat 1218.

             A plaintiff may demonstrate but-for causation for lost profits if it establishes each of the

    following, often referred to as the “Panduit factors”:

                       1) That there was a demand for the patented product;
                       2) That there were no available, acceptable, noninfringing substitute
                           products, or, if there were, its market share of the number of the sales
                           made by the defendant that the plaintiff would have made, despite the
                           availability of other acceptable noninfringing substitutes;
                       3) That the plaintiff had the manufacturing and marketing capacity to make
                           any infringing sales actually made by the defendant and for which the
                           plaintiff seeks an award of lost profits - in other words, that the plaintiff
                           was capable of satisfying the demand; and
                       4) The amount of profit that the plaintiff would have made if the defendant
                           had not infringed.



                                                     14
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 111 of 335 PageID #: 48840




    See Rite-Hite, 56 F.3d at 1544 (citing Panduit, 575 F.2d at 1156). “[A] patentee is not entitled to

    lost profits if the patentee fails to establish any of the above requirements.” SmithKline

    Diagnostics, 926 F.2d at 1165 (affirming decision that the patentee was not entitled to lost

    profits).

                A lost profits analysis requires a detailed consideration of the market—it is necessary to

    determine what would have occurred had there never been any infringement. Grain Processing,

    185 F.3d at 1350. While such a market reconstruction is a hypothetical exercise, it must not

    “laps[e] into pure speculation.” Id. Hence, a determination of lost profits “requires sound

    economic proof of the nature of the market and likely outcomes with infringement factored out

    of the economic picture.” Id.

                The first Panduit factor “presupposes that [the] demand for the infringer’s and patent

    owner’s products is interchangeable,” such that the parties “sell substantially the same product.”

    BIC Leisure, 1 F.3d at 1218-19; see also Biacore v. Thermo Bioanalysis Corp., 79 F. Supp. 2d

    422, 469 (D. Del. 1999). A patentee must demonstrate a reasonable probability that a customer,

    when faced with the patentee’s product and an alternative, would have chosen the patentee’s

    product but for infringement.4 Biacore, 79 F. Supp. 2d at 471. If a patentee’s product and the

    infringer’s product are not sufficiently similar to compete in the same market for the same

    customers, the infringer’s customers would not necessarily transfer their demand to the patent

    owner’s product in the absence of the infringer's product. In that case, the first Panduit factor

    does not operate to satisfy the elemental “but for” test. BIC Leisure Prods., Inc., 1 F.3d at 1219.

                The second Panduit factor, the absence of acceptable, non-infringing alternatives,

    “presupposes that the patentee and the infringer sell substantially similar products in the same

    4 Amgen contends in its Statement of Issues of law that “[i]t is not disputed that the patented features
    constitutes the entire basis for customer demand, and the entire market value rule applies.” Exh. at 4.
    Defendants disagree and Amgen bears the burden of proof on each element of its claim for damages.


                                                         15
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 112 of 335 PageID #: 48841




    market [and] .. . ensures that any proffered alternative competes in the same market for the same

    product for the same customers as the infringer’s product.” BIC Leisure, 1 F.3d at 1219. Similar

    to the first Panduit factor, a patentee must demonstrate a reasonable probability that a customer,

    when faced with the patentee’s product and an alternative, would have chosen the patentee’s

    product but for infringement. Biacore, 79 F. Supp. 2d at 471.

             To be a non-infringing substitute, the alternative must be: (1) available or on the market

    at the time of infringement; (2) acceptable; and (3) non-infringing. See Grain Processing, 185

    F.3d at 1353. There is no requirement for the non-infringing alternative to be sold by the accused

    infringer. See id.; see also Shockley v. Arcan, Inc., 248 F.3d 1349, 1362-64 (Fed. Cir. 2001)

    (vacating an award of lost profits where patentee was unable to prove lost sales were due to the

    infringing product rather than non-infringing substitutes by anything more than speculation);

    Calico Brand, Inc. v. Ameritek Imps., Inc., 527 Fed. Appx. 987, 997 (Fed. Cir. 2013) (vacating

    an award of lost profits where patentee failed to prove, in the absence of the infringing products,

    it would have made the sales).

             The Federal Circuit has held that products not claiming the advantages of patented

    technology can be acceptable non-infringing alternatives. Slimfold Mfg. Co. v. Kinkead Indus.,

    932 F.2d 1453, 1458 (Fed. Cir. 1991). A patentee must prove that customers specifically select

    for the patented features of its patented technology, as opposed to the advantages provided by

    both the patented technology and other extant technology. Id.

             A patentee is not entitled to recover lost profits damages if it fails to establish that there

    are no acceptable non-infringing alternatives for the patented product. SmithKline Diagnostics,

    926 F.2d at 1165-66. Once a defendant posits a non-infringing alternative, the burden is on the




                                                      16
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 113 of 335 PageID #: 48842




   patentee to prove that it is not acceptable. See Zygo Corp. v. Wyko Corp., 79 F.3d 1563, 1571

    (Fed. Cir. 1996).

             A non-infringing alternative need not be a perfect substitute for the infringing product:

    “The correct inquiry under Panduit is whether a non-infringing alternative would be acceptable

    compared to the patent owner’s product, not whether it is a substitute for the infringing product.”

   Presidio Components, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369, 1381 (Fed. Cir. 2017).

             A plaintiff must prove that it had the capacity to manufacture and market the patented

    product during the entire period of infringement. Wechsler v. Macke Int’l Trade, Inc., 486 F.3d

    1286, 1293-1294 (Fed. Cir. 2007). Proof that the plaintiff would have been able to supply the

    market in the future, or for a subset of the period of infringement, does not satisfy the third

    Panduit factor. See id.

             “The issue, however, is not whether [plaintiff] could have sold his product to those

    individuals; the issue is whether [plaintiff] would have sold his product to those individuals.” Id.

    at 1294 (emphasis in original). This must be proven with specific evidence. See id.

                   2.         Price Erosion

              “For price erosion damages the patentee must show that, but for the infringement, it

    would have been able to charge and receive a higher price.” Vulcan Eng’g, 278 F.3d at 1377

    (Fed. Cir. 2002) (citing Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056, 1065 (Fed. Cir.

    1983); see also BIC Leisure, 1 F.3d at 1220. Price erosion damages are considered a subset of

    lost profit damages. See BIC Leisure, 1 F.3d at 1220; Crystal Semiconductor Corp. v. Tritech

    Microelecs. Int’l, Inc., 246 F.3d 1336, 1357 (Fed. Cir. 2001).

              “[I]n a credible economic analysis, the patentee cannot show entitlement to a higher

    price divorced from the effect of that higher price on demand for the product.” Crystal




                                                     17
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 114 of 335 PageID #: 48843




    Semiconductor, 246 F.3d at 1357. “[T]he patentee’s price erosion theory must account for the

    nature, or definition, of the market, similarities between any benchmark market and the market in

    which price erosion is alleged, and the effect of the hypothetically increased price on the likely

    number of sales at that price in the market.” Id. Specifically, “the patentee must also present

    evidence of the (presumably reduced) amount of product the patentee would have sold at the

    higher price.” Id. Conclusory statements that a price was reduced or that a price could have been

    higher but for the infringement are not sufficient to prove that price was actually eroded. TA

    Instruments, Inc. v. Perkin-Elmer Corp., 277 F. Supp. 2d 367, 377 (D. Del. 2003). In Grain

    Processing, the Federal Circuit instructed that,

                   Reconstructing the market, by definition a hypothetical enterprise, requires
                   the patentee to project economic results that did not occur. To prevent the
                   hypothetical from lapsing into pure speculation, this court requires sound
                   economic proof of the nature of the market and likely outcomes with
                   infringement factored out of the economic picture.

    Grain Processing, 185 F.3d at 1350.

             Price elasticity must also be taken into account when determining whether lost profit

    damages from price erosion occurred. Crystal Semiconductor, 246 F.3d at 1359. “According to

    the law of demand, consumers will almost always purchase fewer units of a product at a higher

    price than at a lower price, possibly substituting other products.” Id. at 1357.

                   3.      Reasonable Royalty

             A reasonable royalty is the amount to which a “willing” licensor and licensee would

    agree at a hypothetical negotiation occurring at the time infringement began. Lucent Techs., Inc.

    v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009). “The hypothetical negotiation tries, as

    best as possible, to recreate the ex ante licensing negotiation scenario and to describe the

    resulting agreement. In other words, if infringement had not occurred, willing parties would have




                                                       18
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 115 of 335 PageID #: 48844




    executed a license agreement specifying a certain royalty payment scheme. The hypothetical

    negotiation also assumes that the asserted patent claims are valid and infringed.” Id. at 1325.

             In determining a reasonable royalty, courts often apply the fifteen factors first

    enunciated in Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y.

    1970), modified and aff’d, 446 F.2d 295 (2d Cir.), cert, denied, 404 U.S. 870 (1971). See also

    Unisplay, S.A. v. Am. Elec. Sign Co., 69 F.3d 512, 517 n.7 (Fed. Cir. 1995) (citing Georgia-

    Pacific factors). These factors are:

                        1) The royalties received by the patentee for the licensing of the patent in
                           suit, proving or tending to prove an established royalty.
                       2) The rates paid by the licensee for the use of other patents comparable to
                           the patent in suit.
                        3) The nature and scope of the license, as exclusive or non-exclusive; or as
                           restricted or nonrestricted in terms of territory or with respect to whom the
                           manufactured product may be sold.
                        4) The licensor’s established policy and marketing program to maintain his
                           patent monopoly by not licensing others to use the invention or by
                            granting licenses under special conditions designed to preserve that
                            monopoly.
                        5) The commercial relationship between the licensor and licensee, such as,
                            whether they are competitors in the same territory in the same line of
                            business; or whether they are inventor and promoter.
                        6) The effect of selling the patented specialty in promoting sales of other
                            products of the licensee; the existing value of the invention to the licensor
                            as a generator of sales of his non-patented items; and the extent of such
                            derivative or convoyed sales.
                        7) The duration of the patent and the term of the license.
                        8) The established profitability of the product made under the patent; its
                            commercial success; and its current popularity.




                                                      19
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 116 of 335 PageID #: 48845




                        9) The utility and advantages of the patent property over the old modes or
                            devices, if any, that had been used for working out similar results.
                        10) The nature of the patented invention; the character of the commercial
                            embodiment of it as owned and produced by the licensor; and the benefits
                            to those who have used the invention.
                        11) The extent to which the infringer has made use of the invention; and any
                            evidence probative of the value of that use.
                        12) The portion of the profit or of the selling price that may be customary in
                            the particular business or in comparable businesses to allow for the use of
                            the invention or analogous inventions.
                        13) The portion of the realizable profit that should be credited to the invention
                            as distinguished from non-patented elements, the manufacturing process,
                            business risks, or significant features or improvements added by the
                            infringer.
                        14) The opinion testimony of qualified experts.
                        15) The amount that a licensor (such as the patentee) and a licensee (such as
                            the infringer) would have agreed upon (at the time the infringement
                            began) if both had been reasonably and voluntarily trying to reach an
                            agreement; that is, the amount which a prudent licensee - who desired, as
                            a business proposition, to obtain a license to manufacture and sell a
                            particular article embodying the patented invention - would have been
                            willing to pay as a royalty and yet be able to make a reasonable profit and
                            which amount would have been acceptable by a prudent patentee who was
                            willing to grant a license.
    Georgia Pacific, 318 F. Supp. at 1120.

              “The very definition of a reasonable royalty assumes that, after payment, ‘the infringer

    will be left with a profit.’” Id. at 1122.

              The plaintiff has the burden to prove reasonable royalty damages, and “must

    sufficiently tie [any] expert testimony on damages to the facts of the case,” otherwise, “the




                                                          20
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 117 of 335 PageID #: 48846




   testimony must be excluded.” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1315 (Fed.

    Cir. 2011) (quotation marks and alterations in original omitted).          Specifically, “[t]o be

    admissible, expert testimony opining on a reasonable royalty rate must carefully tie proof of

    damages to the claimed invention’s footprint in the market place” and “any evidence unrelated to

    the claimed invention does not support compensation for infringement but punishes beyond the

    reach of the statute.” Id. at 1316-17 (quotation marks and alterations in original omitted). “[T]he

    hypothetical negotiation analysis ‘permits and often requires a court to look to events and facts

    that occurred thereafter and that could not have been known to or predicted by the hypothesized

    negotiators.’” Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1333 (Fed. Cir. 2009)

    (citation omitted).

              The availability of non-infringing alternatives present at the time infringement first

    began should be accounted for in a hypothetical negotiation. Riles v. Shell Expl. & Prod. Co.,

    298 F.3d 1302, 1312 (Fed. Cir. 2002)

              A court may award nominal reasonable royalty damages if the patentee fails to offer

    sufficient proof regarding its damages. Apple, Inc. v. Motorola, Inc., 757 F.3d 1286 (Fed. Cir.

    2014) , overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir.

    2015) .

                    4.     Attorneys’ Fees

              Section 285 provides that “[t]he court in exceptional cases may award reasonable

    attorney fees to the prevailing party.” In Octane Fitness, the Supreme Court construed the text

    of 35 U.S.C. § 285 and rejected the prevailing framework for evaluating whether a case is

    “exceptional” under section 285. Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct.

    1749, 1755-56 (2014). The Court held that, in accordance with its ordinary meaning, an




                                                    21
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 118 of 335 PageID #: 48847




    “‘exceptional’ case is one that stands out from others with respect to the substantive strength of a

   party’s litigating position ... or the unreasonable manner in which the case was litigated,” to be

    determined at the district court’s discretion under the totality of the circumstances based on a

   preponderance of the evidence. Id. at 1756, 1758.

    A district court may award fees in the rare case in which a party’s unreasonable conduct — while

    not necessarily independently sanctionable — is still so “exceptional” that it justifies an award of

    fees. Id. at 1757. Prejudgment Interest

             “Prejudgment interest is awarded to compensate for the delay in payment of the

    damages, and not to punish the infringer.” Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056,

    1066 (Fed. Cir. 1983); see also Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 655-57 (U.S.

    1983) (stating § 284 should “not [be] construed as requiring the award of prejudgment interest

    whenever infringement is found” and expressly noting § 284 “states that interest shall be ‘fixed

    by the court,’ ... leav[ing] the court some discretion in awarding prejudgment interest.”).

             Although prejudgment interest “should ordinarily be awarded,” the Court has discretion

    to limit, or deny entirely, prejudgment interest where appropriate. Gen. Motors, 461 U.S. at 655-

    57 (1983). For example, “where the patent owner has been responsible for undue delay in

    prosecuting the lawsuit,” a Court may limit or deny prejudgment interest. Id.; see also Crystal

    Semiconductor Corp. v. Tritech Microelecs. Int’l, Inc., 246 F.3d 1336, 1362 (Fed. Cir. 2001).

    “[P]rejudgment interest cannot be assessed on the increased or punitive portion of [a] damage

    award.” Lam, 718 F.2d at 1066; see also Underwater Devices, Inc. v. Morrison-Knudsen Co.,

    Ill F.2d 1380, 1389 (Fed. Cir. 1983) overruled on other grounds by In re Seagate Tech. LLC,

    487 F.3d 1360, 1371 (Fed. Cir. 2007). The applicable interest rate is left to the discretion of the

    Court; however, in exercising its discretion, the Court “must be guided by the purpose of




                                                     22
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 119 of 335 PageID #: 48848




    prejudgment interest, which is ‘to ensure that the patent owner is placed in as good a position as

    he would have been had the infringer entered into a reasonable royalty agreement.’” Bio-Rad

    Labs., Inc. v. Nicolet Instrument Corp., 807 F.2d 964, 969 (Fed. Cir. 1986) (quoting Gen.

    Motors, 461 U.S. at 655)).

              Because prejudgment interest has no punitive purpose, it must be applied only to the

    compensatory damages, not enhanced or other punitive damages. See Gen. Motors, 461 U.S. at

    654-56; Beatrice Foods Co. v. New England Printing & Lithographing Co., 923 F.2d 1576, 1580

    (Fed. Cir. 1991); see also SSL Servs., LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1094 (Fed. Cir.

    2014) (“The purpose of prejudgment interest is to place the patentee in as good a position as he

    would have been had the infringer paid a reasonable royalty rather than infringe.”).5

                     5.       Enhanced Damages and Willfulness

            Section 284 gives the Court discretion to “increase the damages up to three times the

    amount found or assessed.” 35 U.S.C. § 284. The Court’s discretion “should be exercised in light

    of the considerations underlying that grant of discretion.” Halo Elecs., Inc. v. Pulse Elecs., Inc.,

    136 S. Ct. 1923, 1926 (2016). Enhanced damages are “designed as a ‘punitive’ or ‘vindictive’

    sanction for egregious infringement behavior,” such as behavior that is “willful, wanton,

    malicious, bad-faith, deliberate, consciously wrong, flagrant, or—indeed—characteristic of a

    pirate.” Id. at 1932. Enhanced damages “are not to be meted out in a typical infringement case.”

    Id.-, see also id. at 1934 (“[Sjuch punishment should generally be reserved for egregious cases

    typified by willful misconduct.”).

            When exercising its discretion, a district court should ‘“tak[e] into account the particular



    5 Pursuant to the Scheduling Order, Amgen’s request for a permanent injunction will not be tried with liability and
    damages issues, but will instead be submitted to the Court through briefing and, potentially, a subsequent hearing
    should the Court deem it necessary. Accordingly, Defendants have not addressed permanent injunction issues in
    their pretrial order materials.


                                                             23
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 120 of 335 PageID #: 48849




   circumstances of each case,’ and consider all relevant factors in determining whether to award

   enhanced damages.” WestemGeco L.L.C., 837 F.3d at 1363 (citing Halo, 136 S.Ct. at 1933-34).

   A jury’s finding of willful infringement is not by itself sufficient for enhancement. Nox Medical

   Ehfv. Natus Neurology Inc., 2018 WL 4062626, at *2 (D. Del. Aug. 27, 2018) (citing Halo, 136

    S. Ct. at 1932). Where an infringer’s behavior is willful, the Court may evaluate a set of “non­

   exclusive” factors set forth in Read Corp. v. Portec, Inc., to determine if damages should be

    enhanced and the extent to which they should be enhanced. 970 F.2d 816, 826-27 (Fed. Cir.

    1992). The Read factors include: “(1) whether the infringer deliberately copied the ideas or

    design of another”; “(2) whether the infringer, when he knew of the other’s patent protection,

    investigated the scope of the patent and formed a good-faith belief that it was invalid or that it

   was not infringed”; “(3) the infringer’s behavior as a party to the litigation”; “(4) [defendant's

    size and financial condition”; “(5) [cjloseness of the case”; “(6) [djuration of defendant’s

    misconduct”; “(7) [remedial action by the defendant”; “(8) [djefendant’s motivation for harm”;

    and (9) “[wjhether defendant attempted to conceal its misconduct.” Read Corp., 970 F.2d at 826-

    27; see also Georgetown Rail Equipment Co. v. Holland L.P., 867 F.3d 1229, 1244-46 (Fed. Cir.

    2017) (approving district court’s application of Read factors).

           Even when willfulness is found by the jury, consideration of the Read factors often

    weighs against enhancement of damages. Indeed, “[i]n the wake of Halo, district courts have

    been wary of awarding enhanced damages absent evidence of exceptionally malicious conduct.”

    See Halo Elecs., Inc v. Pulse Elecs., Inc., 2017 WL 3896672, *l-*6 (D. Nev. 2017) (declining to

    award enhanced damages despite jury’s verdict of willful infringement); see also Nox Medical

    Ehf v. Natus Neurology Inc., 2018 WL 4062626, at *6 (D. Del. Aug. 27, 2018) (denying

    enhanced damages despite finding of deliberate copying), as modified, 2018 WL 6427686 (Dec.




                                                    24
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 121 of 335 PageID #: 48850




    7, 2018); Tr. of Boston Univ. v. Everlight Elecs. Co., 2016 WL 3976617 (D. Mass. July 22,

    2016) (denying enhanced damages despite finding of willful infringement where defendant

    obtained non-infringement opinions and did not deliberately copy the patent’s technology or

    conceal its use). Moreover, while the reasonableness of litigation-inspired defenses is no longer

    a complete bar to a finding of willfulness post -Halo, the reasonableness of such defenses is still

    relevant to the fifth Read factor, namely the closeness of the case. See, e.g., Nox Medical, 2018

    WL 6427686, at * 3 (“[T]he fifth Read factor deals with the closeness of the case, not how close

    the Defendant felt the case was at the time of first infringement.”); PPC Broadband, Inc. v.

    Coming Optical Communications RF, LLC, 193. F. Supp. 3d 133, 143 (N.D.N.Y. 2016).

           Willful infringement is an issue of fact for the jury. WBIP, LLC v. Kohler Co., 829 F.3d

    1317, 1341 (Fed. Cir. 2016). The patentee has the burden to prove willfulness by a

    preponderance of the evidence. Halo, 136 S. Ct. at 1934. Knowledge of the asserted patent is a

    prerequisite to willfulness, but knowledge alone is insufficient to support a finding of

    willfulness. WBIP, 829 F.3d at 1341; Halo, 136 S. Ct. 1936 (concurring opinion). The willful

    infringement inquiry considers whether the defendant knew or believed, or it was so obvious that

    it should have known, that there was a high likelihood that they were infringing a valid patent.

    See Halo, 136 S. Ct. at 1933; id. at 1936 (concurring); see also Exmark Mfg. Co. v. Briggs &

    Stratton Corp., No. 8:10CV187, 2018 WL 6171817, at *9 (D. Neb. Nov. 26, 2018) (“Subjective

    willfulness is characterized by recklessness, or ‘knowing or having reason to know of facts

    which would lead a reasonable man to realize his action is unreasonably risky.’” (quoting Halo,

    136 S. Ct. 1933)). In this regard, evidence of deliberate copying (or lack thereof) is highly

    relevant to whether infringement was willful. See, e.g., DePuy Spine, Inc. v. Medtronic Sofamor

    Danek, Inc., 567 F.3d 1314, 1336 (Fed. Cir. 2009) (“evidence of copying . .. may show what the




                                                    25
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 122 of 335 PageID #: 48851




    accused infringer knew or should have known about the likelihood of its infringement”).

           “Culpability is to be ‘measured against the knowledge of the actor at the time of the

    challenged conduct’ and nothing in the law ‘suggests that [the court] should look to facts that the

    defendant neither knew nor had reason to know at the time he acted.’” Exmark, 2018 WL

    6171817, at *9 (quoting Halo, 136 S. Ct. 1933). Generally, the time of challenged conduct can

    be no earlier than the issuance of the patent, since a patent cannot be infringed, much less

    willfully infringed, prior to being issued. State Indus., Inc. v. A.O. Smith Corp., 751 F.2d 1226,

    1236 (Fed. Cir. 1985) (“To willfully infringe a patent, the patent must exist and one must have

    knowledge of it. ... Filing an application is no guarantee any patent will issue and a very

    substantial percentage of applications never result in patents. What the scope of claims in patents

    that do issue will be is something totally unforeseeable.”).

           An important factor in determining willfulness is whether a defendant acted in good faith

    reliance upon a competent opinion of counsel regarding non-infringement and/or invalidity of the

    asserted patent. See, e.g., Ortho Pharma. Corp. v. Smith, 959 F.2d 936, 944 (Fed. Cir. 1992). A

    competent opinion of counsel may be from in-house or outside counsel, and may be oral or

    written. Studiengesellschaft Kohle, m.b.H. v. Dart Industries, Inc., 862 F.2d 1564, 1574-75 (Fed.

    Cir. 1988) (in-house opinion); Radio Steel & Mfg. Co. v. MTD Products, Inc., 788 F.2d 1554,

    1558-59 (Fed. Cir. 1986) (oral opinion); Underwater Devices Inc. v. Morrison-Knudsen Co., 717

    F.2d 1380, 1390, (Fed. Cir. 1983) (in-house, non-patent counsel opinion).           Moreover, the

    importance of an opinion of counsel “does not depend on its legal correctness,” since “the

    question arises only where counsel was wrong.” Ortho, 959 F.2d at 944. “Rather, counsel’s

    opinion must be thorough enough, as combined with other factors, to instill a belief in the

    infringer that a court might reasonably hold the patent is invalid, not infringed, or




                                                     26
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 123 of 335 PageID #: 48852




    unenforceable.” Id.

           B.      JUDICIAL ESTOPPEL AND QUASI-ESTOPPEL

           Judicial estoppel “is an ‘extraordinary remed[y] to be invoked when a party’s inconsistent

    behavior will otherwise result in a miscarriage of justice.   Oneida Motor Freight, Inc. v. United

    Jersey Bank, 848 F.2d 414, 424 (3d Cir. 1988). It is “an equitable doctrine that prevents a litigant

    from ‘perverting’ the judicial process by, after urging and prevailing on a particular position in

    one litigation, urging a contrary position in a subsequent proceeding—or at a later phase of the

    same proceeding—against one who relied on the earlier position.” SanDisk Corp. v. Memorex

    Products, Inc., 415 F.3d 1278, 1290 (Fed. Cir. 2005). Like other “procedural matters that do not

    pertain to patent issues,” judicial estoppel is governed by “the applicable regional circuit law”

    rather than by Federal Circuit precedent. Wang Labs., Inc. v. Applied Computer Sciences, Inc.,

    958 F.2d 355, 358 (Fed. Cir. 1992).

           In New Hampshire v. Maine, the Supreme Court set forth the factors in determining

    whether judicial estoppel applies: “(1) the party’s later position must be ‘clearly inconsistent’

    with the earlier position; (2) the party must have succeeded in persuading a court to adopt the

    earlier position in the earlier proceeding; and (3) the courts consider ‘whether the party seeking

    to assert an inconsistent position would derive an unfair advantage or impose an unfair detriment

    on the opposing party if not estopped.’” SanDisk Corp., 415 F.3d at 1290-91 (quoting New

    Hampshire, 532 U.S. 742, 751 (2001)). In the Third Circuit, moreover, judicial estoppel only

    applies when “the party changed his or her position in bad faith, i.e., with an intent to play fast

    and loose with the court,” and when its use is “tailored to address the affront to the court’s

    authority or integrity and no lesser sanction would adequately remedy the situation.” Cooper

    Notification, Inc. v. Twitter, Inc., 867 F. Supp. 2d 485, 498 (D. Del. 2012).




                                                     27
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 124 of 335 PageID #: 48853




            Quasi-estoppel, also known as the “duty of consistency,” is a “seldom-utilized doctrine

    that appears predominately in tax cases.” In re Baker Hughes Inc., 215 F.3d 1297, 1301-02 (Fed.

    Cir. 2000). Like judicial estoppel, it prevents a litigant from “shifting to a contrary position

    touching on the same facts or transaction.” Id. at 1301 (quoting Union Carbide Corp. v. United

    States, 612 F.2d 558, 566 (Ct. Cl. 1979); see Cahall v. Carey’s Diesel, Inc., 2018 WL 2370869,

    at *2 (D. Del. May 24, 2018) (quasi-estoppel doctrine “precludes a party from asserting, to

    another’s disadvantage, a right inconsistent with a position it has previously taken”). However,

    quasi-estoppel “only applies when the earlier position amounts to a misstatement of fact, not of

    law.”   Baker Hughes, 215 F.3d at 1302.       Moreover, the doctrine applies only when the

    government (in agency proceedings) or the opposing party “reasonably relied” on the previous

    misstatement. Id.; see Black’s Law Dictionary 669 (10th ed. 2014) (quasi-estoppel “prevents]

    one from repudiating an act or assertion if it would harm another who reasonably relied on the

    act or assertion”). Additionally, the “public interest lies in having valid patents upheld and

    invalid patents rendered invalid. . . irrespective of [Defendants’] role in the process.” Baker

    Hughes, 215 F.3d at 1302.




                                                   28
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 125 of 335 PageID #: 48854




                    EXHIBIT 6 TO PROPOSED FINAL PRETRIAL ORDER

                       AMGEN’S STATEMENT OF INTENDED PROOFS

           Amgen respectfully submits the following statement of intended proofs. Further details

    regarding these intended proofs have been explained at length in Amgen’s pleadings and discovery

    responses, including in its contentions, interrogatory responses, expert reports, and by fact

    witnesses and experts at depositions, which Amgen incorporates by reference. Amgen reserves

    the right to revise, modify, supplement, or change its statement of intended proofs in light of the

    Court’s rulings and in light of Defendants’ identification of issues of law and fact to be litigated,

    and Defendants’ intended proofs.

           In February 2016, Defendants stipulated to infringement of, among other claims, claims 2,

    7, 9, 15, 19, 29 of the ’ 165 Patent and claim 7 of the ’741 Patent. On March 14, 2016, the Court

    granted Amgen’s motion for judgment as a matter of law of non-obviousness of claims 2, 7, 9, 15,

    19, 29 of the ’165 Patent and claim 7 of the ’741 Patent, and the Federal Circuit affirmed.

    Therefore, the non-obviousness of claims 2, 7, 9, 15, 19, 29 of the ’165 Patent and claim 7 of the

    ’741 Patent (the “Post-Remand Selected Claims”) and Defendants’ infringement of the Post-

    Remand Selected Claims are excluded from the statement of intended proofs.

    I.     VALIDITY

            1.     Although issues of validity such as written description and enablement are issues

    for which Defendants bear the burden of proof, Amgen states the following:

           A.      WRITTEN DESCRIPTION

           2.      Defendants will be unable to prove by clear and convincing evidence that the

    specifications of the ’165 and ’741 Patents do not describe the full scope of the claimed inventions

    and do not reasonably convey to those of skill in the art that the inventors were in possession of
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 126 of 335 PageID #: 48855




    the claimed inventions on or before the priority date (in this case, January 9, 2008) of the selected

    claims. Specifically:

                   1.       Claim 2 of the ’165 Patent

           3.      Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not describe the full scope of the claimed invention and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 2 of the ’165 Patent on or before the priority date. Defendants will be unable

    to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim 2.

    Defendants will be unable to prove by clear and convincing evidence that the specification of the

    ’165 Patent does not describe structural features common to the members of the genus such that a

    person of ordinary skill in the art could visualize or recognize the members of the genus of the

    invention of claim 2. Defendants will be unable to prove by clear and convincing evidence that

    the specification of the ’165 Patent does not establish a reasonable correlation between structure

    and function for the members of the genus of the invention of claim 2.

            4.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.

                   2.       Claim 7 of the ’165 Patent

            5.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not describe the full scope of the claimed invention and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 7 of the ’165 Patent on or before the priority date. Defendants will be unable

                                                      2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 127 of 335 PageID #: 48856




   to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

   number of representative species falling within the scope of the genus of the invention of claim 7.

   Defendants will be unable to prove by clear and convincing evidence that the specification of the

    ’165 Patent does not describe structural features common to the members of the genus such that a

   person of ordinary skill in the art could visualize or recognize the members of the genus of the

    invention of claim 7. Defendants will be unable to prove by clear and convincing evidence that

   the specification of the ’165 Patent does not establish a reasonable correlation between structure

    and function for the members of the genus of the invention of claim 7.

           6.      Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.

                   3.      Claim 9 of the ’165 Patent

           7.      Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’ 165 Patent does not describe the full scope of the claimed invention and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 9 of the ’165 Patent on or before the priority date. Defendants will be unable

    to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim 9.

    Defendants will be unable to prove by clear and convincing evidence that the specification of the

    ’165 Patent does not describe structural features common to the members of the genus such that a

    person of ordinary skill in the art could visualize or recognize the members of the genus of the

    invention of claim 9. Defendants will be unable to prove by clear and convincing evidence that



                                                     3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 128 of 335 PageID #: 48857




    the specification of the ’165 Patent does not establish a reasonable correlation between structure

    and function for the members of the genus of the invention of claim 9.

           8.      Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.

                   4.      Claim 15 of the ’165 Patent

           9.      Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not describe the full scope of the claimed invention and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 15 of the ’165 Patent on or before the priority date. Defendants will be unable

    to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim

    15. Defendants will be unable to prove by clear and convincing evidence that the specification of

    the ’165 Patent does not describe structural features common to the members of the genus such

    that a person of ordinary skill in the art could visualize or recognize the members of the genus of

    the invention of claim 15. Defendants will be unable to prove by clear and convincing evidence

    that the specification of the ’165 Patent does not establish a reasonable correlation between

    structure and function for the members of the genus of the invention of claim 15.

            10.    Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.



                                                     4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 129 of 335 PageID #: 48858




                   5.      Claim 19 of the ’165 Patent

           11.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the’165 Patent does not describe the full scope of the claimed invention and does

   not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 19 of the ’165 Patent on or before the priority date. Defendants will be unable

   to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim

    19. Defendants will be unable to prove by clear and convincing evidence that the specification of

    the ’165 Patent does not describe structural features common to the members of the genus such

    that a person of ordinary skill in the art could visualize or recognize the members of the genus of

    the invention of claim 19. Defendants will be unable to prove by clear and convincing evidence

    that the specification of the ’165 Patent does not establish a reasonable correlation between

    structure and function for the members of the genus of the invention of claim 19.

           12.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.

                   6.      Claim 29 of the ’165 Patent

            13.    Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’ 165 Patent does not describe the full scope of the claimed invention and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 29 of the ’ 165 Patent on or before the priority date. Defendants will be unable

    to prove by clear and convincing evidence that the ’165 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim

                                                     5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 130 of 335 PageID #: 48859




    29. Defendants will be unable to prove by clear and convincing evidence that the specification of

    the ’165 Patent does not describe structural features common to the members of the genus such

    that a person of ordinary skill in the art could visualize or recognize the members of the genus of

    the invention of claim 29. Defendants will be unable to prove by clear and convincing evidence

    that the specification of the ’165 Patent does not establish a reasonable correlation between

    structure and function for the members of the genus of the invention of claim 29.

           14.     Amgen will prove by a preponderance of evidence that Defendants’ own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent written

    description defenses in this case.

                   7.      Claim 7 of the ’741 Patent

            15.    Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’741 Patent does not describe the full scope of the claimed inventions and does

    not reasonably convey to one skilled in the art that the inventors had possession of the claimed

    invention of claim 7 of the ’741 Patent on or before the priority date. Defendants will be unable

    to prove by clear and convincing evidence that the ’741 Patent does not describe a sufficient

    number of representative species falling within the scope of the genus of the invention of claim 7.

    Defendants will be unable to prove by clear and convincing evidence that the specification of the

    ’741 Patent does not describe structural features common to the members of the genus such that a

    person of ordinary skill in the art could visualize or recognize the members of the genus of the

    invention of claim 7. Defendants will be unable to prove by clear and convincing evidence that

    the specification of the ’741 Patent does not establish a reasonable correlation between structure

    and function for the members of the genus of the invention of claim 7.



                                                     6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 131 of 335 PageID #: 48860




           16.     Amgen will prove by a preponderance of evidence that Defendants' own patent

   applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

   of their own patent applications estop Defendants from presenting their inconsistent written

   description defenses in this case.

           B.      ENABLEMENT

           17.     Defendants will be unable to prove by clear and convincing evidence that any of

   the Post-Remand Selected Claims of the patents-in-suit are invalid for failure to comply with the

    enablement requirement in the first paragraph of 35 U.S.C. § 112. Specifically:

                   1.        Claim 2 of the ’165 Patent

            18.    Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 2 without undue experimentation.

            19.    Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                   2.        Claim 7 of the ’165 Patent

           20.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 7 without undue experimentation.

            21.    Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                                                     7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 132 of 335 PageID #: 48861




                   3.        Claim 9 of the ’165 Patent

           22.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 9 without undue experimentation.

           23.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                   4.        Claim 15 of the ’165 Patent

           24.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 15 without undue experimentation.

           25.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                    5.       Claim 19 of the ’165 Patent

            26.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’ 165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 19 without undue experimentation.

            27.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                                                     8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 133 of 335 PageID #: 48862




                    6.       Claim 29 of the ’165 Patent

           28.      Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’ 165 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 29 without undue experimentation.

            29.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

                    7.       Claim 7 of the ’741 Patent

            30.     Defendants will be unable to prove by clear and convincing evidence that the

    specification of the ’741 Patent does not teach a person skilled in the art how to make and use the

    full scope of the invention described by claim 7 without undue experimentation.

            31.     Amgen will prove by a preponderance of evidence that Defendants' own patent

    applications, granted patents, and arguments to the U.S. Patent and Trademark Office in support

    of their own patent applications estop Defendants from presenting their inconsistent enablement

    defenses in this case.

    II.     REMEDIES

            32.     Amgen will prove by a preponderance of the evidence the amount of past damages

    to which it is entitled in the form of lost profits due to lost sales and lost profits due to price erosion

    relating to Defendants’ infringing U.S. sales of Praluent® made between February 1, 2016 and

    September 30, 2018. Amgen will seek an accounting for remaining past damages from October

    1, 2018 forward at the appropriate time.

            33.     Amgen will prove by a preponderance of the evidence the amount of past damages

    to which it is entitled in the form of a reasonable royalty relating to the portion, if any, of

                                                         9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 134 of 335 PageID #: 48863




    Defendants’ infringing U.S. sales of Praluent® made between February 1,2016 and September 30,

    2018 for which lost profits due to lost sales and lost profits due to price erosion are not awarded.

           34.     Amgen will prove by a preponderance of the evidence that it is entitled to enhanced

    damages pursuant to 35 U.S.C. § 284, including, but not limited to, as a result of Defendants’

    willful infringement of one or more of the selected claims of the ’165 Patent and/or the ’741 Patent.

           35.     Amgen will prove by a preponderance of the evidence that it is entitled to a

    permanent injunction pursuant to 35 U.S.C. § 283, enjoining each Defendant, its officers, agents,

    servants, employees, and those persons acting in active concert or participation with all or any of

    them from making, using, offering to sell, or selling alirocumab or Praluent® within the United

    States, or importing alirocumab or Praluent® into the United States, or contributing to or inducing

    such activities by another, prior to the expiration of the selected claims of the ’165 Patent and/or

    the ’741 Patent.




                                                     10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 135 of 335 PageID #: 48864




                        EXHIBIT 7 TO PROPOSED FINAL PRETRIAL ORDER

                            DEFENDANTS’ STATEMENT OF INTENDED PROOFS

             Defendants respectfully submit the following statement of intended proofs at trial. Further

    details regarding these intended proofs have been explained at length in Defendants’ pleadings

    and discovery responses, including in its contentions, interrogatory responses, expert reports, and

    by fact witnesses and experts at depositions, which Defendants incorporate by reference.

    Defendants reserve the right to revise, modify, supplement, or change its statement of intended

    proofs in light of the Court’s rulings.1

             Defendants respectfully submit their statement of intended proof as to what they expect to

    prove in support of their claims. Defendants’ statement is based on the current disposition and

    status of the case and the Court’s current rulings. Defendants reserve the right to revise this

    statement in light of further decisions or orders of the Court, including without limitation any

    rulings on pending motions.

    I.       INVALIDITY

              1.      Defendants intend to prove by clear and convincing evidence that claims 2, 7, 9,

     15, 19, and 29 of the ’165 Patent are invalid under § 112 for lack of written description and/or

    lack of enablement.

              2.       Defendants intend to prove by clear and convincing evidence that claim 7 of the

     ’741 Patent is invalid under § 112 for lack of written description and/or lack of enablement.

     II.     DAMAGES

              3.       To the extent that at least one of claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent

     and claim 7 of the ’741 Patent is not invalid, Amgen will not be able to prove by a preponderance


     1 Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for Judgment on the
     Pleadings regarding willfulness, which is still pending before the Court. D.I. 448. However, consistent with the
     Court’s comments at the January 3,2019 hearing, Defendants have supplemented their pretrial order materials to
     address willfulness without waiver.
                                                                1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 136 of 335 PageID #: 48865




    of evidence that Amgen is entitled to lost profits and price erosion damages and, likewise, will

    not be able to prove to a reasonable degree of certainty that it is entitled to lost profits in the

    amount of $254.7 million and price erosion damages in the amount of $497.3 million as a result

    of Defendants’ infringement of one or more valid claims.

            4.       To the extent that at least one of claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent

    and claim 7 of the ’741 Patent is not invalid, Amgen will not be able to prove by a preponderance

    of evidence that Amgen is entitled to reasonable royalty in the amount of $ 125/dose as a result of

    Defendants’ infringement of one or more valid claims.

            5.       To the extent that at least one of claims 2, 7, 9, 15, 19, and 29 of the ’165 Patent

    and claim 7 of the ’741 Patent is not invalid, Amgen will not be able to prove by a preponderance

    of evidence that it is entitled to enhanced damages pursuant to 35 U.S.C. § 284 or that

    Defendants have willfully infringed one or more valid claims.

            6.       Defendants will prove by a preponderance of the evidence that this case is an

    exceptional case pursuant to 35 U.S.C. § 285, and that Defendants should be awarded their

    attorneys’ fees and costs.2




    2 Pursuant to the Scheduling Order, Amgen’s request for a permanent injunction will not be tried with liability and
    damages issues, but will instead be submitted to the Court through briefing and, potentially, a subsequent hearing
    should the Court deem it necessary. D.I. 458 at 12. Accordingly, Defendants have not addressed permanent
    injunction issues in their pretrial order materials.
                                                              2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 137 of 335 PageID #: 48866




                            Exhibit 8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 138 of 335 PageID #: 48867




    Amgen Inc. v. Sanofi, sanofl-aventis U.S. LLC, Aventisub LLC, f/d/b/a Aventis Pharmaceuticals
    Inc. andRegeneron Pharmaceuticals, Inc., No. l:14-cv-1317-SLR (consolidated)

                                         Exhibit Objection Key

    Code                                              Objection

    A         Authenticity: It is a forgery or is not what it purports to be (FRE 901 & 902)

    BRPL      Brief, Pleading, or Order: It is a brief, pleading, order, or discovery request and is not
              evidence

    C         Cumulative: It is duplicative and/or cumulative of other exhibits

    Dep       Improper Inclusion of Deposition or Trial Transcript

    Expert    Improper Use of Expert Report

    F         Form

    FL        Foreign Language Without Translation

    FN        Foundation

    FRE       Incomplete: The exhibit, as submitted, does not contain the complete document
    106

    FRE       Unfair Prejudice: Probative value is substantially outweighed by unfair prejudice
    403       and/or confusion of the issues (FRE 403)

    FRE       Compromise/Offers to Compromise
    408

    FRE       Original Document
    1002

    FRE       Other Content Evidence: It is not an original writing, and an exception does not apply
    1004
    H         Hearsay: Constitutes or contains hearsay and no exception applies (FRE 801 & 802)

    L         Conclusion of Law: Contains conclusions of law

    M         Multiple Documents: Contains more than one document

    MIL       Inadmissible on a ground asserted in a motion in limine

    NR        Not relied on: Exhibit was not relied on by any expert in support of opinion
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 139 of 335 PageID #: 48868




    Code                                             Objection

    0         Opinion Testimony By Lay Witness: Constitutes or contains improper opinion b\ a lay-
              witness (FRE 701 & 702)

    Priv      Privileged: Protected from disclosure by the attorney-client privilege and/or work
              product doctrine

    Privacy   Contains private personal information protected from disclosure under relevant law

    Q         Quality: Exhibit, as submitted, is illegible or otherwise of low quality

    R         Relevance: Not relevant to any issue to be decided in this case (FRE 401 & 402)

    S         Speculative: Includes statements that are speculative as to matters of fact or law or for
              which the witness lacks otherwise personal knowledge per FRE 602

    V         Vague question

    VO        Violates Special Master Order

    u         Untimely: Exhibit was not disclosed at the proper time




                       REMAINDER REDACTED




                                                     2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 140 of 335 PageID #: 48869




                            Exhibit 9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 141 of 335 PageID #: 48870




         Redacted in its Entirety
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 142 of 335 PageID #: 48871




                          Exhibit 10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 143 of 335 PageID #: 48872




         Redacted in its Entirety
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 144 of 335 PageID #: 48873




                      EXHIBIT 11 TO PROPOSED FINAL PRETRIAL ORDER

                                      AMGEN’S WITNESS LIST

           Set forth below is a list of witnesses that Amgen currently intends to call at trial (“Amgen’s

    Witness List”).

           Amgen reserves the right to modify Amgen’s Witness List, including to: (1) add or remove

    witnesses as necessary, including, but not limited to, in response to the Court’s rulings on motions

    and the submission of witness testimony, exhibits or other evidence that Defendants may proffer;

    (2) change the designation of “will testify” versus “may testify” and/or of “in person” versus “by

    deposition” versus “by declaration” for any witness for any reason, including, but not limited to,

    based on Defendants’ Witness List; (3) add witnesses who are necessary to lay the foundation for

    the admissibility of evidence should the parties prove unable to stipulate to admissibility; (4) call

    additional witnesses not on this list for the purposes of rebuttal or impeachment; and (5) call any

    witness on Defendants’ Witness List. By including any of the witnesses on this list, Amgen

    assumes no obligation to call or make available any witness at trial.
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 145 of 335 PageID #: 48874




     I.    Witnesses Whom Amgen Will Call at Trial

           Amgen currently expects that it will call the following witnesses to testify at the liability

    or damages/willfulness trial. For the witnesses whose names are marked with an asterisk (*),

    Amgen currently intends to present the testimony of the witness live. For remaining witnesses,

    Amgen currently intends to present the witness by deposition.

               A. Witnesses Whom Amgen Will Call at the Liability Trial.

                      1.   Robert Bradway*
                      2.   Simon Jackson*
                      3.   Gregory Petsko*
                      4.   Anthony Rees*

               B. Witnesses Whom Amgen Will Call at the Damages/Willfulness Trial.

                      1. Robert Bradway*
                      2. Frank Cottingham
                      3. Gwen Cummings *
                      4. Jay Edelberg
                      5. Karl-Christian Engel
                      6. Hank Kessler*
                      7. Joel Martin
                      8. Douglas MacDonald
                      9. Paul Meyer*
                      10. Nicholas Papadopoulos
                      11. Steven Pieri*
                      12. Robert Sanchez
                      13. Evan Stein*

     II.   Witnesses Whom Amgen May Call at Trial

           Amgen currently expects that it may call the following additional witnesses to testify at the

    liability or damages/willfulness trial. For witnesses whose names are marked with an asterisk (*),

    Amgen currently intends to present the testimony of the witness live. For remaining witnesses,

    Amgen currently intends to present the witness by deposition.

               A. Witnesses Whom Amgen May Call at the Liability Trial.

                       1. David Buckler
                       2. Teresa Carabeo
                                                     2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 146 of 335 PageID #: 48875




                  3. Umesh Chaudhari
                  4. Susan Chwat-Myers
                  5. Frank Cottingham
                  6. Karl-Christian Engel
                  7. Jeannette Fairhurst
                  8. Tammy Huang
                  9. Randal Ketchem
                  10. Chadwick King*
                  11. Douglas MacDonald
                  12. Joel Martin
                  13. Andrew Murphy
                  14. Nicholas Papadopoulos
                  15. Derek Piper*
                  16. Jeffrey Ravetch
                  17. Donald Siegel
                  18. Mark Sleeman
                  19. Neil Stahl
                  20. Doris Weber

            B. Witnesses Whom Amgen May Call at the Damages/Willfulness Trial.

                  1. Ernst Berndt*
                  2. Jana Bodorova
                  3. Victoria Carey
                  4. Michelle Carnahan
                  5. Som Chattopadhyay*
                  6. Eugenia Dubuk
                  7. Shannon Faught
                  8. Jeremy Grunstein*
                  9. Bruno Lacombe
                  10. Mary Lehmann*
                  11. Marion McCourt
                  12. Charles McCulloch*
                  13. Richard O’Neal
                  14. Robert Terifay
                  15. Eric Warren




                                              3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 147 of 335 PageID #: 48876




    III.   Permanent Injunction Hearing Witnesses

              A. Witnesses Whom Amgen Will Call at the Permanent Injunction Hearing.

           Amgen currently expects that it will call the following witnesses to testify live at the

    permanent injunction hearing (if one is held). Amgen may also present the testimony of one or

    more of those witnesses through submission of a declaration in support of Amgen’s motion for a

    permanent injunction.

                      1.    Ernst Berndt
                      2.    Robert Bradway
                      3.    S om Chattopadhyay
                      4.    Hank Kessler
                      5.    Steven Pieri
                      6.    Evan Stein

               B. Witnesses Whom Amgen May Call at the Permanent Injunction Hearing.

           Amgen currently expects that it may call the following witnesses to testify live at the

    permanent injunction hearing (if one is held). Amgen may also present the testimony of one or

    more of those witnesses through submission of a declaration in support of Amgen’s motion for a

    permanent injunction.

                      1. Jeremy Grunstein
                      2. Charles McCulloch
                      3. Scott Wasserman

           In addition, Amgen may use at the permanent injunction hearing or cite in Amgen’s

    permanent injunction papers: the March 2016 trial transcript, the February 2019 trial transcript,

    the March 2016 injunction hearing transcript, expert deposition testimony and/or the deposition

    testimony designated herewith {see Exhibit 13 to the Joint Proposed Pretrial Order).




                                                    4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 148 of 335 PageID #: 48877




    IV.    Amgen’s Objections to Defendants’ Witness List (Exhibit 12)

           1.      Amgen objects to Defendants’ inclusion of Michelle Carnahan on Defendants’ list

    of witnesses whom Defendants “will call” at the liability trial. Defendants’ Amended Disclosure

    of Witnesses identified Ms. Carnahan as a replacement for Victoria Carey and limited the subject

    matter of her testimony to “[sjales, marketing, and commercial affairs of Praluent; impact of

    injunction on Sanofi.” (See Aug. 17, 2018, Defendants’ Amended Disclosure of Witnesses.)

    Based on this disclosure, Amgen allotted its limited deposition time to ask Ms. Carnahan questions

    related to the topics for which she was identified. Now, for the first time, Defendants have

    designated Ms. Carnahan as a “Sanofi company witness” who “will introduce Sanofi as an

    innovator company and explain Sanofi’s commercial reasons for choosing to enter into an alliance

    with Regeneron to engage in PCSK9 antibody research that lead to Praluent.” (See Jan. 11, 2019

    Email from Czerwonka to Kim.) Amgen objects to this expansion in the proposed scope of Ms.

    Carnahan’s testimony and Defendants’ own description of Ms. Carnahan’s testimony

    demonstrates it is relevant only to damages or injunction. Further, Ms. Carnahan did not join

    Sanofi until 2018, thus her ability to testify regarding a business decision that took place in 2009

    is highly dubious. Changing the scope of Ms. Carnahan’s testimony after the time for depositions

    has passed is prejudicial to Amgen. To the extent the Court permits Ms. Carnahan to testify in the

    liability trial as a “company witness”, Defendants should be required to prepare a proffer for her,

    as Judge Robinson required for the company witnesses at the last trial, including Leonard Schleifer

    and Robert Bradway, detailing the contents of her proposed testimony. (See D.I. 250, D.I. 255,

    Appendix A.) Any trial testimony by such “company witnesses” during the liability phase of the

    trial should be limited in the same manner in which it was limited during the last trial. (See id.)

    Further, if deemed necessary after reviewing Ms. Carnahan’s proffer, Amgen should be permitted


                                                     5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 149 of 335 PageID #: 48878




    to conduct a limited deposition of Ms. Carnahan on these new topics in order to properly prepare

    for trial.

             2.    Defendants have included Jay Edelberg as “may call” witness for the liability phase

    of the trial. Dr. Edelberg was not specifically disclosed in Defendants’ updated May 21, 2018

    witness disclosure. Instead, Defendants included only the names of witnesses replacing witnesses

    used in the first trial and then included a blanket statement that the updated witness list does not

    comprise Defendants’ trial witness list, and that Defendants reserve the right to introduce

    testimony at trial of other witnesses who previously testified at trial or were previously deposed.

    Thus, the only disclosure for Dr. Edelberg upon which Amgen can rely is Defendants’ March 26,

    2015, Rule 26(a) initial disclosure from the first trial. In this disclosure, the subject matter of Dr.

    Edelberg’s testimony was disclosed as related to “research, development and testing of

    alirocumab.” As Judge Robinson made clear in the first trial, Defendants’ development of

    alirocumab is of “limited relevance” to the issues relating to Defendants’ challenges to Amgen’s

    patents under section 112 and “ introduce^] issues that are prejudicial.” (D.I. 414, March 4, 2016,

    Status Conference Transcript at 32:10-33:5.) Such evidence is as irrelevant and prejudicial today

    as it was during the first trial. (See Amgen’s Motion in Limine to Exclude From the Liability

    Phase of Trial Evidence re Patented Antibodies (Jan. 14, 2019) at pp. 2-3.) Thus, as disclosed in

    Defendants’ 2015 disclosure, the subject matter of Dr. Edelberg’s testimony has no relevance to

    the liability phase of the trial, nor is there anything in the Defendants’ pre-trial order materials to

    indicate the potential relevance of Dr. Edelberg’s testimony. Unless Defendants can demonstrate

    the relevance of Dr. Edelberg’s testimony to the liability phase of this case, Amgen objects to his

    being called as a liability witness. At a minimum, if permitted to testify at the liability trial, Dr.




                                                       6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 150 of 335 PageID #: 48879




    Edelberg should be limited to the scope of his testimony at the first trial. (See D.I. 342, March 9,

    2016, Trial Transcript atpp. 354-65.)

           3.      Defendants have included Leonard Schleifer on their “will call” witness for the

    liability phase of the trial. Amgen expects that Mr. Schleifer will limit his testimony in the same

    manner required by the Court in the last trial. (See Appendix A, D.I. 255.)

           4.      Defendants have included Michael Szarek as a “may call” witness for the damages

    phase of the trial, but not the liability phase. Amgen objects to Defendants’ inclusion of Michael

    Szarek on Defendants’ list of “may call” witnesses for the damages phase of the jury trial. Both

    parties have listed their respective experts on biostatistics, Michael Szarek (Defendants) and

    Charles McCulloch (Amgen), as witnesses they “may call” during the damages phase of the jury

    trial. Amgen’s position is that neither expert should testify at trial. First, Amgen has filed a motion

    in limine to preclude reference at trial (as opposed to later permanent injunction proceedings) to

    any purported clinical difference between Repatha and Praluent. This is the only subject to which

    the biostatisticians’ testimony relates, and this subject should not, for the reasons stated in

    Amgen’s pending motion, be the subject of any testimony, fact or expert, at trial. Second,

    testimony from these experts should also be precluded pursuant to agreement of the parties, as set

    forth in correspondence exchanged last summer, that neither side offer testimony from their

    respective biostatistical experts at trial. Amgen listed Dr. McCulloch as a “may call” witness for

    the damages phase of the jury trial only to preserve its right to call Dr. McCulloch if Defendants

    seek to call Dr. Szarek (as they have indicated they “may”) and the court does not preclude his

    testimony on the ground that it is in derogation of the parties’ agreement as set forth above. Third,

    Defendants’ listing of Dr. Szarek violates the Court’s May 16, 2018 scheduling order. That order

    required identification of any new expert witness by May 21, 2018. Defendants did not identify


                                                       7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 151 of 335 PageID #: 48880




    Dr. Szarek until July 25, 2018. As set forth in correspondence the parties exchanged last summer,

    Amgen consented to the untimely identification of Dr. Szarek but only to serve as an expert

    rebutting opinions that Amgen’s biostatistician expert, Dr. McCulloch, might offer. Although

    Defendants originally agreed to submit a report from Dr. Szarek only in response to opinions Dr.

    McCulloch offered, Defendants reversed their position thereafter. They submitted a report from

    Dr. Szarek on October 5, 2018 not in response to any report from Dr. McCulloch (who had not

    then filed any) but to the report from a different, non-statistician expert retained by Amgen, Dr.

    Evan Stein. Therefore, testimony from Dr. Szarek at the jury trial violates the May 16, 2018

    scheduling order. Should proceedings concerning injunctive relief proceed, Amgen has reserved

    the right to challenge the presentation of expert opinions from Dr. Szarek at those proceedings as

    well on the ground that Dr. Szarek’s identification was untimely.

           5.     Amgen objects to Defendants’ calling, through designated deposition testimony,

    Dr. Florin Moisiuc. During the April 20, 2018 Rule 16 conference, the Court expressed its strong

    reluctance to permit third-party physician testimony at trial because such testimony would be

    cumulative of the testimony the parties’ own experts would be offering. (April 20, 2018 Tr. at 31

    (“You know, that’s what you have experts for. If there’s a problem with their product, your expert

    should be in the know. ... I don’t think there should be any third-party depositions. This is now

    just a dispute between the two of you, and I think you can get what you are talking about from

    each other or from your experts.”).) Despite the Court’s ruling, Defendants sought and obtained

    leave in August 2018 from the Special Master to depose four physicians solely “to obtain discovery

    from these physicians regarding differences in clinical responses (or lack thereof) and adverse

    events that these physicians have observed first-hand in prescribing Praluent and Repatha to

    patients.” (Aug. 14, 2018 Letter from D. Wilks, to Y.T. Saville, at 4.) In granting the request, the


                                                     8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 152 of 335 PageID #: 48881




    Special Master made clear that her ruling was without prejudice to Amgen’s seeking to exclude

    any physician testimony as inadmissible. (Aug. 21, 2018 Tr. at 118-19 (“And I think at the end

    of the day Judge Andrews will probably make the decision because I suspect you’ll challenge the

    admissibility of whatever that evidence brings to bear.”).) Defendants have designated from the

    deposition transcript of only one (Dr. Moisiuc) of the four doctors they deposed. The designations

    Defendants have offered from Dr. Moisiuc’s deposition transcript steer clear of whether Dr.

    Moisiuc had a patient who responded to Praluent but not Repatha—the theory on which

    Defendants sought and obtained leave to depose Dr. Moisiuc. The designations instead show that

    Dr. Moisiuc prescribes statins first, before prescribing PCSK9 antibodies. That is cumulative of

    expert testimony Defendants’ expert, Dr, Rolvii I ckel. max ollu                               ~i' "I




    Dr. Eckel’s and inadmissible as such under Rule 403.

           6.     Defendants state in a footnote that their “position is that willfulness is not at issue

    in this case” and that “Defendants have supplemented their pretrial order materials to address

    willfulness without waiver”. Amgen’s position is that while willfulness discovery had been

    delayed pending the Court’s resolution of Defendants’ Fed. R. Civ. P. 12(c) motion, but is no

    longer delayed by order of the Court during the January 3, 2018 hearing, the issue of willfulness

    is and has been at issue in this case unless and until there is a Court order that states otherwise.

    Defendants should have included their willfulness evidence in the pretrial order that they served




                                                     9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 153 of 335 PageID #: 48882




    on Amgen on January 4, 2019, in accordance with the Scheduling Order and the Delaware Local

    Rules.

              7.    Defendants state in their witness list that they “understand that, for any Amgen fact

    or expert witness identified as appearing live on its witness list, Amgen will produce that witness

    for trial. Should Amgen fail to call any witness on its ‘will call’ or ‘may call’ lists, Defendants

    reserve the right to either call such witness live or by deposition designation.” Amgen disagrees

    with Defendants’ position. As Amgen states in the preamble to Exhibit 1L “By including any of

    the witnesses on this list, Amgen assumes no obligation to call or make available any witness at

    trial.”

              8.    For any exhibits appearing with Defendants’ designated testimony, Amgen states

    that Defendants may not rely on any exhibits that appear in Defendants’ designations but that are

    not included in Defendants’ exhibit list (Exhibit 9).

              9.    Amgen objects to Defendants’ attempt to introduce Dr. Siegel’s opinions on

    representative species, common structural features and enablement          through their excessive

    counter designations of Dr. Siegel’s trial testimony. Defendants successfully moved the Court to

    substitute Dr. Boyd for Dr. Siegel over Amgen’s objection. (D.I. 441.) Defendants cannot now

    reintroduce Dr. Siegel as a third expert witness and present his testimony on the ultimate issues of

    written description and enablement. Furthermore, while Dr. Siegel’s testimony constitutes an

    admissible adoptive admission of a party opponent when offered by Amgen (Fed. R. Evid.

    801(d)(2)(B)), Dr. Siegel’s testimony is inadmissible hearsay if offered by Defendants.

     V.       Amgen’s Responses to Defendants’ Objections

              1.   Defendants object to “Amgen’s Witness List as excessive” “as it does not fairly

    disclose who Amgen intends to call at trial”. (Exhibit 12 §111.1.) Defendants already raised these


                                                      10
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 154 of 335 PageID #: 48883




    objections with the Special Master on December 27, 2018, and the Special Master “den[ied]

    defendants’ request that plaintiffs witness list be pared down.” (D.I. 699.) With respect to

    Defendants’ objection that Amgen has not provided “fair” disclosure, Amgen intends to present

    many of its “may call” witnesses through designated testimony, as shown above. For those

    witnesses, Amgen has disclosed the testimony that may be played at trial in Exhibit 13. Under the

    parties’ joint proposed pretrial order, Amgen must also disclose to Defendants the “particular

    designated testimony” that will be played two days before it is offered at trial. (See Joint Proposed

    Pretrial Order ]f 57.) These steps ensure that Defendants have ample disclosure of Amgen’s trial

    witnesses.

           2.      Defendants object to Amgen’s affirmative designations of testimony from its own

    witnesses, and cites Amgen’s designations from Teresa Carabeo (a former Amgen employee),

    Randal Ketchem (a former Amgen employee) and Chadwick King (a current Amgen employee),

    and state that Amgen may not designate testimony from any witness who is not shown to be

    unavailable (see Exhibit 12 §§ III.2 & III.3). Amgen’s position is that the parties may designate

    from the deposition testimony, trial testimony or injunction hearing testimony for their own fact

    witnesses who are not listed as testifying live, subject to the other side’s objections and counter­

    designations. Indeed, Defendants have provided affirmative designations of testimony for their

    own witnesses, including Victoria Carey (a former Sanofi employee) and Robert Terifay (a former

    Regeneron employee). Nevertheless, with respect to Mr. King, Amgen has revised its witness list

    above and denoted that it “may call” Mr. King “live” at the liability trial, and Amgen also

    withdraws its affirmative designations for Mr. King.       With respect to Ms. Carabeo and Mr.

    Ketchem, Amgen “may call” these witnesses through their designated testimony, as denoted




                                                     11
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 155 of 335 PageID #: 48884




    above. In addition, Amgen notes that under Fed. R. Civ. P. 32, Ms. Carabeo and Mr. Ketchem are

    considered “unavailable.”

           3.      Defendants state that “Amgen has designated testimony from 2015 and 2016” and

    object “to the playing of any deposition without a clear indication of the date on which it occurred”

    because “[otherwise, the deposition testimony is potentially confusing and misleading under Fed.

    R. Evid. 403”. (Exhibit 12 § III.4.) Amgen is willing to agree to specify the date of the deposition,

    trial or injunction hearing testimony at the time it is played or presented so long as Defendants

    agree to do the same for their extensive affirmative designations of testimony from 2015 and 2016.

           4.      Defendants object to Amgen’s injunction-only witnesses and state that they “have

    not addressed permanent injunction issues in their pretrial order materials.” (Exhibit 12 § III.6.)1

    Amgen’s position is that the injunction issues are part of this case and should be addressed in the

    pretrial order materials. Defendants should have included their injunction evidence in the pretrial

    order in accordance with the Scheduling Order and the Delaware Local Rules, including any

    objections and counter designations to the testimony that Amgen designated for the injunction

    witnesses.

            5.     Defendants object to Amgen’s designation of testimony from Drs. Siegel and

    Ravetch. (Exhibit 12 § III.8.) Amgen maintains that the parties may designate from the trial

    testimony of the other side’s expert witnesses who submitted expert reports only during the pre­



    1 Amgen has listed above nine witnesses that it “will” or “may” call live at the permanent
    injunction hearing (if one is scheduled). Of these nine injunction witnesses, only one witness
    (Scott Wasserman), is not also listed as a “will call” or “may call” witness for the liability or
    damages/willfulness phases of the trial. In addition to Scott Wasserman, Amgen has provided
    designated testimony (in Exhibit 13) for 15 witnesses (Eric Besse, Ned Braunstein, Vanessa
    Broadhurst, Michael Doyle, Mary McGowan, Aaron Ondrey, Ophra Rebiere, Kerry Reinertsen,
    Michael Ryan, William Sasiela, Leonard Schleifer, Robert Scott, Rakesh Shah, Yannick
    Traversino and Rayne Waller) who are not otherwise listed as “will call” or “may call” witnesses
    for the liability or damages/willfulness phases of the trial.
                                                     12
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 156 of 335 PageID #: 48885




    remand proceedings and did not submit expert reports during post-remand proceedings, subject to

    the other side’s counter designations and objections. Testimony elicited from Defendants’ experts,

    Dr. Siegel and Dr. Ravetch, in support of their invalidity case up through and during the March

    2016 trial are relevant and admissible as this testimony, among other things, constitute adoptive

    admissions that are admissible under Fed. R. Evid. 801(d)(2)(B). Pernix Ireland Pain Dac v.

    Alvogen Malta Operations Ltd., 316 F. Supp. 3d 816, 824-825 (D. Del. 2018) (“The expert’s

    statements, whether in the form of a deposition, an expert report, or testimony in another

    proceeding, will be regarded as an adoptive admission and thus not hearsay as to the retaining

    party if the circumstances in which the statement is made, used, or proposed to be used indicate

    that the party supports the statement as representing its position. For example, if the party has

    called the expert as a witness, in the same or another proceeding, to prove a particular fact and the

    witness has so testified, the party will be held to have adopted the expert’s testimony on that point

    as an admission.”).




                                                     13
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 157 of 335 PageID #: 48886




                    EXHIBIT 12 TO PROPOSED FINAL PRETRIAL ORDER

                                    DEFENDANTS’ WITNESS LIST

           Set forth below is a list of witnesses that Defendants currently intend to call at trial

    (“Defendants’ Witness List”).

           Defendants reserve the right to modify Defendants’ Witness List, including to: (1) add or

    remove witnesses as necessary, including, but not limited to, in response to the Court’s rulings on

    motions and the submission or witness testimony, exhibits or other evidence that Amgen may

    proffer; (2) add witnesses who are necessary to lay the foundation for the admissibility of

    evidence should the parties prove unable to stipulate to admissibility; (3) call additional witnesses

    not on this list for the purposes of rebuttal or impeachment; and (4) call any witness on Amgen’s

    Will Call or May Call Witness List. By including any of the witnesses on this list, Defendants

    assume no obligation to call or make available any witness at trial.1

      I. Witnesses Whom Defendants Will Call at Trial

           Defendants currently expect that it will call the following witnesses to testify at the

    liability or damages trial. For the witnesses whose names are marked with an asterisk (*),

    Defendants currently intend to present the testimony of the witness live. For remaining

    witnesses, Defendants currently intend to present the witness by deposition.

               A. Witnesses Whom Defendants Will Call at the Liability Trial.

                   1   Scott Boyd*
                   2   Michelle Carnahan*
                   3   Michael Eck*
                   4   Leonard Schleifer*

    1 Defendants’ position is that willfulness is not at issue in this case. See Defendants’ Motion for
    Judgment on the Pleadings regarding willfulness, which is still pending before the Court. D.I.
    448. However, consistent with the Court’s comments at the January 3, 2019 hearing, Defendants
    have supplemented their pretrial order materials to address willfulness without waiver.
    Additionally Defendants reserve all rights to supplement their witness and exhibit list based on
    the outcome of any discovery dispute that Amgen raises with the Court on willful infringement.

                                                      1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 158 of 335 PageID #: 48887




               B. Witnesses Whom Defendants Will Call at the Damages Trial.

                  1     Michelle Carnahan*
                  2     Mark Duggan*
                  3     Shannon Faught*
                  4     Carla Mulhern*
                  5     Leonard Schleifer*

     II. Witnesses Whom Defendants May Call at Trial

           Defendants currently expect that it may call the following additional witnesses to testify

    at the liability or damages trial. For witnesses whose names are marked with an asterisk (*),

    Defendants currently intend to present the testimony of the witness live. For remaining

    witnesses, Defendants currently intend to present the witness by deposition testimony.

           A. Witnesses Whom Defendants May Call at the Liability Trial.

                   1    Chadwick King
                   2    Derek Piper
                   3    Wei Wang
                   4    Simon Jackson*
                   5    Randal Ketchem
                   6    Christopher Mehlin
                   7    Teresa Carabeo
                   8    Nigel Walker
                   9    Wenyan Shen
                   10   JayEdelberg*

           B. Witnesses Whom Defendants May Call at the Damages Trial.

                   1    Ernst Bemdt*
                   2    Victoria Carey
                   3    Eugenia Dubuk*
                   4    Robert Eckel*
                   5    Jay Edelberg*
                   6    Mary Lehmann
                   7    Florin Moisiuc
                   8    Michael Szarek*
                   9    Robert Terifay
                   10   Scott Wasserman
                   11   Frank Cottingham*




                                                    2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 159 of 335 PageID #: 48888




           Defendants understand that, for any Amgen fact or expert witness identified as appearing

    live on its witness list, Amgen will produce that witness for trial. Should Amgen fail to call any

    witness on its “will call” or “may call” lists, Defendants reserve the right to either call such

    witness live or by deposition designation.

    III.   Objections to Amgen’s Witness List
            1.      Defendants object to Amgen’s Witness list as excessive, and in violation of the

    Federal Rules of Civil Procedure and Local Rules, as it does not fairly disclose who Amgen’s

    intends to call at trial. Specifically, for a three-day liability trial (when Amgen will be allotted

    no more than 50% of trial time), Amgen has designated four witnesses on its “Will Call” list and

    20 witnesses on its “May Call” list. For a 1-2 day remedies trial (when Amgen will be allotted

    no more than 50% of trial time), Amgen has designated 13 witnesses on its “Will Call” list and

    14 witnesses on its “May Call” list. Defendants reserve the right to seek relief from the Court

    should Amgen fail to provide adequate disclosure of the witnesses it will actually call

    sufficiently in advance of trial.

            2.      Defendants object to Amgen affirmatively designating testimony from its own

    witnesses or witnesses whose availability it could reasonably secure. See, e.g., Fed. R. Evid.

    801-804. These include: Chadwick King. Per f 53 of the Pretrial Order, Defendants have not

    objected to Amgen affirmatively designating testimony from Teresa Carabeo and Randall

    Ketchem. Defendants reserve the right to provide objections and counter designations should

    Amgen be permitted to introduce testimony for these witnesses.

            3.      Defendants also object to Amgen designating testimony from any witness who is

    not shown to be unavailable or for whom Amgen has not attempted to secure attendance by

    reasonable means pursuant to Fed. R. Evid. 804.


                                                       3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 160 of 335 PageID #: 48889




           4.      Amgen has designated testimony from 2015 and 2016. Defendants object to the

    playing of any deposition without a clear indication of the date on which it occurred. Otherwise,

    the deposition testimony is potentially confusing and misleading under Fed. R. Evid. 403.

           5.      For any exhibits appearing within Amgen’s designated testimony, Defendants’

    objections to use of such exhibits may appear both in Exhibit 8 and Exhibit 13.

           6.      Defendants object to the use of any witnesses appearing only on Amgen’s

    “Permanent Injunction Hearing” witness lists. Pursuant to the Scheduling Order, Amgen’s

    request for a permanent injunction will not be tried with liability and damages issues, but will

    instead be submitted to the Court through briefing and, potentially, a subsequent hearing should

    the Court deem it necessary. D.I. 458 at 12. Accordingly, Defendants have not addressed

    permanent injunction issues in their pretrial order materials.

           7.      Amgen provided deposition designations for Scott Wasserman, who appears only

    as a live witness on Amgen’s witness list if an injunction hearing is held. Amgen has also

    provided deposition designations for Aaron Ondrey, Eric Besse, Ned Braunstein, Vanessa

    Broadhurst, Michael Doyle, Mary McGowan, Ophra Rebiere, Kerry Reinerstsen, Michael Ryan,

    William Sasiela, Leonard Schleifer, Robert Scott, Rakesh Shah, Yannick Traversino, and Rayne

    Waller, none of whom appear on Amgen’s witness list. Defendants therefore object to any use

    of the designated testimony and reserve the right to provide objections and counter designations

    should Amgen attempt to use any of this deposition testimony at trial.

            8.     Defendants object to Amgen affirmatively designating testimony from Drs. Siegel

    and Ravetch. Drs. Siegel and Ravetch were pre-remand experts relied upon by Defendants, and

    are no longer being relied upon by Defendants or being relied upon by any of Defendants’

    current remand experts. Thus, their testimony is inapplicable to the case on remand.

                                                      4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 161 of 335 PageID #: 48890




    IV.    Defendants’ Responses to Amgen’s Objections in Exhibit 11

            1.     Defendants have included Michelle Carnahan on their list of witnesses that they

    “will call” at the liability trial. Ms. Carnahan will briefly testify as a Sanofi company witness,

    and will introduce Sanofi as an innovator company and explain Sanofi’s commercial reasons for

    choosing to enter into an alliance with Regeneron to engage in PSCK9 antibody research that

    lead to Praluent. Defendants previously explained in their 8/17/2018 Amended Witness

    Disclosures that Ms. Carnahan may provide testimony regarding “commercial affairs of

    Praluent.” This testimony is plainly relevant to the liability phase of the trial, as Sanofi is a

    Defendant, and is entitled to put forward basic background testimony from a corporate

    representative regarding its involvement in this case. Furthermore, Ms. Carnahan has personal

    knowledge regarding the Sanofi and Regeneron partnership based on her knowledge of the

    industry and her current role at Sanofi as Senior Vice President, Head of North America Primary

    Care, the Sanofi business unit that includes Praluent. As for Amgen’s insistence on a deposition

    of Ms. Carnahan, Amgen already took Ms. Carnahan’s deposition in August 2018 and also

    already had the opportunity to depose Sanofi’s 30(b)(6) witness on this topic in both 2015 and

    2018. D.I. 471. To resolve this dispute, Defendants will provide a proffer of Ms. Carnahan’s

    testimony for the liability trial by Wednesday, January 23, 2019.2


            2.      Amgen appears to be objecting to Defendants’ inclusion of Jay Edelberg in

    Defendants’ list of “may call” witnesses for the liability phase of the trial due to his lack of

    inclusion in Defendants’ updated May 21, 2018 witness disclosures. But neither Amgen nor

    Defendants included pre-remand witnesses that were not being replaced in the 2018 updated

    disclosures, so Defendants’ disclosure of Mr. Edelberg in the March 26, 2015 initial disclosures

    2 This objection and response do not involve or impact Ms. Carnahan’s inclusion as a “will call”
    witness at the damages phase of the trial.

                                                       5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 162 of 335 PageID #: 48891




   is entirely sufficient. Defendants’ Disclosure of Witnesses dated May 21, 2018; see also

    Amgen’s Disclosure of Witnesses dated May 21, 2018. Amgen has not objected to many other

   witnesses, including witnesses upon which Amgen is objecting on other grounds, for not being

    included in the May 2018 updated witness list. Additionally, Amgen deposed Mr. Edelberg in

    August 2018. To the extent that Amgen is objecting to Mr. Edelberg’s inclusion because his

    testimony relates to the “development of alirocumab,” this is the subject of one of Amgen’s

    Motions in Limine (“MIL”). See Amgen’s Motion to Exclude from Liability Phase of Trial

    Evidence that Regeneron, Merck and Pfizer Antibodies are Patented, Evidence that Evolocumab

    is Patented by Sequence, and Evidence Concerning the Development of the Regeneron, Merck

    and Pfzier Antibodies (“Amgen’s Competitor Antibodies MIL”). As set forth in Defendants’

    opposition to Amgen’s Competitor Antibodies MIL, Defendants contend that such evidence is

    relevant and should not be excluded. See Defendants’ Opposition to Amgen’s Competitor

    Antibodies MIL at p. 2. Any ruling from Judge Robinson regarding such evidence’s relevance

    was mooted by the Federal Circuit opinion in this case. Id. Regardless, Defendants have

    included Mr. Edelberg as a “may call” witness in the liability trial due to Amgen’s objections to

    Ms. Carnahan’s ability to testify as a company witness for Sanofi. If Amgen withdraws such

    objections, Defendants will not call Mr. Edelberg as a witness in the liability trial.3


           3.      Defendants do not agree that Leonard Schleifer’s testimony in the liability phase

    of the trial should be limited in the same manner required by the Court in the last trial. To the

    extent that Dr. Schleifer’s testimony was limited to exclude discussion of Defendants’ research

    leading to the identification of alirocumab and its ability to bind to PCSK9 and block the LDLR

    interaction, such evidence is relevant and should not be excluded in view of the Federal Circuit’s


    3 This objection and response do not involve or impact Mr. Edelberg’s inclusion as a “may call”
    witness at the damages phase of the trial.

                                                      6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 163 of 335 PageID #: 48892




    ruling in this case. See Opp. MIL regarding Competitor Antibodies at p. 2. Defendants intend to

    provide Amgen a proffer of Dr. Schleifer’s for the liability trial by Wednesday, January 23,

    2019, that will, among other things, demonstrate that Dr. Schleifer’s testimony in the liability

    trial is relevant in view of the Federal Circuit’s ruling.4


            4.     Amgen disclosed its trial witness list first under the procedures established by

    Del. Local Rule 16.3, and identified Dr. Evan Stein (Amgen’s clinical expert witness) on its

    “will call” witness list and Dr. Charles McCulloch (Amgen’s bio statistician expert witness) on its

    “may call” witness list for the damages trial. Based on that disclosure, and without any

    indication as to which of Dr. Stein’s opinions Amgen intended to present at trial, Defendants

    identified their own bio statistician expert, Dr. Michael Szarek, whose opinions respond to both

    Dr. Stein and Dr. McCulloch. If Amgen agreed to limit or exclude Dr. Stein’s testimony, Dr.

    Szarek’s testimony would likely not be necessary. Amgen resurrects procedural grievances from

    long ago to argue that Dr. Szarek should be excluded, but the facts are that during fact discovery,

    Defendants identified Dr. Szarek as an expert witness after Amgen untimely identified its own

    biostatistician, Dr. Charles McCulloch; two of Amgen’s experts issued reports addressing Dr.

    Szarek’s opinions; and Amgen took Dr. Szarek’s deposition twice. Even if Amgen’s

    characterization were correct, there is simply no prejudice. While Amgen references the parties’

    letters limiting the use of biostatistician experts, those were written prior to issuance of expert

    reports and assumed that Amgen’s only witness addressing bio statistical issues would be Dr.

    McCulloch. Instead, when Amgen served its opening round of reports, Dr. Stein also addressed

    biostatistical issues to which Dr. Szarek properly responded.




    4 This objection and response do not involve or impact Dr. Schleifer’s inclusion as a “will call”
    witness at the damages phase of the trial.

                                                        7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 164 of 335 PageID #: 48893




           6.      Defendants’ position is that willful infringement is not at issue for the reasons set

    forth in Defendants’ Motion for Judgment on the Pleadings regarding willfulness, which is still

    pending before the Court. (D.I. 448.). However, consistent with the Court’s comments at the

    January 3, 2019 hearing, Defendants timely supplemented their pretrial order materials to

    address willful infringement without waiver of their position. Defendants further maintain their

    position that discovery relating to willful infringement is closed. By letter of June 8, 2018,

    Defendants expressly informed Amgen that based on the clear pre-remand record:

        “Discovery relating to willful infringement... is closed and that Amgen waived any
        objections it may have had to the completeness of such discovery and to the propriety
        of any objections interposed by Defendants. Accordingly, Defendants believe that no
        further discovery relating to willful infringement is warranted, regardless of whether
        willful infringement is in the case. If Amgen disagrees with Defendants’ position, it
        is incumbent upon Amgen to promptly seek relief from the Court.”




                                                      8
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 165 of 335 PageID #: 48894




   Despite knowing Defendants’ position for more than six months, Amgen did not raise the issue

   of willful infringement discovery with the Court until the January 3, 2019 hearing.

   Additionally, this issue is going to be raised at the Special Master hearing on January 24, 2019.

           7.      With respect to Amgen’s objections to Defendants’ inclusion of Dr. Siegel’s

   testimony in counter designations, Defendants are entitled to counter Amgen’s deposition

    designations of Dr. Siegel pursuant to Fed R. Civ. P. 32(a)(6).




                                                     9
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 166 of 335 PageID #: 48895




                          EXHIBIT 13
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 167 of 335 PageID #: 48896


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)

                                      Deponent: Besse, Eric
                                             CONFIDENTIAL
                                    Date of Deposition: October 18, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
8:20-9:3
14:20-15:4
17:11-23
18:2-6
45:7-22
45:25-46:2
46:3-6
46:7-12
63:2-4
63:7-8




                                                  Page 1 of 1
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 168 of 335 PageID #: 48897


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                              Deponent: Bordova, Jana
                                                                        CONFIDENTIAL
                                                              Date of Deposition: September 25 2015
   Plaintiff’s Designation      Defendant’s Objection      Defendant’s Counter-      Plaintiff’s Objections to    Plaintiff’s Counter-Counter   Defs Objs to Pltf’s Counter-
        (Page:Line)                    (FRE)                   Designations           Counter-Designations                Designations          Counter Designations (FRE)
                                                               (Page:Line)                     (FRE)                       (Page:Line)
        [YELLOW]
                                                                  [ORANGE]                                                [GREEN]



6:14-16
7:8-11
12:4-15
13:25-14:14
16:19-23
17:11-22
23:21-24:8
27:9-10
27:18-19
27:21-22
30:8-20
30:21-31:2
45:11-13
46:22-23
58:10-11
58:18-59:4
59:6-60:10                   OBJ (60:9-10); R           60:21-61:3                401-403                        60:13-20; 61:13-18             C, R, FRE 403
60:13-20
61:13-18
63:22-23
69:2-8                       R; FRE 403
70:20-25
71:13-72:11                  R; FRE 403; MIL            71:2-12                   401-403
72:17-25                     R; FRE 403; MIL
73:2-25                      R; FRE 403; MIL
74:2-6                       R; FRE 403; MIL
75:3-25                      R; FRE 403; MIL
76:2-24                      R; FRE 403; MIL
78:6-79:20                   R; FRE 403; MIL




                                                                             Page 1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 169 of 335 PageID #: 48898


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                  Deponent: Braunstein, Ned
                                             CONFIDENTIAL
                                   Date of Deposition: September 18, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
6:19-7:4
7:24-8:13
8:21-25
9:3-21
10:20-25
17:7-18
18:8-11
19:19-22
22:4-12
22:14-19
22:21-23:9
23:12-22
27:24-28:14
28:16-29:19
31:15-32:2
32:3-6
32:8-8
34:7-13
34:14-35:17
36:2-15
39:6-19
53:20-22
53:24-54:11
54:13-19
54:21-25
56:14-20
57:11-13
58:2-24
59:2-2
71:6-20
76:6-18
77:15-23
77:24-78:12
78:14-16
78:17-21
82:3-6
82:8-20
82:22-84:13
84:15-85:3
85:5-13
85:17-87:16
87:18
88:6-11
89:23-90:9




                                                  Page 1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 170 of 335 PageID #: 48899


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)


                            Testifying Witness: Broadhurst, Vanessa
                                                  CONFIDENTIAL
                                Date of Testimony: Injunction Hearing, March 23, 2016
    Plaintiff’s   Defendant’s       Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection         Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)           Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                    (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                             (FRE)                             Designations (FRE)      Designations
                                      [BLUE]                             [YELLOW]                                     (FRE)
158:23-23
158:23-159:9
160:9-161:16
162:12-14
163:11-164:1
164:9-19
164:25-165:8
167:1-171:1
171:2-172:24
173:3-174:25
175:3-11
175:13-177:4
177:5-178:8




                                                      Page 1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 171 of 335 PageID #: 48900


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)


                            Testifying Witness: Broadhurst, Vanessa
                                                  CONFIDENTIAL
                                Date of Testimony: Injunction Hearing, March 24, 2016
    Plaintiff’s   Defendant’s       Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection         Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)           Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                    (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                             (FRE)                             Designations (FRE)      Designations
                                      [BLUE]                             [YELLOW]                                     (FRE)
515:10-22




                                                      Oage 1 of1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 172 of 335 PageID #: 48901


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Broadhurst, Vanessa
                                        HIGHLY CONFIDENTIAL
                                     Date of Deposition: October 1, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
10:6-11
10:17-25
11:14-17
11:18-13:10
14:8-9
14:15-17
14:22-23
15:16-21
15:22-17:10
17:15-18:21
19:1-20
19:24-21:16
21:20-22:7
22:10-21
22:25-24:7
24:14-15
24:20-25:18
25:21-27:2
27:4-11
27:15-30:4
30:13-31:2
31:4-32:2
32:1-2
32:6-16
32:18-33:24
33:25-35:12
35:13-20
35:21-36:8
36:9-14
37:3-21
38:16-17
38:20-39:2
39:4-13
40:17-20
40:23-41:4
46:16-22
46:24-24
47:10-16
47:19-48:5
48:7-9
48:12-12
48:14-19
51:18-20
51:22-52:5
52:7-53:11
54:14-21
54:24-55:3
55:6-20
55:21-25
56:1-1
56:3-6
56:8-10
56:12-18
56:21-22
56:24-25
59:15-22



                                                  Page 1 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 173 of 335 PageID #: 48902


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Broadhurst, Vanessa
                                        HIGHLY CONFIDENTIAL
                                     Date of Deposition: October 1, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
60:13-61:13
61:15-16
61:18-62:1
62:2-11
62:14-25
63:1-3
63:5-8
63:10-18
63:19-22
64:11-18
66:3-4
66:6-13
66:15-17
66:24-67:1
67:3-21
67:23-25
68:2-3
68:5-14
71:11-22
73:3-8
73:11-18
73:20-75:20
79:22-23
80:2-7
80:9-81:2
81:19-23
82:1-8
82:21-23
82:25-83:1
83:3-24
86:5-7
86:9-11
86:13-87:10
88:5-13
88:25-89:3
93:2-13
95:15-20
100:20-25
101:20-103:2
103:3-22
103:25-105:20
105:21-25
106:1-13
106:16-25
107:1-12
107:13-22
108:4-12
110:13-111:10
111:25-116:4
117:20-120:4
121:8-12
121:14-122:1
122:25-123:4
125:12-126:6
126:15-22
126:24-25



                                                  Page 2 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 174 of 335 PageID #: 48903


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Broadhurst, Vanessa
                                        HIGHLY CONFIDENTIAL
                                     Date of Deposition: October 1, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
127:2-130:12
130:17-133:2
133:11-134:16
134:21-25
135:13-137:9
137:16-23
138:2-21
138:24-139:23
145:8-146:7
146:13-13
146:15-16
146:17-148:5
148:25-149:4
149:8-16
150:12-14
151:2-17
156:20-157:6
158:9-11
159:8-10
159:14-20
166:9-11
166:13-167:2
167:4-20
167:24-168:5
168:18-21
168:24-169:5
169:7-20
170:4-10
170:12-12
170:14-17
175:13-176:1
176:10-177:19
178:1-3
178:21-179:6
180:4-8
180:22-25
181:22-182:2
189:6-17
189:22-190:3
190:17-19
191:5-8
191:9-12
197:15-24
198:15-21
199:24-200:2
200:7-15
200:16-201:5
203:5-204:3
211:23-212:6
212:9-11
212:13-213:4
213:5-214:2
214:6-15
214:17-215:21
214:23-25
216:11-18



                                                  Page 3 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 175 of 335 PageID #: 48904


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Broadhurst, Vanessa
                                        HIGHLY CONFIDENTIAL
                                     Date of Deposition: October 1, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
216:21-217:1
217:3-22
217:23-218:8
218:11-15
218:17-25
219:1-13
221:13-19
221:22-23
222:13-14
222:16-22
225:12-16
226:21-23
227:4-12
227:16-228:6
231:17-232:12
234:11-14
234:17-21




                                                  Page 4 of 4
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 176 of 335 PageID #: 48905


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                    Deponent: Buckler, David
                                              CONFIDENTIAL
                                    Date of Deposition: September 21, 2018
    Plaintiff’s      Defendant’s          Defendant’s         Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations        Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)        Designations        (Page:Line)            Counter
   [YELLOW]                                                     (FRE)                             Designations (FRE)
                                          [ORANGE]                                [GREEN]

7:12-16
8:8-14
10:5-9
10:10-16
10:18-11:5
11:6-10
13:14-14:1
15:2-10
15:25-17:3
18:11-23
18:24-20:15
20:17-21
20:22-25
21:10-22:20       O, 403, R, SC
22:22-23:17       O, 403, R, SC
24:11-15          403, R, SC
24:16-25:20
27:8-11
27:12-13
27:14-21
27:21-21
27:22-24
27:25-28:11
28:12-15          403, R, SC
28:25-29:2        403, R, SC
29:7-10           403, R, SC
29:11-25          403, R, SC, O
30:2-5            403, R, SC, O
30:15-17          403, R, SC, O
30:19-23          403, R, SC, O
30:24-31:9        403, R, SC, O
31:11-32:7        403, R, SC, O
32:8-22           403, R, SC, O        32:23-33:3        403, 602
33:4-14           403, R, SC, O
35:6-11
35:23-36:13
36:14-20
36:22-37:9
37:18-38:8



                                                    Page 1 of 3
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 177 of 335 PageID #: 48906


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                     Deponent: Buckler, David
                                               CONFIDENTIAL
                                     Date of Deposition: September 21, 2018
    Plaintiff’s      Defendant’s          Defendant’s          Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-           Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations         Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)         Designations        (Page:Line)            Counter
   [YELLOW]                                                      (FRE)                             Designations (FRE)
                                          [ORANGE]                                 [GREEN]

42:20-43:3
43:9-10
43:12-44:3
44:24-45:11
45:16-18
45:20-23
46:8-20
59:10-60:7        403, R, SC, S, O
60:15-20          403, R, SC
61:14-19          403, R, SC
62:24-65:25       403, R, SC
66:3-15           403, R, SC
66:16-24          403, R, SC
66:24-69:8        403, R, SC
69:9-71:15        403, R, SC
71:22-72:4        403, R, SC
72:12-73:6        403, R, SC
73:7-74:4         403, R, SC
74:9-9            I, 403, R, SC
74:9-21           I, 403, R, SC
74:22-24          403, R, SC
75:2-76:20        403, R, SC, S        76:21-77:12        401-403
77:13-19          403, R, SC
77:22-78:10       403, R, SC, S, O
78:21-24          403, R, SC, S, O
79:4-81:24        403, R, SC, S, O
81:25-82:24       403, R, SC, S
84:18-24
85:4-9
85:14-19
85:20-86:4
86:5-22           403, R
87:13-88:5        403, R
88:14-20          403, R
89:1-10           403, R
91:1-8
93:18-24
94:7-15
94:16-95:16       SC, FN



                                                     Page 2 of 3
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 178 of 335 PageID #: 48907


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                    Deponent: Buckler, David
                                              CONFIDENTIAL
                                    Date of Deposition: September 21, 2018
    Plaintiff’s      Defendant’s          Defendant’s         Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations        Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)        Designations        (Page:Line)            Counter
   [YELLOW]                                                     (FRE)                             Designations (FRE)
                                          [ORANGE]                                [GREEN]

95:21-96:15       SC, FN
96:19-21          SC, FN
96:25-100:9       SC, FN
100:9-10          SC, FN




                                                    Page 3 of 3
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 179 of 335 PageID #: 48908


                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                      C.A. No. 14-1317 (RGA)


                                  Deponent: Carabeo, Teresa
                                    Date of Deposition: July 31, 2015
    Plaintiff’s     Defendant’s       Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation       Objection         Counter-               Objections to         Counter           Objections to
   (Page:Line)        (FRE)           Designations             Counter-          Designations      Plaintiff’s Counter-
                                      (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                      (FRE)                             Designations (FRE)
                                       [ORANGE]                                    [GREEN]

5:6-7
5:8-8
30:2-14
31:14-37:20       OBJ
96:13-97:20
104:5-17
111:2-113:16
125:21-127:2
127:9-21
128:2-4
130:8-25




                                                     1 of 1
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 180 of 335 PageID #: 48909


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                               Deponent: Carey, Victoria
                                                                           CONFIDENTIAL
                                                                  Date of Deposition: October 2, 2015
   Plaintiff’s Designation        Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                      (FRE)                   Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                     [ORANGE]                                                       [GREEN]
14:16-18                     I                            13:10-12
14:25-15:12                  V                            11:6-7
15:13-18:21                  I                            19:1-13
18:22-25
20:5-8
20:25-21:9                   R; BRPL
21:16-23:8                   R; BRPL
24:16-25:17                  R; BRPL
26:21-27:4
28:12-15                     R; BRPL
29:6-14                      R; BRPL
31:24-32:1                   R
32:7-35:23                   V
37:15-38:11                  V, R
40:23-41:4
43:3-14
44:23-45:11                  R; BRPL
46:12-14                     R
46:23-24                     R
47:18-20                     R
47:25-49:4                   R
53:24-54:22                  R; BRPL
55:16-19                     R
56:19-57:6
59:11-20
61:18-62:7
64:12-15
65:22-66:13                  I                            66:14-21
66:22-67:2                   I                            67:3-15
68:2-6
68:10-16
68:23-69:21
69:22-70:13                  R; BRPL
98:4-19                      R; BRPL
101:14-23                    I                            100:25-101:5                 401-403                           101:6-13                       R, FRE 403
102:13-103:2                 S
103:22-104:8                 R; BRPL
107:20-109:3                 I                            109:4-12
109:22-25
110:2-6
110:10-111:17
115:12-15                    AF; MIS
115:18-22
117:11-118:14
119:24-120:5
126:25-25                    V
127:1-25                     V
128:1-8                      I                            128:9-12; 128:15-130:3       401-403; 601-602
131:14-132:14
143:10-144:9                 R
144:12-15                    R
149:17-150:13
153:6-14
163:5-165:9
175:11-22                    R
186:5-187:3                  V; S
190:1-15
190:18-191:6                 FN; S
191:9-25                     S                            193:7-14                     401-403                           192:16-24; 193:1-4             OBJ, S
192:3-15                     S
193:20-194:3
196:16-197:24                FN
197:25-198:19
198:20-199:22                MIS
199:25-201:21                V; FRE403



                                                                                    1 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 181 of 335 PageID #: 48910


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                               Deponent: Carey, Victoria
                                                                           CONFIDENTIAL
                                                                  Date of Deposition: October 2, 2015
   Plaintiff’s Designation        Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                      (FRE)                   Designations                 Counter-Designations                Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                  [ORANGE]                                                        [GREEN]
201:23-202:20                V, S, FRE403
202:23-24
204:25-205:15
226:6-11
228:2-18
233:15-24
234:3-11
238:4-5                      FN
238:14-239:3                 FN
239:4-6
240:11-245:2
253:8-13                     R; V; FRE403                 251:19-252:10                401-403                           252:11-14; 252:16-18;       C, OBJ, R, FRE 403, H
                                                                                                                         252:20-25; 253:1-2; 253:5-6
258:8-260:13                 I                            260:14-261:16; 261:21-
                                                          262:13
271:1-24                     R; BRPL
275:17-276:16
282:14-23




                                                                                    2 of 2
     Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 182 of 335 PageID #: 48911


                                                               Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                       C.A. No. 14-1317 (RGA)


                                                          Testifying Witness: Carey, Victoria
                                                                           CONFIDENTIAL
                                                         Date of Testimony: Injunction Hearing, March 23, 2016
    Plaintiff’s Designation      Defendant’s Objection        Defendant’s Counter-              Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
         (Page:Line)                    (FRE)                     Designations                   Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                  (Page:Line)                             (FRE)                      (Page:Line)              Designations (FRE)
         [YELLOW]
                                                                   [ORANGE]                                                         [GREEN]
279:4-280:1                   R; FRE403                   266:6-267:3                     401-403
287:14-17
288:1-20                      R; FRE403                   259:23-260:25; 261:14-          401-403; 601-602; 801-802
                                                          262:20;263:5-264:21;265:4-
                                                          267:3




                                                                                       1 of 1
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 183 of 335 PageID #: 48912


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                           Deponent: Carnahan, Michelle
                                                                          CONFIDENTIAL
                                                                 Date of Deposition: August 28, 2018
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                    Designations                 Counter-Designations                Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                      [GREEN]



8:25-9:17                    H
9:18-25
10:1-2
11:11-23
12:13-13:1
13:2-20
13:22-25
16:4-6                       I                           16:7-8; 16:11-17:13           401-403; 601-602; 801-802
18:8-11
18:13-20
18:21-19:3
19:9-11
19:17-20:2
20:3-22:7                    R
22:24-23:1                   R
23:3-3                       R
23:6-11
23:12-22
23:23-25
24:3-24
25:4-9
25:13-21
25:23-26:1
26:2-5
26:7-14
26:19-20                     FN
26:24-27:11                  FN
28:5-20                      FN; S
29:2-12
29:14 - 30:3
30:4-12
30:14-15
30:16-22
33:20-23
34:5-10                      H
34:11-23
35:15-16
35:18-25
36:1-17
36:18-25                     I                           37:23-38:1; 38:4-20           401-403; 601-602
37:1-2
37:3-9
37:18-20                     I                           37:23-38:1; 38:4-20           401-403; 601-602
37:22-22
38:21-39:1                   R; FRE403
39:2-8                       R; FRE403
39:10-10
43:12-13
45:19-46:1                   R
46:2-2                       R
47:7-21                      I                           47:22-25                      401-403                           48:1-2




                                                                                    1 of 1
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 184 of 335 PageID #: 48913


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                             Deponent: Chaudhari, Umesh
                                                                    Date of Deposition: October 5, 2018
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to     Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                    Designations                 Counter-Designations                 Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                        (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                       [GREEN]


5:13-13                      I
5:14-14                      I
5:15-15                      I
6:2-19                                                   6:20-8:6
8:7-9:13
9:18-10:24
11:5-15                                                  11:16-22
11:23-12:9                   R, FRE 403
12:25-13:8                   R, FRE 403, M
13:25-14:3                   R, FRE 403                  14:4-16                       403, 602
14:17-23                     R, FRE 403
15:13-16                     R, FRE 403
15:19-21                     R, FRE 403
15:22-16:8                   R, FRE 403
16:9-15                      R, FRE 403
16:16-24                     R, FRE 403
17:1-20                      R, FRE 403
18:5-7                       R, FRE 403
18:10-11                     R, FRE 403, S
18:12-18                     R, FRE 403
19:4-25                      R, FRE 403
20:1-21:1                    R, FRE 403
21:4-14                      R, FRE 403
21:23-23:4                   R, FRE 403                  23:10-15                                                    403
23:17-24:17                  R, FRE 403                  24:18-23                                                    403
25:16-19                     R, FRE 403
29:9-20                      R, FRE 403
30:12-20                     R, FRE 403
32:24-33:9                   R, FRE 403
33:20-23                     R, FRE 403
34:2-22                      R, FRE 403
35:6-36:8                    R, FRE 403
37:25-38:6                   R, FRE 403                  36:19-22; 36:25-37:2          403, 602
38:8-39:25                   R, FRE 403
40:1-5                       R, FRE 403
40:13-41:19                  R, FRE 403                  40:6-12                       401-403
41:23-42:2                   R, FRE 403, O
43:3-25                      R, FRE 403, O
44:1-7                       R, FRE 403, O               46:2-8; 46:12-20              403, 602
49:18-50:1                   R, FRE 403
50:6-13                      R, FRE 403
50:16-17                     R, FRE 403
51:3-12                      R, FRE 403
51:15-52:3                   R, FRE 403
54:16-20                     R, FRE 403
54:22-55:13                  R, FRE 403
55:15-15                     R, FRE 403
56:7-57:1                    R, FRE 403
57:2-8                       R, FRE 403
59:2-7                       R, FRE 403
59:9-19                      R, FRE 403
59:21-24                     R, FRE 403




                                                                                    1 of 1
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 185 of 335 PageID #: 48914


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                 Deponent: Chwat-Myers, Susan
                                              CONFIDENTIAL
                                     Date of Deposition: October 17, 2018
    Plaintiff’s      Defendants'          Defendants'              Plaintiff’s    Plaintiff’s Counter-     Defendants'
   Designation       Objections            Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                           [ORANGE]                                    [GREEN]

3:19-4:4          R, 403               NOTE: Plaintiff
                                       has overdesignated
                                       testimony from this
                                       witness.
                                       Defendants reserve
                                       the right to rely on
                                       any portion of
                                       Plaintiff's
                                       affirmative
                                       designations in
                                       counter to what will
                                       finally be
                                       designated by
                                       Plaitniff.

4:8-5:18          R, 403, V
5:7-18            R, 403, C, V




                                                         1 of 1
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 186 of 335 PageID #: 48915


                                                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                        C.A. No. 14-1317 (RGA)


                                                              Deponent: Cottingham, Frank
                                                                       HIGHLY CONFIDENTIAL
                                                                    Date of Deposition: March 2, 2016
   Plaintiff’s Designation       Defendant’s Objection         Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                      Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                   (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                   [ORANGE]                                                        [GREEN]
7:12-14
7:17-8:22
8:23-25
9:2-25
10:2-20
10:21-12:22
12:23-25
13:2-25
14:2-2
14:3-7
14:8-16:6
16:15-16
18:9-20
18:21-19:25                  OBJ (19:8-16, 19:21-24), I
                             (19:6-7)
20:8-11
20:20-21                     F
20:23-24                     F
21:4-18                      F
21:20-22:3                   F
22:4-18                      R, FRE 403
22:19-22                     F, R, FRE 403
22:24-23:4                   F, R, FRE 403
23:6-6                       F
23:25-24:6                   F, R, FRE 403
24:8-8                       F, R, FRE 403
24:20-31:21                  F, R, FRE 403, Obj, Priv, I
33:8-21
34:6-35:12
35:20-21
36:12-16
36:24-39:2
39:4-10
39:12-15
40:9-15
40:18-42:11                  F
42:13-15                     F
43:2-11
43:18-44:17                  Obj, Priv
48:6-12
48:17-49:17                  Obj, Priv
49:19-52:23                  Obj, Priv, FRE 403
57:16-20
58:2-5
62:18-63:6
66:20-24
68:23-25
69:2-2
69:9-13
71:15-22
71:23-72:7
72:21-25
73:2-3
73:18-24
75:15-23                                                   317:9-318:13                  611; 401-402; 403
89:9-17
90:14-20                     F, R, FRE 403                 89:24-90:11, 90:13
92:15-20                     F
92:22-93:4                   F
96:10-23
97:10-14                     MIS                           93:9-94:15, 97:10-14
98:10-24
99:2-8                       F
99:10-18                     F
100:16-22                    F                             100:23-101:10



                                                                                      1 of 3
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 187 of 335 PageID #: 48916


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                           Deponent: Cottingham, Frank
                                                                      HIGHLY CONFIDENTIAL
                                                                   Date of Deposition: March 2, 2016
   Plaintiff’s Designation      Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                    (FRE)                    Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                   [ORANGE]                                                      [GREEN]
116:20-24                    R, FRE 403
117:22-25                    R, FRE 403
118:2-6                      R, FRE 403
118:9-21                     F, R, FRE 403
119:6-15                                                119:16-24, 120:2-16
120:17-19                                               121:8-19
120:24-25
121:2-7
121:25-122:13                R                          122:14-123:3, 123:5
132:15-20                    F                          323:5-323:25                  401-403; 611
132:22-25                    R, V, F, FRE 403           323:5-323:25                  401-403; 611
133:2-12                     R, V, F, FRE 403           323:5-323:25                  401-403; 611
137:24-25                    R, V, F, FRE 403
138:2-9                      R, V, F, FRE 403
178:5-25                                                179:1-16                      403; 801-802
179:17-23
180:24-181:25                R, V, F, FRE 403
182:2-25                     R, V, F, FRE 403
183:2-25                     R, V, F, FRE 403
184:2-4                      R, V, F, FRE 403
184:6-25                     R, V, F, FRE 403
185:2-3                      R, V, F, FRE 403
186:20-25                    R, V, F, FRE 403
187:2-5                      R, V, F, FRE 403
187:7-25                     R, V, F, FRE 403
188:2-25                     R, V, F, FRE 403
189:2-7                      R, V, F, FRE 403
189:9-20                     R, V, F, FRE 403
189:22-25                    R, V, F, FRE 403
190:2-13                     R, V, F, FRE 403, I        190:14-16                     401-403                           197:20-198:18; 195:19-23;      R, V, F, FRE 403, I
                                                                                                                        196:2-13
197:20-25                    R, V, F, FRE 403
198:2-18                     R, V, F, FRE 403
199:15-19                    R, V, F, FRE 403
199:21-25                    R, V, F, FRE 403
207:14-25                    R, V, F, FRE 403
208:2-25                     R, V, F, FRE 403
209:2-4                      R, V, F, FRE 403
209:7-7                      R, V, F, FRE 403
210:17-23                    R, FN, S, F, FRE 403
211:2-9                      R, FN, S, F, FRE 403
211:18-25                    R, FN, S, F, FRE 403
212:2-25                     R, FN, S, F, FRE 403
213:2-16                     R, FN, S, F, FRE 403
213:18-23                    R, FN, S, F, FRE 403
213:24-25                    R, FN, S, F, FRE 403
214:2-18                     R, FN, S, F, FRE 403
216:18-25                    R, FN, S, F, FRE 403
217:2-5                      R, FN, S, F, FRE 403
217:6-7                      R, FN, S, F, FRE 403
217:14-218:3                 R, FRE 403
235:5-25                     R, F, S, FN, FRE 403
236:2-22                     R, F, S, FN, FRE 403
238:18-25                    R, F, S, FN, FRE 403
239:2-25                     R, F, S, FN, FRE 403
240:2-10                     R, F, S, FN, FRE 403
240:10-19                    R, F, S, FN, FRE 403
240:22-25                    R, F, S, FN, FRE 403
241:2-2                      R, F, S, FN, FRE 403       321:2-323:4                   401-403; 611
241:3-25                     R, FRE 403
242:2-4                      R, FRE 403
244:18-22                    R, FRE 403
244:25-25                    R, FRE 403
245:2-15                     R, FRE 403
248:5-25                     R, FRE 403



                                                                                   2 of 3
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 188 of 335 PageID #: 48917



                                                                            C.A. No. 14-1317 (RGA)


                                                               Deponent: Cottingham, Frank
                                                                        HIGHLY CONFIDENTIAL
                                                                     Date of Deposition: March 2, 2016
   Plaintiff’s Designation      Defendant’s Objection           Defendant’s Counter-            Plaintiff’s Objections to     Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                        Designations                 Counter-Designations                 Designations          Plaintiff’s Counter-Counter
                                                                    (Page:Line)                           (FRE)                        (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                          [GREEN]
249:2-12                     R, FRE 403
252:16-24                    R, FRE 403                     252:25-253:3                  401-403
253:8-23                     R, FRE 403
253:24-25                    R, FRE 403
254:2-16                     R, FRE 403
254:19-23                    R, FRE 403
254:24-25                    R, FRE 403
255:2-23                     R, FRE 403
256:17-18                    R, FRE 403
256:23-257:6                 R, FN, S, FRE 403
257:25-25                    R, FN, S, FRE 403
258:2-4                      R, FN, S, FRE 403
258:6-6                      R, FN, S, FRE 403
258:7-10                     R, FN, S, FRE 403
261:25-262:8                 R, FN, S, FRE 403
262:11-15                    R, FN, S, FRE 403              318:14-320:20                 FRE611, FRE403, FRE401-
                                                                                          402
269:5-13                     R, FN, S, FRE 403              269:14-22                     FRE403, FRE401-402
269:23-25                    R, FN, S, FRE 403
270:2-10                     R, FN, S, FRE 403
270:13-17                    R, FN, S, FRE 403
270:20-25                    R, FN, S, FRE 403
271:2-25                     R, FN, S, FRE 403
272:19-25                    R, FN, S, FRE 403, I
273:2-8                      R, FN, S, FRE 403
273:13-16                    R, FN, S, FRE 403
274:12-25                    R, FN, S, FRE 403, I
275:3-16                     R, FN, S, FRE 403, I           Should include 275:2          401-403
275:17-25                    R, FN, S, FRE 403, I
276:2-23                     R, FN, S, FRE 403, I
278:11-16                    R, FRE 403
278:22-24                    R, FRE 403                     278:25-279-3
279:4-6                      R, FRE 403
285:12-15                    R, FRE 403, O
285:17-18                    R, FRE 403, O
290:24-25                    R, FRE 403, S
291:2-25                     R, FN, S, FRE 403
292:2-25                     R, FN, S, FRE 403
293:2-17                     R, F, FN, S, FRE 403
293:20-25                    R, F, FN, S, FRE 403
294:2-10                     R, F, FN, S, FRE 403
296:3-13                     R, FN, S, FRE 403
302:11-23                    R, FN, S, FRE 403
304:6-10                     R, FN, S, FRE 403
304:14-14                    R, FN, S, FRE 403
305:14-25                    R, FN, S, FRE 403              304:15-20, 304:23-305:13                                    403
306:2-5                      R, FN, S, FRE 403, O
306:8-16                     R, FN, S, FRE 403, O
312:6-10                     R, FN, S, FRE 403, F
312:20-20                    R, FN, S, FRE 403, F
312:23-25                    R, FN, S, FRE 403, F
313:2-3                      R, FN, S, FRE 403, F
313:8-8                      MIS, I, R, FN, S, FRE 403, F   313:16-317:8                  401-403; 611; 801-802




                                                                                       3 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 189 of 335 PageID #: 48918


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                   Deponent: Doyle, Michael
                                             CONFIDENTIAL
                                    Date of Deposition: October 12, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
10:7-25
11:1-6
12:7-8
12:9-25
13:8-25
14:1-15:8
21:22-22:3
22:7-17
40:22-25
42:15-17
42:23-44:10
119:20-24
119:25-120:16
174:21-175:19
176:4-24
191:1-9
194:1-5
194:8-9
194:12-12
194:14-20
194:23-195:12
204:18-25
205:1-3
205:7-8
228:3-8
228:11-13
228:15-22




                                                    1 of 1
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 190 of 335 PageID #: 48919


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                               Deponent: Dubuk, Eugenia
                                                                            CONFIDENTIAL
                                                                    Date of Deposition: August 3, 2018
   Plaintiff’s Designation        Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                      (FRE)                   Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                        [GREEN]



7:9-10
9:13-25                      BRPL; FRE403
10:2-2                       BRPL; FRE403
10:12-17                     BRPL; FRE403
10:22-11:6                   BRPL; FRE403
11:25-13:6                   R (12:14-13:6)
13:10-14:16
14:21-15:5
15:8-18                      H
15:20-18:22
18:23-19:8                   R
19:15-22                     R
19:23-20:1                   R (see 6/28/2018 Tr. at
                             24:14-18); FRE403
20:3-21:1                    R (see 6/28/2018 Tr. at
                             24:14-18); FRE403
21:2-22:17                   R (21:11-25); I              22:18-23:5                   401-403
23:6-24:25                   SC
25:2-12                      SC
25:14-16                     SC
25:17-25                     SC; R
26:1-18
27:13-16
27:17-20
27:21-24
28:3-18                      SC
28:21-25                     SC
29:2-3                       SC
29:4-21
30:4-8
30:10-31:6
33:11-34:6
34:8-22
35:1-8                       I; FN                        35:9-13
35:14-20                     FN
35:21-36:12                  FN
36:13-23
37:5-13
37:16-23
38:11-16
39:12-22
39:24-40:11
40:13-25                     FN
41:1-42:4
46:13-19                     I                            45:18-46:12                  403
46:20-47:2
47:3-7                       FN
47:9-13                      FN
47:14-17                     FN
47:18-48:2                   FN
49:7-50:4                    R
50:5-6                       R
50:7-21                      R
55:1-9
55:18-56:15
56:16-25                     I                            57:1-58:2
58:3-11                      I                            60:19-61:9                   401-403                           60:16-18                       R, FRE 403
59:17-21
60:11-15                     I                            60:19-61:9
62:15-22
63:14-18
64:18-65:11




                                                                                    1 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 191 of 335 PageID #: 48920


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                              Deponent: Dubuk, Eugenia
                                                                         CONFIDENTIAL
                                                                 Date of Deposition: August 3, 2018
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                    Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                 [ORANGE]                                                        [GREEN]



65:12-23
67:1-7                       SC
67:9-68:6                    SC; I                       68:7-69:12                    401-403
69:18-70:3
71:16-72:1
72:15-73:19
74:4-8
74:10-20                     I                           74:21-75:12                   401-403
75:25-77:11
80:1-11
82:17-83:17
83:24-84:13                  I                           84:14-21; 84:23-85:6          401-403
85:7-11                      I                           84:14-21; 84:23-85:6          401-403
85:13-20
85:24-86:21
87:4-8
87:9-22
87:23-88:13
88:24-89:9
89:18-20
89:22-24




                                                                                    2 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 192 of 335 PageID #: 48921


                                                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                        C.A. No. 14-1317 (RGA)


                                                                  Deponent: Edelberg, Jay
                                                                          HIGHLY CONFIDENTIAL
                                                                       Date of Deposition: August 9, 2018
   Plaintiff’s Designation          Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                        (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                   (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                      [ORANGE]                                                     [GREEN]


11:13-12:13
12:14-13:4
13:5-16
13:17-23
16:19-17:15                  R
17:19-20:22                  R; H; FRE403; SC
20:25-22:7                   R; H; FRE403; SC
23:5-24:8                    R; H; FRE403; SC
24:10-25:1                   R; H; FRE403; SC
25:4-7                       R; H; FRE403; SC
25:8-20                      R; I                           25:21-26:7                   401-403
26:8-10
26:14-27:12                  SC
27:15-28:14                  SC; R
28:16-29:5                   SC
29:7-30:7                    SC; R; FRE403
30:8-16                      SC; R; FRE403
30:17-20
30:24-31:12                  R; SC; FRE403
31:14-32:18                  R; SC; FRE403
32:21-33:3                   R; SC; FRE403
33:6-16                      F; SC
33:19-34:2                   SC; R
34:5-22                      SC; R
34:23-35:17                  SC; R
35:19-25                     SC; R
36:2-4                       SC; R
36:9-37:3                    SC; R
37:6-13                      SC; R
37:16-40:6                   I                              40:7-12
44:2-7
44:11-21
45:20-47:12                  R; I                           47:13-16                     401-403, 701
47:17-49:4                   R;I                            49:5-8
49:10-12
49:16-52:6                   R; H
52:14-19                     R; H
52:22-53:18                  R; H
53:21-54:4                   R; H
54:5-55:6                    R; H
55:9-56:2                    R; FRE403
56:8-12                      R; FRE403                      56:13-58:1                   401-403
58:2-17                      R; FRE403
59:3-11                      R; FRE403
67:24-68:7                   R; FRE403
68:10-69:11                  R; FRE403; H
71:18-20
71:24-25
72:1-73:9
73:10-74:18                  R; FRE403
76:11-12
76:16-25                     R; FRE403; H
77:1-25                      R; FRE403; H
78:1-25                      R; FRE403; H
79:1-5                       R; FRE403; H
79:8-25                      R; FRE403; H
80:1-20                      R; FRE403; H
83:3-84:19                   R; FRE403; H
84:24-85:4                   R; FRE403; H                   85:5-87:11                   401-403, 701, 801-802




                                                                                      1 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 193 of 335 PageID #: 48922


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                                 Deponent: Edelberg, Jay
                                                                        HIGHLY CONFIDENTIAL
                                                                     Date of Deposition: August 9, 2018
   Plaintiff’s Designation        Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                      (FRE)                   Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                      [GREEN]


87:12-89:6                   R; FRE403                    89:10-23                     401-403                           89:7-9                         R, FRE 403
89:24-90:10                  R; FRE403
94:6-95:21                   R; FRE403; H
99:6-9
100:1-7                      R; FRE403; H
100:23-101:9
101:12-103:16                R; FRE403; H; S
103:19-104:3                 R; FRE403
105:21-106:1
106:5-108:2                  R
110:23-111:4                 R; FRE403
113:22-114:12                R; FRE403
115:1-7
115:20-119:25                R
120:1-121:12                 R
121:15-122:10                R; OBJ
122:13-25                    R
123:6-16                     R; I                         123:1-5
123:21-124:9                 S; R; IH
124:12-125:4                 S; R
125:5-11                     S; R
125:14-126:2                 S; R
126:18-25                    I                            126:4-12
127:1-15                     R; I                         158:7-159:21
128:4-25                     R; SC
129:2-9                      R; SC
132:20-133:25                R
134:1-10
134:16-21                    R
138:25-25                    SC
139:1-1                      SC
139:4-5                      SC
139:16-19
139:22-141:4                 H; FN
141:5-7                      FN; SC
141:9-10                     FN; SC
141:18-25
142:1-11
142:14-143:16                R; FRE403; SC
143:16-17                    R; FRE403; SC
143:20-25                    R; FRE403; SC
144:1-12                     R; FRE403; SC
144:14-18                    R; FRE403; SC
144:20-21                    R; FRE403; SC
144:23-25
145:4-12
145:24-146:1                 R; FRE403; SC
146:3-16                     R; FRE403; SC
146:19-19                    R; FRE403; SC
148:24-150:5                 R; SC
150:11-151:8                 R; SC; FN
151:11-152:2                 R; SC; FN                    152:3-6; 152:10-14
153:14-19
153:23-155:3
155:7-157:9
160:19-161:16




                                                                                    2 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 194 of 335 PageID #: 48923


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                            Deponent: Edelberg, Jay M.
                                                                      HIGHLY CONFIDENTIAL
                                                                   Date of Deposition: March 4, 2016
   Plaintiff’s Designation      Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                    (FRE)                    Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                [ORANGE]                                                         [GREEN]


19:17-21                                                17:14-15, 17:24-18:16         401-403, 801-02
20:6-14
22:4-6
22:18-21
22:24-25                                                23:2-22, 23:24-25, 24:8-25:3 401-403, 801-02, 805

25:4-10                                                 25:20-27:13                   401-403, 701, 801-02, 805
27:14-25
28:2-24
29:2-8
29:10-18                                                29:19-30:4
30:5-20
31:6-17                                                 31:18-25                      401-403, 801-02, 805
32:2-5                                                  32:19-33:11                   401-403, 801-02, 805
37:8-10                      Priv, R, FRE 403
37:17-17
39:20-21                                                39:6-19
39:23-25                                                40:2-3                        401-403
40:4-13                                                 40:14-20; 41:8-42:4; 42:13-   401-403, 801-02, 805
                                                        16; 42:25-43:12; 44:20-
                                                        44:24; 45:3-4; 45:15-46:9;
46:14-18                                                46:19-47:15; 48:3-49:14       401-403, 801-02, 805
50:16-25                     ARG, NON (50:24-25)
51:2-2                       ARG, NON (51:2)
51:4-7                       ARG, NON (51:4)
51:9-10
73:3-74:3                                               61:14-62:23, 63:11-66:9,      401-403, 801-02, 805
                                                        67:3-5, 67:8-15, 68:11-69:20,
                                                        72:15-16, 72:19-73:2

74:4-17                      F, OBJ, NON (73:3-8)       74:18-20, 75:12-76:15         401-403, 801-02, 805
77:7-10
77:12-78:4
83:3-10
83:11-84:5                                              84:6-85:5                     401-403, 801-02
85:6-16                                                 85:17-25                      401-403, 801-02, 805
91:7-11
92:10-93:6
96:6-16                                                 158:9-15                      403                               158:16-159:10                  R, FRE 403
96:19-20
97:23-99:6
110:2-5                      110:2 (incomplete)
110:8-15
113:13-114:3                                            115:21-116:18                 401-403, 801-02, 805
117:2-19
117:22-118:5
118:8-14
125:5-14                                                124:24-125:4
125:15-126:24                R ('914 patent)
126:25-127:10
127:19-128:12                                           128:13-22                    401-403, 801-02
128:23-129:2                                            129:3-12, 130:7-24; 131:9-19 401-403, 801-02, 805               132:20-24, 133:3-4             OBJ, F, R, FRE 403

161:9-162:5
164:7-165:4
165:7-166:4
166:7-7
167:7-15
167:18-168:24
169:3-4
169:5-7
169:10-25
170:4-9



                                                                                   1 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 195 of 335 PageID #: 48924


                                                        Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                C.A. No. 14-1317 (RGA)


                                                        Deponent: Edelberg, Jay M.
                                                                HIGHLY CONFIDENTIAL
                                                             Date of Deposition: March 4, 2016
   Plaintiff’s Designation      Defendant’s Objection   Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                            (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                            [ORANGE]                                                        [GREEN]


170:12-21
170:23-24
172:12-14                    S, FN, F
172:17-173:11
173:14-19                    FN, S, FRE 403
173:22-174:16                FN, S, FRE 403
174:20-24                    FN, S, FRE 403
175:4-15                     FN, S, FRE 403
175:18-19                    FN, S, FRE 403
178: 13-17                   Incomplete; OBJ;
                             Highlighting
180:4-22                     FN, S, F
180:25-181:6                 FN, S, F
187:20-22                    FN, S, F




                                                                               2 of 2
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 196 of 335 PageID #: 48925


                                                               Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                       C.A. No. 14-1317 (RGA)


                                                           Testifying Witness: Edelberg, Jay
                                                                           CONFIDENTIAL
                                                         Date of Testimony: Injunction Hearing, March 24, 2016
   Plaintiff’s Designation       Defendant’s Objection        Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                     Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                  (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                  [ORANGE]                                                        [GREEN]
322:6-323:3
324:1-21
326:18-327:3                 R
328:1-16                     R
329:2-7                      R                            329:8-14
329:18-22                    R                            329:23-330:3
332:1-24
343:13-344:3                 R; FRE403
344:15-25                    R; FRE403
345:1-348:25                 R; OBJ
349:1-352:25                 R; OBJ
353:1-355:23                 R
356:16-357:8
361:15-362:3                 R




                                                                                     1 of 1
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 197 of 335 PageID #: 48926


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                        Testifying Witness: Edelberg, Jay
                                                           Date of Testimony: Jury Trial, March 9, 2016
   Plaintiff’s Designation      Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                    Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                [ORANGE]                                                        [GREEN]
357:11-358:7                 R
365:18-366:22                F, Arg, R                  366:23-25, 367:1-2
367:3-21                     F, Arg, R




                                                                                   1 of 1
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 198 of 335 PageID #: 48927


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Engel, Karl-Christian
                                               CONFIDENTIAL
                                      Date of Deposition: October 15, 2015
    Plaintiff’s       Defendant’s      Defendant’s Counter-          Plaintiff’s     Plaintiff’s Counter-     Defendants
   Designation         Objection           Designations             Objections to          Counter           Objections to
   (Page:Line)          (FRE)              (Page:Line)               Counter-           Designations      Plaintiff’s Counter-
                                                                    Designations         (Page:Line)            Counter
   [YELLOW]                                 [ORANGE]                   (FRE)                              Designations (FRE)
                                                                                          [GREEN]
9:14-21
10:2-13
11:15-25
12:2-25
13:2-25
14:2-25
15:2-15
23:14-25                             16:3-21; 16:24-17:4         401-402, 601-602
24:2-11           H                  24:12-25:5; 26:10-22        403, 601-602, 611
30:15-25          R, 403
                                                                                     34:3-5, 34:8-11,
31:2-9            R, 403             34:12-15                                        34:16-22            R, 403, OBJ, I
33:19-25          R, 403
34:2-2            R, 403
34:23-25          R, 403
35:2-17           R, 403
35:18-25
36:2-2                               38:17-25                    401
40:17-25
41:2-2
41:16-16          S
41:19-20          S
42:4-9
42:22-25
43:2-9                               43:10-16                    401-403, 601-602    43:17-19
44:12-25
45:2-9
45:10-12          MIS
45:15-25          MIS
46:2-25
47:2-3
47:4-25
48:2-25
49:2-9
50:13-18
51:5-25
52:2-12
53:19-24
54:14-25
55:2-25


                                                        1 of 6
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 199 of 335 PageID #: 48928


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                               Deponent: Engel, Karl-Christian
                                              CONFIDENTIAL
                                     Date of Deposition: October 15, 2015
    Plaintiff’s      Defendant’s      Defendant’s Counter-         Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Designations            Objections to         Counter           Objections to
   (Page:Line)         (FRE)              (Page:Line)              Counter-          Designations      Plaintiff’s Counter-
                                                                  Designations        (Page:Line)            Counter
   [YELLOW]                                [ORANGE]                  (FRE)                             Designations (FRE)
                                                                                       [GREEN]

56:2-25
57:2-18
59:19-25          MIS
60:2-4
60:7-25           MIS
61:2-25
                                    63:2-10; 63:18-21; 64:4-5;
62:2-25                             64:24-65:4; 65:6-14;       401-403, 601-602, 63:11-17, 65:20-
                                    65:17-19                   611, 701, 801-802 25, 92:20-93:4       R, 403
66:24-25          R, 403
67:2-13           FN, R, 403
67:16-25          R, 403
68:2-8            R, 403
68:11-17          R, 403
68:19-19          R, 403
72:24-25
73:2-17
73:20-23
73:25-25
74:2-8
74:10-10
77:23-25          R
78:2-25           R
79:2-4            R
79:22-25          R
80:2-12           R
80:16-81:12       R
81:14-82:15       R, 403            82:19-83:8                  611               83:9-12             R, 403
83:17-25          R, 403
84:2-6            R, 403
84:22-25          R, 403
85:2-25           R, 403
                                    86:22-87:3; 87:6-10;
86:2-14           R, 403            87:12-16; 87:18-25; 88:3- 403, 601-602, 701,
                                    5; 88:7-7                 801-802            86:15-21, 88:8-12    R, 403
88:13-25          R, 403
89:2-8            R, 403
89:9-25           R, 403
90:2-6            R, 403




                                                       2 of 6
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 200 of 335 PageID #: 48929


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Engel, Karl-Christian
                                               CONFIDENTIAL
                                      Date of Deposition: October 15, 2015
    Plaintiff’s       Defendant’s      Defendant’s Counter-           Plaintiff’s      Plaintiff’s Counter-     Defendants
   Designation         Objection           Designations              Objections to           Counter           Objections to
   (Page:Line)          (FRE)              (Page:Line)                Counter-            Designations      Plaintiff’s Counter-
                                                                     Designations          (Page:Line)            Counter
   [YELLOW]                                 [ORANGE]                    (FRE)                               Designations (FRE)
                                                                                            [GREEN]

                                                                  401-403, 601-602, 90:25-91:5, 91:17-
90:7-24           R, 403             91:24-92:7                   611, 701, 801-802 19, 91:22-23       R, 403
95:2-22           FN, R, 403
                                                                                       96:24-97:3, 97:6-
                                                                                       11, 97:14-23, 97:25-
96:2-2            FN, R, 403
                                     96:3-9; 96:12-19; 96:21-                          98:6, 98:8-13,
                                     23                           403                  98:15                FN, R, 403
                                                                                       99:14-18, 99:23-     Improper counter-
                                                                                       100:6, 101:2-5,      counter
                                                                                       101:7-10, 101:12- designation, FN, R,
98:16-99:13       FN, R              100:15-20; 100:24-25         403                  102:2, 102:4-5       403
102:17-25         FN, R
103:2-8           FN, R
107:5-25          FN, R
108:2-4           FN, R
110:21-111:25
                                     112:18-24; 302:18-
112:2-17          R                  303:19; 305:19-22;           403, 601-602, 801-
                                     306:12-18; 306:21-24         802
115:15-25         R
116:2-4           R
121:12-25
122:2-15                             123:17-124:6                 401-403, 611
124:7-15          FN, R
129:7-16          FN, R              129:7-19
130:20-25         FN, R
131:2-7           FN, R              131:8-14; 131:18-132:2       403
135:4-8
135:13-17         FN, R
135:18-25         FN, R
                                     136:8-20; 137:22-138:5;
136:2-7           FN, R              138:12; 138:25-139:12;
                                     139:16-17                    403, 601-602
142:8-16          FN, R              142:17-143:2                 403
143:3-6
146:14-22         FN, R              146:23-147:3                 403
147:4-5           FN, R              147:6-16                     403
147:17-23         FN, R
149:2-5           R, 403
149:11-15         R, 403


                                                         3 of 6
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 201 of 335 PageID #: 48930


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Engel, Karl-Christian
                                               CONFIDENTIAL
                                      Date of Deposition: October 15, 2015
    Plaintiff’s       Defendant’s      Defendant’s Counter-          Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection           Designations             Objections to         Counter           Objections to
   (Page:Line)          (FRE)              (Page:Line)               Counter-          Designations      Plaintiff’s Counter-
                                                                    Designations        (Page:Line)            Counter
   [YELLOW]                                 [ORANGE]                   (FRE)                             Designations (FRE)
                                                                                         [GREEN]

                                     153:10-154:14; 154:17-      403, 601-602, 611,
150:4-18          R, 403
                                     18; 155:7-11                701, 801-802       154:19-25, 155:3-6 R, 403
150:20-151:2      FN, R              151:3-4
161:9-25
162:2-25
163:2-25
164:2-17
166:9-24
167:7-25
168:2-19
168:21-25
169:2-5
169:6-17          R
169:18-23         R
169:24-25         R
170:2-25          R
171:2-25          R
172:2-16          R
172:17-25         R
173:2-25          R
174:2-25          R
175:2-16          R
175:17-25         R
176:2-7
176:11-12
176:17-25         R
177:2-25          R
178:2-3           R
181:7-25          R
182:2-10          R
182:13-14         R
182:21-25         R
183:2-25          R
184:2-25          R
185:2-25          R
186:2-14          R
187:2-25          R
188:2-17          R
188:18-25         R
189:2-25          R


                                                        4 of 6
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 202 of 335 PageID #: 48931


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)


                                 Deponent: Engel, Karl-Christian
                                                CONFIDENTIAL
                                       Date of Deposition: October 15, 2015
    Plaintiff’s        Defendant’s      Defendant’s Counter-          Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection           Designations             Objections to         Counter           Objections to
   (Page:Line)           (FRE)              (Page:Line)               Counter-          Designations      Plaintiff’s Counter-
                                                                     Designations        (Page:Line)            Counter
   [YELLOW]                                  [ORANGE]                   (FRE)                             Designations (FRE)
                                                                                          [GREEN]

190:2-4           R
193:19-25         R, 403
194:2-5           R, 403              194:6-17                    403, 701
194:18-25         R, 403
195:2-25          R, 403
196:2-17          R, 403              196:18-20; 196:23-197:6     403, 611, 701      197:7-15            R, 403
197:16-25         R, 403
198:2-5           R, 403
199:8-25
200:2-9

                                      299:8-300:3; 300:7-22;                         304:2-15, 305:14-
200:12-18                             301:3-12; 301:15-302:7;                        18, 308:4-12,
                                      304:16-20; 304:24-305:5; 401-403, 601-602,     308:22-309:3,
                                      305:7-8                  611, 701, 801-802     309:5-7, 309:12-16 R, 403
203:5-25
204:2-2
206:17-25         FN
207:2-7           FN
209:5-12          FN
209:15-21         FN
209:24-24         FN
211:6-25
212:2-7
212:20-213:25
214:2-18
214:19-25
215:2-25
216:2-25
217:2-2
217:3-3
218:10-25         R
219:2-23          R
220:3-221:11
224:19-25
225:2-16
225:25-25
226:2-25
227:2-11          R
229:12-15         R, S


                                                         5 of 6
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 203 of 335 PageID #: 48932


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Engel, Karl-Christian
                                               CONFIDENTIAL
                                      Date of Deposition: October 15, 2015
    Plaintiff’s       Defendant’s      Defendant’s Counter-          Plaintiff’s      Plaintiff’s Counter-     Defendants
   Designation         Objection           Designations             Objections to           Counter           Objections to
   (Page:Line)          (FRE)              (Page:Line)               Counter-            Designations      Plaintiff’s Counter-
                                                                    Designations          (Page:Line)            Counter
   [YELLOW]                                 [ORANGE]                   (FRE)                               Designations (FRE)
                                                                                           [GREEN]

237:11-16         R
238:2-8           R
263:20-25
264:2-20
264:23-25
265:2-9
265:12-12
269:10-15
270:2-2
274:11-25
275:2-8
275:18-25
276:2-4
276:9-25
277:2-11
277:24-278:6
278:22-25
279:2-6
279:16-25
280:2-4
284:2-6           R, 403
284:24-25         R, 403
285:2-25          R, 403
286:2-25          R, 403
287:2-10          R, 403
291:23-292:14     R
292:15-293:18     R
293:24-25         R, 403
294:2-3           R, 403
294:17-25         I, R, 403
                                                                 403, 601-602, 801-
295:3-12          R, 403             295:13-17                   802
295:18-25         R, 403
296:2-24          R
297:8-21          R




                                                        6 of 6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 204 of 335 PageID #: 48933


                                       Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                               C.A. No. 14-1317 (RGA)


                                     Deponent: Engel, Karl-Christian
                                                    CONFIDENTIAL
                                           Date of Deposition: January 29, 2016
    Plaintiff’s   Defendant’s Objection      Defendant’s Counter-           Plaintiff’s     Plaintiff’s Counter-     Defendants
   Designation           (FRE)                   Designations              Objections to          Counter           Objections to
   (Page:Line)                                   (Page:Line)                Counter-           Designations      Plaintiff’s Counter-
                                                                           Designations         (Page:Line)            Counter
   [YELLOW]                                         [ORANGE]                  (FRE)                              Designations (FRE)
                                                                                                 [GREEN]

320:14-322:22
323:21-324:7      L
324:12-25
325:17-20
326:5-9           R, 403
326:10-15         R, 403
                                          325:23-326:4; 418:18-
                                          419:12; 419:14-19; 419:21-
326:16-327:4      R, 403                  420:6; 420:8-10            403, 601-602
328:18-329:10     R, 403
329:11-13         R, 403
329:19-330:10     R, 403
330:24-331:15     L, O
331:19-19         L, O
331:24-332:7      L, O
332:11-12         L, O
332:13-18         L, O
332:13-18         L, O
332:21-333:5      L, O
333:9-25          L, O
334:5-13          L, O
334:15-21         L, O
335:16-21         L, O
335:24-336:3      L, O
336:4-10          L, O
336:14-19         L, O
336:23-24         L, O
336:25-337:4      CD, L, O, 403
337:6-22          CD, L, O, 403, R
338:14-18         L, O, 403, R
                                                                                                                Improper counter-
                                          339:5; 339:15-17; 339:20-                                             counter
338:21-339:3      L, O, 403, R            340:4; 340:6-10               401-403, 701        339:11-14           designation
340:11-19         L, O, 403, R
342:2-343:9       L, O, 403, R
343:10-25         L, O, 403, R            344:2-7
344:8-18          L, O, 403, R
344:22-345:5      L, O, 403, R
345:7-11          L, O, 403, R
                                          345:20-346:5; 346:12-
345:16-18         L, O, 403, R            347:18                        403, 601-602, 701
349:2-5           L, O, 403, R
349:9-350:21      L, O, 403, R
350:24-351:3      L, O, 403, R


                                          355:3-20; 413:4-10; 413:12-
                                          20; 413:23-414:6; 414:8-18;
                                          414:20-415:4; 415:6-21;     401-403, 601-602, 354:6-10, 354:22-
352:7-354:5       L, O, 403, R            415:24-416:8; 416:11-19     611, 701, 801-802 355:3


                                                               1 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 205 of 335 PageID #: 48934


                                      Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                              C.A. No. 14-1317 (RGA)


                                  Deponent: Engel, Karl-Christian
                                                    CONFIDENTIAL
                                           Date of Deposition: January 29, 2016
    Plaintiff’s   Defendant’s Objection      Defendant’s Counter-         Plaintiff’s     Plaintiff’s Counter-     Defendants
   Designation           (FRE)                   Designations            Objections to          Counter           Objections to
   (Page:Line)                                   (Page:Line)              Counter-           Designations      Plaintiff’s Counter-
                                                                         Designations         (Page:Line)            Counter
   [YELLOW]                                       [ORANGE]                  (FRE)                              Designations (FRE)
                                                                                               [GREEN]

356:5-24          L, O, 403, R
356:25-357:4      R, 403
359:13-360:3      R, 403
360:6-24          R, 403
361:7-17          R, 403
363:20-364:2      I, R, 403
364:6-365:7       I, R, 403
372:22-373:7      R, 403
373:13-16         R, 403
373:21-374:2      R, 403
375:25-377:25     R, 403
378:7-20          R, 403
                                          420:15-16; 420:19-421:4;    401-403, 601-602,
379:11-380:7      R, 403                  421:8-12; 421:20-22         611, 701, 801-802
380:18-22
386:2-387:19      R, 403
387:23-388:6      R, 403
                                          416:20-22; 416:24-417:3;
                                          417:6-23; 418:10-14; 418:16-401-403, 601-602,
391:2-392:15      R, 403                  17                          611, 701, 801-802
                                          416:20-22; 416:24-417:3;
                                          417:6-23; 418:10-14; 418:16-401-403, 601-602,
396:3-398:21      PRIV, R, 403            17                          611, 701, 801-802
399:14-400:7      PRIV, R, 403
                                          416:20-22; 416:24-417:3;
                                          417:6-23; 418:10-14; 418:16-401-403, 601-602,
400:18-401:20     R, 403                  17                          611, 701, 801-802
402:24-403:20     R, 403
407:20-25         R, 403




                                                             2 of 2
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 206 of 335 PageID #: 48935


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                 Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                      Date of Deposition: September 1, 2015
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiffs’ Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                                Designations
                                           [ORANGE]                                     [GREEN]                (FRE)

8:13-16
12:14-13:9
16:7-12
17:2-13
17:20-18:6
18:7-19:8
19:11-18
19:19-21
19:24-20:7
20:13-21:3
21:4-19
22:2-23:9
23:10-24
24:7-11
26:4-10
26:11-27:3        R
27:17-21
28:3-16
28:19-29:9
31:4-13           R, 403
31:16-32:8        R, 403
32:9-22           R, 403
32:25-33:16
33:18-34:1        R, 403
34:25-35:10
35:22-36:12       I                     36:13-16             403; Improper         35:11-21; 65:4-     Improper counter-
                                                             counter-              66:3; 66:6          counter
                                                             designation;                              designation, R, 403
                                                             because no
                                                             objection to
                                                             designation.
36:25-37:13
37:14-38:3
38:6-39:7
39:18-40:1
42:4-12
42:15-16
43:18-44:4        R, O, L, 403
46:20-47:1        R
47:9-18


                                                          1 of 4
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 207 of 335 PageID #: 48936


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                      Date of Deposition: September 1, 2015
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiffs’ Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                                Designations
                                           [ORANGE]                                     [GREEN]                (FRE)

47:19-48:6        R, 403
48:15-17
48:22-49:4
49:5-21           R, 403
49:24-25          I                     50:7-10              403; Improper         51:12-13; 51:16-
                                                             counter-              52:1
                                                             designation;
                                                             because no
                                                             objection to
                                                             designation.
50:3-6            I                     50:7-10              403; Improper         51:12-13; 51:16-
                                                             counter-              52:1
                                                             designation;
                                                             because no
                                                             objection to
                                                             designation.
51:1-11
57:11-20          R, ARG, 403
58:4-20
58:23-59:9
59:12-60:6
61:18-63:5
66:15-18          R, 403                66:19-22             401-403               65:4-66:3; 66:6     Improper counter-
                                                                                                       counter
                                                                                                       designation, R, 403

66:23-68:24       R, 403
68:25-69:20       R, 403
69:23-23          R, 403
69:24-71:6        R, 403
71:9-20           R, 403
71:23-24          R, 403
75:4-76:3         R, S
76:6-14           R, S
76:17-21          R, S
76:24-77:1        R
77:15-78:19       R, 403
79:20-80:14       R, 403
80:16-18          R, 403
81:5-20           R, 403


                                                          2 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 208 of 335 PageID #: 48937


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                 Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                      Date of Deposition: September 1, 2015
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiffs’ Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                                Designations
                                           [ORANGE]                                     [GREEN]                (FRE)

81:23-82:3        R, 403
82:5-6
82:18-23
83:4-24
86:3-6
86:9-15           R, 403
89:1-20           R, 403
89:21-90:15       R, 403
90:16-91:2        R, 403
94:21-25          R, 403
95:1-96:11
96:14-20
96:21-97:19       R, 403, S, L
97:22-23          R, 403, S, L
98:1-7            R, 403, S, L
98:16-24          R, 403
100:3-19
101:23-102:3
102:4-8
103:4-105:17      R, 403
107:14-15
107:18-110:4
110:8-111:1
112:18-113:6
113:17-21
116:4-20
116:23-117:4
117:7-7
119:24-120:24
123:3-125:3
125:6-23
125:25-127:4
129:6-130:3
130:4-131:14
131:15-132:15
133:8-24
133:25-135:7      R, 403
135:23-136:6
139:4-140:8       R, 403
140:11-14


                                                          3 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 209 of 335 PageID #: 48938


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                              Deponent: Fairhurst, Jeanette
                                              CONFIDENTIAL
                                     Date of Deposition: September 1, 2015
    Plaintiff’s      Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations             Counter-          Designations      Plaintiffs’ Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                                Designations
                                          [ORANGE]                                     [GREEN]                (FRE)

140:17-24
141:2-2
141:5-142:3
142:8-14
143:25-145:11
146:16-24
149:6-150:19
150:22-151:18
151:19-152:25
153:3-17
153:23-154:1
154:19-156:9
156:12-12
156:13-157:8
157:16-158:1
158:4-4
158:5-159:2
159:5-10
159:13-13
162:12-163:11
163:12-164:11
165:1-12
166:11-167:7      R, 403
167:19-168:9      R, 403
169:4-6           R, 403
169:9-9           R, 403
169:17-24         R, 403
170:2-10          R, 403




                                                         4 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 210 of 335 PageID #: 48939


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)


                                Deponent: Fairhurst, Jeanette
                                                CONFIDENTIAL
                                      Date of Deposition: September 18, 2018
    Plaintiff’s        Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)           (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                            (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                            (FRE)                             Designations (FRE)
                                            [ORANGE]                                     [GREEN]


6:12-16
11:17-22
12:13-17
13:9-10
13:16-16
18:2-7
19:8-11           FN, S
19:15-19          FN, S
20:2-6            FN, S
20:11-14          FN, S                  20:18-22             401-403
20:16-17          FN, S                  20:18-22             401-403
21:4-18
21:22-22:17
22:24-23:5
24:5-13
26:12-25
27:12-15          FN
27:18-25          FN
28:10-25
29:3-8
29:17-30:2
30:9-31:16
31:18-32:9
33:14-21
34:14-35:10
35:16-36:14
36:19-21
36:23-24
38:10-39:7        FN
39:10-40:10       FN
40:23-41:1
46:12-14
46:20-22          FN, S
46:25-47:10       FN, S
49:16-50:14       R, 403                 44:18-45:4           401-403               45:5-14; 52:23-25; Improper counter-
                                                                                    53:1-17            counter
                                                                                                       designation, R, 403

50:18-21


                                                           1 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 211 of 335 PageID #: 48940


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                               Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                     Date of Deposition: September 18, 2018
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                             Designations (FRE)
                                           [ORANGE]                                     [GREEN]


51:9-21           I                     51:3-8               401-403; Improper
                                                             counter
                                                             designation;
                                                             Original
                                                             Designation not
                                                             objected to.
52:10-18          R, 403
52:19-22          R, 403
53:18-21          R, 403
54:6-9            R, 403
54:14-22          S, R, 403
55:13-17
56:3-10
56:16-57:7        S
57:22-58:1
58:13-24          R
62:3-8
62:12-19
63:14-66:12
66:24-71:21       R
71:25-72:4
72:5-14
72:15-73:8
73:12-16
73:22-74:9        R
74:16-75:4        R
75:14-20
75:25-78:7        R
78:12-79:8
79:14-24
83:9-84:2
84:7-25
86:1-88:2         R, CD, V
88:4-6            R, CD, V
90:16-91:8
91:25-95:24
95:25-96:12
96:13-17
97:11-24


                                                          2 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 212 of 335 PageID #: 48941


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                               Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                     Date of Deposition: September 18, 2018
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                             Designations (FRE)
                                           [ORANGE]                                     [GREEN]


98:3-13
98:19-99:6
99:14-15          V
99:17-100:1       V
100:10-101:1
101:6-24
102:4-14
103:3-104:20
104:25-105:1
105:3-3
105:10-13
106:4-7
106:15-107:3
107:5-6           I                     107:7-13             401-403; Improper 107:15-17, 107:19- Improper counter-
                                                             counter-          20; 107:25-108:7   counter designation
                                                             designation (no
                                                             objection to
                                                             designation by
                                                             Defendants)
108:9-18          CD, FN
108:21-21         CD, FN
109:3-110:16
110:24-111:8
113:7-114:3
114:11-24
115:3-24          R, 403
116:10-14         R, 403
117:2-118:10
118:22-120:6
120:24-121:3
121:7-25
122:4-7
123:16-124:9
125:3-7
125:11-14         FN, S
125:17-126:3      FN, S
126:8-11
126:22-127:16
127:23-25


                                                          3 of 4
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 213 of 335 PageID #: 48942


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                               Deponent: Fairhurst, Jeanette
                                               CONFIDENTIAL
                                     Date of Deposition: September 18, 2018
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                             Designations (FRE)
                                           [ORANGE]                                     [GREEN]


128:4-14
128:18-129:21
129:22-130:1
130:2-131:2
131:6-12
132:8-14
133:5-9
133:12-134:25
135:4-136:3
136:9-13
136:25-137:10
137:14-25
138:20-140:9
140:16-142:1
142:2-8
142:19-143:4
143:8-13
143:20-144:16     R
144:17-145:7      R
145:8-12          R
145:19-24
145:25-146:5
146:5-16
147:8-14          I                     147:15-22            401-403; 602;
                                                             Improper counter-
                                                             designation (no
                                                             objection to
                                                             designation by
                                                             Defendants)
147:23-148:24     I                     148:24-149:3         401-403
150:9-152:17      R, 403




                                                          4 of 4
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 214 of 335 PageID #: 48943


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                              Deponent: Faught, Shannon
                                                                            CONFIDENTIAL
                                                                   Date of Deposition: August 15, 2018
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                     (FRE)                    Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                   [ORANGE]                                                         [GREEN]



9:14-24
10:21-11:2
11:9-14                      R
11:17-18                     R
11:21-13:9                   R
15:3-18                      R
16:19-18:19
18:20-19:23
19:24-20:10                  I                           20:11-13
20:14-17
20:18-21:6
21:9-15                      I                           21:16-22:3; 22:6-7; 23:2-4;   401-403                           23:15-21
                                                         23:7-14
23:22-24:6
24:20-25                     I                           25:1-3; 25:6-7; 25:24-26:2;   401-403, 601, 602
                                                         26:5-13
25:18-23
30:15-31:3                   I                           31:4-9                        401-403, 601, 602
31:10-16
32:23-33:9
34:10-16                     R(34:10-16)                 34:2-9                        401-403
34:17-25
35:3-7
35:10-13                                                 35:14-21                      401-403; 601-602
35:22-36:3                   R
39:5-21
44:7-22
44:25-45:12
45:13-22
46:23-25                     R
47:3-3                       R
47:4-7                       R                           47:8-13
47:18-20                     R
47:21-48:8                   R
48:14-16                     R
48:17-24                     R
49:2-5                       R
49:11-14                     R
49:15-50:9
50:10-51:2                   I                           51:10-14; 51:16-18            FRE 403
52:7-12
52:18-53:8
53:18-55:4
55:5-8
55:11-17
55:18-56:4                                               56:5-11                       401-403, 601-602                  56:25-57:3, 57:6               F, OBJ, SC, S, R, FRE 403

57:7-11                      R; FRE403
57:15-58:11                  R; FRE403
58:21-59:25
60:8-16                      I                           60:1-7
64:4-16
64:19-65:5                   R
65:6-21                      R
66:4-15                      R                           69:15-21                      801-802                           69:22-24                       R
73:20-23
73:25-74:1
75:23-25                                                 76:12-25                      401-403
77:4-12
78:2-7                       I                           78:8-12
79:18-80:13                  R
80:16-81:20                  R




                                                                                    1 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 215 of 335 PageID #: 48944


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                             Deponent: Faught, Shannon
                                                                            CONFIDENTIAL
                                                                   Date of Deposition: August 15, 2018
   Plaintiff’s Designation       Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                   [ORANGE]                                                     [GREEN]



82:3-7                       I                           82:8-13
82:14-18
86:25-88:10
88:11-22                     R
88:23-24                     R
90:11-21                     R
91:25-92:20
94:9-15                      I                           95:4-96:24
96:25-97:22
98:14-99:9                   I                           99:10-23                     601-602
99:24-100:6
103:8-19
104:10-105:4
105:5-7                      I; FRE403                   105:8-10; 105:13-14          401-403
105:16-23
106:1-4
106:7-18
106:19-22                    R
106:25-107:9                 R
107:10-19
107:23-108:6
108:7-19
114:10-115:7
115:12-23
115:24-116:11
116:17-117:8
117:9-13
118:17-119:16                I                           119:17-23                    401-403; 601-602
120:2-121:5                  I                           121:6-10                     401-403; 601-602
123:11-12                    R
123:16-124:9                 R
125:8-126:22                 R; H
128:3-129:5                  R; H
129:9-130:11                 R; H
130:12-21                    R; H
135:22-136:5                 R
136:15-18                    R
136:20-21                    R




                                                                                   2 of 2
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     216 of 335 PageID #: 48945
                                                                et al.
                                            C.A. No. 14-1317 (RGA)


                                     Deponent: Huang, Tammy
                                               CONFIDENTIAL
                                     Date of Deposition: September 28, 2018
    Plaintiff’s      Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                            [BLUE]                                    [YELLOW]
6:4-18
7:1-8             R, 403, FN, L, O
7:10-25           R, 403, FN, L, O
8:1-10            R, 403, FN, L, O
8:12-19           R, 403, FN, L, O
8:22-10:2         R, 403, FN, L, O
10:3-11:6         R, 403, FN, L, O
11:8-13           R, 403, FN, L, O
11:16-25          R, 403, FN, L, O
12:1-2            R, 403, FN, L, O
13:20-14:20       R, 403, FN, L, O
14:22-15:2        R, 403, FN, L, O
15:4-10           R, 403, FN, L, O
15:13-16          R, 403, FN, L, O
15:25-16:4        R, 403, FN, L, O
16:6-11           R, 403, FN, L, O
16:15-17:8        R, 403, FN, L, O
17:10-12          R, 403, FN, L, O
17:24-18:9        R, 403, FN, L, O
18:16-19:3        R, 403, FN, L, O
19:5-6            R, 403, FN, L, O
19:17-23          R, 403, FN, L, O
19:25-25          R, 403, FN, L, O
20:1-21           R, 403, FN, L, O
21:1-5            R, 403, FN, L, O
21:7-7            R, 403, FN, L, O
21:16-19          R, 403, FN, L, O
22:4-11           R, 403, FN, L, O
22:13-19          R, 403, FN, L, O
24:8-11           R, 403
24:23-25:22       R, 403, FN, L, O
25:24-26:15       R, 403, FN, L, O
26:17-19          R, 403, FN, L, O
29:5-18           R, 403, FN, L, O
29:20-22          R, 403, FN, L, O
30:4-15           R, 403, FN, L, O
31:4-12           R, 403, FN, L, O
37:5-6            R, 403
37:12-25          R, 403
38:2-2            R, 403
39:8-9            R, 403, FN, L, O
39:12-12          R, 403, FN, L, O
39:12-15          R, 403, FN, L, O
39:16-19          R, 403, FN, L, O


                                                         1 of 3
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     217 of 335 PageID #: 48946
                                                                et al.
                                            C.A. No. 14-1317 (RGA)


                                     Deponent: Huang, Tammy
                                               CONFIDENTIAL
                                     Date of Deposition: September 28, 2018
    Plaintiff’s       Defendant’s         Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection           Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)             Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                            [BLUE]                                    [YELLOW]
42:14-43:24       R, 403, FN, L, O
44:9-12           R, 403, FN, L, O
44:20-45:3        R, 403, FN, L, O
45:5-8            R, 403, FN, L, O
45:10-14          R, 403, FN, L, O
45:15-46:8        R, 403, FN, L, O
46:10-11          R, 403, FN, L, O
47:5-19
49:20-22
50:24-51:6        R, FN, S
51:7-9            R, FN, S
51:11-15          R, FN, S
52:5-11           R, 403
56:12-20          R, 403, L, O
56:22-58:14       R, 403, L, O
58:17-25          R, 403, L, O
60:14-61:9        R, 403, L, O
62:7-15           R, 403, L, FN, O
62:22-63:15       R, 403, L, FN, O
63:17-25          R, 403, L, FN, O
64:2-3            R, 403, L, FN, O
70:10-16          R, 403, L, FN, O
                  R, 403, L, MIS, FN,
70:20-71:12       O
                  R, 403, L, MIS, FN,
71:19-72:1        O
74:15-18          R, 403, L, FN, O
74:20-75:5        R, 403, L, FN, O
75:7-22           R, 403, L, FN, O
75:24-76:9        R, 403, L, FN, O
77:19-22          R, 403, L, FN, O
77:24-78:3        R, 403, L, FN, O
78:5-5            R, 403, L, FN, O

81:16-21          R, 403, L, FN, O, I
84:10-17          R, 403, L, O
84:21-85:16       R, 403, L, O
85:19-86:10       R, 403, L, O
91:15-20          R, 403, L, O
91:22-22          R, 403, L, O
101:2-3
101:18-21
102:13-25
103:7-13          R, FN


                                                         2 of 3
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     218 of 335 PageID #: 48947
                                                                et al.
                                          C.A. No. 14-1317 (RGA)


                                   Deponent: Huang, Tammy
                                             CONFIDENTIAL
                                   Date of Deposition: September 28, 2018
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                          [BLUE]                                    [YELLOW]
103:16-23         R, FN
109:12-111:14     S
111:17-112:15     S
112:17-21
114:21-24
115:5-6
115:8-9
116:15-18
                                     116:23-25; 117:3-    403
116:21-22
                                     15
117:16-118:8      R, 403, L, O
125:4-11          R, 403
125:15-126:22     R, 403
126:25-127:1      R, 403
127:6-18          R, 403




                                                       3 of 3
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 219 of 335 PageID #: 48948


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                              Deponent: Ketchem, Randal R.
                                                CONFIDENTIAL
                                       Date of Deposition: August 21, 2015
    Plaintiff’s       Defendant’s          Defendant’s                Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-                 Objections to         Counter           Objections to
   (Page:Line)          (FRE)              Designations               Counter-          Designations      Plaintiff’s Counter-
                                           (Page:Line)               Designations        (Page:Line)            Counter
   [YELLOW]                                                             (FRE)                             Designations (FRE)
                                            [ORANGE]                                      [GREEN]


5:8-10            I                     5:10-11                               401
92:9-15           OBJ                   92:23-25; 93:3-8,      601-602, 611, 701, 92:16-19, 92:21-22                      403
                                        93:10-11               FRCP 30(b)(6)

94:16-25                                45:2-7                 401-403, 601-602,
                                                               611, 701, 801-802,
                                                               FRCP 30(b)(6)

95:5-8
95:15-25
96:1-13
96:17-25
97:1-25
98:1-16           I                     98:17-24
103:10-25
104:1-1
104:3-10
106:1-4
125:14-25         R, 403
126:1-25          R, 403                122:16-21; 122:24- 401-403, 601-602, 123:5, 123:7-               403, R
                                        25; 123:1-2; 123:4 611, 701, 801-802, 8,123:21-124:2
                                                           FRCP 30(b)(6)

127:1-11          R, 403




                                                            1 of 1
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 220 of 335 PageID #: 48949


                                                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                             C.A. No. 14-1317 (RGA)


                                                                     Deponent: Lacombe, Bruno
                                                                                CONFIDENTIAL
                                                                      Date of Deposition: September 23, 2015
    Plaintiff’s Designation          Defendant’s Objection       Defendant’s Counter-               Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
         (Page:Line)                        (FRE)                    Designations                    Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                     (Page:Line)                              (FRE)                       (Page:Line)               Designations (FRE)
         [YELLOW]
                                                                        [ORANGE]                                                          [GREEN]
9:21-24                       R
10:11-14                      R
11:20-13:24                   I                              7:4-6; 9:11-16
13:10-11                      duplicative
13:12-24                      duplicative
14:3-16:12                    R, S
16:5-12                       I                              7:4-6
17:18-20:20                   R; BRPL
21:24-22:10
22:14-23:20                   R
24:4-28:5                     R
28:9-29:21                    R
30:3-31:5                     R
31:11-20                      S, R
32:12-21
32:22-35:1                    R; SC
35:14-38:23                   R; SC
39:3-42:2                     S, R
42:9-46:1                     R, SC, R
44:7-16                       duplicative
44:17 - 46:1                  duplicative
46:9-47:7                     SC, R
61:9-17                       MIS, SC, CD, I                 49:3-7, 49:9-52:10               401-403; 701
61:21-23                      MIS, SC, CD, I                 49:3-7, 49:9-52:10               401-403; 701
62:20-63:1                    R, FRE 403
63:12-65:14                   SC, R
66:13-25                      R
68:24-72:16
80:4-10                       I, V                           78:7-9, 78:11-17; 79:12-16;      401-403                           79:5-11                        R, FRE 403
                                                             79:18-80-3
91:18-93:1                    R, S
97:12-100:2                   R
106:23-107:3                  R
107:5-11                      R, I                           107:15-20
107:21-108:11                 R
108:17-109:3                  R
111:2-9                       H
117:23-118:13
118:23-122:14                 R; FRE 403
124:11-125:19                 R, MIL, FRE 403
126:11-14                     R, MIL, FRE 403
127:3-17                      R, MIL, FRE 403
128:3-18                      BRPL, R
129:13-130:14                 R, V
134:16-135:1                  FN
138:24-139:2                  I                              139:10-14
139:15-140:9                  S, SC
140:10-14                     OBJ, SC
140:23-141:7                  FN, R, SC
148:9-22
155:11-13                     SC
155:14-16                     SC, I, V
156:2-4                       SC
156:21-157:11                 SC
157:21-158:2                  SC, V
158:17-21                     SC
163:20-164:25                 SC, FN
165:8-16                      SC
165:21-23                     SC
166:1-168:16                  SC, FN, R




                                                                                           1 of 1
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 221 of 335 PageID #: 48950


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                          Deponent: MacDonald, Douglas
                                                                          CONFIDENTIAL
                                                                Date of Deposition: September 3, 2015
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                     (FRE)                    Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                 [ORANGE]                                                         [GREEN]




44:8-14
44:19-45:1
55:17-20
55:22-23
65:13-16                     R
66:19-23                     R
66:24-25
67:3-5
67:6-11
67:12-21                     R, 403
67:22-25                     R, 403
68:1-3                       R, 403
69:3-8
71:1-9                       R, 403
71:9-15                      R, 403
71:15-15                     R, 403
71:16-72:3                   R, 403                      74:19-75:1                                                      74:13-18; 75:2-12              R, 403
72:16-73:4                   R, 403
74:2-12
75:13-25
76:1-2
87:25-25
88:1-23
89:1-2
90:6-91:1                    R
91:2-13                      R
91:17-25                     R
92:1-11                      R
101:8-16                     R, 403
101:17-20
102:12-103:6                 R, 403
103:7-104:13                 R, 403
104:14-23                    R, 403
105:1-4                      R, 403
109:12-19                    R, 403
109:22-24                    R, 403
109:25-25                    R, 403
110:1-1                      R, 403
110:2-25                     R, 403
111:1-2                      R, 403
111:16-21                    R, 403
111:24-112:9                 R, 403                      112:13-113:11                                               401 113:12-14                      R, 403
112:10-10                    R, 403, I
112:10-12                    R, 403
115:11-23                    R, 403                      117:12-21                                                       117:22-24                      R, 403
118:2-18                     I, R, 403                   117:25-118:1
121:17-124:8                 R, 403
124:9-20                     R, 403
125:11-25                    R, 403
126:1-7                      R, 403
126:10-11                    R, 403
126:18-21                    R, 403
126:24-127:2                 R, 403
129:25-130:8                 R, 403
130:6-20                     R, 403, F, S
130:21-23                    R, 403
132:15-23                    R, 403
137:12-20
137:23-25
138:1-1
138:4-7




                                                                                    1 of 2
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 222 of 335 PageID #: 48951


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                         Deponent: MacDonald, Douglas
                                                                         CONFIDENTIAL
                                                               Date of Deposition: September 3, 2015
   Plaintiff’s Designation      Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                    Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                   [ORANGE]                                                     [GREEN]




141:21-25
142:1-24
152:11-153:8                 R, 403                     153:9-21
176:17-177:20                R, 403
181:20-182:4                 R
182:5-9                      R
182:12-20                    R
219:12-220:5                 R, 403
220:6-221:23                 R, 403




                                                                                   2 of 2
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 223 of 335 PageID #: 48952


                                                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                         C.A. No. 14-1317 (RGA)


                                                                  Deponent: Martin, Joel H.
                                                                              CONFIDENTIAL
                                                                     Date of Deposition: October 6, 2015
   Plaintiff’s Designation          Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                        (FRE)                    Designations                 Counter-Designations                Designations          Plaintiff’s Counter-Counter
                                                                    (Page:Line)                           (FRE)                       (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                           [GREEN]
9:2-6
9:19-10:17
11:13-16
13:25-15:3
15:4-10
15:23-17:5                                                  15:4-10, 15:19-22             15:4-10 is already designated;
                                                                                          401-402
17:8-16
18:19-23
22:2-5
22:8-23
25:2-25                      O
26:6-8                       I, O
27:7-9                       I, O
27:11-12                     O
27:15-20                     O
36:4-21                      R
44:13-45:19
45:22-22
53:20-54:6                   R
56:1-14                      R
56:17-57:21                  R
57:22-58:1                   R
58:4-5                       R
58:6-11                      R
58:14-59:5                   R
59:6-11                      R
59:13-61:23                  R
70:20-71:7                   R
71:10-10                     R
72:12-20                     R
72:21-73:1                   R
80:12-20                     R, 403
80:21-81:20                  R, 403
82:14-23                     R, 403
82:24-83:12                  R, 403
83:13-24                     R, 403
109:6-110:19                 O
111:23-112:1                 O
112:6-10                     O
137:12-22                    R
142:4-12                     R, 403
142:15-18                    R, 403
142:21-21                    R, 403
142:25-143:23                R, 403
145:5-7                      R
145:14-146:2                 R
146:3-147:10                 R, 403
155:5-156:12                 R
156:15-18                    R
156:21-22                    R
157:12-160:6                 R
171:21-174:3                 R
174:13-15                    R
174:18-20                    R
175:13-16                    R, O
175:17-176:1                 R, O
176:4-4                      R, O
189:10-190:1                 R
193:18-194:7                 R, 403, S, F                   192:17-22                                                   403 190:4-17                                               403
194:8-21                     R
195:11-196:9                 R
196:17-197:3                 R
197:5-198:14                 R
198:15-199:25                R



                                                                                       1 of 2
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 224 of 335 PageID #: 48953


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                              Deponent: Martin, Joel H.
                                                                           CONFIDENTIAL
                                                                  Date of Deposition: October 6, 2015
   Plaintiff’s Designation      Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                    (FRE)                    Designations                 Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                  [ORANGE]                                                         [GREEN]
204:23-206:4                 R
206:5-207:6                  R
209:13-210:16                R
218:1-220:1                  R, 403, O                  220:2-5                       403; 601-602                      217:7-25                       SC
221:12-222:4                 R
226:23-227:22                R                          227:24                        No objection
228:4-5                      R                          228:1-3                       No objection
231:16-232:7                 R




                                                                                   2 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 225 of 335 PageID #: 48954


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                           Deponent: McCourt, Marion
                                                                         CONFIDENTIAL
                                                                Date of Deposition: August 23, 2018
   Plaintiff’s Designation      Defendant’s Objection      Defendant’s Counter-      Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                    (FRE)                   Designations           Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                               (Page:Line)                     (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                [ORANGE]                                                   [GREEN]
13:7-18
21:6-23:11
27:20-28:15                  R
29:12-30:16                  R; FRE 403
30:22-31:7                   R; FRE 403
31:10-22                     R
31:23-32:9                   R
34:12-18                     I                          12:8-10; 13:19-22
34:20-35:14
37:6-25                      R
38:1-25                      R
39:1-25                      R
40:1-25                      R
41:1-4                       R
41:5-20                      R                          41:21-42:2                401-403                        42:3-11                        R, FRE 403
49:13-19                     FN; S
52:6-20                      FN; S
53:18-25
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 226 of 335 PageID #: 48955


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: McGowan, Mary
                                             CONFIDENTIAL
                                    Date of Deposition: November 7, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
6:23-8:1
8:17-10:13
10:14-12:13
13:15-14:3
14:6-11
14:16-15:1
15:18-16:9
18:7-7
18:8-15
20:20-21:7
22:10-23:11
27:11-13
41:7-12
49:9-9
49:9-52:13
52:15-55:9
55:18-57:6
57:8-60:24
61:24-62:25
63:7-10
63:15-65:5
66:20-67:5
67:10-10
67:11-25
68:7-70:10
70:14-22
70:24-73:5
73:11-75:7
77:1-8




                                                    1 of 1
     Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 227 of 335 PageID #: 48956


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)

                                         Deponent: Murphy, Andrew
                                              CONFIDENTIAL
                                    Date of Deposition: September 16, 2015
    Plaintiff’s      Defendant’s      Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Designations          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                Designations        (Page:Line)            Counter
   [YELLOW]                               [ORANGE]                 (FRE)                             Designations (FRE)
                                                                                     [GREEN]
5:18-25
6:2-2
8:10-25           R, 403
9:2-11            R, 403
9:14-17           R, 403
10:9-18
10:19-23          R, 403
11:2-3            R, 403
11:6-25           R, 403
12:2-6            R, 403
12:10-25          R, 403
13:2-8            R, 403
13:16-25          R, 403
14:2-3            R, 403
16:2-15           R, 403
16:18-20          R, 403
22:4-7            R, 403
22:10-19          R, 403
22:22-23          R, 403
23:12-19
23:22-23          R, 403
23:24-25          R, 403
24:2-4            R, 403
24:10-12          R, 403
24:15-15          R, 403
24:22-25          R, 403
25:2-11           R, 403
25:14-14          R, 403
28:10-13          R, 403
28:16-25          R, 403
29:2-5            R, 403
29:11-13
33:5-25
36:6-23
37:2-6
41:23-24
42:3-10
42:13-25
43:2-16
48:10-15
48:18-25



                                                       1 of 4
     Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 228 of 335 PageID #: 48957


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)

                                         Deponent: Murphy, Andrew
                                              CONFIDENTIAL
                                    Date of Deposition: September 16, 2015
    Plaintiff’s      Defendant’s      Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Designations          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                Designations        (Page:Line)            Counter
   [YELLOW]                               [ORANGE]                 (FRE)                             Designations (FRE)
                                                                                     [GREEN]
49:2-25
50:2-21
52:4-19
53:7-25
54:5-6
55:18-25          FN, 403, O, S
56:2-25           FN, 403, O, S
57:2-8            FN, 403, O, S
57:11-20          FN, 403, O, S
57:23-58:23       FN, 403, O, S
59:2-11           FN, 403, O, S
59:14-25          FN, 403, O, S
60:2-6            FN, 403, O, S
60:9-16           FN, 403, O, S
60:19-25          FN, 403, O, S
61:2-6            FN, 403, O, S
61:9-13           FN, 403, O, S
61:20-25          FN, 403, O, S
62:2-4            FN, 403, O, S
62:7-12           FN, 403, O, S
64:6-25           S, FN
65:2-2            S, FN
71:9-9            R, 403
71:9-13           R, 403
71:22-25          R, 403
72:5-9            O, R, 403, S
72:12-18          O, R, 403, S
73:11-11          R, 403, S
73:11-21          R, 403, S
90:4-25           R, S
91:2-6            R, S
91:5-11           R, S
91:20-22
91:25-25
92:2-2
98:19-25          R, S
99:2-18           R, S
99:21-25          R, S
100:2-25          R, S
101:2-11          R, S
101:14-19         R, S


                                                       2 of 4
     Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 229 of 335 PageID #: 48958


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)

                                         Deponent: Murphy, Andrew
                                              CONFIDENTIAL
                                    Date of Deposition: September 16, 2015
    Plaintiff’s      Defendant’s      Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Designations          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                Designations        (Page:Line)            Counter
   [YELLOW]                                [ORANGE]                (FRE)                             Designations (FRE)
                                                                                     [GREEN]
101:22-25         R, S
102:2-2           R, S
104:8-10
104:13-18
119:13-14
119:17-20
119:23-25
120:2-9
121:8-11          R, 403, S
121:14-21         R, 403, S
121:24-25         R, 403, S
122:2-3           R, 403, S           122:4-7; 122:10-13
127:13-23         R, 403, S
127:25-25         R, 403, S
128:2-14          R, 403, S
128:17-25         R, 403, S
129:2-5           R, 403, S
129:8-22          R, 403, S
129:25-25         R, 403, S
130:2-6           R, 403, S
130:9-9           R, 403, S
132:2-4           R, 403, S
132:7-15          R, 403, S
132:18-24         R, 403, S
132:25-25         R, 403, S, FN       133:13-19              403; 801-802
133:2-3           R, 403, S, FN       133:13-19              403; 801-802
133:6-8           R, 403, S, FN       133:13-19              403; 801-802
134:18-22         R
134:25-25         R
135:2-2           R
135:3-9           R, 403, S
135:12-12         R, 403, S
135:15-23         R, 403, S
136:5-5           R, 403, S
136:6-21          FN, R, 403, S
138:12-24
139:3-7
139:10-10
139:15-23                             140:3-4; 140:10-19     403; 801-802
143:6-18          R, 403
143:22-25         R, 403


                                                       3 of 4
     Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 230 of 335 PageID #: 48959


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)

                                         Deponent: Murphy, Andrew
                                              CONFIDENTIAL
                                    Date of Deposition: September 16, 2015
    Plaintiff’s      Defendant’s      Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Designations          Objections to         Counter           Objections to
   (Page:Line)         (FRE)              (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                Designations        (Page:Line)            Counter
   [YELLOW]                                [ORANGE]                (FRE)                             Designations (FRE)
                                                                                     [GREEN]
144:2-2           R, 403
144:7-12          R, 403
145:23-25         R, 403
146:2-3           R, 403
146:6-10          R, 403
146:13-15         R, 403
146:18-20         R, 403
146:23-24         R, 403
146:25-25         R, 403
147:2-8           R, 403
147:11-17         R, 403
149:12-13         R, S, FN
149:16-16         R, S, FN
150:4-25          R                   152:11-12; 152:15-     401-403; 801-802
                                      153:5
151:2-2           R
151:5-13          R
151:16-17         R
170:9-20          R, S
170:23-25         R, S
171:2-17          R, S
171:20-20         R, S
172:25-25
173:2-7




                                                       4 of 4
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 231 of 335 PageID #: 48960


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                  Deponent: Murphy, Andrew
                                               CONFIDENTIAL
                                      Date of Deposition: October 5, 2018
    Plaintiff’s      Defendant’s          Defendant’s               Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-                Objections to         Counter           Objections to
   (Page:Line)            ()              Designations              Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)              Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                             Designations (FRE)
                                           [ORANGE]                                     [GREEN]
6:13-15
7:17-20
7:21-8:2
8:9-16            R, 403, SC
8:19-22           R, 403, SC
9:24-10:4         R, 403, SC
10:5-5            R, 403, SC
11:3-25           R, 403, SC
12:1-10           R, 403, SC
13:6-8            R, 403, SC
13:10-21          R, 403, SC
13:23-14:1        R, 403, SC
14:15-17          R, 403, L, SC
14:21-15:15       R, 403, L, SC
15:16-25          R, 403, L, SC
16:9-12           R, 403, L, SC
16:15-20          R, 403, L, SC
16:23-17:3        R, 403, L, SC        17:10-13; 17:15-17 401-403

17:7-9            R, 403, L, SC
21:25-22:4        R, 403, L, SC
22:8-11           R, 403, L, SC
31:21-25          R, 403, L, SC        32:11-15; 32:20-      401-403, 601, 602,
                                       33:3                  701
32:3-10           R, 403, L, SC
36:1-17           R, 403, SC
36:18-23          R, 403, SC
36:25-37:3        R, 403, SC
37:7-7            R, 403, SC
37:25-38:9        R, 403, SC
38:10-13          R, 403, SC
41:4-7
41:9-12
41:14-16
41:17-21          R, 403, SC
41:24-24          R, 403, SC
41:25-42:6        R, 403, SC
42:9-14           R, 403, SC
42:16-44:10       R, 403, SC
44:11-15          R, 403, SC, L
44:17-25          R, 403, SC


                                                          1 of 3
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 232 of 335 PageID #: 48961


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                               Deponent: Murphy, Andrew
                                               CONFIDENTIAL
                                      Date of Deposition: October 5, 2018
    Plaintiff’s      Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)            ()              Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                          [ORANGE]                                     [GREEN]
45:20-21          R, 403, SC
45:25-46:4        R, 403, SC
46:5-20           R, 403, SC
46:25-47:7        R, 403, SC
47:10-13          R, 403, SC
47:16-19          R, 403, SC
48:15-49:4        R, 403, SC
49:7-8            R, 403, SC
52:24-53:15       R, 403, SC
53:18-54:5        R, 403, SC
54:7-56:10        R, 403, SC
56:14-17          R, 403, SC
56:18-57:1        R, 403, SC
57:2-2            R, 403, SC
57:8-11           R, 403, SC
58:8-12           R, 403, SC
58:17-59:5        R, 403, SC
59:7-11           R, 403, SC
59:15-19          R, 403, SC
59:22-60:4        R, 403, SC
60:8-21           R, 403, SC
60:24-61:3        R, 403, SC
61:6-13           R, 403, SC
61:17-19          R, 403, SC
64:16-21          R, 403, SC
64:22-65:2        R, 403, SC
65:5-20           R, 403, SC
65:21-24          R, 403, SC
66:2-14           R, 403, SC
66:15-19          R, 403, SC
66:22-67:19       R, 403, SC
71:22-72:6        R, 403, SC           72:10-12, 72:15-25 401-403

73:13-17          R, 403
74:10-15          R, 403
74:23-78:11       R, 403
78:13-21          R, 403
78:24-79:5        R, 403
79:7-9            R, 403
79:13-14          R, 403
79:17-23          R, 403


                                                         2 of 3
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 233 of 335 PageID #: 48962


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                 Deponent: Murphy, Andrew
                                                CONFIDENTIAL
                                       Date of Deposition: October 5, 2018
    Plaintiff’s       Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)             ()              Designations             Counter-          Designations      Plaintiff’s Counter-
                                           (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                           (FRE)                             Designations (FRE)
                                           [ORANGE]                                     [GREEN]
79:24-81:2        R, 403
83:3-7            R, 403
83:10-12          R, 403
84:11-18          R, 403
84:21-85:3        R, 403
87:17-88:8        R, 403
88:12-14          R, 403
88:15-25          R, 403, S
89:4-15           R, 403, S
89:17-18          R, 403
92:13-93:5        R, 403, S, F
93:9-15           R, S
94:9-14           R, 403
95:19-96:4        R, 403
96:7-10           R, 403
96:12-13          R, 403
98:1-21           R, 403
100:10-13         R, 403
100:16-20         R, 403




                                                          3 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 234 of 335 PageID #: 48963


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Ondrey, Aaron A.
                                              CONFIDENTIAL
                                      Date of Deposition: August 1, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
9:11-15
9:16-19
9:22-10:17
10:19-19
11:3-12
11:13-12:15
12:16-22
13:7-14
13:15-25
14:1-4
14:7-10
14:11-13
14:14-16
14:17-18
14:20-15:7
15:8-11
15:12-23
16:19-18:10
18:13-20
19:9-20:8
20:20-21:15
22:7-23:7
24:2-14
24:15-25:13
25:14-26:12
26:13-27:14
27:15-28:17
28:22-29:5
29:6-23
30:4-10
30:22-31:13
31:24-32:3
32:4-33:9
34:10-35:7
35:8-23
35:23-36:3
36:14-37:14
37:15-38:2
38:3-14
39:12-40:10
43:15-44:14
46:5-8
46:9-48:19
49:13-17
49:18-22
49:24-50:6
50:10-51:9
52:3-17
52:24-53:12
54:4-7
54:8-23
55:7-57:9
57:10-15
57:22-25
58:1-6



                                                    1 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 235 of 335 PageID #: 48964


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Ondrey, Aaron A.
                                              CONFIDENTIAL
                                      Date of Deposition: August 1, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
58:10-17
58:21-59:5
59:6-21
59:22-60:13
60:19-21
60:22-61:20
62:15-18
62:22-63:12
63:13-19
63:21-22
63:23-25
65:21-66:6
66:7-10
66:11-17
67:10-17
67:21-68:5
69:4-18
70:18-71:18
71:21-72:5
72:8-11
73:10-13
74:24-75:15
79:8-20
79:21-80:14
81:6-82:22
83:6-84:1
85:14-86:10
86:12-19
87:4-13
87:14-88:6
89:16-25
90:24-91:18
92:4-6
92:19-21
92:23-23
94:2-16




                                                    2 of 2
           Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 236 of 335 PageID #: 48965


                                                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                           C.A. No. 14-1317 (RGA)


                                                                         Deponent: O'Neal, Rich
                                                                                   CONFIDENTIAL
                                                                          Date of Deposition: August 23, 2018
    Plaintiff’s Designation        Defendant’s Objection           Defendant’s Counter-       Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
         (Page:Line)                      (FRE)                        Designations            Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                       (Page:Line)                      (FRE)                       (Page:Line)               Designations (FRE)
           [YELLOW]
                                                                          [ORANGE]                                                 [GREEN]
8:6-7                         R (see 6/28/2018 Tr. at 24:14-
                              18); FRE 403; H
8:11-23
9:1-11                        R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
9:16-19
10:9-14
11:12-15
11:16-12:1                    R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
12:2-8                        R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
12:18-25                      R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
13:1-3                        R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
13:10-17                      R (see 6/28/2018 Tr. at
                              24:14-18); FRE 403
13:23-14:8
14:9-15
14:24-15:3
15:6-8
18:16-22
20:7-10
20:12-22
20:23-25
21:1-13
22:6-20                       FN; I                            15:9-12                     401-403                        15:13-16:13                    R, 403, V
22:22-25                      FN; I                            15:9-12                     401-403                        15:13-16:13                    R, 403, V
23:1-12                       I                                23:13-16                    601-602
23:17-24:4                    S
24:5-11
24:13-14
24:16-23
24:24-25:1
25:2-7
25:9-15                       R
25:16-20                      R
25:21-26:2                    R
26:3-11                       R
26:13-22                      R
26:24-28:2
28:3-5
28:6-10
29:2-16
29:21-22
30:1-1
30:2-25
31:1-1
31:2-25
32:1-22                       I                                32:23-25                    601-602; 801-802
33:1-3                        I                                33:7-8                      401-403
33:12-34:12                   FN                               33:7-8                      401-403
35:12-17
35:18-36:4
36:5-25
37:1-4
37:5-8
37:9-38:6                     I                                38:8-12                     601-602; 801-802
38:14-39:2
39:3-8
39:16-40:4
40:5-9
40:15-19
40:20-24
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 237 of 335 PageID #: 48966


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                                 Deponent: O'Neal, Rich
                                                                             CONFIDENTIAL
                                                                    Date of Deposition: August 23, 2018
   Plaintiff’s Designation       Defendant’s Objection       Defendant’s Counter-       Plaintiff’s Objections to    Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                    Designations            Counter-Designations                Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                      (FRE)                       (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                  [GREEN]
40:25-42:1
43:1-4
44:1-10
44:14-25
45:3-11
45:12-19
45:20-25
46:1-9
46:11-25
47:1-9                       I                           47:10-16
47:20-48:6                   ;
48:25-49:22
50:12-16
50:18-25
51:20-25
52:1-1
52:6-17
52:19-53:1
53:3-25
54:1-1
54:3-7
54:9-21
55:15-56:1
56:2-9
56:10-20
57:5-7
57:20-58:5                   I; FN                       57:8-19; 58:6-9                                            59:4-11                        FN
58:14-59:3                   FN
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 238 of 335 PageID #: 48967


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)


                                    Deponent: Papadopoulus, Nicholas
                                                        CONFIDENTIAL
                                              Date of Deposition: September 10, 2015
    Plaintiff’s       Defendant’s Objection       Defendant’s Counter-        Plaintiff’s       Plaintiff’s Counter-     Defendants
   Designation               (FRE)                    Designations           Objections to            Counter           Objections to
   (Page:Line)                                        (Page:Line)             Counter-             Designations      Plaintiff’s Counter-
                                                                             Designations           (Page:Line)            Counter
   [YELLOW]                                            [ORANGE]                 (FRE)                                Designations (FRE)
                                                                                                     [GREEN]

7:19-24
10:18-25
11:2-2
13:7-14:5         R, 403                       14:6-10; 15:4-12; 15:19-22; 401-403
                                               16:18-25; 17:2-9; 17:16-23;
                                               18:5
14:11-15:3        R, 403                       14:6-10; 15:4-12; 15:19-22; 401-403
                                               16:18-25; 17:2-9; 17:16-23;
                                               18:5
16:11-16          R, 403
18:6-9            R, 403                       14:6-10; 15:4-12; 15:19-22; 401-403
                                               16:18-25; 17:2-9; 17:16-23;
                                               18:5
18:24-19:5
19:15-25
20:2-25
21:2-16           I                            21:17-20                   401-403; Improper
                                                                          counter-
                                                                          designation (no
                                                                          objection indicated
                                                                          by Defendants)

21:21-22:14       R, 403
22:15-22          R, 403                       23:25-25:15                401-403
22:23-23:19       R, 403                       23:25-25:15                401-403
23:20-24          R, 403                       23:25-25:15                401-403
25:22-25          R, 403, O, L
26:2-15           R, 403, O, L
26:16-18          R, 403, O, L
26:23-27:6        R, 403, O, L
27:14-17          R, 403, O, L
27:19-19          R, 403, O, L
27:22-23          R, 403, O, L
28:2-17           R, 403, O, L
28:18-29:12       R, 403
29:13-24          R, 403
29:22-32:6        R, 403
32:21-25          R, 403
33:4-34:9         R, 403
34:10-23          R, 403
34:24-35:23       R, 403
36:8-21           R, 403, O
37:5-19           R, 403, O


                                                               1 of 11
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 239 of 335 PageID #: 48968


                                       Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                               C.A. No. 14-1317 (RGA)


                                 Deponent: Papadopoulus, Nicholas
                                                     CONFIDENTIAL
                                           Date of Deposition: September 10, 2015
    Plaintiff’s    Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation            (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                     (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                        Designations        (Page:Line)            Counter
   [YELLOW]                                           [ORANGE]             (FRE)                             Designations (FRE)
                                                                                             [GREEN]


37:20-25          R, 403, O
38:2-2            R, 403, O
38:2-4            R, 403, O
38:9-15           R, 403, O
39:3-8            R, 403, O
39:19-25          R, 403, O
40:3-11           R, 403, O
41:25-25          R, 403, O
42:2-16           R, 403, O
42:19-21          R, 403, O
43:11-17          R, 403, O
43:20-24          R, 403, O, unanswered
                  question
44:6-9            R, 403, O
44:12-45:6        R, 403, O
45:9-13           R, 403, O
45:9-13           R, 403, O
45:9-13           R, 403, O
45:16-16          R, 403, O
45:16-21          R, 403, O
45:24-46:5        R, 403, O
45:24-46:8        R, 403, O
46:11-20          R, 403, O
48:4-49:12        R, 403, O
49:13-25          R, 403, O
50:2-2            R, 403, O
50:15-22          R, 403, O
50:24-51:6        R, 403, O                 51:7-13                   401-403
51:17-25          R, 403
52:2-19           R, 403
52:20-20          R, 403, O, L
52:24-25          R, 403, O, L
53:2-6            R, 403, O, L
53:10-14          R, 403, O, L
53:18-22          R, 403, O, L
54:2-7            R, 403, O, L
55:15-20          R, 403, O, L
55:24-25          R, 403, O, L
56:2-2            R, 403, O, L
56:3-12           R, 403, O, L              57:2-10; 57:13-22         401-403
57:23-58:4        R, 403, O, L
58:8-25           R, 403, O, L
59:2-22           R, 403, O, L


                                                            2 of 11
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 240 of 335 PageID #: 48969


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)


                                       Deponent: Papadopoulus, Nicholas
                                                      CONFIDENTIAL
                                            Date of Deposition: September 10, 2015
    Plaintiff’s     Defendant’s Objection       Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation             (FRE)                    Designations          Objections to         Counter           Objections to
   (Page:Line)                                      (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                          Designations        (Page:Line)            Counter
   [YELLOW]                                          [ORANGE]                (FRE)                             Designations (FRE)
                                                                                               [GREEN]


59:25-60:7        R, 403, O, L
60:10-18          R, 403, O, L
60:21-25          R, 403, O, L
61:2-3            R, 403, O, L
61:13-18          R, 403, O, L
61:21-25          R, 403, O, L
62:2-2            R, 403, O, L
66:22-68:24       I, question not designated 65:4-6; 65:10-14; 65:16-   401-403
                                             66:21
69:18-25
70:2-71:1
71:2-8
71:9-9
71:10-14
71:11-11
71:15-19
71:20-72:5
75:9-9
75:10-25
76:2-3
76:4-77:12
77:15-25
78:2-7
78:8-10
78:13-22
78:23-79:7        R, 403, O, L
79:10-16          R, 403, O, L
79:19-24          R, 403, O, L
80:3-3            R, 403, O, L
80:4-9
80:13-22
80:25-25
81:3-8
81:11-13
81:11-21
81:24-24
81:24-25
81:24-24
82:20-25
83:2-21           R
84:15-86:5        R, I, question not
                  designated



                                                              3 of 11
          Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 241 of 335 PageID #: 48970


                                         Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                 C.A. No. 14-1317 (RGA)


                                   Deponent: Papadopoulus, Nicholas
                                                      CONFIDENTIAL
                                            Date of Deposition: September 10, 2015
    Plaintiff’s     Defendant’s Objection         Defendant’s Counter-       Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation             (FRE)                      Designations          Objections to         Counter           Objections to
   (Page:Line)                                        (Page:Line)            Counter-          Designations      Plaintiff’s Counter-
                                                                            Designations        (Page:Line)            Counter
   [YELLOW]                                            [ORANGE]                (FRE)                             Designations (FRE)
                                                                                                 [GREEN]


85:20-25          I, question not designated

86:2-5            I, question not designated

88:3-18           R, 403                       88:19-91:22; 91:23-92:6;   401-403
                                               92:9-94:4, 94:7-10
88:19-19          R, 403                       88:19-91:22; 91:23-92:6;   401-403
                                               92:9-94:4, 94:7-10
100:20-101:12     R, 403
102:22-103:8      R
103:12-104:19     R, 403, S                    104:23-105:12              401-403           105:13-18
105:19-21         R
105:22-106:17     R
106:20-107:6      R
107:9-17          R
107:20-23         R
108:2-7           R
108:10-25         R
109:2-4           R
109:7-12          R
109:15-16         R
109:19-19         R
109:22-110:14     R
110:15-111:15     R
111:18-25         R
112:4-16          R
112:19-20         R
112:24-113:25     R, S
114:4-7           R, S
114:11-14         R, S
114:17-20         R, S
114:23-25         R, S
115:2-2           R, S
115:5-7           R, S
115:10-17         R, S
115:20-116:22     R, S
121:10-25
122:2-5
122:8-123:5
123:6-24
124:4-20
124:23-23
124:23-125:23


                                                                4 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 242 of 335 PageID #: 48971


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)


                                    Deponent: Papadopoulus, Nicholas
                                                        CONFIDENTIAL
                                              Date of Deposition: September 10, 2015
    Plaintiff’s       Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation               (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                        (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                           Designations        (Page:Line)            Counter
   [YELLOW]                                            [ORANGE]               (FRE)                             Designations (FRE)
                                                                                                [GREEN]


127:3-7           R, 403, S
127:10-22         R, 403, S
127:23-25
128:2-5
128:15-129:20     R, 403
129:21-130:14     R, 403
131:17-22         R, 403
131:25-133:18     R, 403
133:22-24         R, 403
133:25-134:5      R, 403
134:19-22         R, 403
134:25-135:10     R, 403
136:8-15
136:18-25
137:2-6
137:9-16
137:19-20
137:21-138:2      R, 403, L
138:5-139:19      R
139:22-140:8      R
140:11-17         R
140:20-25
141:2-6
141:7-142:2
151:4-10
151:11-13
151:21-152:2
153:21-24
153:25-154:2      I
158:3-8           R
158:11-15         R
158:18-20         R
158:23-159:4      R
159:7-14          R
159:17-160:7      R
160:10-14
160:17-161:17
161:20-23
162:5-14
162:18-163:17
163:20-20
170:23-171:4      R, FN                        175:6-10; 175:14-19       401-403
171:8-8           R, SC


                                                               5 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 243 of 335 PageID #: 48972


                                       Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                               C.A. No. 14-1317 (RGA)


                                 Deponent: Papadopoulus, Nicholas
                                                     CONFIDENTIAL
                                           Date of Deposition: September 10, 2015
    Plaintiff’s    Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation            (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                     (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                        Designations        (Page:Line)            Counter
   [YELLOW]                                         [ORANGE]               (FRE)                             Designations (FRE)
                                                                                             [GREEN]


171:8-20          R, SC
171:23-24         R, SC
172:3-9           R, SC
172:11-13         R, SC
172:16-21         R, SC
172:25-25         R, SC
173:4-12          R, SC
173:14-14         R, SC
173:17-19         R, SC
174:22-25         R, FN                     175:6-10; 175:14-19       401-403
175:4-5           R, FN                     175:6-10; 175:14-19       401-403
176:2-11
176:15-177:9
177:10-22
178:23-179:8
179:9-15
179:18-25
180:2-3
181:3-8
181:17-22
181:25-25
182:2-23
183:2-3
183:4-11
184:2-16
184:24-185:25
186:2-25
187:2-3
187:6-25
188:2-15
188:18-23
188:24-25
189:2-7
189:10-14
189:17-23
190:2-3
190:4-8
190:10-14
190:18-191:2
191:5-5
192:2-193:14
193:15-16
193:19-23


                                                            6 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 244 of 335 PageID #: 48973


                                        Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                C.A. No. 14-1317 (RGA)


                                  Deponent: Papadopoulus, Nicholas
                                                      CONFIDENTIAL
                                            Date of Deposition: September 10, 2015
    Plaintiff’s     Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation             (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                      (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                         Designations        (Page:Line)            Counter
   [YELLOW]                                          [ORANGE]               (FRE)                             Designations (FRE)
                                                                                              [GREEN]


193:25-25
194:4-195:5
195:10-25
196:6-18
197:9-16
197:19-23
198:3-3
199:18-200:6
200:7-25
201:2-25
202:2-5
202:9-25
203:7-12          R, 403
203:16-204:2      R, 403
204:3-25          R, 403
205:2-10          R, 403
205:11-19         R, 403
206:15-23         R, 403
207:3-5           R, 403
207:14-18         R, 403
207:14-18         R, 403
207:21-208:5      R, 403
208:6-11          R, 403
208:14-17         R, 403
208:19-23         R, 403
209:7-12          R, 403                     209:13-17; 209:20         401-403           210:15-24           Improper counter-
                                                                                                             counter
                                                                                                             designation, R, 403

209:21-210:10     R, 403, S
210:13-14         R, 403, S
210:25-211:14     R, 403, S                  211:15-20                 401-403           210:15-24           Improper counter-
                                                                                                             counter
                                                                                                             designation, R, 403

211:21-212:2      R, 403
212:3-7           R, 403
212:20-25         R, 403
213:2-2           R, 403
213:3-15          R, 403
214:24-25         R, 403
215:2-12          R, 403
215:19-25         R, 403


                                                             7 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 245 of 335 PageID #: 48974


                                        Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                C.A. No. 14-1317 (RGA)


                                  Deponent: Papadopoulus, Nicholas
                                                      CONFIDENTIAL
                                            Date of Deposition: September 10, 2015
    Plaintiff’s     Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation             (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                      (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                         Designations        (Page:Line)            Counter
   [YELLOW]                                         [ORANGE]                (FRE)                             Designations (FRE)
                                                                                              [GREEN]


216:2-6           R, 403
216:7-19          R, 403
217:3-218:12      R, 403
218:15-15         R, 403
219:4-9           R, 403
219:13-19         R, 403
220:13-25         R, 403
220:25-25         R, 403
221:2-19          R, 403
221:22-23         R, 403
221:24-222:20     R, 403
223:8-15          R, 403
223:18-25         R, 403
224:2-5           R, 403
224:8-13          R, 403
224:17-24         R, 403
228:4-25          R, 403
229:2-10          R, 403
229:14-15         R, 403
229:24-25         R, 403
230:2-2           R, 403
230:5-16          R, 403
231:23-232:8      R, 403
232:13-25         R, 403
233:2-5           R, 403
233:12-16         R, 403
239:18-21         R, 403
239:24-24         R, 403
240:9-14          R, 403
240:17-17         R, 403
241:3-13          R, 403
244:3-10          R, 403
244:12-18         R, 403
244:22-25         R, 403
245:2-19          R, 403
245:22-246:2      R, 403
246:22-247:17     R, 403
248:10-15         R, 403
250:11-18         R, 403
250:23-251:9      R, 403, I, S               251:10-11                 401-403           249:4-250:8         Improper counter-
                                                                                                             counter
                                                                                                             designation, R, 403



                                                             8 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 246 of 335 PageID #: 48975


                                        Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                C.A. No. 14-1317 (RGA)


                                  Deponent: Papadopoulus, Nicholas
                                                      CONFIDENTIAL
                                            Date of Deposition: September 10, 2015
    Plaintiff’s     Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation             (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                      (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                         Designations        (Page:Line)            Counter
   [YELLOW]                                          [ORANGE]               (FRE)                             Designations (FRE)
                                                                                              [GREEN]


251:18-25         R, 403
253:2-10          R, 403
253:11-15         R, 403
253:16-21         R, 403
254:6-23          R, 403
254:24-25         R, 403
255:2-12          R, 403
255:15-16         R, 403
260:9-24          R, 403
260:25-25         R, 403
261:2-25          R, 403
262:2-12          R, 403
262:15-21         R, 403
263:10-13
263:14-264:17     R, 403, L, O
264:23-25         R, 403, L, O
265:2-6           R, 403, L, O
265:9-9           R, 403, L, O
265:10-25         R, 403, L, O
266:2-2           R, 403, L, O
266:5-6           R, 403, L, O
266:7-24          R, 403, L, O
267:4-7           R, 403
268:3-16          R, 403                     268:17-24; 269:3-25       401-403
270:16-19         R, 403, FN, S
270:22-23         R, 403, FN, S              270:23-271:12             401-403
271:13-22         R, 403, FN, S
271:25-25         R, 403, FN, S
272:2-25          R, 403, FN, S
273:2-3           R, 403
273:7-10          R, 403
273:25-274:5      R, 403
274:12-275:3      R, 403
275:4-15          R, 403
276:11-277:9      R, 403
277:10-18         R, 403
277:23-24         R, 403
278:18-23         R, 403
278:24-279:17     R, 403
279:18-25         R, 403, L, O
280:2-11          R, 403, L, O
280:14-20         R, 403, L, O
280:21-25


                                                             9 of 11
          Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 247 of 335 PageID #: 48976


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)


                                     Deponent: Papadopoulus, Nicholas
                                                        CONFIDENTIAL
                                              Date of Deposition: September 10, 2015
    Plaintiff’s       Defendant’s Objection       Defendant’s Counter-        Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation               (FRE)                    Designations           Objections to         Counter           Objections to
   (Page:Line)                                        (Page:Line)             Counter-          Designations      Plaintiff’s Counter-
                                                                             Designations        (Page:Line)            Counter
   [YELLOW]                                            [ORANGE]                 (FRE)                             Designations (FRE)
                                                                                                  [GREEN]


281:2-3
283:16-18         I                            282:23-283:2; 283:5-6      401-403; Improper 281:4-21; 281:24-    Improper counter-
                                                                          counter-            282:9; 282:12-13   counter
                                                                          designation (no                        designation, R
                                                                          objection indicated
                                                                          by Defendants)

283:21-25         I                            282:23-283:2; 283:5-6      401-403; Improper 281:4-21; 281:24-    Improper counter-
                                                                          counter-            282:9; 282:12-13   counter
                                                                          designation (no                        designation, R
                                                                          objection indicated
                                                                          by Defendants)

284:7-7           I                            282:23-283:2; 283:5-6      401-403; Improper 281:4-21; 281:24-    Improper counter-
                                                                          counter-            282:9; 282:12-13   counter
                                                                          designation (no                        designation, R
                                                                          objection indicated
                                                                          by Defendants)

284:25-285:10     R, 403, L, SC, O
285:11-21         R, 403, L, SC, O
285:22-22         R, 403, L, SC
285:22-286:2      R, 403, L, SC
286:3-10          R, 403, L, SC
286:13-25         R, 403, L, SC
287:2-2           R, 403, L, SC
292:15-25
293:2-6
293:14-20         R, 403
293:21-294:7
295:15-296:16     R, 403
304:22-306:25
307:2-5
307:6-14          R, 403
307:18-23         R, 403
308:2-9           R, 403
309:10-22         R, 403
313:24-315:2      I                            345:7-23                   401-403; Improper 345:24-346:18
                                                                          counter-
                                                                          designation (no
                                                                          objection indicated
                                                                          by Defendants)



                                                               10 of 11
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 248 of 335 PageID #: 48977


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)


                                    Deponent: Papadopoulus, Nicholas
                                                        CONFIDENTIAL
                                              Date of Deposition: September 10, 2015
    Plaintiff’s       Defendant’s Objection       Defendant’s Counter-      Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation               (FRE)                    Designations         Objections to         Counter           Objections to
   (Page:Line)                                        (Page:Line)           Counter-          Designations      Plaintiff’s Counter-
                                                                           Designations        (Page:Line)            Counter
   [YELLOW]                                           [ORANGE]                (FRE)                             Designations (FRE)
                                                                                                [GREEN]


315:3-23          I                            345:7-23                  401-403; Improper 345:24-346:18
                                                                         counter-
                                                                         designation (no
                                                                         objection indicated
                                                                         by Defendants)

317:12-25
318:9-319:10      R, 403
320:8-19          R, 403
321:3-16          R, 403
323:6-18          R, 403
323:21-21         R, 403
323:22-324:3      R, 403
324:7-8           R, 403
325:25-326:6      R, 403
326:9-9           R, 403
326:14-22         R, 403
329:13-22         R, 403
329:24-330:2      R, 403
330:6-331:3       R, 403
331:4-332:10      R, 403
332:11-333:15     R, 403
333:16-334:21     R, 403
334:22-336:12     R, 403
336:13-337:16     R, 403
337:18-339:11     R, 403, FN
339:25-25         O, S, SC
340:2-341:6       O, S, SC
341:10-12         O, S, SC
341:13-14         O, S, SC
341:17-19         O, S, SC
341:22-23         O, S, SC
342:2-2           O, S, SC
342:20-23         O, S, SC
343:2-2           O, S, SC




                                                              11 of 11
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     249 of 335 PageID #: 48978
                                                                et al.
                                          C.A. No. 14-1317 (RGA)


                             Deponent: Papadopoulos, Nicholas
                                             CONFIDENTIAL
                                   Date of Deposition: September 26, 2018
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]
9:5-7
9:25-10:6
11:2-6
11:10-15
13:4-10
13:18-14:6
14:12-17
15:2-6            FN, S
15:10-22          FN, S
16:10-17
17:3-6
17:8-10
19:21-20:17       SC
20:19-21:3        SC
21:4-13           SC
21:25-22:3        SC
24:4-13           SC
24:14-23          R, SC
24:25-25:16       R, SC
26:15-20          R
26:23-25          R
27:1-8            R, SC
27:11-17          R, SC
28:1-2            R, SC, S
28:4-6            R, SC, S
28:11-12          R, SC, S
28:14-17          R, SC, S
30:6-11           SC
30:14-20          SC
30:22-25          SC
31:2-4            SC
31:15-19          SC
31:22-24          SC
31:25-32:2        SC
32:22-33:9        SC
33:12-18          SC
33:19-21
33:22-34:3
34:5-13           SC
34:14-18          SC
34:19-21          SC
34:23-35:10       SC
43:10-13          R, SC
43:15-18          R, SC


                                                       1 of 6
    Case 1:14-cv-01317-RGA Amgen
                            Document   726
                                 Inc. et al. v.Filed 01/25/19 Page
                                                Sanofi/Regeneron     250 of 335 PageID #: 48979
                                                                 et al.
                                           C.A. No. 14-1317 (RGA)


                           Deponent: Papadopoulos, Nicholas
                                              CONFIDENTIAL
                                    Date of Deposition: September 26, 2018
    Plaintiff’s       Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                         (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                         (FRE)                             Designations (FRE)
                                         [ORANGE]                                     [GREEN]
44:2-4            R, SC
44:7-10           R, SC
45:4-11           R, SC
45:13-16          R, SC
46:24-47:6        R, SC
48:19-49:4        R
49:7-15           R
49:18-50:3        R
50:6-13           R, SC
51:8-19           R, SC
52:11-24          R, S
56:17-22
57:3-6            SC, S
57:8-12           SC, S
57:14-23          SC, S
59:5-8            SC, S
59:11-14          SC, S
60:13-19          SC
60:21-61:6        SC, S
61:8-24           SC, S
62:1-8
62:10-17          V
62:20-25          V
63:4-11
63:21-64:10
64:11-25
65:3-16
65:17-66:10
66:12-15
67:18-68:12
69:25-70:15
70:16-71:5
75:2-7            R, 403, SC, S
75:9-17           R, 403, SC
75:21-76:3        R, 403, SC
76:5-12           R, 403, SC
76:14-15          R, 403, SC
77:15-20
78:13-20          I                   78:21-79:3           401-403; Improper
                                                           counter-
                                                           designation
                                                           (Defendant made
                                                           no objection)
79:4-7


                                                        2 of 6
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     251 of 335 PageID #: 48980
                                                                et al.
                                          C.A. No. 14-1317 (RGA)


                          Deponent: Papadopoulos, Nicholas
                                             CONFIDENTIAL
                                   Date of Deposition: September 26, 2018
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]
79:23-81:4        R, 403, SC
81:5-7            R, 403, SC
81:9-11           R, 403, SC
82:17-83:2        R, FN
83:4-8            R, FN              83:9-13; 83:16-23    401-403
83:24-84:10       R, FN
84:14-16          R, ARG, FN
84:25-85:2        R, FN
85:3-13
85:15-16
85:17-23          R, SC
86:3-5            R, SC
86:7-16           R, SC
87:4-21           R, SC
88:4-7            R, SC
88:9-14           R, SC
88:16-89:1        R, SC
92:5-7
92:9-25
93:24-94:3
96:24-97:12       R, SC
97:14-15          R, SC
98:21-99:9        R, SC
99:10-14          R, FN, SC
100:17-101:4      R, FN, SC
101:20-102:4      R, FN, SC
102:7-21          R, FN, SC
102:24-103:15     R, FN, SC
103:18-21         R, FN, SC          103:22-24; 104:2-7; 401-403                104:15-17; 104:20- R, FN, SC, I
                                     104:12-14                                  105:8;107:2-6
109:17-110:4      R, SC              110:5-8; 110:10     401-403
114:12-16         FN
114:20-115:5      FN
115:10-12         FN
120:15-18         FN                 120:22-25            401-403
121:1-3           FN
121:5-7           FN
123:22-124:19
124:20-24
125:1-2
125:3-5
126:9-23
126:25-127:2
127:5-12


                                                       3 of 6
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     252 of 335 PageID #: 48981
                                                                et al.
                                            C.A. No. 14-1317 (RGA)


                              Deponent: Papadopoulos, Nicholas
                                               CONFIDENTIAL
                                     Date of Deposition: September 26, 2018
    Plaintiff’s        Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)           (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                          [ORANGE]                                     [GREEN]
130:18-21
131:1-7
131:1-7
131:9-20
131:22-132:9
132:11-21
136:6-137:8       R, 403
137:12-16
138:11-18         SC
138:20-21         SC
138:22-139:11
139:14-140:8
140:11-12
140:13-141:11
141:11-15
141:17-22
141:24-142:18
142:20-143:11
143:17-144:20
145:4-15
145:18-21         R, 403
145:25-146:6      R, 403
146:8-25          R, 403
147:2-148:7       R, 403
150:11-18         R, 403
151:1-5           R, 403
151:6-152:20      R, 403
152:21-153:4      R, 403
153:9-154:3       R, 403
154:5-11          R, 403
154:14-20         R, 403
155:2-11          R, 403
155:23-156:3      R, 403, S
156:5-16          R, 403, S
156:18-157:2      R, 403, S
157:5-19          R, 403
157:21-158:13     R, 403
158:22-23         R, 403, S
158:25-159:11     R, 403, S
159:13-15         R, 403, S
162:13-163:10     R, 403
163:14-164:7      R, 403
164:8-165:2       R, 403, S
165:5-5           R, 403, S


                                                         4 of 6
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     253 of 335 PageID #: 48982
                                                                et al.
                                          C.A. No. 14-1317 (RGA)


                           Deponent: Papadopoulos, Nicholas
                                             CONFIDENTIAL
                                   Date of Deposition: September 26, 2018
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]
165:16-166:4      R, 403
166:6-8           R, 403
166:15-17         R, 403
166:20-167:5      R, 403, S
167:6-168:2       R, 403
168:5-12          R, 403
168:14-21         R, 403
168:24-169:7      R, 403
169:9-11          R, 403
169:12-14         R, 403
169:15-20         R, 403
169:22-170:13     R, 403
170:17-171:1      R, 403
171:6-11          R, 403, FN         171:15-172:10        401-403               173:14-17           Improper counter-
                                                                                                    counter designation

172:18-22         R, 403
172:24-173:11     R, 403, FN, S
173:18-24         R, 403, FN
174:3-10          R, 403, FN
174:12-18         R, 403, FN
174:20-175:1      R, 403, FN
175:2-24          R, 403, FN
175:25-176:4      R, 403
176:19-23         R, 403, FN         177:2-5              401-403
177:6-10          R, 403, FN         177:11-178:7         401-403
178:8-14          R, 403, FN
185:10-186:5      R, 403, L, O       186:23-187:2;        401-403
                                     187:18-23; 192:7-
                                     10; 192:13-20;
                                     192:24-193:1
186:6-13          R, 403, L, O       186:23-187:2;        401-403
                                     187:18-23; 192:7-
                                     10; 192:13-20;
                                     192:24-193:1
186:14-18         R, 403, L, O       186:23-187:2;        401-403
                                     187:18-23; 192:7-
                                     10; 192:13-20;
                                     192:24-193:1
186:20-22         R, 403, L, O       186:23-187:2;        401-403
                                     187:18-23; 192:7-
                                     10; 192:13-20;
                                     192:24-193:1
189:10-18         R, 403


                                                       5 of 6
   Case 1:14-cv-01317-RGA Amgen
                           Document   726
                                Inc. et al. v.Filed 01/25/19 Page
                                               Sanofi/Regeneron     254 of 335 PageID #: 48983
                                                                et al.
                                          C.A. No. 14-1317 (RGA)


                           Deponent: Papadopoulos, Nicholas
                                             CONFIDENTIAL
                                   Date of Deposition: September 26, 2018
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]
189:20-24         R, 403
194:23-195:3      R, 403




                                                       6 of 6
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 255 of 335 PageID #: 48984


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                           Testifying Witness: Ravetch, Jeffrey
                               Date of Testimony: Jury Trial, March 9, 2016
    Plaintiff’s       Defendant’s      Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection        Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)          Designations             Counter-          Designations      Plaintiff’s Counter-
                                       (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                       (FRE)                             Designations (FRE)
                                        [ORANGE]                                    [GREEN]

368:13-14         403, R            368:15-18            401-403
369:12-16         403, R
369:21-372:21     403, R
372:22-374:6      403, R            374:8-24; 376:25- 401-403,                 400:4-13; 478:5-    Improper counter-
                                    378:23; 379:8-     incomplete              11; 481:22-482:18; counter
                                    380:3; 399:8-400:3                         462:20-463:18;      designation, R, 403
                                                                               472:5-19; 473:7-
                                                                               474:1
401:23-402:4      I, 403, R         400:14-401:22;       401-403               478:5-11; 481:22- Improper counter-
                                    402:5-409:3;                               482:18; 462:20-     counter
                                    417:22-418:12                              463:18; 472:5-19; designation, R, 403
                                                                               473:7-474:1; 476:2-
                                                                               17; 477:11-18

409:4-11          I, 403, R         409:12-17            401-403
409:18-416:10     I, 403, R         416:11-417:21        401-403
440:11-22         I, 403, R         427:23-440:10        401-403               462:20-463:18;      Improper counter-
                                                                               472:5-19; 473:7-    counter
                                                                               474:1               designation, R, 403

441:16-442:3      I, 403, R         440:23-441:15        401-403               462:20-463:18;      Improper counter-
                                                                               472:5-19; 473:7-    counter
                                                                               474:1               designation, R, 403

442:4-443:11      I, 403, R         443:12-21            401-403               462:20-463:18;      Improper counter-
                                                                               472:5-19; 473:7-    counter
                                                                               474:1               designation, R, 403

443:24-444:23     I, 403, R         444:24-445:1         401-403               462:20-463:18;      Improper counter-
                                                                               472:5-19; 473:7-    counter
                                                                               474:1               designation, R, 403

445:2-447:1       I, 403, R         447:2-454:6          401-403               462:20-463:18;      Improper counter-
                                                                               472:5-19; 473:7-    counter
                                                                               474:1               designation, R, 403

454:7-17          I, 403, R         454:18-455:18        401-403               476:2-17; 477:11-   R, 403
                                                                               18
455:19-456:2      I, 403, R         456:2-457:9          401-403               476:2-17; 477:11-   R, 403
                                                                               18




                                                      1 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 256 of 335 PageID #: 48985


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                          Testifying Witness: Ravetch, Jeffrey
                               Date of Testimony: Jury Trial, March 9, 2016
    Plaintiff’s       Defendant’s      Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection        Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)          Designations             Counter-          Designations      Plaintiff’s Counter-
                                       (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                       (FRE)                             Designations (FRE)
                                        [ORANGE]                                    [GREEN]

468:4-19          I, 403, R         467:15-468:4         401-403               478:5-11; 481:22-   Improper counter-
                                                                               482:18              counter
                                                                                                   designation, R, 403

482:24-484:17     I, 403, R         484:18-485:7         401-403               478:5-11; 481:22-   Improper counter-
                                                                               482:18              counter
                                                                                                   designation, R, 403




                                                      2 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 257 of 335 PageID #: 48986


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                   Deponent: Rebiere, Ophra
                                             CONFIDENTIAL
                                   Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
12:23-13:5
14:2-25
15:2-2
23:6-9
23:18-20
23:21-25:4
25:7-21
25:24-28:7
28:11-15
28:18-21
29:5-8
29:13-30:6
30:16-32:11
32:12-17
32:18-33:3
33:6-34:15
37:4-38:19
41:8-42:11
42:16-44:20
45:4-46:6
46:9-14
46:15-47:3
48:23-49:20
50:23-51:11
51:17-52:14
52:15-21
53:24-54:24
55:3-13
55:18-20
66:10-21
67:15-20
68:13-16
75:6-11
75:13-16
75:18-76:12
85:4-7
87:3-88:3
93:8-12
93:24-94:12
94:17-19
95:11-14
95:22-23
96:9-97:22
97:23-98:7
98:19-99:5
99:8-10
99:11-14
99:15-17
99:18-20
99:24-24
100:9-15
100:17-17
102:14-21
104:6-14
104:17-105:9



                                                    1 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 258 of 335 PageID #: 48987


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                   Deponent: Rebiere, Ophra
                                             CONFIDENTIAL
                                   Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
105:12-17
105:18-21
106:3-7
106:8-12
107:4-14
110:18-111:4
116:20-25
117:2-2
117:5-25
118:2-19
118:22-25
119:6-17
128:21-24
129:10-14
129:15-130:17
130:19-131:8
131:11-19
131:23-132:3
132:6-8
132:11-17
132:23-25
133:4-8
133:11-19
133:25-25
134:2-8
134:9-10
134:24-135:2
135:5-18
135:21-136:12
141:14-142:15
163:7-15
164:3-16
164:19-19
164:22-165:4
165:19-25
166:3-7
166:13-15
166:17-167:3
167:6-19
172:24-25
173:8-174:4
174:7-175:3
175:4-6
175:21-176:6
180:6-19
180:23-181:2
181:6-8
181:11-14
184:22-185:3
225:11-16
225:20-24
226:3-6
226:9-14
232:11-16
239:16-18



                                                    2 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 259 of 335 PageID #: 48988


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                   Deponent: Rebiere, Ophra
                                             CONFIDENTIAL
                                   Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
239:21-25
240:2-8
254:22-24
256:15-24
258:6-13
258:18-259:4
260:23-25
261:2-2
263:19-21
263:25-25
264:2-5
265:15-19
266:4-13
267:4-11
267:16-16
268:10-20
268:25-269:5
269:6-12
269:17-17




                                                    3 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 260 of 335 PageID #: 48989


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                                Deponent: Reinertsen, Kerry
                                            CONFIDENTIAL
                                   Date of Deposition: October 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s        Plaintiff’s    Plaintiff’s Counter-     Defendants        Plaintiff’s
   Designation     Objection     Counter-         Objections to         Counter           Objections to     Objections to
   (Page:Line)      (FRE)       Designations       Counter-          Designations      Plaintiff’s Counter-  Plaintiff’s
                                (Page:Line)       Designations        (Page:Line)            Counter         Counter-
   [YELLOW]                                          (FRE)                             Designations (FRE)     Counter
                                  [BLUE]                              [YELLOW]                              Designations
                                                                                                               (FRE)
8:9-11
10:1-5
10:12-14
10:17-21
12:19-13:6
13:7-9
13:17-15:21
15:22-16:24
17:5-9
17:17-19:15
19:16-21:10
23:5-16
30:14-16
30:19-19
32:24-24
32:25-33:18
34:19-25
35:5-24
36:2-5
37:9-38:25
40:17-20
40:23-41:7
42:12-19
42:22-43:2
43:5-12
43:13-19
44:1-48:2
48:9-15
49:5-50:18
51:1-19
57:13-25
58:1-13
58:14-14
61:21-62:13
64:9-17
64:24-65:21
66:3-25
70:19-71:3
71:11-18
72:6-10
72:22-73:10
85:8-23
86:20-87:20
88:9-14
105:14-25
106:1-1
106:10-14
106:17-18
106:21-23
109:5-10
110:8-13
124:15-25


                                                   1 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 261 of 335 PageID #: 48990


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                                Deponent: Reinertsen, Kerry
                                            CONFIDENTIAL
                                   Date of Deposition: October 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s        Plaintiff’s    Plaintiff’s Counter-     Defendants        Plaintiff’s
   Designation     Objection     Counter-         Objections to         Counter           Objections to     Objections to
   (Page:Line)      (FRE)       Designations       Counter-          Designations      Plaintiff’s Counter-  Plaintiff’s
                                (Page:Line)       Designations        (Page:Line)            Counter         Counter-
   [YELLOW]                                          (FRE)                             Designations (FRE)     Counter
                                  [BLUE]                              [YELLOW]                              Designations
                                                                                                               (FRE)
125:1-18
125:21-126:1
126:2-4
126:5-10
126:11-13
126:16-17




                                                   2 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 262 of 335 PageID #: 48991


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Ryan, Michael L.
                                             CONFIDENTIAL
                                   Date of Deposition: September 25, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
10:9-11
11:12-22
11:24-12:22
12:23-13:11
13:11-24
14:2-17
14:18-15:21
15:24-16:7
16:8-16
16:17-17:17
17:18-25
18:1-7
18:8-15
18:20-19:4
19:5-7
19:9-14
19:16-20:21
21:17-24:20
25:15-26:17
28:7-24
29:4-8
29:9-20
29:21-30:7
30:8-12
30:14-14
30:16-22
31:5-10
31:19-21
31:22-32:1
32:2-10
32:11-16
32:17-19
32:20-33:2
33:4-14
33:25-34:11
34:12-16
34:17-22
34:24-35:2
35:4-22
35:23-36:6
36:7-12
36:18-21
37:2-3
37:5-16
37:18-21
37:22-25
38:20-22
38:23-25
39:2-11
39:16-25
40:3-4
40:6-12
40:13-16
40:18-21
41:7-10



                                                    1 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 263 of 335 PageID #: 48992


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Ryan, Michael L.
                                             CONFIDENTIAL
                                   Date of Deposition: September 25, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
41:13-18
41:20-42:3
42:5-7
42:9-43:16
43:19-19
43:21-44:17
44:18-21
44:23-25
45:4-46:2
46:3-19
47:4-6
47:8-18
47:20-50:14
50:17-51:5
51:6-8
51:9-11
51:13-52:2
52:4-9
52:10-13
53:22-55:10
55:13-56:14
56:18-57:3
57:4-16
57:19-25
58:21-25
59:3-4
59:6-61:1
61:21-62:5
62:6-22
62:23-63:21
65:11-66:5
66:14-19
66:21-67:18
67:20-68:24
69:5-17
76:22-77:6
81:20-82:23
83:7-85:12
85:14-90:8
90:12-91:7
91:10-93:20
94:1-9
94:11-98:23
99:3-19
99:20-100:18
100:20-101:2
101:4-17
101:18-102:9
102:11-15
102:17-18
102:20-22
106:2-6
106:8-8
106:10-13
106:15-23



                                                    2 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 264 of 335 PageID #: 48993


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Ryan, Michael L.
                                             CONFIDENTIAL
                                   Date of Deposition: September 25, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
106:25-107:2
107:5-8
107:25-108:3
108:5-25
109:24-110:18
110:21-111:2
111:4-5
111:8-10
111:12-23
111:24-112:16
112:17-20
112:23-113:5
113:7-13
113:15-114:11
114:12-21
115:9-11
115:19-116:2
116:13-24
117:7-11
117:12-25
118:2-4
120:13-15
120:20-121:9
124:24-25
125:5-13
133:8-135:4
138:1-139:16
139:21-140:1
142:15-17
142:20-24
147:19-24
147:25-148:3
148:4-13
148:14-23
148:24-150:15
151:18-19
151:24-24
151:25-152:2
152:3-11
154:8-10
156:10-23
158:6-8
158:13-22
161:20-21
162:2-7
163:7-13
163:18-22
163:24-164:6
164:15-22
164:25-166:8




                                                    3 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 265 of 335 PageID #: 48994


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Ryan, Michael L.
                                     Date of Deposition: March 16, 2016
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
5:5-18:7
18:21-19:1
19:2-4
19:5-7
19:8-11
19:19-22
23:20-24:13
30:6-8
31:15-24




                                                    1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 266 of 335 PageID #: 48995


                                      Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                              C.A. No. 14-1317 (RGA)


                                 Testifying Witness: Ryan, Michael
                                                  CONFIDENTIAL
                                Date of Testimony: Injunction Hearing, March 23, 2016
    Plaintiff’s   Defendant’s       Defendant’s        Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection         Counter-         Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)           Designations       Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                    (Page:Line)       Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                              (FRE)                             Designations (FRE)      Designations
                                      [BLUE]                              [YELLOW]                                     (FRE)
137:16-140:25
141:1-142:25
144:2-8
144:20-146:25
147:1-148:7
149:9-152:4
154:25-155:9
155:18-25




                                                         1 of 1
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 267 of 335 PageID #: 48996


                                                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                        C.A. No. 14-1317 (RGA)


                                                                Deponent: Sanchez, Robert
                                                                              CONFIDENTIAL
                                                                       Date of Deposition: July 27, 2018
   Plaintiff’s Designation          Defendant’s Objection      Defendant’s Counter-       Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                        (FRE)                   Designations            Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                   (Page:Line)                      (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                      [ORANGE]                                                  [GREEN]


9:20-24                      BRPL
10:6-25                      H
11:1-5
11:11-15
12:6-18                      I                              11:16-12:5
12:21-13:4
13:6-15
13:21-14:6                   R; I                           22:4-7; 22:13-23:11        401-403                        24:4-13                        R, FRE 403, I
15:1-5
15:7-7
15:13-16:1                   R; H
16:21-25                     R
17:2-4                       R
17:9-25                      R
18:1-6                       R
18:12-19:9                   OBJ(18:18-25)
19:11-14
19:16-16
19:22-25
20:1-9
20:11-13
24:14-20                     R
24:23-25:1                   R
25:2-5                       R
25:7-20                      R
25:23-25                     R
26:1-3                       R
26:5-5                       R
26:10-25                     R; H                           28:6-12                    401-403
27:1-11                      R; S                           28:6-12                    401-403
27:2-11                      R; S; duplicative
28:13-17                     R; FRE403; H
28:18-25                     R; FRE403
29:1-9                       R; FRE403
29:11-20                     R; FRE403
29:22-25                     R; FRE403
30:1-4                       R; FRE403; MIS
30:6-11                      R; FRE403
30:13-13                     R; FRE403; MIS
30:22-25                     R
31:1-3                       R
31:8-25                      R; H
                                                                                       401-403; 601-602; 611; 801-
32:1-25                      R                              75:24-76:7                 802
33:1-1                       R; FRE403; I                   14:7-20                    401-403
33:2-10                      R; FRE 403; H
33:20-25                     R
34:4-11
34:17-24                     R
34:25-35:4                   R
35:12-16                     R
35:19-19                     R
35:20-36:5                   R; H
36:6-18                      R; FRE403
36:20-20                     R; FRE403
37:3-5
37:6-15
38:17-39:18                  R
39:19-25                     R
40:1-4
40:6-6
41:11-21                     R; FRE403 (41:18-21)           41:22-42:10
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 268 of 335 PageID #: 48997


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                              Deponent: Sanchez, Robert
                                                                            CONFIDENTIAL
                                                                     Date of Deposition: July 27, 2018
   Plaintiff’s Designation        Defendant’s Objection      Defendant’s Counter-       Plaintiff’s Objections to    Plaintiff’s Counter-Counter     Defendants Objections to
        (Page:Line)                      (FRE)                   Designations            Counter-Designations                Designations           Plaintiff’s Counter-Counter
                                                                 (Page:Line)                      (FRE)                       (Page:Line)               Designations (FRE)
        [YELLOW]
                                                                  [ORANGE]                                                     [GREEN]


42:11-21                     R; FRE403                    41:22-42:10
42:24-43:2
43:4-44:6                    H; FN
44:8-8                       S
44:9-11                      H; S
44:13-16                     H; S; FN
44:22-45:14
45:15-19                     FN
45:22-46:1                   FN
46:7-11                      S
47:18-24
                                                                                     401-403; 601-602; 611; 801-
47:25-48:8                   R                            75:24-76:7                 802
52:2-8
52:12-53:9                   R; FRE403
54:4-9                       R; FRE403
54:10-25                     R; FRE403
55:2-3                       R; FRE403
55:6-15                      R; FRE403                    55:16-19
55:20-56:17                  R; FRE403; H
56:19-57:16                  R; FRE403; H; MIS
58:1-3                       R; FRE403; H; MIS
58:5-59:11                   R; FRE403; H
60:17-61:12                  R; FRE403; H
63:11-23                     R
64:8-25                      R
65:1-7                       R
66:10-19                     R; H
67:5-6                       R; FRE404
67:8-13
67:25-68:6
68:10-25                     R
69:1-25                      R
                                                                                     401-403; 601-602; 611; 801-
70:1-10                      R                            75:24-76:7                 802
70:12-15                     R
70:17-17                     R
71:6-8                       R
71:11-17                     R
71:21-72:15                  R; H                         72:16-19; 72:22-74:13      401-403; 601-602; 801-802      74:14-20                       H, R, FRE 403
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 269 of 335 PageID #: 48998


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                Deponent: Sasiela, William Jeffrey
                                               CONFIDENTIAL
                                     Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s     Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection       Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)         Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                  (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                           (FRE)                             Designations (FRE)      Designations
                                    [BLUE]                             [YELLOW]                                     (FRE)
6:21-24
10:19-23
11:17-12:13
12:16-25
13:6-8
13:11-25
15:22-16:7
16:10-18
24:25-32:6
34:21-37:12
37:15-23
38:2-40:23
41:2-43:17
43:20-44:7
44:10-45:3
45:6-11
45:14-46:6
46:9-9
46:13-47:16
47:20-25
48:4-49:4
49:7-11
49:14-16
49:19-23
50:2-6
50:9-13
50:16-51:12
51:15-17
51:20-22
51:25-52:3
52:6-10
52:12-13
52:16-19
52:22-53:22
87:14-17
87:20-88:3
88:6-15
88:19-89:7
89:10-12
90:4-15
90:18-92:4
92:8-93:21
93:25-94:13
94:16-16
94:19-95:16
95:20-23
96:2-5
96:8-20
96:23-97:4
97:7-7
106:22-107:5
107:9-13
107:16-21
107:25-108:8
108:12-22
108:25-109:5



                                                      1 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 270 of 335 PageID #: 48999


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                Deponent: Sasiela, William Jeffrey
                                               CONFIDENTIAL
                                     Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s     Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection       Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)         Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                  (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                           (FRE)                             Designations (FRE)      Designations
                                    [BLUE]                             [YELLOW]                                     (FRE)
109:8-9
115:16-22
116:2-117:2
117:5-23
118:1-20
119:2-7
119:10-120:16
120:19-24
121:13-24
125:4-126:18
126:21-127:18
127:21-131:17
135:2-137:18
137:21-138:11
138:18-139:4
154:4-17
155:10-164:20
160:16-161:19
164:23-166:4
167:18-169:11
173:24-175:12
177:10-17
188:4-11
188:15-192:21
192:22-193:3
193:7-16
199:19-22
200:2-201:19
201:22-202:10
202:13-19
202:22-203:11
203:14-15
206:13-207:16
207:19-24
208:3-21
208:24-209:6
216:7-217:21
221:5-8
221:11-13
221:16-222:2
238:11-16
238:19-239:21
239:24-240:10
240:13-19
240:23-241:21
241:24-243:10
243:13-249:4
246:13-248:22
249:8-250:9
250:12-15
250:18-24
256:12-18
256:22-262:8
262:11-17
262:20-263:4
263:7-21



                                                      2 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 271 of 335 PageID #: 49000


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                Deponent: Sasiela, William Jeffrey
                                               CONFIDENTIAL
                                     Date of Deposition: September 30, 2015
    Plaintiff’s   Defendant’s     Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection       Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)         Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                  (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                           (FRE)                             Designations (FRE)      Designations
                                    [BLUE]                             [YELLOW]                                     (FRE)
263:23-23
264:2-7
288:10-289:4




                                                      3 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 272 of 335 PageID #: 49001


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Testifying Witness: Schleifer, Leonard
                                   Date of Testimony: Jury Trial, March 9, 2016
    Plaintiff’s   Defendant’s      Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection        Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)          Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                   (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                            (FRE)                             Designations (FRE)      Designations
                                     [BLUE]                             [YELLOW]                                     (FRE)
350:21-351:5
351:12-15




                                                       1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 273 of 335 PageID #: 49002


                                    Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                Deponent: Schleifer, Leonard Steven
                                            HIGHLY CONFIDENTIAL
                                         Date of Deposition: March 3, 2016
    Plaintiff’s   Defendant’s      Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection        Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)          Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                   (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                            (FRE)                             Designations (FRE)      Designations
                                     [BLUE]                             [YELLOW]                                     (FRE)
13:21-14:12
23:10-24:7
28:20-23
71:11-14
72:8-73:6
73:21-74:9
88:23-89:8
89:11-18
94:24-25
95:19-97:14
134:6-135:16
136:6-17
136:23-137:13




                                                       1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 274 of 335 PageID #: 49003


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)


                                  Testifying Witness: Scott, Robert
                                                  CONFIDENTIAL
                                Date of Testimony: Injunction Hearing, March 24, 2016
    Plaintiff’s   Defendant’s       Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection         Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)           Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                    (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                             (FRE)                             Designations (FRE)      Designations
                                      [BLUE]                             [YELLOW]                                     (FRE)
509:21-512:25
513:1-5




                                                        1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 275 of 335 PageID #: 49004


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                    Deponent: Scott, Robert
                                             CONFIDENTIAL
                                   Date of Deposition: September 23, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
40:25-41:22
74:25-75:5
75:7-9
129:2-130:12
165:15-172:3
172:5-196:18
197:4-8
197:11-198:13
207:4-209:2




                                                    1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 276 of 335 PageID #: 49005


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                     Deponent: Shah, Rakesh
                                              CONFIDENTIAL
                                     Date of Deposition: October 4, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
12:1-22
48:2-6
48:8-12
48:19-24
72:5-75:1
75:19-77:6
83:4-20
84:3-86:16
86:19-87:13
87:16-88:7
88:9-14
94:11-95:9
98:16-19
98:24-100:12
100:14-16
102:10-103:15
105:4-106:18
107:7-109:14




                                                    1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 277 of 335 PageID #: 49006


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                           Testifying Witness: Siegel, Donald
                             Date of Testimony: Jury Trial, March 10, 2016
    Plaintiff’s      Defendant’s          Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)              Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                           [ORANGE]                                    [GREEN]
601:18-602:4                           602:5-603:12                               603:13-604:7
604:12-25
606:4-13                               605:14-606:3
611:15-21                              607:1-10; 612:9-17 611, 403                610:16-611:14        I

680:1-10          403, R
685:1-5           403, R               684:3-25; 628:3-15; 401, 402, 403, 611,    675:20-678:1;       R, 403, Improper
                                       630:13-631:8;       801                    679:15-25; 678:13- counter-counter
                                       632:20-634:5;                              20; 682:4-684:2;    designation
                                       634:23-25; 635:9-                          689:25-690:7;
                                       24; 639:24-644:9;                          692:1-18; 698:15-
                                       644:24-645:24;                             20; 708:2-6; 709:9-
                                       650:22-651:14;                             711:4
                                       658:1-661:7; 700:7-
                                       701:8; 706:19-
                                       707:3; 707:18-22;
                                       711:12-712:8

685:20-23         403, R               685:11-19             403, 611             675:20-678:1         R, 403, Improper
                                                                                                       counter-counter
                                                                                                       designation
688:25-689:8      403, R               645:25-648:11;        403, 611             692:1-18
                                       706:19-707:3
689:16-22         403, R               645:25-648:11;        403, 611             692:1-18
                                       706:19-707:3
691:3-25          403, R               645:25-648:11;        403, 611             692:1-18
                                       706:19-707:3
695:10-697:8      403, R               694:20-695:9;         401, 402, 403, 611, 663:16-668:9;         R, 403, Improper
                                       661:8-663:10;         801                 670:14-671:19;        counter-counter
                                       668:10-670:7;                             697:9-698:7;          designation
                                       671:20-672:19;                            698:15-699:14
                                       672:22-673:20;
                                       674:1-675:5; 700:7-
                                       701:8; 714:9-19

698:8-14          403, R               632:20-633:12                          403 697:9-698:7          R, 403




                                                         1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 278 of 335 PageID #: 49007


                                         Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                 C.A. No. 14-1317 (RGA)

                                       Deponent: Sleeman, Mark W.
                                                       CONFIDENTIAL
                                              Date of Deposition: August 13, 2015
    Plaintiff’s       Defendant’s Objection     Defendant’s Counter-         Plaintiff’s     Plaintiff’s Counter-     Defendants
   Designation               (FRE)                  Designations            Objections to          Counter           Objections to
   (Page:Line)                                      (Page:Line)              Counter-           Designations      Plaintiff’s Counter-
                                                                            Designations         (Page:Line)            Counter
   [YELLOW]                                          [ORANGE]                  (FRE)                              Designations (FRE)
                                                                                                  [GREEN]
8:12-17
8:25-25
9:2-5
9:12-25
10:2-6
10:24-25          R
11:2-25           R
12:2-8            R
12:17-25          R
13:2-25           R
14:2-25           R
15:2-2            R
17:25-18:17
18:25-25          I
19:2-25
20:12-16
20:20-22
                  I                           25:5-18; 25:25; 26:2-13    Improper counter-
                                                                         designation (no
24:13-16
                                                                         objection by
                                                                         defendants)
27:8-12           R, FRE 403
27:18-29:11       R, FRE 403
33:4-34:6         R, FRE 403
                  I                           34:12-23                   401-402, improper
                                                                         counter-
                                                                         designation (no
                                                                         objection by
35:19-25                                                                 Defendants)
36:2-25           R
37:2-12           R
37:22-25          R
38:2-25           R
39:2-25           R
40:2-25           R
41:2-13           R                           41:17-19                   401-402
42:10-24          R
43:4-15           R
44:4-18
50:17-25
51:7-12
52:14-25
53:2-25
54:2-8
59:22-25          R, FRE 403
60:2-17           R, FRE 403
60:18-61:6        R, FRE 403



                                                                1 of 5
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 279 of 335 PageID #: 49008


                                          Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                  C.A. No. 14-1317 (RGA)

                                        Deponent: Sleeman, Mark W.
                                                        CONFIDENTIAL
                                               Date of Deposition: August 13, 2015
     Plaintiff’s       Defendant’s Objection     Defendant’s Counter-         Plaintiff’s     Plaintiff’s Counter-     Defendants
    Designation               (FRE)                  Designations            Objections to          Counter           Objections to
    (Page:Line)                                      (Page:Line)              Counter-           Designations      Plaintiff’s Counter-
                                                                             Designations         (Page:Line)            Counter
   [YELLOW]                                           [ORANGE]                  (FRE)                              Designations (FRE)
                                                                                                   [GREEN]
61:7-10            R, FRE 403, O
61:14-25           R, FRE 403, O
62:2-2             R, FRE 403, O
65:3-4
65:5-12
65:7-12
                   R                           64:21-25; 65:2; 67:21-25; 401-403
                                               68:2-7; 73:20-25; 74:2-
69:7-25
                                               21; 75:18-25; 76:2-9

70:2-17            R
75:14-17           R
76:10-25           R
77:2-25
78:2-19
78:14-24
                   I                           79:24-25; 80:2-19; 87:12- 401-403, improper
                                               25; 88:2-8; 88:21-25;     counter-
79:2-23                                        89:2-10                   designation (no-
                                                                         objection by
                                                                         defendants)
80:20-25           R
81:2-25            R
82:2-7             R, FRE 403
82:25-83:19        R, FRE 403
90:3-14            R, FRE 403
91:5-11            R, FRE 403
91:12-18           R
91:19-19           R, FRE 403                  90:15-21                   401-403
91:19-25           R, FRE 403
92:2-23            R, FRE 403
                                               96:12-24; 98:24-25; 99:2- 401-403, improper
                                               25; 100:2-25              counter-
94:2-25                                                                  designation (no-
                                                                         objection by
                                                                         defendants)
95:2-3
                                               96:12-96:24; 98:24-25;     401-403, improper
                                               99:2-25; 100:2-25          counter-
95:4-96:11                                                                designation (no-
                                                                          objection by
                                                                          defendants)
                   R, FRE 403                  96:12-96:24; 98:24-25;     401-403
101:2-9
                                               99:2-25; 100:2-25
101:10-16
102:23-25
103:2-22



                                                                 2 of 5
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 280 of 335 PageID #: 49009


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)

                                   Deponent: Sleeman, Mark W.
                                                   CONFIDENTIAL
                                          Date of Deposition: August 13, 2015
    Plaintiff’s   Defendant’s Objection     Defendant’s Counter-        Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation           (FRE)                  Designations           Objections to         Counter           Objections to
   (Page:Line)                                  (Page:Line)             Counter-          Designations      Plaintiff’s Counter-
                                                                       Designations        (Page:Line)            Counter
   [YELLOW]                                     [ORANGE]                  (FRE)                             Designations (FRE)
                                                                                            [GREEN]
103:23-25
104:2-6
108:3-17
108:18-109:18     R, FRE 403, S
111:22-25         R
112:2-10          R, O, L, V
112:17-20         R, O, L, V
113:10-18
114:5-21          R, O, L, V
114:22-25         R, O, L, V
115:2-10          R, O, L, V
128:12-25         R, O
129:2-15          R, O, FRE 403
129:18-25         R, O, FRE 403
130:2-14          R, O, FRE 403
131:19-25         R
132:2-25          R
133:2-25          R
134:2-3           R
134:20-25         R
135:2-25          R
136:2-3           R
144:9-25          S, R, FRE 403
145:2-5           R, FRE 403
145:6-10          R, FRE 403
145:11-25         R, FRE 403
146:2-11          R, FRE 403
146:12-20         R, FRE 403
146:21-147:3      R, FRE 403
150:3-20          R, FRE 403
150:21-25         R, FRE 403
151:2-3           R, FRE 403
                  I, R, FRE 403           152:20-23; 153:2-         401-403
152:24-25                                 153:25;154:2-154:25;
                                          155:2-11
155:12-25         R, FRE 403
156:2-15          R, FRE 403
156:16-25         R, FRE 403
157:2-2           R, FRE 403
158:23-161:9      R, FRE 403              151:4-17                  401-403
161:10-22         R
167:19-25         R, I
168:2-25          R
169:2-2           R
179:19-25         R
180:2-18          R
184:10-18         R, V



                                                           3 of 5
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 281 of 335 PageID #: 49010


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)

                                     Deponent: Sleeman, Mark W.
                                                   CONFIDENTIAL
                                          Date of Deposition: August 13, 2015
    Plaintiff’s   Defendant’s Objection     Defendant’s Counter-        Plaintiff’s      Plaintiff’s Counter-     Defendants
   Designation           (FRE)                  Designations           Objections to           Counter           Objections to
   (Page:Line)                                  (Page:Line)             Counter-            Designations      Plaintiff’s Counter-
                                                                       Designations          (Page:Line)            Counter
   [YELLOW]                                     [ORANGE]                  (FRE)                               Designations (FRE)
                                                                                              [GREEN]
184:19-25         R, V, O
185:2-20          R, V, O
185:22-25         R, V, O
186:2-11          R
186:12-25         R
187:2-13          R                       187:14-22                 401-403              187:23-188:12                        403
188:13-20         R, O, FRE 403           187:14-22                 401-403              187:23-188:12                        403
189:9-16          R, O, S, FRE 403
192:3-25          R
193:2-14          R
197:17-198:3      I, R                    198:3-9                                  403 198:10-199:11         R, SC
200:18-25         R, O, S
202:3-25          R, O, S, V
203:2-25          R
204:2-8           R
204:9-25          R
206:4-25          R
207:2-3           R
209:2-16          R, I
213:8-25          R
214:2-2           R
219:23-25         R
220:2-23          R
222:11-22         R
225:5-20          R
227:12-25         R
228:2-25          R
229:2-25          R, S
230:2-20          R, S
230:21-25         R, S, V
231:2-22          R, S, V
232:5-17          R
234:22-25         R                       235:10-17                                401
235:2-9           R                       235:10-17                                401
236:19-25         R,                      237:10-14                                401
237:2-9           R                       237:10-14                                401
237:15-25         R
238:2-19          R, S
238:20-25         R, S
239:2-25          R, FRE 403
240:2-8           R, FRE 403, S
241:20-25         R
242:2-18          R
245:4-25          R, S
246:2-24          R, S
246:25-247:5      R
255:2-11          R, FRE 403, I           254:22-25                 401-403              255:12-18           R, 403, SC



                                                           4 of 5
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 282 of 335 PageID #: 49011


                                     Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                             C.A. No. 14-1317 (RGA)

                                   Deponent: Sleeman, Mark W.
                                                   CONFIDENTIAL
                                          Date of Deposition: August 13, 2015
    Plaintiff’s   Defendant’s Objection     Defendant’s Counter-           Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation           (FRE)                  Designations              Objections to         Counter           Objections to
   (Page:Line)                                  (Page:Line)                Counter-          Designations      Plaintiff’s Counter-
                                                                          Designations        (Page:Line)            Counter
   [YELLOW]                                      [ORANGE]                    (FRE)                             Designations (FRE)
                                                                                               [GREEN]
257:11-25         R,O, FRE 403            82:8-13; 82:16-21            401-403
258:2-9           R, O, FRE 403           82:8-13; 82:16-21            401-403




                                                              5 of 5
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 283 of 335 PageID #: 49012


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                                      Deponent: Stahl, Neil
                                             CONFIDENTIAL
                                    Date of Deposition: October 8, 2015
    Plaintiff’s       Defendant’s       Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection         Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)           Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]

10:13-17
13:14-14:6
17:15-18:9
18:20-22
18:23-19:3
22:2-5
22:13-25
25:15-26:1
26:12-27:1
27:21-28:8
28:9-12
28:21-29:14
29:24-31:2
31:21-32:5
34:3-21
37:10-18
37:24-38:5
38:6-39:1
39:14-25
40:3-11           V
40:14-21          V
40:24-41:1
42:7-9
42:15-19
42:22-43:1
43:2-5
43:8-11
45:14-20
45:23-46:3
46:16-18
46:23-47:4
49:10-21
50:24-51:7
51:11-12          SC
51:15-18          SC
51:21-23          SC
52:1-5            SC
52:8-14           SC
52:15-53:7        403, AF           221:12-222:14         401-403
53:8-15           403, R, FN
53:16-54:13       403, R, FN        54:14-55:3            401-403
55:4-11           403, R, FN
55:15-56:9        403, R, FN        221:12-222:14         401-403               58:22-24; 59:3-6



                                                       1 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 284 of 335 PageID #: 49013


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                        Deponent: Stahl, Neil
                                               CONFIDENTIAL
                                      Date of Deposition: October 8, 2015
    Plaintiff’s        Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)           (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                             Designations (FRE)
                                          [ORANGE]                                     [GREEN]

56:10-57:23       403, R, FN          221:12-222:14         401-403               58:22-24; 59:3-6    Improper counter-
                                                                                                      counter
                                                                                                      designation, 403,
                                                                                                      R, FN
57:24-58:10       403, R, FN          221:12-222:14         401-403               58:22-24; 59:3-6    Improper counter-
                                                                                                      counter
                                                                                                      designation, 403,
                                                                                                      R, FN
58:13-21          403, R, FN          221:12-222:14         401-403               58:22-24; 59:3-6    Improper counter-
                                                                                                      counter
                                                                                                      designation, 403,
                                                                                                      R, FN
59:7-19           403, R, SC
59:22-25          403, R, SC
60:1-8
60:12-12
60:13-15          403, R, AF, S, SC
60:18-21          403, R, AF, S, SC
60:22-25
61:7-13
62:3-6            403, R, SC
62:9-11           403, R, SC
62:14-16          403, R, SC
62:18-63:7        403, R, SC          63:8-9; 63:12-15      401-403
63:16-64:11       403, R, SC
64:14-17          403, R, SC
64:20-24          403, R, SC          222:15-23             401-403
65:2-5            403, R, SC          222:15-23             401-403
65:8-14           403, R, SC          222:15-23             401-403
65:17-20          403, R, SC          222:15-23             401-403
65:23-66:17
66:18-67:6
67:7-18
67:19-24
67:25-68:17       SC                  68:22-24; 69:2-4      401-403               69:5-13; 69:16-
                                                                                  70:5; 70:8-12;
                                                                                  70:15-17
68:20-21          SC
70:18-24




                                                         2 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 285 of 335 PageID #: 49014


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                       Deponent: Stahl, Neil
                                              CONFIDENTIAL
                                     Date of Deposition: October 8, 2015
    Plaintiff’s        Defendant’s       Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection         Counter-               Objections to         Counter           Objections to
   (Page:Line)           (FRE)           Designations             Counter-          Designations      Plaintiff’s Counter-
                                         (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                         (FRE)                             Designations (FRE)
                                         [ORANGE]                                     [GREEN]

71:2-18           I                  71:19-21; 71:24-      401-403; Improper
                                     72:2                  counter-
                                                           designation;
                                                           Original
                                                           designation not
                                                           objected to
72:3-5
72:8-17
72:21-73:5        I                  73:6-8; 73:12-14      401-403; Improper
                                                           counter-
                                                           designation;
                                                           Original
                                                           designation not
                                                           objected to
73:15-74:12
75:4-6            SC
75:9-14           SC
75:17-20          SC
75:23-76:8
82:9-12
82:19-83:3
83:4-24
84:22-85:9
85:13-86:7
87:10-12          SC
87:18-20          SC
87:22-25          SC
89:24-25
90:3-12
90:20-22
90:25-91:6        R, SC, S
91:9-15           R, SC, S
91:18-25          R, SC, S
92:3-7            R, SC, S
92:10-17          R, SC
92:20-93:5        R, SC
93:8-11           R, SC
94:15-19
94:22-95:2
98:19-99:6
99:10-100:2
100:11-15
100:22-24



                                                        3 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 286 of 335 PageID #: 49015


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                       Deponent: Stahl, Neil
                                              CONFIDENTIAL
                                     Date of Deposition: October 8, 2015
    Plaintiff’s        Defendant’s       Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation          Objection         Counter-               Objections to         Counter           Objections to
   (Page:Line)           (FRE)           Designations             Counter-          Designations      Plaintiff’s Counter-
                                         (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                         (FRE)                             Designations (FRE)
                                         [ORANGE]                                     [GREEN]

101:3-21
102:3-13
102:15-25
103:1-104:1
104:2-5
104:8-9
105:6-106:3
106:4-6
106:9-10
109:15-110:4
110:10-24
112:9-113:17
113:22-114:3
114:5-20
114:23-115:25
116:23-24         SC
117:2-13          SC
122:6-14
122:23-123:3
123:7-25          403, R
124:1-1           403, R
124:6-10          403, R
124:18-19         403, R
124:25-125:2      403, R
125:5-13          403, R
125:16-20         403, R
125:23-126:2      403, R
126:3-8           403, R
126:9-21
126:24-127:6      SC, S
127:9-13          SC, S
127:16-21         SC
127:24-128:3      SC
128:6-15          SC
128:24-129:18
130:18-131:7
131:8-17
131:24-25
132:4-4
132:5-6
132:9-13
135:9-14
136:9-137:5



                                                        4 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 287 of 335 PageID #: 49016


                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                        C.A. No. 14-1317 (RGA)


                                      Deponent: Stahl, Neil
                                             CONFIDENTIAL
                                    Date of Deposition: October 8, 2015
    Plaintiff’s       Defendant’s       Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation         Objection         Counter-               Objections to         Counter           Objections to
   (Page:Line)          (FRE)           Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                        [ORANGE]                                     [GREEN]

137:8-11
137:14-25
138:2-10
138:13-25
140:5-25          403, R
141:6-25          403, R
142:1-9           403, R
142:12-143:1      403, R
143:5-144:3
144:4-14
144:21-145:4
145:7-13
145:16-19         R, SC
145:22-146:2      R, SC
146:5-9           R, SC
146:12-14         R, SC
146:16-147:14     R, SC
147:17-19         R, SC             148:7-14; 148:18-     401-403
                                    19
147:22-23         R, SC             148:7-14; 148:18-     401-403
                                    19
148:20-149:11
149:12-150:3
150:12-17
150:20-151:2      R
151:6-8           R
151:9-11          R
151:14-16         R
151:19-20         R
152:5-153:1
153:5-7
154:15-18
154:22-155:9
155:12-17
155:21-22
156:1-3
156:6-157:7
157:8-23
158:7-17
158:20-21
159:3-17
160:2-5
160:9-21



                                                       5 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 288 of 335 PageID #: 49017


                                  Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                          C.A. No. 14-1317 (RGA)


                                       Deponent: Stahl, Neil
                                              CONFIDENTIAL
                                     Date of Deposition: October 8, 2015
    Plaintiff’s      Defendant’s         Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection           Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)             Designations             Counter-          Designations      Plaintiff’s Counter-
                                         (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                         (FRE)                             Designations (FRE)
                                          [ORANGE]                                    [GREEN]

163:1-11
163:25-165:1
165:4-6
165:9-15          S
165:18-20         S
166:21-25         R, 403
167:7-22          R, 403
167:25-168:4      R, 403, FN, S
168:8-169:2       R, 403, FN, S
169:5-11          R, 403, AF          169:12-18            401-403
169:19-170:8      R, 403, AF          169:12-18            401-403
170:9-171:3       R, 403
172:21-173:14     R, 403
173:15-25         R, 403
174:1-24          R, 403
174:25-175:18     R, 403
175:19-176:7      R, 403
176:10-177:1      R, 403
177:2-178:1       R, 403
178:2-6           R, 403
178:11-179:11     R, 403
180:6-22          R, 403, S
181:7-182:5       R, 403
182:6-183:3       R, 403
183:6-184:1       R, 403
184:2-185:4       R, 403
185:5-17          R, 403
185:19-186:13     R, 403
186:18-187:21     R, 403
187:22-189:2      R, 403
189:3-25          R, 403
190:8-191:3       R, 403
191:4-192:2       R, 403
192:3-193:10      R
193:11-194:15     R, SC
194:16-23         R, SC, S
195:1-16          R, SC, S
195:19-20         R, SC               195:21-23; 196:2-3 401-403
196:4-13          R, SC
196:16-18         R, SC
197:1-5           R, SC               197:6-8; 197:11-14 401-403
197:23-198:22     R, SC
198:25-199:6      R, SC, S



                                                        6 of 7
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 289 of 335 PageID #: 49018


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                      Deponent: Stahl, Neil
                                             CONFIDENTIAL
                                    Date of Deposition: October 8, 2015
    Plaintiff’s      Defendant’s        Defendant’s              Plaintiff’s    Plaintiff’s Counter-     Defendants
   Designation        Objection          Counter-               Objections to         Counter           Objections to
   (Page:Line)         (FRE)            Designations             Counter-          Designations      Plaintiff’s Counter-
                                        (Page:Line)             Designations        (Page:Line)            Counter
   [YELLOW]                                                        (FRE)                             Designations (FRE)
                                         [ORANGE]                                    [GREEN]

199:9-15          R, SC, S
199:19-200:10     R, SC, S
200:21-201:5      R, SC, CD, S
201:9-12          R, SC, CD, S
201:15-16         R, SC
203:2-4           SC
203:7-12          SC
203:15-16         SC
203:17-23         SC
203:25-204:14     SC, S
204:17-20         SC, S
204:23-205:5      SC, S
205:8-11          SC
205:14-16         SC
207:8-19          SC
207:22-25         SC
209:5-13          SC
209:16-210:6      SC
211:18-20         SC
211:24-212:5      SC
212:8-11          SC
212:14-18         SC
212:21-21         SC
212:25-213:7      SC
213:24-214:1      SC
214:4-6           SC
217:3-21          SC
217:24-218:3      SC
218:6-10          SC
218:11-23         SC
218:25-219:16     SC, AF
219:19-220:2      SC
220:5-9           SC
220:12-19         SC




                                                       7 of 7
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 290 of 335 PageID #: 49019


                                   Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                 Testifying Witness: Stahl, Neil
                                             CONFIDENTIAL
                           Date of Testimony: Injunction Hearing, March 24, 2016
    Plaintiff’s      Defendant’s          Defendant’s              Plaintiff’s      Plaintiff’s Counter-     Defendants
   Designation        Objection            Counter-               Objections to           Counter           Objections to
   (Page:Line)         (FRE)              Designations             Counter-            Designations      Plaintiff’s Counter-
                                          (Page:Line)             Designations          (Page:Line)            Counter
   [YELLOW]                                                          (FRE)                               Designations (FRE)
                                          [ORANGE]                                       [GREEN]
363:18-364:5
364:12-17                              364:18-365:25;       401-403; 801-802
                                       366:14-367:24;
                                       370:9-371:3
372:7-11          403, R
372:15-373:8      403, R               373:9-23; 371:11-    401-403; 801-802
                                       372:6; 375:22-
                                       376:6
377:22-25         403, R               378:3-9                                403
378:10-15         403, R, L, O         378:16-379:8         401-403
380:18-25         403, R
381:1-382:24      403, R               382:25-383:8         401-403




                                                         1 of 1
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 291 of 335 PageID #: 49020


                                                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                        C.A. No. 14-1317 (RGA)


                                                                 Deponent: Terifay, Robert
                                                                HIGHLY CONFIDENTIAL EXCERPTS
                                                                  Date of Deposition: October 9, 2015
   Plaintiff’s Designation          Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                        (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                   (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                       [GREEN]


72:2-21
74:19-75:23                  V
76:2-77:14                   V
77:17-79:5                   AF; R; MIS; FRE403
79:8-81:13                   I; R; FRE403                   81:14-82:9                   401-403
100:21-25
101:20-25                    I, F                           101:2-19                     401-403
102:4-23
103:9-21
144:1-8                      I
144:16-145:19                R
145:23-146:13                R
147:7-13                     V
147:16-16
147:20-148:5                 V
148:9-12
148:24-25                    I




                                                                                      1 of 1
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 292 of 335 PageID #: 49021


                                                                Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                        C.A. No. 14-1317 (RGA)


                                                                  Deponent: Terifay, Robert
                                                                                CONFIDENTIAL
                                                                       Date of Deposition: October 9, 2015
   Plaintiff’s Designation          Defendant’s Objection       Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                        (FRE)                    Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                    (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                       [ORANGE]                                                     [GREEN]


10:20-11:4                   BRPL; R
11:12-12:17                  BRPL; R
12:22-13:10                  BRPL; R
14:11-15:6                   BRPL; R
16:23-17:5                   I
21:19-22:6
22:16-25
30:20-31:15
37:18-38:25
39:11-40:25
41:1-42:23
43:4-44:17
45:16-20
46:4-19                      FN; R
51:9-52:18
52:19-53:2                   MIS; I; R
53:5-14                      I; R
53:15-19                     I; R
53:23-54:18
54:19-22                     R
54:23-55:14                  R
56:8-57:4                    I; R                           55:15-17; 55:20-56:7
66:4-8                       I, F                           65:13-66:3
66:11-17
66:18-67:6
83:10-17                     R
84:5-6                       SC; R
84:10-12                     SC; R
84:13-16                     R
86:22-25
88:2-89:14
91:17-92:3
93:6-12                      I                              93:13-14
93:15-96:16
96:20-97:2
98:2-24                      I                              98:25-99:6                    401-403
99:7-21
108:4-109:24                 I                              109:25-110:6                  401-403
111:2-19
115:8-116:8                  I                              116:9-16                      401-403
116:17-22                    I                              116:23-117:5                  401-403
119:20-120:5
120:21-122:10                FN
122:13-123:6                 FN
130:2-24                     I                              129:24-25
130:25-25
131:2-6
131:10-132:14                V; R
132:17-133:3
133:9-18
133:24-134:11
135:2-136:5                  I; FN                          133:19-23                     401-403
137:11-17
140:20-141:11                V
141:14-20
142:13-143:25
149:1-5
154:25-155:6
155:7-156:16                 R; SC
160:5-14
161:14-162:8
163:6-16                     R, SC, MIL; FRE403
163:20-164:6                 R, SC, MIL; FRE403



                                                                                       1 of 2
        Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 293 of 335 PageID #: 49022


                                                             Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                     C.A. No. 14-1317 (RGA)


                                                              Deponent: Terifay, Robert
                                                                             CONFIDENTIAL
                                                                    Date of Deposition: October 9, 2015
   Plaintiff’s Designation       Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                    [ORANGE]                                                    [GREEN]


164:9-18                     R, SC, MIL; FRE403
164:22-165:4                 R, SC, MIL; FRE403
165:22-166:14                R, SC, MIL; FRE403
166:17-168:2                 R, SC, MIL; FRE403
168:12-170:13                R, SC, MIL; FRE403
173:11-17                    R, SC, MIL; FRE403
173:20-21                    R, SC, MIL; FRE403
178:10-24                    R; FRE408
179:7-7                      R; FRE408
182:14-183:18
183:24-184:18
187:14-22
188:14-189:15                I                           188:5-13                     401-403; 801-802
189:19-25                    H
190:14-19
191:8-192:14                 V
192:17-194:10                F, V
194:13-21
197:16-24                    H
209:20-210:3                 H




                                                                                   2 of 2
       Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 294 of 335 PageID #: 49023


                                                               Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                       C.A. No. 14-1317 (RGA)


                                                         Testifying Witness: Terifay, Robert J.
                                                                           CONFIDENTIAL
                                                         Date of Testimony: Injunction Hearing, March 23, 2016
   Plaintiff’s Designation       Defendant’s Objection        Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                     (FRE)                     Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                  (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                  [ORANGE]                                                        [GREEN]
294:9-24                     I                            291:2-292:4
299:3-9                      I                            294:25-295:11                 401-403
                             I                            297:7-15; 298:6-299:2;        401-403; 701
                                                          299:16-300:1




                                                                                     1 of 1
            Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 295 of 335 PageID #: 49024


                                                              Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                      C.A. No. 14-1317 (RGA)


                                                        Testifying Witness: Terifay, Robert J.
                                                                          CONFIDENTIAL
                                                        Date of Testimony: Injunction Hearing, March 24, 2016
   Plaintiff’s Designation      Defendant’s Objection        Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                     Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                 (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                 [ORANGE]                                                        [GREEN]


312:10-18
314:12-18                    R
315:7-15                     I, R; FRE403                313:3-9; 313:16-314:7; 315:17 401-403
                                                         18; 321:3-13
315:20-316:6                 R
316:13-20                    I, R; FRE403                313:3-9; 313:16-314:7; 315:17 401-403
                                                         18; 321:3-13; 316:21-317:3




                                                                                    1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 296 of 335 PageID #: 49025


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                    Deponent: Waller, Rayne
                                              CONFIDENTIAL
                                      Date of Deposition: August 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
9:5-10
10:2-24
11:6-12:15
13:18-14:15
15:5-16:22
18:5-20
18:22-24
19:2-20
19:23-20:1
20:3-4
20:14-21:9
21:11-11
21:13-22:15
22:17-23:1
23:4-4
24:12-25:6
25:8-8
25:10-11
25:13-27:1
27:18-21
27:22-28:7
28:9-9
28:18-22
28:24-29:3
29:15-18
29:24-30:2
30:6-32:24
33:9-20
34:1-24
35:7-36:19
36:21-21
36:23-37:3
37:6-9
37:11-11
37:14-16
37:18-19
37:21-23
38:4-6
38:9-40:2
40:4-5
41:4-6
41:12-16
44:18-21
45:3-5
46:15-47:15
47:17-23
47:25-48:2
48:4-4
48:6-11
48:13-18
48:21-21
48:22-49:4
49:13-50:14
51:7-21
51:23-23



                                                    1 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 297 of 335 PageID #: 49026


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                    Deponent: Waller, Rayne
                                              CONFIDENTIAL
                                      Date of Deposition: August 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
51:24-52:5
52:7-7
52:9-15
52:25-54:4
54:6-6
54:8-16
54:18-23
55:1-6
55:19-56:17
56:20-21
56:22-25
57:9-58:5
58:7-7
58:9-10
58:11-12
58:14-14
58:15-16
58:18-23
58:25-59:5
59:7-7
59:8-12
59:14-14
60:4-9
60:25-61:4
61:7-18
61:20-25
62:4-5
62:7-22
65:2-15
65:17-66:1
67:3-4
67:7-13
67:15-17
67:19-68:8
68:17-19
68:21-69:23
69:25-70:1
70:7-14
71:16-20
71:23-72:8
72:16-73:5
73:9-14
73:16-24
74:6-14
74:16-75:13
76:6-77:22
78:1-12
78:14-24
79:7-19
79:24-80:4
80:10-21
80:23-24
82:5-7
83:2-84:3
84:7-22



                                                    2 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 298 of 335 PageID #: 49027


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                    Deponent: Waller, Rayne
                                              CONFIDENTIAL
                                      Date of Deposition: August 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
85:3-88:9
88:11-12
88:13-17
88:19-19
89:7-90:13
90:21-91:9
91:11-17
92:3-21
93:2-4
93:6-6
93:25-94:19
94:21-95:4
95:7-16
95:23-96:9
97:7-99:9
99:13-15
99:17-100:1
101:5-13
101:16-102:6
102:8-10
102:16-20
102:22-104:14
104:16-16
104:20-24
105:1-17
106:3-16
107:3-12
108:1-109:2
115:2-7
119:13-15
119:17-21
120:21-23
120:25-25
122:8-123:1
123:4-124:21
124:23-125:9
125:12-13
127:17-25
134:9-13
134:15-17
135:9-18
135:20-20
135:25-136:13
136:15-19
137:13-19
139:25-140:2
140:6-141:2
141:5-5
141:20-142:5
142:7-8
142:19-143:2
143:4-13
143:15-17
146:1-3
146:6-19



                                                    3 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 299 of 335 PageID #: 49028


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                    Deponent: Waller, Rayne
                                              CONFIDENTIAL
                                      Date of Deposition: August 2, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
147:25-148:2
148:6-11
148:18-23
148:25-149:5
149:24-150:4
150:6-17
154:5-7
154:11-155:11
155:18-22
155:25-156:5
156:7-17
156:19-157:1
157:6-7
157:10-12




                                                    4 of 4
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 300 of 335 PageID #: 49029


                                      Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                              C.A. No. 14-1317 (RGA)


                                 Testifying Witness: Waller, Rayne
                                                  CONFIDENTIAL
                                Date of Testimony: Injunction Hearing, March 23, 2016
    Plaintiff’s   Defendant’s       Defendant’s        Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection         Counter-         Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)           Designations       Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                    (Page:Line)       Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                              (FRE)                             Designations (FRE)      Designations
                                      [BLUE]                              [YELLOW]                                     (FRE)
131:23-132:10
132:13-135:25




                                                         1 of 1
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 301 of 335 PageID #: 49030


                                                               Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                       C.A. No. 14-1317 (RGA)


                                                                    Deponent: Warren, Eric
                                                                             CONFIDENTIAL
                                                                     Date of Deposition: August 8, 2018
   Plaintiff’s Designation         Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                       (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                                  (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                                     [ORANGE]                                                        [GREEN]


7:7-14
8:18-25
9:1-15
9:16-23
10:2-12
10:24-11:8                                                 11:23-12:4
12:5-23
18:2-6
18:9-20
19:21-20:8
20:25-21:19
22:2-25                      S
23:12-25:14
25:15-24                     F, V
25:25-26:2
26:3-12                      F
26:13-15
29:13-31:2                   F
31:4-19                      F                             31:20-22
32:2-18                      OS, F, S
32:21-23                     OS
33:16-34:6
34:12-15
34:16-19
34:25-35:3
35:7-16
35:17-25                     OS
36:1-17                                                    36:18-22
37:1-15
37:16-20                                                   37:22-23
37:24-38:3
45:20-24                                                   45:25-46:1
46:2-47:18
47:23-48:9
48:18-22
49:1-6                                                     49:7-9
49:20-25
50:4-11                      V
50:20-51:1                   F,V                           51:2-11
52:13-53:10                                                53:11-14                     401-403                           54:8-21                       R, FRE 403
57:1-7                       F,V                           56:15-18; 56:20-25
57:9-9
57:13-16                     F, V
57:18-19
58:2-59:7                    SC, F
59:8-60:2                    SC, F
60:3-14                                                    60:15-61:6                   401-403
61:10-62:2
62:3-15                                                    62:16-63:2                   401-403                           63:3-15                       R, FRE 403
64:5-22
66:11-67:5                   F, V
68:20-69:1
69:2-16                      I                             70:2-10                                                        69:17-24                      F, OBJ
72:19-73:13
75:10-76:6
76:21-24
78:22-25                     R
83:3-84:17
84:18-24
86:19-23                     SC                            86:2-18; 87:19-88:8
86:25-87:15                  SC, V
87:17-18                     SC, V




                                                                                     1 of 2
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 302 of 335 PageID #: 49031


                                                           Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                   C.A. No. 14-1317 (RGA)


                                                              Deponent: Warren, Eric
                                                                       CONFIDENTIAL
                                                               Date of Deposition: August 8, 2018
   Plaintiff’s Designation      Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                               (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
        [YELLOW]
                                                               [ORANGE]                                                        [GREEN]


92:1-14
92:22-25
93:1-12
94:22-95:17
108:23-110:4
110:14-18
112:4-18
113:2-114:12
116:22-117:4                 R; FRE403
117:23-118:1                 F, V, S; R; FRE403
118:3-10                                                118:11-15                    401-403




                                                                                  2 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 303 of 335 PageID #: 49032


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Wasserman, Scott
                                              CONFIDENTIAL
                                     Date of Deposition: August 15, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
22:23-24
24:1-25:25
26:1-27:25
28:1-20
37:7-12
37:14-25
38:1-10
38:12-39:1
39:20-25
40:1-3
40:8-16
40:18-25
41:4-5
41:8-19
42:9-16
44:21-23
44:25-45:13
45:15-24
46:1-47:13
47:18-25
48:1-3
48:13-25
49:1-6
49:13-25
50:1-25
51:1-25
52:3-53:25
54:1-56:1
56:2-12
56:19-57:25
58:1-4
59:7-25
60:1-25
61:1-25
62:1-65:25
66:1-16
67:4-68:2
68:3-69:19
69:23-71:4
71:5-74:1
74:2-4
74:6-14
74:16-76:1
76:2-77:25
78:1-80:14
80:21-82:2
82:3-83:15
84:9-10
84:25-85:9
86:5-14
92:2-93:12
93:14-24
94:1-9
94:11-17
94:22-95:18



                                                    1 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 304 of 335 PageID #: 49033


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Wasserman, Scott
                                              CONFIDENTIAL
                                     Date of Deposition: August 15, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
97:9-17
97:19-25
98:1-99:19
101:8-103:2
103:3-18
103:20-23
117:11-25
118:1-120:20
121:4-8
123:16-19
124:1-125:1
125:2-126:3
126:4-6
126:8-127:25
128:5-13
128:15-130:1
130:2-13
130:21-132:7
132:9-134:2
134:3-16
134:20-22
134:24-135:15
136:23-137:17
157:1-5
157:6-158:2
158:3-13
158:15-161:2
161:4-25
162:2-10
162:12-16
162:18-163:2
163:15-165:7
165:12-166:15
169:16-25
170:1-171:9
172:8-173:13
174:11-25
175:1-176:11
176:13-25
177:1-7
177:9-25
178:1-10
179:10-180:15
180:16-181:4
194:1-196:20
196:23-197:5
197:9-199:1
199:2-13
199:15-201:6
201:10-202:6
202:8-21
202:22-205:14
205:15-206:1
206:2-3
206:16-207:13



                                                    2 of 3
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 305 of 335 PageID #: 49034


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                 Deponent: Wasserman, Scott
                                              CONFIDENTIAL
                                     Date of Deposition: August 15, 2018
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
207:15-25
208:1-5
208:7-13
208:23-209:25
210:1-212:12
212:21-213:12




                                                    3 of 3
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 306 of 335 PageID #: 49035


                                                            Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                                                    C.A. No. 14-1317 (RGA)


                                                               Deponent: Weber, Doris
                                                                        CONFIDENTIAL
                                                               Date of Deposition: October 17, 2018
   Plaintiff’s Designation      Defendant’s Objection      Defendant’s Counter-            Plaintiff’s Objections to   Plaintiff’s Counter-Counter    Defendants Objections to
        (Page:Line)                    (FRE)                   Designations                 Counter-Designations               Designations          Plaintiff’s Counter-Counter
                                                               (Page:Line)                           (FRE)                      (Page:Line)              Designations (FRE)
           [YELLOW]
                                                                [ORANGE]                                                       [GREEN]

5:15-6:3                                                NOTE: Plaintiff has
                                                        overdesignated testimony
                                                        from this witness.
                                                        Defendants reserve the right
                                                        to rely on any portion of
                                                        Plaintiff's affirmative
                                                        designations in counter to
                                                        what will finally be
                                                        designated by Plaitniff.

6:5-7:2
7:16-8:25                    R, 403
9:12-10:9                    R, 403
10:15-22                     R, 403
11:2-4                       R, 403
11:6-19                      R, 403
11:20-12:23                  R, 403
12:24-13:24                  R, 403
13:25-14:3                   R, 403
14:4-6                       R, 403
14:7-13                      R, 403
14:14-15                     R, 403
14:16-20                     R, 403
14:21-22                     R, 403
14:23-16:2                   R, 403
16:3-25                      R, 403
17:1-2                       R, 403, SC
17:5-6                       R, 403, SC
17:14-21                     R, 403
17:23-18:18                  R, 403
18:24-19:1                   R, 403
19:2-3                       R, 403
19:4-20:2                    R, 403
20:3-12                      R, 403, S
20:15-21:4                   R, 403
21:9-22:5                    R, 403
22:6-13                      R, 403, S
22:15-23                     R, 403, S
22:25-23:15                  R, 403
23:19-24:5                   R, 403, MIS, F
24:8-8                       R, 403
24:16-19                     R, 403
24:24-25:4                   R, 403
25:11-11                     R, 403
25:20-23                     R, 403
26:1-19                      R, 403
26:21-27:2                   R, 403
27:13-28:8                   R, 403
28:12-29:13                  R, 403
29:14-22                     R, 403
29:25-31:1                   R, 403
31:5-32:1                    R, 403, F
32:5-19                      R, 403, F, V
32:21-33:20                  R, 403




                                                                                  1 of 1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 307 of 335 PageID #: 49036


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Traversino, Yannick
                                             CONFIDENTIAL
                                   Date of Deposition: September 25, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
6:21-23
7:6-24
10:15-22
10:23-11:3
11:8-13:7
13:11-15:9
15:13-18:9
18:21-21:22
22:2-24:13
28:22-29:4
29:8-21
29:22-31:15
37:16-19
37:24-38:4
38:8-13
38:14-18
38:19-39:2
39:5-19
39:23-40:4
40:8-45:14
45:15-46:11
46:14-22
49:18-50:11
52:6-13
56:6-11
59:13-25
64:15-19
64:20-65:5
65:8-19
65:22-66:2
66:5-12
66:15-15
68:19-24
69:4-10
70:14-71:16
72:7-73:2
73:6-7
73:9-17
73:18-74:7
74:8-13
74:14-76:1
76:4-17
76:18-78:2
78:3-9
78:13-79:12
79:19-80:5
80:11-16
80:24-25
81:4-8
81:19-82:7
82:10-11
82:15-83:20
83:21-25
84:5-19
84:22-22



                                                    1 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 308 of 335 PageID #: 49037


                                 Amgen Inc. et al. v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                Deponent: Traversino, Yannick
                                             CONFIDENTIAL
                                   Date of Deposition: September 25, 2015
    Plaintiff’s   Defendant’s   Defendant’s       Plaintiff’s    Plaintiff’s Counter-     Defendants            Plaintiff’s
   Designation     Objection     Counter-        Objections to         Counter           Objections to        Objections to
   (Page:Line)      (FRE)       Designations      Counter-          Designations      Plaintiff’s Counter- Plaintiff’s Counter-
                                (Page:Line)      Designations        (Page:Line)            Counter              Counter
   [YELLOW]                                         (FRE)                             Designations (FRE)      Designations
                                  [BLUE]                             [YELLOW]                                     (FRE)
84:23-85:10
87:12-88:9
88:13-89:2
89:5-21
89:23-90:15
90:18-91:3
91:5-17
91:19-20
91:24-92:22
93:11-18
94:7-12
94:16-95:5
95:12-16
95:19-97:4
99:6-9
99:11-16
100:7-101:15
101:16-102:4
102:17-103:23
104:3-106:3
106:6-18
106:23-107:3
109:8-111:3
111:6-22
111:24-114:6
114:9-16
114:18-115:1
115:4-8
115:9-14
115:18-116:2
116:23-117:21
117:22-118:13
118:16-22
118:24-120:22
121:14-24
122:4-19
122:20-123:2
123:3-9
123:10-125:16
125:20-126:7
126:8-127:12
127:14-21
127:22-128:10
128:13-17
129:12-130:4
131:20-23
132:3-5
137:12-17
137:22-24
137:25-138:5
138:8-14




                                                    2 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 309 of 335 PageID #: 49038




                          EXHIBIT 14
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 310 of 335 PageID #: 49039




    Amgen Inc., Amgen Manufacturing, Limited, and Amgen USA Inc. v. Sanofi, Sanofi-aventis
    U.S. LLC, Aventisub LLC, f/d/b/a Aventis Pharmaceuticals Inc. and Regeneron
    Pharmaceuticals, Inc., No. 1:14-cv-1317-SLR (consolidated)

                               Deposition Designation Objection Key

        Code                                      Objection

    A          Authenticity: It is a forgery or is not what it purports to be (FRE 901 & 902)

    AF         Assumes facts not in evidence

    ARG        Argumentative

    BRPL       Brief, Pleading, or Order: It is a brief, pleading, order, or discovery request and is not
               evidence

    C          Cumulative: It is duplicative and/or cumulative of other exhibits

    CD         Compound question

    Dep        Improper Inclusion of Deposition or Trial Transcript

    Expert     Improper Use of Expert Report

    F          Form

    FL         Foreign Language Without Translation

    FN         Foundation

    FRE        Other Content Evidence: It is not an original writing, and an exception does not apply

    FRE 106 Incomplete: The exhibit, as submitted, does not contain the complete document

    FRE 403 Unfair Prejudice: Probative value is substantially outweighed by unfair prejudice
            and/or confusion of the issues (FRE 403)

    FRE 408 Compromise/Offers to Compromise

    FRE        Original Document
    1002

    FRE        Other Content Evidence: It is not an original writing, and an exception does not apply
    1004
    H          Hearsay: Constitutes or contains hearsay and no exception applies (FRE 801 & 802)



                                                    1
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 311 of 335 PageID #: 49040




        Code                                      Objection

    I          Incomplete designation

    IE         Improper exhibit

    IH         Incomplete hypothetical

    L          Conclusion of Law: Contains conclusions of law

    M          Multiple Documents: Contains more than one document

    MIL        Inadmissible on a ground asserted in a motion in limine

    MIS        Misstates prior testimony

    NON        Non-responsive answer or designation

    NR         Not relied on: Exhibit was not relied on by any expert in support of opinion

    O          Opinion Testimony By Lay Witness: Constitutes or contains improper opinion by a lay
               witness (FRE 701 & 702)
    OBJ        Includes objection or attorney commentary in designation

    Priv       Privileged: Protected from disclosure by the attorney-client privilege and/or work
               product doctrine
    Privacy    Contains private personal information protected from disclosure under relevant law

    Q          Quality: Exhibit, as submitted, is illegible or otherwise of low quality

    R          Relevance: Not relevant to any issue to be decided in this case (FRE 401 & 402)

    S          Speculative: Includes statements that are speculative as to matters of fact or law or for
               which the witness lacks otherwise personal knowledge per FRE 602

    SC         Outside the scope

    U          Untimely: Exhibit was not disclosed at the proper time

    V          Vague: Exhibit includes vague and indefinite statements




                                                   2
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 312 of 335 PageID #: 49041


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                          Testifying Witness: Carabeo, Teresa
                                        Date of Testimony: July 31, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations       Objection            Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                Designations         (Page:Line)     Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                               Designations
                                                                                     [ORANGE]             (FRE)
5:5-8
15:9-12
15:21-16:3
79:8-13
79:17-20
110: 6-9          403, 601-602, 611, 104:23-106:3,
                  701                107:21-24, 108:1-
                                     9, 108:12-16,
                                     109:15-17, 109:20-
                                     110:2
110:11-22         403, 601-602, 611, 104:23-106:3,
                  701                107:21-24, 108:1-
                                     9, 108:12-16,
                                     109:15-17, 109:20-
                                     110:2
110:25-25         403, 601-602, 611, 104:23-106:3,
                  701                107:21-24, 108:1-
                                     9, 108:12-16,
                                     109:15-17, 109:20-
                                     110:2
144: 17-21        403, 601-602, 611, 143:15-17, 143:20-
                  701                144:14, 144:16
144:24-24         403, 601-602, 611, 143:15-17, 143:20-
                  701                144:14, 144:16
154:4 - 15        401-403, 601-602,
                  611, 801-802
154:17 - 162:18   401-403, 501-502,
                  601-602, 611, 701,
                  801-802
162:20 - 20       401-403, 501-502, 162:21-22, 162:25, OBJ
                  601-602, 611, 701, 163:4-8
                  801-802, 805
162:23 - 24       401-403, 501-502, 162:21-22, 162:25, OBJ
                  601-602, 611, 701, 163:4-8
                  801-802, 805
163:2- 3          401-403, 501-502, 162:21-22, 162:25, OBJ
                  601-602, 611, 701, 163:4-8
                  801-802, 805
163:9 - 164:5     401-403, 501-502,
                  601-602, 611, 701,
                  801-802, 805


                                                         1 of 2
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 313 of 335 PageID #: 49042


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                          Testifying Witness: Carabeo, Teresa
                                        Date of Testimony: July 31, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations       Objection            Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                Designations         (Page:Line)     Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                               Designations
                                                                                     [ORANGE]             (FRE)
164:9 - 13        401-403, 501-502,
                  601-602, 611, 701,
                  801-802, 805
164:18 - 179:2    401-403, 501-502,
                  601-602, 611, 701,
                  801-802, 805
179:9 - 184:21    401-403, 601-602,
                  611, 701, 801-802,
                  805
184:23 - 187:21   401-403, 601-602,
                  611, 701, 801-802
188:10 - 189:12   401-403, 601-602, 189:14-15               OBJ
                  701
189:16 - 193:20   401-403, 601-602,
                  611, 701, 801-802,
                  805
193:23 - 194:9    401-403, 601-602,
                  611, 701, 801-802,
                  805
194:12 - 195:9    401-403, 601-602,
                  611, 701, 801-802,
                  805
195:11 - 196:18   401-403, 601-602,
                  611, 701, 801-802,
                  805
196:24 - 198:22   401-403, 601-602,
                  611, 701, 801-802
199:2 - 202:6     401-403, 601-602,
                  611, 701, 801-802
202:10 - 16       401-403, 601-602,
                  611, 701, 801-802
202:18 - 205:2    401-403, 601-602,
                  611, 701, 801-802




                                                         2 of 2
 Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 314 of 335 PageID #: 49043


                                            Amgen Inc. et al v. Sanofi/Regeneron et al.
                                                   C.A. No. 14-1317 (RGA)


                                  Testifying Witness: Carey, Victoria
                                               Date of Testimony: October 2, 2015
    Defendant’s     Plaintiff’s Objection      Plaintiff's Counter-       Defendants'        Defendants’ Counter-   Plaintiff’s Objections
    Designations           (FRE)                  Designations            Objections to      Counter Designations      to Defendants'
    (Page:Line)                                    (Page:Line)         Plaintiff's Counter       (Page:Line)          Counter-Counter
                                                                          Designations                                  Designations
       [PINK]                                      [GREEN]                   (FRE)               [ORANGE]                   (FRE)
11:6-7
13:10-12
14:25-15:12
15:13-18:21
19:1-13                                      20:5-8; 29:7-19; 31:24- BRPL; R; NON
                                             25; 32:1; 32:7-11

33:10-35:23                                  153:6-14                 NON; R
56:19-57:6                                   57:7-58:6                R
65:22-67:15        401-403                   68:2-6; 68:10-12;
                                             68:23-69:21
100:25-101:5
101:14-101:23                                101:6-13; 102:13-        NON; R
                                             103:2
108:21-109:12
110:10-111:3                                 112:15-19; 115:12-15; R
                                             115:18-22; 143:10-
                                             144:9
117:11-118:8                                 118:9-14; 144:12-15; R (144:12-14)
                                             149:17-150:13
126:25-127:25      401-403                   128:1-8               NON
128:9-12           401-403; 601-602
128:15-130:3       401-403; 601-602
245:15-246:13      401-403                   246:14-19; 248:4--   R; FRE 403
                                             249:7; 249:10-16;
                                             249:19-24; 250:1-5;
                                             250:9-251:8; 251:11-
                                             18
251:19-252:14      401-403; 601-602;
                   701
252:16-18          401-403; 601-602;
                   701
252:20-22          401-403; 601-602;         252:23-253:2; 253:5- ARG; I
                   701                       6; 253:8-13
258:9-261:14       401-403
261:21-262:13      401-403                   275:17-276:16;           NON
                                             282:14-23




                                                                  1 of 1
  Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 315 of 335 PageID #: 49044


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


         Testifying Witness: Victoria Carey - Injunction Hearing
                                        Date of Testimony: March 23, 2016
   Defendant’s         Plaintiff’s       Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations        Objection            Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)           (FRE)               (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                 Designations         (Page:Line)     Counter-Counter
     [PINK]                                   [GREEN]               (FRE)                               Designations
                                                                                      [ORANGE]             (FRE)
267:4-24            401-403
01/17/2019
correction 267:4-
25
270:4-274:18        401-403
276:23-277:10       401-403              278:19-280:1;       NON
                                         287:14-288:21




                                                          1 of 1
         Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 316 of 335 PageID #: 49045


                                       Amgen Inc. et al v. Sanofi/Regeneron et al.
                                              C.A. No. 14-1317 (RGA)


                              Testifying Witness: Ketchem, Randal
                                            Date of Testimony: August 21, 2015
    Defendant’s     Plaintiff’s Objection    Plaintiff's Counter-        Defendants'        Defendants’ Counter- Plaintiff’s Objections
    Designations            (FRE)               Designations             Objections to      Counter Designations    to Defendants'
    (Page:Line)                                  (Page:Line)          Plaintiff's Counter       (Page:Line)        Counter-Counter
                                                                         Designations                                Designations
         [PINK]                                   [GREEN]                   (FRE)               [ORANGE]                 (FRE)

5:8-11             401, FRCP 30(b)(6)
27:14-17           403, 601-602, 611, 27:4-13
                   701, FRCP 30(b)(6)
27:24-28:4         403, 601-602, 611, 27:4-13
                   701, FRCP 30(b)(6)
28:7-7             403, 601-602, 611, 28:8, 28:10-24, 29:2- R, 403, SC                      29:12-30:8            403, 601-602, 611,
                   701, FRCP 30(b)(6) 4, 29:6-11                                                                  701, FRCP 30(b)(6)
30:9-21            401, FRCP 30(b)(6)
40:2-4             401, 611, FRCP
                   30(b)(6)
51:23-52:5         401-403, 601-602,        52:6-11                                         52:12-15; 52:17-19; 401-403, 601-602,
                   611, 701, 801-802,                                                       53:4-11             611, 701, 801-802,
                   FRCP 30(b)(6)                                                                                FRCP 30(b)(6)

84:11-14           401-403, 601-602,        82:3-4, 82:7-12,                                93:3-8; 93:10-11      401-403, 601-602,
                   611, 701, FRCP           82:16-18, 83:5-7,                                                     611, 701, FRCP
                   30(b)(6)                 83:9-10, 83:22-24,                                                    30(b)(6)
                                            84:3-7, 84:9-10
84:18-20           401-403, 601-602,        82:3-4, 82:7-12,                                93:3-8; 93:10-11      401-403, 601-602,
                   611, 701, FRCP           82:16-18, 83:5-7,                                                     611, 701, FRCP
                   30(b)(6)                 83:9-10, 83:22-24,                                                    30(b)(6)
                                            84:3-7, 84:9-10
93:12-15           401-403, 601-602,
                   611, 701, FRCP
                   30(b)(6)
93:18-24           401-403, 601-602,
                   611, 701, FRCP
                   30(b)(6)
115:9-116:7        401-403, 501-502,
                   601-602, 611, 801-
                   802, FRCP 30(b)(6)




                                                                 1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 317 of 335 PageID #: 49046


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                          Testifying Witness: King, Chadwick
                                     Date of Deposition: September 10, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'          Defendants’         Plaintiff’s
   Designations       Objection            Designations         Objections to      Counter-Counter     Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter     Designations       Defendants'
                                                                Designations         (Page:Line)      Counter-Counter
     [PINK]                                  [GREEN]               (FRE)                                Designations
                                                                                     [ORANGE]              (FRE)
11:18-21
11:24-12:4                          25:17-26:9, 27:18-                      402 26:10-12, 26:18-23
                                    28:18,
112:7-22                            112:2-6; 112:23-                        402
                                    113:5
146:16-147:7      601-602, 611, 701 145:21-25; 146:1-                       402 147:8-148:14         402, 403, 611
                                    15




                                                         1 of 1
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 318 of 335 PageID #: 49047


                                         Amgen Inc. et al v. Sanofi/Regeneron et al.
                                                C.A. No. 14-1317 (RGA)


                                  Testifying Witness: King, Chadwick
                                            Date of Deposition: August 10, 2018
   Defendant’s        Plaintiff’s             Plaintiff's Counter-         Defendants'           Defendants’         Plaintiff’s
   Designations       Objection                  Designations             Objections to        Counter-Counter     Objections to
   (Page:Line)          (FRE)                     (Page:Line)           Plaintiff's Counter      Designations       Defendants'
                                                                           Designations          (Page:Line)      Counter-Counter
      [PINK]                                      [GREEN]                     (FRE)                                 Designations
                                                                                                 [ORANGE]              (FRE)
17:19-22
19:21-20:7
22:23-23:2
23:4-8
23:13-17                                24:1-10; 26:5-11; 31:8-19;                     402
                                        36:5-37:6; 45:14-46:1; 46:23-
                                        47:7; 138:5-13
25:20-26:4
29:3-9            403, 611              24:1-10; 26:5-11; 29:17-23                    402
48:13-50:8                              29:17-23,31:8-19; 36:5-        402, NT
                                        37:6;45:14-46:1; 50:9-13;
                                        136:8-138:13
59:11-12          403, 602, 611         59:13                          NT
59:14-60:2        403, 611, 701         59:13; 172:3-16; 186:22-       NT, 702/703, 602, 187:16, 188:2,      401, 403, 611, 701
                                        187:15; 187:17-188:1; 188:3-7; 402                188:8, 82:24-83:3,
                                        188:9-10                                          87:14-89:5
62:15-20          403, 602, 611         62:21-63:3                     402, 602
78:6-10                             611
82:24-84:10                         611 84:11-12; 99:16-101:4; 101:25- NT, 602, 402
                                        102:6; 181:16-18; 181:21-22

84:13-25          403, 602, 611         85:1-3; 85:6; 99:16-101:4;    402, 602, NT
                                        101:25-102:6; 181:16-18;
                                        181:21-22
87:14-89:5        403, 602, 611         92;20-93:1; 99:16-101:4;      402, 602, NT,           82:24-83:3, 87:14- 401, 403, 611, 701
                                        101:25-102:6; 107:11-108:10; 702/703                  89:5, 187:16,
                                        172;3-16; 186:22-187:15;                              188:2, 188:8
                                        187:17-188:1; 188:3-7; 188:9-
                                        10




                                                               1 of 5
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 319 of 335 PageID #: 49048


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                  Testifying Witness: King, Chadwick
                                         Date of Deposition: August 10, 2018
   Defendant’s        Plaintiff’s         Plaintiff's Counter-         Defendants'           Defendants’           Plaintiff’s
   Designations       Objection              Designations             Objections to        Counter-Counter       Objections to
   (Page:Line)          (FRE)                 (Page:Line)           Plaintiff's Counter      Designations         Defendants'
                                                                       Designations          (Page:Line)        Counter-Counter
      [PINK]                                  [GREEN]                     (FRE)                                   Designations
                                                                                             [ORANGE]                (FRE)
128:24-131:14     403, 602, 611      131:15-16; 140:4-141:5;       NT, 402                177:9, 185:5-6,
                                     141:17-143:11; 144:4-145:21;                         186:15, 194:5-6,
                                     146:13-147:18                                        194:14, 194:21,
                                     176:3-6; 176:8-10; 176:12-16;                        169:16-20; 197:3-
                                     176:18-24; 177:2-8; 177:10-                          198:5
                                     13;
                                      184:17-24; 185:3-4; 185:7-8;
                                     185:10-186:14; 186:16-20;
                                     193:18-194:4; 194:7-13;
                                     194:15-20; 194:22-195:1;




131:17-132:18     403, 602, 611      131:15-16; 132:19-20; 140:4- NT, 402, L              177:9, 185:5-6,
                                     141:5; 141:17-143:11; 144:4-                         186:15, 194:5-6,
                                     145:21; 146:13-147:18; 154:23-                       194:14, 194:21,
                                     155:20; 175:2-4; 175:6-13;                           169:16-20; 197:3-
                                     175:15-16; 176:3-6; 176:8-10;                        198:5, 22:23-23:2;
                                     176:12-16; 176:18-24; 177:2-                         200:6-201:4, 175:5,
                                     8; 177:10-13; 177:15-23;                             175:14, 176:7,
                                     177:25-178:6; 178:8-15;                              176:17, 177:24,
                                     183:19-22; 183:25-184:3;                             178:7, 200:12-
                                     184:8-10; 184:11-13, 184:15;                         201:4, 183:23-24,
                                     184:17-24; 185:3-4; 185:7-8;                         185:5-6, 205:9,
                                     185:10-186:14; 186:16-20;                            205:15, 206:9
                                     193:18-194:4; 194:7-13;
                                     194:15-20; 194:22-195:1;
                                     198:6-199:20; 202:4-22; 205:5-
                                     7; 205:11-14; 205:16-206:8;
                                     206:10-21
132:21-133:2      403, 602, 611      132:19-20; 133:3-4             NT
133:5-16          403, 602, 611      133:3-4; 133:17-18             NT
133:19-24         403, 602, 611      133:17-18;133:25-134:1         NT
134:2-7           403, 602, 611      133:25-134:1; 134:8-10         NT




                                                           2 of 5
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 320 of 335 PageID #: 49049


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                  Testifying Witness: King, Chadwick
                                         Date of Deposition: August 10, 2018
   Defendant’s        Plaintiff’s         Plaintiff's Counter-         Defendants'           Defendants’           Plaintiff’s
   Designations       Objection              Designations             Objections to        Counter-Counter       Objections to
   (Page:Line)          (FRE)                 (Page:Line)           Plaintiff's Counter      Designations         Defendants'
                                                                       Designations          (Page:Line)        Counter-Counter
      [PINK]                                   [GREEN]                    (FRE)                                   Designations
                                                                                             [ORANGE]                (FRE)
134:11-16         403, 602, 611      134:8-10; 134:17-19; 154:23- NT, 402, L              177:9, 185:5-6,
                                     155:20; 175:2-4; 175:6-13;                           186:15, 194:5-6,
                                     175:15-16; 177:15-23; 177:25-                        194:14, 194:21,
                                     178:6; 178:8-15; 183:19-22;                          169:16-20; 197:3-
                                     183:25-184:3; 184:8-10;                              198:5, 22:23-23:2;
                                     184:11-13, 184:15 198:6-                             200:6-201:4, 175:5,
                                     199:20; 202:4-22; 205:5-7;                           175:14, 176:7,
                                     205:11-14; 205:16-206:8;                             176:17, 177:24,
                                     206:10-21;                                           178:7, 200:12-
                                                                                          201:4, 183:23-24,
                                                                                          185:5-6, 205:9,
                                                                                          205:15, 206:9


134:20-23         403, 602, 611      134:17-19; 134:24-135:3;       NT, 402, L            176:7, 176:17,
                                     146:13-147:18; 176:3-6; 176:8                        177:9, 184:14,
                                     10; 176:12-16; 176:18-24;                            185:5-6
                                     177:2-8; 177:10-13;
                                     184:11-13, 184:15; 184:17-24;
                                     185:3-4; 185:7-8
135:4-15          403, 602, 611      134:24-135:3; 135:16-18;       NT, 402, L            22:23-23:2; 200:6-
                                     146:13-147:18; 154:23-155:20;                        201:4, 175:5,
                                     175:2-4; 175:6-13; 175:15-16;                        175:14, 176:7,
                                     176:3-6; 176:8-10; 176:12-16;                        176:17, 177:24,
                                     176:18-24; 177:2-8; 177:10-                          178:7, 183:23-24,
                                     13; 177:15-23; 177:25-178:6;                         184:4-7, 184:14,
                                     178:8-15; 183:19-22; 183:25-                         185:5-6
                                     184:3; 184:8-10; 184:11-13,
                                     184:15; 184:17-24; 185:3-4;
                                     185:7-8; 198:6-199:20; 202:4-
                                     22; 205:5-7; 205:11-14; 205:16
                                     206:8; 206:10-21




                                                           3 of 5
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 321 of 335 PageID #: 49050


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                  Testifying Witness: King, Chadwick
                                         Date of Deposition: August 10, 2018
   Defendant’s        Plaintiff’s         Plaintiff's Counter-         Defendants'           Defendants’          Plaintiff’s
   Designations       Objection              Designations             Objections to        Counter-Counter      Objections to
   (Page:Line)          (FRE)                 (Page:Line)           Plaintiff's Counter      Designations        Defendants'
                                                                       Designations          (Page:Line)       Counter-Counter
      [PINK]                                   [GREEN]                    (FRE)                                  Designations
                                                                                              [ORANGE]              (FRE)
135:19-136:2      403, 602, 611      135:16-18; 136:3-4; 154:23-   NT, 402, L             22:23-23:2; 200:6-
                                     155:20; 175:2-4; 175:6-13;                           201:4, 175:5,
                                     175:15-16; 177:15-23; 177:25-                        175:14, 176:7,
                                     178:6; 178:8-15; 183:19-22;                          176:17, 177:24,
                                     183:25-184:3; 184:8-10;                              178:7, 183:23-24,
                                     184:11-13, 184:15; 198:6-                            184:4-7, 184:14,
                                     199:20; 202:4-22; 205:5-7;                           185:5-6
                                     205:11-14; 205:16-206:8;
                                     206:10-21



136:5-6           403, 602, 611      136:3-4; 154:23-155:20; 175:2- NT, 402, L            22:23-23:2; 200:6-
                                     4; 175:6-13; 175:15-16; 177:15                       201:4, 175:5,
                                     23; 177:25-178:6; 178:8-15;                          175:14, 176:7,
                                     183:19-22; 183:25-184:3;                             176:17, 177:24,
                                     184:8-10; 184:11-13, 184:15;                         178:7, 183:23-24,
                                     198:6-199:20; 202:4-22; 205:5-                       184:4-7, 184:14,
                                     7; 205:11-14; 205:16-206:8;                          185:5-6
                                     206:10-21

149:3-6           403, 602, 611      149:7-8; 154:23-155:20; 175:2- NT, 402, L            22:23-23:2; 200:6-
                                     4; 175:6-13; 175:15-16; 177:15                       201:4, 175:5,
                                     23; 177:25-178:6; 178:8-15;                          175:14, 176:7,
                                     183:19-22; 183:25-184:3;                             176:17, 177:24,
                                     184:8-10; 184:11-13, 184:15;                         178:7, 183:23-24,
                                     198:6-199:20; 202:4-22; 205:5-                       184:4-7, 184:14,
                                     7; 205:11-14; 205:16-206:8;                          185:5-6
                                     206:10-21




149:9-150:4       403, 602, 611      149:7-8; 150:5; 154:23-155:20; NT, 402, L            22:23-23:2; 200:6-
                                     175:2-4; 175:6-13; 175:15-16;                        201:4, 175:5,
                                     177:15-23; 177:25-178:6;                             175:14, 176:7,
                                     178:8-15; 183:19-22; 183:25-                         176:17, 177:24,
                                     184:3; 184:8-10; 184:11-13,                          178:7, 183:23-24,
                                     184:15; 198:6-199:20; 202:4-                         184:4-7, 184:14,
                                     22; 205:5-7; 205:11-14; 205:16                       185:5-6
                                     206:8; 206:10-21




                                                           4 of 5
      Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 322 of 335 PageID #: 49051


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                                  Testifying Witness: King, Chadwick
                                         Date of Deposition: August 10, 2018
   Defendant’s        Plaintiff’s         Plaintiff's Counter-         Defendants'           Defendants’          Plaintiff’s
   Designations       Objection              Designations             Objections to        Counter-Counter      Objections to
   (Page:Line)          (FRE)                 (Page:Line)           Plaintiff's Counter      Designations        Defendants'
                                                                       Designations          (Page:Line)       Counter-Counter
      [PINK]                                   [GREEN]                    (FRE)                                  Designations
                                                                                              [ORANGE]              (FRE)
150:6-10          403, 602, 611      150:5; 150:11-12; 154:23-      NT, 402, L            22:23-23:2; 200:6-
                                     155:20; 175:2-4; 175:6-13;                           201:4, 175:5,
                                     175:15-16; 177:15-23; 177:25-                        175:14, 176:7,
                                     178:6; 178:8-15; 183:19-22;                          176:17, 177:24,
                                     183:25-184:3; 184:8-10;                              178:7, 183:23-24,
                                     184:11-13, 184:15; 198:6-                            184:4-7, 184:14,
                                     199:20; 202:4-22; 205:5-7;                           185:5-6
                                     205:11-14; 205:16-206:8;
                                     206:10-21
150:13-21                            150:11-12; 154:23-155:20;      NT, 402, L            22:23-23:2; 200:6-
                                     175:2-4; 175:6-13; 175:15-16;                        201:4, 175:5,
                                     177:15-23; 177:25-178:6;                             175:14, 176:7,
                                     178:8-15; 183:19-22; 183:25-                         176:17, 177:24,
                                     184:3; 184:8-10; 184:11-13,                          178:7, 183:23-24,
                                     184:15; 198:6-199:20; 202:4-                         184:4-7, 184:14,
                                     22; 205:5-7; 205:11-14; 205:16                       185:5-6
                                     206:8; 206:10-21




                                                           5 of 5
  Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 323 of 335 PageID #: 49052


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                          Testifying Witness: King, Chadwick
                               Date of Testimony: Jury Trial, March 10, 2016
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations       Objection            Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                Designations         (Page:Line)     Counter-Counter
     [PINK]                                  [GREEN]               (FRE)                               Designations
                                                                                     [ORANGE]             (FRE)
727:2-7
                                        729:19-730:8,
                                        730:12-731:7;
                                        731:14-743:9;
                                        743:20-746:7,
                                        754:25; 755:1-3;
                                        755:10-12; 764:4-
752:12-754:23     611, 701              16                                  402
                                        754:25; 755:1-3;
755:2-8           611, 701              755:10-12           NT
                                        730:12-731:7;
                                                            402; 602; 701; LC;
                                        737:5-739:15;                          750:5-751:10;
                                                            S; 702/703
759:17-763:21                       701 764:4-16                               751:20-752:12                     403




                                                         1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 324 of 335 PageID #: 49053


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                            Testifying Witness: Lehmann, Mary
                                       Date of Testimony: October 9, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’         Plaintiff’s
   Designations       Objection            Designations         Objections to       Counter-Counter     Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations       Defendants'
                                                                Designations          (Page:Line)      Counter-Counter
     [PINK]                                  [GREEN]               (FRE)                                 Designations
                                                                                      [ORANGE]              (FRE)
7:21-22           401-403
9:1-4             401-403
21:4-22:2         401-403
24:8-20           401-403
25:3-5            401-403               25:21-26:2; 26:4-5;
                                        26:7-17
34:2-20           401-403
49:5-6            401-403; 30(b)(6)
49:8-16           401-403; 30(b)(6)
49:18-23          401-403
51:14-15          401-403
51:17-22          401-403               52:9-13; 69:8-9;    I; NON; R              52:14-15; 52:17-   401-403
                                        69:22-70:2; 70:5-6;                        19; 53:4-5; 53:7
                                        78:17-18; 78:24;
                                        79:1-4; 79:24-25;
                                        80:2-5; 80:7-8;
                                        80:10-15




                                                         1 of 1
    Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 325 of 335 PageID #: 49054


                                             Amgen Inc. et al v. Sanofi/Regeneron et al.
                                                    C.A. No. 14-1317 (RGA)


                                Testifying Witness: Mehlin, Christopher
                                                Date of Testimony: August 19, 2015
     Defendant’s     Plaintiff’s Objection     Plaintiff's Counter-     Defendants' Objections     Defendants’ Counter-   Plaintiff’s Objections to
     Designations            (FRE)                Designations           to Plaintiff's Counter    Counter Designations    Defendants' Counter-
     (Page:Line)                                   (Page:Line)               Designations              (Page:Line)         Counter Designations
                                                                                 (FRE)                                              (FRE)
         [PINK]                                   [GREEN]                                              [ORANGE]
8:18 - 22                               401 8:18-21
15:13 - 15
26:25 - 27:4
30:2 - 8
57:13 - 17          403, 601-602, 611, 701 55:18-57:12

57:21 - 58:10       403, 601-602, 611, 701 55:18-57:12

58:13 - 16          403, 601-602, 611, 701 55:18-57:12

64:10 - 17          401-403, 601-602, 611,   63:10-14, 63:17-23,
                    701                      63:25-64:9
64:21-21            401-403, 601-602, 611,   63:10-14, 63:17-23,
                    701                      63:25-64:9
64:23 - 65:10       401-403, 601-602, 611,   63:10-14, 63:17-23,
                    701                      63:25-64:9
65:14 - 17          401-403, 601-602, 611,   63:10-14, 63:17-23,
                    701                      63:25-64:9
65:19 - 23          401-403, 601-602, 611,   63:10-14, 63:17-23,
                    701                      63:25-64:9
68:18 - 21          401-403, 601-602, 611,   68:8-17, 98:17-25, 99:2-                             23:19-25:18             401-403, 601-602, 611,
                    701                      14                                                                           701
68:24 - 69:5        401-403, 601-602, 611,   68:8-17, 98:17-25, 99:2-                             23:19-25:18             401-403, 601-602, 611,
                    701                      14                                                                           701
69:7 - 16           401-403, 601-602, 611,   68:8-17, 98:17-25, 99:2-                             23:19-25:18             401-403, 601-602, 611,
                    701                      14                                                                           701
69:19 - 70:22       401-403, 601-602, 611,   68:8-17, 98:17-99:14                                 23:19-25:18             401-403, 601-602, 611,
                    701                                                                                                   701
70:25 - 71:6        401-403, 601-602, 611,   68:8-17, 98:17-99:14                                 23:19-25:18             401-403, 601-602, 611,
                    701                                                                                                   701
71:9 - 14           401-403, 601-602, 611,   68:8-17, 98:17-99:14                                 23:19-25:18             401-403, 601-602, 611,
                    701                                                                                                   701
71:16 - 72:7        401-403, 601-602, 611,   68:8-17, 98:17-99:14                                 23:19-25:18             401-403, 601-602, 611,
                    701                                                                                                   701
199:5 - 10          401-403, 601-602, 611,
                    701
199:14 - 200:2      401-403, 601-602, 611,
                    701




                                                                    1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 326 of 335 PageID #: 49055


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                           Testifying Witness: Moisiuc, Florin
                                      Date of Testimony: October 16, 2018
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’        Plaintiff’s
   Designations       Objection            Designations         Objections to       Counter-Counter    Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations      Defendants'
                                                                Designations          (Page:Line)     Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                                Designations
                                                                                      [ORANGE]             (FRE)
4:15 - 18         401-403
6:13 - 19         401-403               6:20-7:1            R; I                   7:2-15
8:14 - 9:11       401-403
10:4 - 20         401-403
11: 19 - 21       401-403
12:3 - 23         401-403; 601-602      13:11-14:3          NON
14:8 - 24         401-403
25:12 - 21        401-403
25:23 - 23        401-403




                                                         1 of 1
          Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 327 of 335 PageID #: 49056


                                             Amgen Inc. et al v. Sanofi/Regeneron et al.
                                                    C.A. No. 14-1317 (RGA)


                                          Testifying Witness: Piper, Derek
                                                 Date of Deposition: August 15, 2018
     Defendant’s     Plaintiff’s Objection    Plaintiff's Counter-        Defendants'        Defendants’ Counter-   Plaintiff’s Objections to
     Designations            (FRE)               Designations             Objections to      Counter Designations Defendants' Counter-Counter
     (Page:Line)                                  (Page:Line)          Plaintiff's Counter       (Page:Line)             Designations
                                                                          Designations                                        (FRE)
       [PINK]                                      [GREEN]                   (FRE)               [ORANGE]
11:11-15
13:7-13
108:25-109:3        401, 402, 403, 602       109:12-20               402; NT
110:1- 111:11       401, 402, 403
111:14-112:12       401, 402, 403, 611,      111:12-13               NT
                    602
112:15-21           401, 402, 403, 611,      112:13-14               NT
                    602
112:24-113:6        401, 402, 403, 611,      112:22-23               NT
                    602
113:9-15            401, 402, 403, 611,      113:7-8                 NT
                    602
113:22-114:3        401, 402, 403, 611,      113:16-21               NT
                    602
114:6-115:5         401, 402, 403, 611,      114:4-5                 NT
                    602
115:8-17            401, 402, 403, 611,      115:6-7; 115:18-19      NT
                    602
115:20-116:2        401, 402, 403, 611,      116:3-4                 NT
                    602
116:5-19            401, 402, 403, 611,      116:20-21               NT
                    602
116:22-117:18       401, 402, 403, 611,      117:19-25               NT
                    602
118:6-11            401, 402, 403, 611,      118:12                  NT
                    602
118:13-119:18       401, 402, 403, 611,      119:19-20               NT
                    602
119:21-120:11       401, 402, 403, 611,      120:12                  NT
                    602
120:13-21           401, 402, 403, 611,      120:22-23               NT
                    602
120:24-121:4        401, 402, 403, 611,      121:5-6                 NT
                    602
121:7-18            401, 402, 403, 611,      121:19-20               NT
                    602
121:21-25           401, 402, 403, 611,      122:1-2                 NT
                    602
122:3-8             401, 402, 403, 611,      122:9-10                NT
                    602
122:11-17           401, 402, 403, 611,      122:18-19               NT
                    602
122:20-123:14       401, 402, 403, 611,      123:15-16               NT
                    602
123:17-23           401, 402, 403, 611,      123:24-25               NT
                    602
124:1-13            401, 402, 403, 611,      124:14-15               NT
                    602




                                                                     1 of 2
          Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 328 of 335 PageID #: 49057


                                             Amgen Inc. et al v. Sanofi/Regeneron et al.
                                                    C.A. No. 14-1317 (RGA)


                                          Testifying Witness: Piper, Derek
                                                 Date of Deposition: August 15, 2018
    Defendant’s      Plaintiff’s Objection    Plaintiff's Counter-       Defendants'        Defendants’ Counter-   Plaintiff’s Objections to
    Designations             (FRE)               Designations            Objections to      Counter Designations Defendants' Counter-Counter
    (Page:Line)                                   (Page:Line)         Plaintiff's Counter       (Page:Line)             Designations
                                                                         Designations                                        (FRE)
       [PINK]                                      [GREEN]                  (FRE)               [ORANGE]
124:16-23           401, 402, 403, 611,      124:24-25               NT
                    602
125:1-6             401, 402, 403, 611,      125:7-8                 NT
                    602
125:9-17            401, 402, 403, 611,      125:18-19               NT
                    602
125:20-126:10       401, 402, 403, 611,      126:11-12               NT
                    602
126:13-18           401, 402, 403, 611,      126:19-20               NT
                    602
126:21-127:4        401, 402, 403, 611,      127:5-14                NT
                    602
127:15-23           401, 402, 403, 611,      127:24-25               NT
                    602
128:1-3             401, 402, 403, 611,
                    602




                                                                     2 of 2
 Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 329 of 335 PageID #: 49058


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                            Testifying Witness: Shen, Wenyan
                                     Date of Testimony: September 30, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’         Plaintiff’s
   Designations       Objection            Designations        Objections to        Counter-Counter     Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations       Defendants'
                                                                Designations          (Page:Line)      Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                                 Designations
                                                                                      [ORANGE]              (FRE)
8:22 - 25
16:9 - 16         401, 402, 403         16:17-17:3                                 45:13-15; 45:17-   401-403, 611,
                                                                                   46:2               Improper counter
                                                                                                      designation;
                                                                                                      Original
                                                                                                      Designation not
                                                                                                      objected to.
54:9 - 12         611, 401, 402, 403 54:4-8
65:5 - 8          701, 403           65:9-10                OBJ
65:11 - 17        611, 701, 403      63:21-65:4




                                                         1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 330 of 335 PageID #: 49059


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                                                Terifay, Robert
                        Date of Testimony: Injunction Hearing, Day 1 03-23-2016
   Defendant’s        Plaintiff’s         Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations       Objection              Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)          (FRE)                 (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                  Designations         (Page:Line)     Counter-Counter
     [PINK]                                    [GREEN]               (FRE)                               Designations
                                                                                       [ORANGE]             (FRE)
290:21-291:1
291:2-292:4
293:16-24         401-403
294:9-295:11                        701
296:13-297:15                       701
298:6-299:2       401-403                 299:3-9             FRE 403
299:16-300:1




                                                           1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 331 of 335 PageID #: 49060


                                  Amgen Inc. et al v. Sanofi/Regeneron et al.
                                         C.A. No. 14-1317 (RGA)


                                             Terifay, Robert
                         Date of Testimony: Injunction Hearing, Day 2 03-24-2016
   Defendant’s    Plaintiff’s Objection Plaintiff's Counter-    Defendants'          Defendants’        Plaintiff’s
   Designations           (FRE)            Designations         Objections to      Counter-Counter    Objections to
   (Page:Line)                              (Page:Line)      Plaintiff's Counter     Designations      Defendants'
                                                                Designations         (Page:Line)     Counter-Counter
     [PINK]                                  [GREEN]               (FRE)                               Designations
                                                                                     [ORANGE]             (FRE)
306:2-307:20      601-602              305:15 - 306:1;       R
                                       310:17 - 311:1-4




                                                          1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 332 of 335 PageID #: 49061


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                            Testifying Witness: Walker, Nigel
                                       Date of Testimony: August 25, 2015
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’            Plaintiff’s
   Designations       Objection            Designations         Objections to       Counter-Counter        Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations          Defendants'
                                                                Designations          (Page:Line)         Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                                    Designations
                                                                                       [ORANGE]                (FRE)
9:5-7
40:11 - 41:3
41:5 - 5
41:13 - 42:6
43:6-21
96:16-21
101:5 - 9         401-403; 602; 701 101:10-11; 285:5- OBJ                          48:9-49:8; 99:13-     401-403, 602, 611,
                                    12; 285:16-287:15                              16, 22-25; 100:1-3;   701, F.R.C.P.
                                                                                   100:18-20; 238:7-     30(b)(6)
                                                                                   16; 238:19-239:2;
                                                                                   256:18-257:4;
                                                                                   257:7-10; 283:22-
                                                                                   285:2
101:12 - 15       401-403; 602; 701 101:10-11; 285:5- OBJ                          48:9-49:8; 99:13-     401-403, 602, 611,
                                    12; 285:16-287:15                              16, 22-25; 100:1-3;   701, F.R.C.P.
                                                                                   100:18-20; 238:7-     30(b)(6)
                                                                                   16; 238:19-239:2;
                                                                                   256:18-257:4;
                                                                                   257:7-10; 283:22-
                                                                                   285:2
149:12 - 15       401-403; 602; 701     149:16-17            OBJ
149:18 - 152:6    401-403; 602; 701     149:16-17; 152:7-8   OBJ
152:9 - 22        401-403; 602; 701     152:7-8; 152:23      OBJ
152:24 - 153:14   401-403; 602; 701     152:23; 153:15-16    OBJ
153:17 - 25       401-403; 602; 701     153:15-16; 154:1     OBJ
154:2 - 7         401-403; 602; 701     154:1; 154:8-9       OBJ
154:10 - 155:18   401-403; 602; 701     154:8-9; 155:19-20   OBJ
155:21 - 156:3    401-403; 602; 701     155:19-20; 156:4     OBJ
156:5 - 5         401-403; 602; 701     156:4                OBJ




                                                         1 of 1
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 333 of 335 PageID #: 49062


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                               Testifying Witness: Wang, Wei
                                       Date of Deposition: August 16, 2018
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’         Plaintiff’s
   Designations       Objection            Designations         Objections to       Counter-Counter     Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations       Defendants'
                                                                Designations          (Page:Line)      Counter-Counter
      [PINK]                                 [GREEN]               (FRE)                                 Designations
                                                                                      [ORANGE]              (FRE)
9:20-21
10:19-11:4
60:9-23
64:10-13          401-403               64:14-16                            402 73:6-11               401-403, 611
65:20-23
67:2-6
73:6-11
84:9-85:13        401-403; 602; 701 79:4-10; 85:14;         NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    94:14-95:4; 95:6-7;
                                    96:6-8; 96:24-97:4;
                                    37:17-23
85:15-22          401-403; 602; 701 79:4-10; 85:14;         NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    85:23; 94:14-95:4;
                                    95:6-7; 96:6-8;
                                    96:24-97:4; 37:17-
                                    23
85:24-86:10       401-403; 602; 701 79:4-10; 85:23;         NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    86:11-12; 94:14-
                                    95:4; 95:6-7; 96:6-
                                    8; 96:24-97:4;
                                    37:17-23
86:13-17          401-403; 602; 701 79:4-10; 86:11-12;      NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    86:18; 94:14-95:4;
                                    95:6-7; 96:6-8;
                                    96:24-97:4; 37:17-
                                    23
86:19-87:7        401-403; 602; 701 79:4-10; 86:18;         NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    87:8; 94:14-95:4;
                                    95:6-7; 96:6-8;
                                    96:24-97:4; 37:17-
                                    23
87:9-24           401-403; 602; 701 79:4-10; 87:8;          NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    87:25-88:1; 94:14-
                                    95:4; 95:6-7; 96:6-
                                    8; 96:24-97:4;
                                    37:17-23
88:2-90:4         401-403; 602; 701 79:4-10; 87:25-         NT, L, 402             95:13-25, 96:2-4   401-403, 602, 611
                                    88:1; 90:5; 94:14-
                                    95:4; 95:6-7; 96:6-
                                    8; 96:24-97:4;
                                    37:17-23


                                                         1 of 2
   Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 334 of 335 PageID #: 49063


                                    Amgen Inc. et al v. Sanofi/Regeneron et al.
                                           C.A. No. 14-1317 (RGA)


                               Testifying Witness: Wang, Wei
                                       Date of Deposition: August 16, 2018
   Defendant’s        Plaintiff’s       Plaintiff's Counter-    Defendants'           Defendants’         Plaintiff’s
   Designations       Objection            Designations         Objections to       Counter-Counter      Objections to
   (Page:Line)          (FRE)               (Page:Line)      Plaintiff's Counter      Designations       Defendants'
                                                                Designations          (Page:Line)      Counter-Counter
         [PINK]                              [GREEN]               (FRE)                                 Designations
                                                                                       [ORANGE]             (FRE)
90:6-7            401-403; 602; 701 79:4-10; 90:5;      NT, L, 402                 95:13-25, 96:2-4   401-403, 602, 611
                                    94:14-95:4; 95:6-7;
                                    96:6-8; 96:24-97:4;
                                    37:17-23




                                                         2 of 2
Case 1:14-cv-01317-RGA Document 726 Filed 01/25/19 Page 335 of 335 PageID #: 49064


                                     Amgen Inc. et al v. Sanofi/Regeneron et al.
                                            C.A. No. 14-1317 (RGA)


                         Testifying Witness: Wasserman, Scott
                                                 CONFIDENTIAL
                                        Date of Deposition: August 15, 2018
    Defendant’s        Plaintiff’s       Plaintiff’s Counter-     Defendants           Defendants’           Plaintiff’s
    Designations       Objection            Designations         Objections to       Counter-Counter       Objections to
    (Page:Line)          (FRE)               (Page:Line)      Plaintiffs’ Counter      Designations     Plaintiff’s Counter-
                                                                 Designations          (Page:Line)            Counter
      [PINK]                                  [GREEN]                (FRE)                                 Designations
                                                                                       [ORANGE]                (FRE)
 12:24-15
 30:14-31:14       401-403, 801-802, 31:15-32:6
                   805
 32:18-34:3        401-403, 801-802,
                   805
 36:14-16
 36:23-37:2
 37:7-12
 37:14-15
 37:19-38:7
 40:18-25          401-403, 30(b)(6)
 41:5-19           401-403, 30(b)(6)     48:1-3; 195:11-      S, H                  194:1-195:10        401-403, 601-602,
                                         196:12                                                         805
 59:24-61:4        401-403               59:7-19
 61:12-62:17       401-403
 67:4-68:22        401-403
 69:16-19          401-403, 30(b)(6)
 69:24-70:5        401-403, 30(b)(6)
 147:18-148:2      401-403, 601-602      149:8-21; 149:24-    R,S                   150:17-25
                                         150:16
 153:12-155:10     401-403, 601-602,
                   701
 155:12-14         401-403, 601-602,
                   701
 158:18-159:10     401-403, 801-802, 157:1-158:8;             R, NON                158:9-13; 158:15-   401-403, 601-602
                   805               160:25-161:2;                                  16
                                     161:4-18
 174:11-21         401-403
 175:25-176:8      401-403
 176:22-25         401-403, 701
 192:8-193:19      401-403           193:20-24                R, NON




                                                           1 of 1
